Case 18-33678-sgj11 Doc 308 Filed 02/14/19                     Entered 02/14/19 23:13:53             Page 1 of 233




     Paul E. Heath (TX 09355050)                                 David S. Meyer (admitted pro hac vice)
     Garrick C. Smith (TX 24088435)                              Jessica C. Peet (admitted pro hac vice)
     VINSON & ELKINS LLP                                         VINSON & ELKINS LLP
     2001 Ross Avenue, Suite 3900                                666 Fifth Avenue, 26th Floor
     Dallas, TX 75201                                            New York, NY 10103-0040
     Tel: 214.220.7700                                           Tel: 212.237.0000
     Fax: 214.999.7787                                           Fax: 212.237.0100
     Email: pheath@velaw.com                                     Email: dmeyer@velaw.com
     Email: gsmith@velaw.com                                     Email: jpeet@velaw.com

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

      In re:                                                    §   Case No. 18-33678
                                                                §
      TACO BUENO RESTAURANTS, INC.,                             §   (Chapter 11)
      et al.,                                                   §
                                                                §   (Jointly Administered)
                      Reorganized Debtors.1                     §
                                                                §
       SUMMARY COVER SHEET TO THE FINAL FEE APPLICATION OF VINSON
     &ELKINS L.L.P., COUNSEL FOR THE DEBTORS AND DEBTORS IN POSSESSION,
      FOR THE PERIOD FROM NOVEMBER 6, 2018 THROUGH DECEMBER 31, 20182




 1
           The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
           tax identification number, are as follows: CBI Restaurants, Inc. (3490); Taco Bueno Equipment Company
           (0677); Taco Bueno Franchise Company L.P. (2397); Taco Bueno Restaurants, Inc. (8214); Taco Bueno
           Restaurants L.P. (6189); Taco Bueno West, Inc. (6200); TB Corp. (8535); TB Holdings II, Inc. (7703); TB
           Holdings II Parent, Inc. (3347); and TB Kansas LLC (6158). The location of the Debtors’ corporate
           headquarters and the Debtors’ service address is: 300 East John Carpenter Freeway, Suite 800, Irving, Texas
           75062.
 2
           Capitalized terms used but not otherwise defined herein shall have the meaning as set forth in the Plan (as
           defined herein). The rules of interpretation set forth in Article I.B of the Plan apply.


                                                           1
 US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                   Entered 02/14/19 23:13:53            Page 2 of 233




     Name of applicant                                  Vinson & Elkins, L.L.P.
     Applicant’s role in case                           Counsel for the Debtors and Debtors in
                                                        Possession
     Date order of employment signed                    November 30, 2018 [Docket No. 159]
                                                        Beginning of Period End of Period
     Time period covered by this application
                                                         November 6, 2018    December 31, 2018
     Time period(s) covered by prior applications               N/A                 N/A
     Total amounts awarded in all prior applications                                        N/A
     Total fees requested in this application                                     $1,740,106.80
     Total fees requested for preparation of this application                        $10,000.00
     Total estimated hours spent in preparation of this application                           20
     Total fees requested for preparation of this application % of total                  .006%
     fees requested in this application
     Total professional fees requested in this application                        $1,707,972.75
     Total actual professional hours covered by this application                           2,417
     Average hourly rate for professionals                                              $706.65
     Total paraprofessional fees requested in this application                       $32,134.05
     Total actual paraprofessional hours covered by this application                     121.10
     Average hourly rate for paraprofessionals                                          $265.35
     Reimbursable expenses sought in this application                                $53,284.37
     Anticipated % recovery for priority unsecured creditors                               100%
     Total to be paid to general unsecured creditors                               $900,000.003
     Anticipated % dividend to general unsecured creditors                                  N/A
     Date of confirmation hearing                                             December 19, 2018
     Indicate whether plan has been confirmed                                               Yes4




 3
           To be distributed Pro Rata to holders of Allowed General Unsecured Claims who opt in to the releases in
           accordance with the Opt-In Procedures, minus reasonable and documented fees and expenses of the Plan
           Administrator.
 4
           On December 19, 2018, the Court entered the Confirmation Order [Docket No. 242] confirming the Debtors’
           Plan [Docket No. 21] (as amended on December 18, 2018 [Docket No. 219]) and approving the Disclosure
           Statement for the Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 22]. The
           Reorganized Debtors emerged from bankruptcy on December 31, 2018 [Docket No. 264].


                                                         2
 US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19   Entered 02/14/19 23:13:53     Page 3 of 233




 Dated: February 14, 2019
 Dallas, Texas                               VINSON & ELKINS LLP
                                      By:    /s/ Paul E. Heath
                                             Paul E. Heath (TX 09355050)
                                             Garrick C. Smith (TX 24088435)
                                             Trammell Crow Center
                                             2001 Ross Avenue, Suite 3900
                                             Dallas, TX 75201
                                             Tel: 214.220.7700
                                             Fax: 214.999.7787
                                             pheath@velaw.com; gsmith@velaw.com

                                             - and -

                                             David S. Meyer (admitted pro hac vice)
                                             Jessica C. Peet (admitted pro hac vice)
                                             666 Fifth Avenue, 26th Floor
                                             New York, NY 10103-0040
                                             Tel: 212.237.0000
                                             Fax: 212.237.0100
                                             dmeyer@velaw.com; jpeet@velaw.com

                                             COUNSEL FOR THE DEBTORS




                                         3
 US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                     Entered 02/14/19 23:13:53             Page 4 of 233




     Paul E. Heath (TX 09355050)                                 David S. Meyer (admitted pro hac vice)
     Garrick C. Smith (TX 24088435)                              Jessica C. Peet (admitted pro hac vice)
     VINSON & ELKINS LLP                                         VINSON & ELKINS LLP
     2001 Ross Avenue, Suite 3900                                666 Fifth Avenue, 26th Floor
     Dallas, TX 75201                                            New York, NY 10103-0040
     Tel: 214.220.7700                                           Tel: 212.237.0000
     Fax: 214.999.7787                                           Fax: 212.237.0100
     Email: pheath@velaw.com                                     Email: dmeyer@velaw.com
     Email: gsmith@velaw.com                                     Email: jpeet@velaw.com

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

      In re:                                                    §   Case No. 18-33678
                                                                §
      TACO BUENO RESTAURANTS, INC.,                             §   (Chapter 11)
      et al.,                                                   §
                                                                §   (Jointly Administered)
                      Reorganized Debtors.1                     §
                                                                §

              FINAL FEE APPLICATION OF VINSON & ELKINS L.L.P.,
           COUNSEL FOR THE DEBTORS AND DEBTORS IN POSSESSION,
      FOR THE PERIOD FROM NOVEMBER 6, 2018 THROUGH DECEMBER 31, 2018

           Vinson & Elkins L.L.P. (“V&E”)2 counsel for the above-captioned debtors and debtors in

 possession (prior to December 31, 2018, the “Debtors,” and following December 31, 2018, the

 “Reorganized Debtors”) hereby submits its final fee application (the “Final Fee Application”) for

 the period from November 6, 2018 through December 31, 2018 (the “Fee Period”) for allowance

 on a final basis of compensation for actual, necessary professional services provided by V&E to




 1
           The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
           tax identification number, are as follows: CBI Restaurants, Inc. (3490); Taco Bueno Equipment Company
           (0677); Taco Bueno Franchise Company L.P. (2397); Taco Bueno Restaurants, Inc. (8214); Taco Bueno
           Restaurants L.P. (6189); Taco Bueno West, Inc. (6200); TB Corp. (8535); TB Holdings II, Inc. (7703); TB
           Holdings II Parent, Inc. (3347); and TB Kansas LLC (6158). The location of the Debtors’ corporate
           headquarters and the Debtors’ service address is: 300 East John Carpenter Freeway, Suite 800, Irving, Texas
           75062.
 2
           Capitalized terms used but not otherwise defined herein shall have the meaning as set forth in the Plan (as
           defined herein). The rules of interpretation set forth in Article I.B of the Plan apply.


                                                           1
 US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19            Entered 02/14/19 23:13:53       Page 5 of 233




 the Debtors during the Fee Period in the aggregate amount of $1,740,106.80, and allowance on a

 final basis of reimbursement for actual and necessary expenses in the amount of $53,284.37 that

 V&E incurred during the Fee Period. Additionally, V&E requests for allowance on a final basis

 of compensation for actual, necessary professional services rendered by V&E in preparation of

 this Final Fee Application and any hearing on this Final Fee Application in the aggregate amount

 of $10,000. In support of the Final Fee Application, V&E submits the declaration of David S.

 Meyer, a partner at V&E (the “Meyer Declaration”), which is attached hereto as Exhibit A and

 incorporated herein by reference.     In further support of the Final Fee Application, V&E

 respectfully states as follows.

                                   JURISDICTION AND VENUE

        1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334. This

 matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).

        2.      Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        3.      The bases for the relief requested herein are sections 330 and 331 of title 11 of the

 United States Code (the “Bankruptcy Code”), rule 2016 of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”), rule 2016-(c) and Appendix F of the Bankruptcy Local Rules

 for the Northern District of Texas (the “Bankruptcy Local Rules”), Appendix H of the Procedures

 for Complex Chapter 11 Bankruptcy Cases for the United States Bankruptcy Court for the

 Northern District of Texas (the “Complex Chapter 11 Procedures”), and the Order Establishing

 Procedures for Monthly and Interim Compensation and Reimbursement of Expenses for Retained

 Professionals [Docket No. 150] (the “Interim Compensation Order”).

                                         BACKGROUND

        4.      On November 6, 2018 (the “Petition Date”), the Debtors each filed a voluntary

 petition for relief under chapter 11 of the Bankruptcy Code. On November 7, 2018, the Court

                                                  2
 US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                 Entered 02/14/19 23:13:53            Page 6 of 233




 entered an order authorizing the joint administration and procedural consolidation of the Debtors’

 chapter 11 cases pursuant to Bankruptcy Rule 1015(b). On November 16, 2018, the Office of the

 United States Trustee (the “U.S. Trustee”) appointed the Official Unsecured Creditors’ Committee

 (the “Committee”) in accordance with section 1102(a)(1) of the Bankruptcy Code.3 Throughout

 the chapter 11 cases (the “Chapter 11 Cases”), the Debtors operated their businesses and managed

 their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

 Code. No trustee or examiner was appointed in the Chapter 11 Cases.

        5.      On December 19, 2018, the Court entered the Findings of Fact, Conclusions of

 Law, and Order (I) Approving Debtors’ Disclosure Statement and (II) Confirming the Debtors’

 Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 242] (the “Confirmation

 Order”)4 confirming the Debtors’ Amended Joint Prepackaged Chapter 11 Plan of Reorganization

 [Docket No. 219] (as amended, modified, or supplemented, the “Plan”). After entry of the

 Confirmation Order, the Debtors worked diligently to finalize and consummate all of the

 transactions contemplated by the Plan and satisfy or obtain a waiver the conditions precedent to

 effectiveness of the Plan, as applicable. On December 31, 2018 (the “Effective Date”), the Debtors

 emerged from chapter 11 as a reorganized enterprise with a completely deleveraged capital

 structure and optimized lease portfolio that enhances their flexibility to operate in the quick service

 restaurant industry, and positions the Reorganized Debtors to preserve the legacy of a great brand

 and regional tradition.



 3
        See Appointment of the Official Unsecured Creditors’ Committee [Docket No. 98].
 4
        The Confirmation Order was inadvertently entered twice onto the docket. See Findings of Fact, Conclusions
        of Law, and Order (I) Approving Debtors’ Disclosure Statement and (II) Confirming the Debtors’ Joint
        Prepackaged Chapter 11 Plan of Reorganization [Docket No. 235]; Findings of Fact, Conclusions of Law,
        and Order (I) Approving Debtors’ Disclosure Statement and (II) Confirming the Debtors’ Joint Prepackaged
        Chapter 11 Plan of Reorganization [Docket No. 242]. For purposes of this Final Fee Application, V&E will
        refer to the Confirmation Order on docket number 242.


                                                       3
 US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19            Entered 02/14/19 23:13:53        Page 7 of 233




                                    PRELIMINARY STATEMENT

         6.      During the Fee Period, V&E represented the Debtors professionally and diligently,

 advising them on a variety of complex matters and issues, including: advising the Debtors on their

 powers and duties as debtors in possession; facilitating the Debtors’ transition of their management

 and operation of their businesses into chapter 11; assisting the Debtors in negotiating lease terms

 and preparing lease amendments with various landlords; leading extensive negotiations regarding

 a global settlement (the “Global Settlement”) reached among the Debtors, Taco Supremo, TPG,

 senior management, and the Committee; negotiating with various creditors and lessors to

 consensually resolve Plan objections on the eve of confirmation; and working to confirm the Plan

 and transition ownership to Taco Supremo on an accelerated schedule to preserve enterprise value

 for the Debtors’ stakeholders. As a result of V&E’s efforts, along with the efforts of management

 and the Debtors’ other professionals, the Debtors took action to maximize the value of their estates

 for the benefit of all parties in interest.

         7.      On December 19, 2018, a mere 43 days after the Petition Date, the Court confirmed

 the Plan. Through the Plan, the Debtors equitized 100% of approximately $140 million in secured

 debt held by Taco Supremo on account of its Prepetition Lender Claim and DIP Facility Claim,

 leaving the Reorganized Debtors with a completely deleveraged balance sheet. Furthermore, the

 Debtors provided $900,000 in cash to (i) fund a pro rata distribution to Allowed General

 Unsecured Claims and (ii) pay the reasonable and documented fees and expenses of a plan

 administrator in accordance with the Global Settlement.          These achievements allowed the

 Reorganized Debtors to expeditiously emerge chapter 11 with enhanced flexibility to operate in

 the quick service restaurant industry and left them well positioned to preserve the legacy of a great

 brand and regional tradition.



                                                  4
 US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19          Entered 02/14/19 23:13:53       Page 8 of 233




        8.      The success of the Chapter 11 Cases, including the consensus achieved and

 presented at the confirmation hearing, is directly attributable to the extensive efforts of the

 Debtors’ management and advisor teams, including V&E. V&E respectfully submits that the

 compensation and expense reimbursement sought herein for the actual, necessary professional

 services V&E provided to the Debtors during the Fee Period is reasonable and appropriate,

 commensurate with the scale, nature, and complexity of the Chapter 11 Cases, and should be

 allowed on a final basis.

                             THE DEBTORS’ RETENTION OF V&E

        9.      On November 30, 2018, the Court entered the Order Authorizing the Retention and

 Employment of Vinson & Elkins L.L.P. as the Debtors’ Counsel Effective Nunc Pro Tunc to the

 Petition Date [Docket No. 159] (the “Retention Order”). The Retention Order authorized the

 Debtors to retain and employ V&E as their counsel nunc pro tunc to the Petition Date in

 accordance with the Retention Order and with the letter between the Debtors and V&E effective

 as of May 11, 2018 (the “Engagement Letter”), attached hereto as Exhibit B.

        10.     The Engagement Letter specifies that the Debtors are to compensate V&E for

 professional services at V&E’s base hourly rate for attorneys and other timekeepers, and for its

 actual expenses incurred.    The Retention Order instructs V&E to apply to the Court for

 compensation from the Debtors for professional services rendered and reimbursement of expenses

 incurred in connection with the Chapter 11 Cases in compliance with sections 330 and 331 of the

 Bankruptcy Code and applicable provisions of the Bankruptcy Rules, Local Rules, Complex

 Chapter 11 Procedures, and any other applicable procedures and orders of the Court.

        11.     In advance of the Petition Date, V&E prepared a budget and staffing plan for the

 First Interim Fee Period (the “Budget and Staffing Plan”), which is attached hereto as Exhibit C.



                                                5
 US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19              Entered 02/14/19 23:13:53    Page 9 of 233




                                DISINTERESTEDNESS OF V&E

        12.     To the best of the Debtors’ knowledge, and as disclosed in the Declaration of David

 S. Meyer in Support of Application for Entry of an Order Authorizing the Retention and

 Employment of Vinson & Elkins L.L.P. as the Debtors’ Counsel Nunc Pro Tunc to the Petition

 Date [Docket No. 90, Exhibit B-1] (the “V&E Declaration”), (a) V&E is a “disinterested person”

 within the meaning of section 101(14) of the Bankruptcy Code, as required by section 327(a) of

 the Bankruptcy Code, and does not hold or represent an interest adverse to the Debtors’ estates,

 and (b) V&E has no connection to the Debtors or the Reorganized Debtors, their creditors, or other

 parties in interest, except as may be disclosed in the V&E Declaration.

        13.     V&E may have in the past represented, may currently represent, and in the future

 likely will represent parties in interest in connection with matters unrelated to the Chapter 11

 Cases. In the V&E Declaration, V&E disclosed its connections to parties in interest that it has

 been able to ascertain using its reasonable efforts.

        14.     V&E performed the services for which it is seeking compensation on behalf of the

 Debtors and their estates, and not on behalf of any creditor or other entity.

        15.     V&E has received no payment and no promises for payment from any source other

 than the Debtors for services provided or to be provided in any capacity whatsoever in connection

 with the Chapter 11 Cases, and has received no payment and no promises for payment from the

 Debtors except for advance payments previously disclosed in the V&E Declaration.

        16.     Pursuant to Bankruptcy Rule 2016(b), V&E has not shared, nor has V&E agreed to

 share (a) any compensation it has received or may receive with another party or person other than

 with the partners, counsel, and associates of V&E or (b) any compensation another person or party

 has received or may receive.



                                                   6
 US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                  Entered 02/14/19 23:13:53            Page 10 of 233




       SUMMARY OF COMPLIANCE WITH THE INTERIM COMPENSATION ORDER

         17.     V&E seeks compensation of fees in the amount of $1,740,106.80 for the reasonable

  and necessary legal services V&E rendered to the Debtors during the Fee Period and

  reimbursement of actual and necessary expenses in the amount of $53,284.37 that V&E incurred

  during the Fee Period. During the Fee Period V&E attorneys expended a total of 2,417 hours and

  paraprofessionals expended a total of 121.1 hours providing services to the Debtors.5

  A.     Customary Billing Disclosures.

         18.     V&E’s hourly rates are set at a level designed to fairly compensate V&E for the

  work of its attorneys and paraprofessionals and to cover fixed and routine expenses. The hourly

  rates and corresponding rate structure utilized by V&E in the Chapter 11 Cases are the same as,

  similar to, or less than the hourly rates and corresponding rate structure that V&E uses in other

  debtor restructuring matters and in many complex corporate, securities, and litigation matters

  whether in court or otherwise, regardless of whether a fee application is required.

         19.     The rates and rate structure reflect that such restructuring and other complex

  matters typically are national in scope and typically involve great complexity, high stakes, and

  severe time pressures. For the convenience of the Court and all parties in interest, attached hereto

  as Exhibit D is a summary of the blended hourly rates for timekeepers who billed to non-

  bankruptcy matters and blended hourly rates for timekeepers who billed to the Debtors during the

  Fee Period.




  5
         Due to the relatively brief period of time between the Petition Date and the Effective Date (56 days), V&E
         did not submit any monthly fee statements in accordance with the Interim Compensation Order.


                                                        7
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19              Entered 02/14/19 23:13:53       Page 11 of 233




  B.     Fees Incurred During the Fee Period.

         20.       In the ordinary course of V&E’s practice, V&E maintains computerized records of

  the time expended to render professional services, as required by the Debtors. For the convenience

  of the Court and all parties in interest, attached hereto as Exhibit E is a summary of fees incurred

  and hours expended during the Fee Period, setting forth the following information:

                  the name of each attorney and paraprofessional for whose work on the Chapter 11
                   Cases compensation is sought;

                  each attorney’s year of bar admission and area of practice concentration;

                  the aggregate time expended and fees billed by each attorney and each
                   paraprofessional during the Fee Period;

                  the hourly billing rate for each attorney and each paraprofessional at V&E’s current
                   billing rates;

                  the hourly billing rate for each attorney and each paraprofessional during the Fee
                   Period;

                  the number of rate increases, if any, during the Fee Period; and

                  a calculation of total compensation requested using the rates disclosed in the
                   Retention Application.

  C.     Expenses Incurred During the Fee Period.

         21.       In the ordinary course of V&E’s practice, V&E maintains a record of expenses

  incurred in the rendition of professional services, as required by the Debtors and their estates and

  by the Reorganized Debtors, for which reimbursement is sought.

         22.       For the convenience of the Court and all parties in interest, attached hereto as

  Exhibit F is a summary setting forth the total amount of reimbursed expenses with respect to each

  category of expenses.




                                                    8
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19             Entered 02/14/19 23:13:53       Page 12 of 233




       SUMMARY OF LEGAL SERVICES RENDERED DURING THE FEE PERIOD

         23.     As discussed above, during the Fee Period, V&E provided actual, necessary

  professional services to the Debtors in connection with the Chapter 11 Cases. These services were

  often performed under severe time constraints and were necessary to address a multitude of critical

  issues both unique to the Chapter 11 Cases and typically faced by large corporate debtors in similar

  cases of this magnitude and complexity. The services rendered by V&E during the Fee Period, in

  conjunction with those of other professionals serving as advisors to the Debtors, were integral to

  achieving a successful restructuring and to the emergence of the Debtors from chapter 11.

         24.     V&E took care to avoid the performance of purely ministerial tasks by attorneys

  through the use of paralegals and practice support staff where possible. At all times, V&E’s

  professionals have striven to render their services economically and without unnecessary

  duplication of efforts. Some complex legal issues, development of strategic alternatives, and

  negotiations with third parties (e.g., discussions with the Committee to reach the Global Settlement

  and negotiations with landlords to optimize the Reorganized Debtors’ lease portfolio) naturally

  require a larger portion of partner time and the involvement of more than one partner. It is also

  sometimes necessary in the interest of overall efficiency for more than one attorney to participate

  on a particular task to adequately and completely represent the Debtor. Dual participation does

  not equate to duplication of effort, but rather promotes efficiency, prevents unnecessary

  duplication of effort in the future, and allows delegation of future tasks to lower cost attorneys.

  Conferences, email, and the preparation of memoranda were utilized as necessary to promote

  efficiencies. Meetings and telephone conferences sometimes involved multiple separate subject

  matters and issues which were being handled by different attorneys.

         25.     Since the commencement of the Chapter 11 Cases, V&E has worked to limit the

  number of attorneys involved in the Chapter 11 Cases to: (a) maximize familiarity with the subject

                                                   9
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19               Entered 02/14/19 23:13:53       Page 13 of 233




  matter and avoid waste or duplicative efforts; (b) employ special expertise in a given field of law

  (i.e., tax, finance, and real estate) when necessary to do the best job as efficiently as possible with

  the least amount of effort; and (c) whenever appropriate, assign the performance of all tasks to the

  least-senior attorney capable of performing it consistent with sound legal representation and

  supervision, the desires of the Debtors, and the goal stated repeatedly throughout the Chapter 11

  Cases of making the in-court restructuring as efficient as possible under challenging

  circumstances.

         26.       To provide a meaningful summary of V&E’s services provided on behalf of the

  Debtors and their estates, V&E has established, in accordance with its internal billing procedures,

  certain subject matter categories (each, a “Submatter”) in connection with the Chapter 11 Cases.

  The following is a summary, by Submatter, of the most significant professional services provided

  by V&E during the Fee Period. This summary is organized in accordance with V&E’s internal

  system of matter numbers. A schedule setting forth a description of the Submatters utilized in this

  case, the number of hours expended by V&E attorneys and paraprofessionals by matter, and the

  aggregate fees associated with each matter is attached hereto as Exhibit G.

         27.       In addition, V&E’s computerized records of time expended providing professional

  services to the Debtors and their estates during the Fee Period are attached hereto as Exhibit H,

  and V&E’s records of expenses incurred during the Fee Period are attached hereto as Exhibit I.




                                                    10
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19              Entered 02/14/19 23:13:53     Page 14 of 233




  A.     Assumption and Rejection of Leases and Contracts – Submatter 2.

         Total Fees: $379,484.50
         Total Hours: 508.3

         28.       This Submatter includes time spent by V&E attorneys relating to analyzing leases

  and executory contracts and evaluating the ability to seek to reject certain executory contracts.

  Specifically, V&E attorneys and paraprofessionals spent time:

                  negotiating lease amendments with landlords, including the Debtors’ primary
                   multi-site landlords;
                  drafting lease amendments reflecting the negotiated terms;
                  conducting internal V&E conferences and telephone conferences with the Debtors’
                   management and other advisors to discuss the Debtors’ lease portfolio, lease
                   amendments, and strategy regarding lease negotiations;
                  resolving formal and informal objections from various landlords, sublessors, and
                   executory contract counterparties regarding cure amounts and lease rejection
                   damages;
                  advising the Debtors and the Debtors’ advisors regarding legal considerations
                   surrounding assumption and rejection of unexpired leases as debtors and debtors in
                   possession;
                  obtaining Court approval of the Debtors’ expedited procedures for rejecting
                   unexpired leases. See Debtors’ Motion for Entry of an Order Authorizing and
                   Approving Expedited Procedures to Reject Unexpired Leases [Docket No. 23];
                  obtaining Court approval of the Debtors’ rejection of certain unexpired
                   nonresidential real property leases as of the Petition Date. See Debtors’ First
                   Motion for Entry of an Order Authorizing Rejection of Certain Unexpired
                   Nonresidential Real Property Leases and Abandonment of Certain Personal
                   Property Effective as of the Petition Date [Docket No. 24]; and
                  assisting the Debtors, the Debtors’ advisors, and Taco Supremo assume or reject
                   certain unexpired leases to optimize the Reorganized Debtors’ lease portfolio. See
                   Debtors’ First Notice of Rejection of Certain Unexpired Leases of Nonresidential
                   Real Property [Docket No. 171]; Debtors’ Second Notice of Rejection of Certain
                   Unexpired Leases of Nonresidential Real Property [Docket No. 173]; Notice of
                   Filing Supplement to the Debtors’ Joint Prepackaged Chapter 11 Plan of
                   Reorganization [Docket No. 161]; Notice of Filing Second Supplement to the
                   Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 172];
                   Notice of Filing Third Supplement to the Debtors’ Joint Prepackaged Chapter 11
                   Plan of Reorganization [Docket No. 183]; Notice of Filing Fourth Supplement to
                   the Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No.
                   222]; Notice of Filing Fifth Supplement to the Debtors’ Joint Prepackaged Chapter

                                                   11
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19             Entered 02/14/19 23:13:53      Page 15 of 233




                   11 Plan of Reorganization [Docket No. 229]; and Notice of Filing Sixth Supplement
                   to the Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No.
                   232].
  B.     Business Operations – Submatter 5.

         Total Fees: $111,304.50
         Total Hours: 160.3

         29.       This Submatter includes time spent by V&E attorneys and paraprofessionals

  regarding issues related to debtors in possession operating in chapter 11 such as employee, vendor,

  insurance, utility and other similar issues including services V&E attorneys rendered to ensure the

  approval of the relief sought on an interim basis at the first day hearing on November 7, 2018 and

  on a final basis at the second day hearing on November 30, 2018. In addition, time in this

  Submatter involves addressing issues associated with all aspects of conducting the Debtors’

  business operations in chapter 11.

  C.     Case Administration – Submatter 6.

         Total Fees: $165,500.00
         Total Hours: 251.4

         30.       This Submatter includes time spent by V&E attorneys and paraprofessionals on a

  variety of tasks that were necessary to ensure the efficient and smooth administration of legal

  services related to the Debtors’ Chapter 11 Cases.            Specifically, V&E attorneys and

  paraprofessionals spent time:

                  monitoring and managing deadlines and critical dates;
                  coordinating case management and other key tasks among V&E personnel and
                   other retained professionals to ensure the efficient administration of the
                   restructuring; and
               
               conducting regular V&E conferences and telephone conferences with the Debtors’
               management and other advisors to allocate workstreams and monitor works-in-
               progress efficiently.
  D. Claims Administration and Objections- Submatter 7
        Total Fees: $14,406.00
        Total Hours: 20.4

                                                  12
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                Entered 02/14/19 23:13:53         Page 16 of 233




         31.        This Submatter includes time spent by V&E attorneys negotiating and resolving

  proofs of claims.

  E.     Corporate Governance and Board Matters – Submatter 8.

         Total Fees: $43,799.50
         Total Hours: 63.5

         32.        This Submatter includes legal services rendered in advising the Debtors on matters

  related to the Debtors’ corporate structure and corporate governance. Specifically, V&E attorneys

  spent time:

                   attending and providing advice at the Debtors’ boards of directors meetings,
                    including formal and informal meetings with the TB Holdings II Parent, Inc. board;
                   negotiating Consulting Agreements with the senior management team to assist the
                    Reorganized Debtors upon emergence from chapter 11;

                   preparing minutes following formal and informal meetings of the TB Holdings II
                    Parent, Inc. board; and

                   addressing issues related to director and officer insurance policies.

  F.     Employee Benefits and Pensions – Submatter 9.

         Total Fees: $66,815.50
         Total Hours: 64.2

         33.        This Submatter includes legal services rendered in advising the Debtors on matters

  related to the Debtors’ employee benefits and other compensation issues.




                                                     13
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19               Entered 02/14/19 23:13:53       Page 17 of 233




  G.     Employment and Fee Applications – Submatter 10.

         Total Fees: $75,219.00
         Total Hours: 100.6

         34.       This Submatter includes time spent by V&E attorneys and paraprofessionals

  providing services related to the retention of the Debtors’ professionals, including V&E as the

  Debtors’ counsel. Specifically, V&E attorneys spent time:

                  preparing pleadings and a comprehensive conflict analysis necessary to obtain the
                   order of the Court approving the employment of V&E to represent the Debtors;

                  implementing internally established procedures that require the continuous analysis
                   of potential new conflicts;

                  obtaining Court approval of the Debtors’ retention of Prime Clerk LLC as the
                   Debtors’ Claims, Noticing, and Solicitation Agent. See Debtors’ Application for
                   Appointment of Prime Clerk LLC as Claims, Noticing, and Solicitation Agent
                   [Docket No. 9];

                  obtaining Court approval of the Debtors’ retention of Houlihan Lokey Capital Inc.
                   as investment banker for the Debtors. See Application of the Debtors for an Order
                   Authorizing the Employment and Retention of Houlihan Lokey Capital Inc. as
                   Investment Banker Nunc Pro Tunc to the Petition Date [Docket No. 65];

                  obtaining Court approval of the Debtors’ retention of Jones Lang LaSalle Americas
                   Inc. as real estate advisor for the Debtors. See Debtors’ Application for Entry of an
                   Order Authorizing the Retention and Employment of Jones Lang LaSalle Americas
                   Inc. as the Debtors’ Real Estate Advisor Nunc Pro Tunc to the Petition Date
                   [Docket No. 66].

                  obtaining Court approval of the Debtors’ retention of Berkeley Research Group to
                   provide a chief restructuring officer and certain additional personnel. See Debtors’
                   Application to Retain Berkeley Research Group, LLC to (I) Provide the Debtors
                   with a Chief Restructuring Officer and Certain Additional Personnel and (II)
                   Designate Haywood Miller as Chief Restructuring Officer for the Debtors Nunc
                   Pro Tunc to the Petition Date [Docket No. 67]; and

  H.     Financing and Cash Collateral – Submatter 12.

         Total Fees: $56,939.50
         Total Hours: 67.10

         35.       This Submatter includes time spent by V&E attorneys meeting and corresponding


                                                    14
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                    Entered 02/14/19 23:13:53             Page 18 of 233




  with Taco Supremo and its advisors to obtain the DIP financing and consensual use of cash

  collateral necessary to fund the Debtors’ operations and administrative expenses during the

  Chapter 11 Cases, and time spent working with the U.S. Trustee and various taxing authorities to

  successfully resolve their objections. Approval of the DIP financing and the use of cash collateral

  was critical to minimizing disruption to the Debtors’ operations during the Chapter 11 Cases and

  maximizing value for all of the Debtors’ stakeholders. To that end, V&E successfully negotiated

  the terms of interim and final orders authorizing the Debtors to obtain DIP financing and use cash

  collateral and providing adequate protection to their secured creditors as required under applicable

  law.6

  I.      General Litigation – Submatter 13.

          Total Fees: $177,751.00
          Total Hours: 228.4

          36.       This Submatter includes time spent by V&E attorneys and paraprofessionals

  relating to preparation for and defense and prosecution of various litigation issues and related

  discovery, including spending significant time in connection with the Rosebriar Caruth adversary

  proceeding that was commenced on the first day of the Chapter 11 Cases. Specifically, V&E

  attorneys spent time:

                   preparing pleadings necessary to obtain an order of the Court amending the
                    scheduling order, an expedited hearing, and pleadings necessary to obtain summary
                    judgment. See Taco Bueno’s Motion for Entry of Scheduling Order, Adversary No.
                    18-03344 [Docket No. 6], Motion for Setting and Request for Expedited Hearing,

  6
          See Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A) Utilize Cash Collateral,
          (B) Obtain Postpetition Financing Secured by Senior Liens, (C) Grant Adequate Protection to the Prepetition
          Secured Parties, and (D) Scheduling a Final Hearing and (II) Granting Related Relief [Docket No. 15];
          Notice of Filing of (I) Form of Final Order Authorizing Debtors to Utilize Cash Collateral, Obtain
          Postpetition Credit Secured by Senior Liens, Granting Adequate Protection to Prepetition Secured Parties,
          and Granting Related Relief and (II) Redline Comparison To Interim Order [Docket No. 117]; and Second
          Notice of Filing (I) Form of Final Order Authorizing Debtors to Utilize Cash Collateral, Obtain Postpetition
          Credit Secured by Senior Liens, Granting Adequate Protection to Prepetition Secured Parties, and Granting
          Related Relief and (II) Redline Comparison To Interim Order and Prior Proposed Form of Final Order
          [Docket No. 138].


                                                         15
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19             Entered 02/14/19 23:13:53      Page 19 of 233




                   Adversary No. 18-03344 [Docket No. 7], Taco Bueno’s Motion for Summary
                   Judgment, Adversary No. 18-03344 [Docket No. 17], Brief in Support of Taco
                   Bueno’s Motion for Summary Judgment, Adversary No. 18-03344 [Docket No. 18],
                   Appendix Supporting Taco Bueno’s Motion for Summary Judgment, Adversary No.
                   18-03344 [Docket No. 19], [Proposed] Order Granting Taco Bueno’s Motion for
                   Summary Judgment Adversary No. 18-03344 [Docket No. 20];

                  coordinating discovery with opposing counsel for the Rosebriar Caruth adversary
                   proceeding; and

                  negotiating a settlement with opposing counsel for the Rosebriar Caruth adversary
                   proceeding. See Announcement of Settlement, Adversary No. 18-03344 [Docket
                   No. 25], Agreed Order of Dismissal with Prejudice, Adversary No. 18-03344
                   [Docket No. 26].

  J.     Meetings and Communications with Creditors – Submatter 14.

         Total Fees: $58,155.50
         Total Hours: 66

         37.       This Submatter includes time spent by V&E attorneys and paraprofessionals on

  matters related to communications and meetings with the Committee, including with respect to

  second day relief, postpetition business activities and operations and facilitating the Committee’s

  due diligence on the Debtors’ capital structure, business operations and proposed restructuring

  transactions.

  K.     Hearings – Submatter 15.

         Total Fees: $237,196.00
         Total Hours: 301.7

         38.       This Submatter includes time spent by V&E attorneys and paraprofessionals

  providing services related to preparing for and attending hearings during the Chapter 11 Cases,

  including corresponding with various parties, preparing agendas, orders, and binders relating to

  such. During the Fee Period, V&E attorneys and paraprofessionals spent considerable time

  preparing for and attending hearings with respect to the “first day motions” on November 7, 2018,

  various other requests for relief before the Court on November 30, 2018, and to consider the


                                                  16
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                   Entered 02/14/19 23:13:53           Page 20 of 233




  adequacy of the Disclosure Statement for the Debtors’ Joint Prepackaged Chapter 11 Plan of

  Reorganization [Docket No. 22] (the “Disclosure Statement”) and confirmation of the Debtors’

  Plan on November 30, 2018.

  L.     Plan and Disclosure Statement – Submatter 16.

         Total Fees: $535,549.50
         Total Hours: 691.5

         39.       This Submatter includes time spent by V&E attorneys and paraprofessionals

  providing services related to developing the Plan and related disclosure statement, including

  leading extensive negotiations to resolve key outstanding issues necessary to effectuate the

  restructuring transactions. Specifically, V&E attorneys and paraprofessionals spent time:

                  finalizing and filing the Plan to incorporate the Global Settlement;7

                  researching, reviewing, and evaluating strategies to resolve key outstanding issues
                   necessary to effectuate the restructuring transactions;

                  communicating internally, with the Debtors, the Debtors’ other advisors, and the
                   advisers to Taco Supremo to negotiate resolution of these key issues;

                  negotiating, drafting, and filing, six supplements to the Plan to memorialize
                   agreement on such key issues;8

                  researching and analyzing various issues in connection with final approval of the
                   Disclosure Statement and confirmation of the Plan;

                  preparing for a contested hearing regarding final approval of the Disclosure
                   Statement and confirmation of the Plan;




  7
         Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 21]; Debtors’ Amended Joint
         Prepackaged Chapter 11 Plan of Reorganization [Docket No. 219].
  8
         Notice of Filing Supplement to the Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization [Docket
         No. 161]; Notice of Filing Second Supplement to the Debtors’ Joint Prepackaged Chapter 11 Plan of
         Reorganization [Docket No. 172]; Notice of Filing Third Supplement to the Debtors’ Joint Prepackaged
         Chapter 11 Plan of Reorganization [Docket No. 183]; Notice of Filing Fourth Supplement to the Debtors’
         Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 222]; Notice of Filing Fifth Supplement
         to the Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 229]; and Notice of Filing
         Sixth Supplement to the Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 232].


                                                        17
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                 Entered 02/14/19 23:13:53           Page 21 of 233




                  planning, drafting, and filing the brief in support of confirmation9 and proposed
                   confirmation order;10

                  negotiating with the U.S. Trustee, Committee, and other objecting creditors to
                   resolve informal and formal objections to final approval of the Disclosure
                   Statement and confirmation of the Plan; and

                  preparing for and finalizing implementation of the Plan on the Effective Date.

  M.     Reporting – Submatter 19.

         Total Fees: $8,122.00
         Total Hours: 10.5

         40.       This Submatter includes time spent by V&E attorneys and paraprofessionals

  preparing, reviewing, and filing, schedules, monthly operating reports, other accounting and

  reporting requirements under applicable law, and certain orders entered in the Chapter 11 Cases.

  Additionally, this Submatter includes time spent preparing for and attending the initial debtor

  interview on November 28, 2018.

  N.     Tax Issues – Submatter 20.

         Total Fees: $713.50
         Total Hours: 1.3

         41.       This Submatter includes time spent by V&E attorneys and paraprofessionals on

  analyzing and advising regarding tax-related issues, various restructuring scenarios, and other tax

  related issues. This Submatter also includes time spent by V&E attorneys and paraprofessionals

  preparing the description of the transactions steps to effectuate the restructuring transactions.




  9
         Debtors’ Memorandum of Law in Support of (I) Approval of Disclosure Statement, and (II) Confirmation of
         the Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 212].
  10
         [Proposed] Findings of Fact, Conclusions of Law, and Order (I) Approving the Debtors’ Disclosure
         Statement and (II) Confirming the Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization [Docket
         No. 216].


                                                      18
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19             Entered 02/14/19 23:13:53       Page 22 of 233




  O.     Valuation – Submatter 21.

         Total Fees: $2,286.00
         Total Hours: 2.7

         42.      This Submatter includes time spent by V&E attorneys and paraprofessionals

  reviewing appraisals of assets and valuations by the Debtors’ financial advisors.

                         ACTUAL AND NECESSARY EXPENSES
                   INCURRED BY V&E DURING THE FINAL FEE PERIOD

         43.      As set forth in Exhibit I and summarized in Exhibit F, V&E has incurred a total

  of $53,284.37 in expenses on behalf of the Debtors during the Fee Period. These charges are

  intended to reimburse V&E’s direct operating costs, which are not incorporated into the V&E

  hourly billing rates. V&E charges external copying and computer research at the provider’s cost

  without markup. Only clients who actually use services of the types set forth in Exhibit I are

  charged for such services. The effect of including such expenses as part of the hourly billing rates

  would impose that cost upon clients who do not require extensive photocopying and other facilities

  and services.

               REASONABLE AND NECESSARY SERVICES PROVIDED BY V&E

  A.     Reasonable and Necessary Fees Incurred in Providing Services to the Debtors.

         44.      The foregoing professional services provided by V&E on behalf of the Debtors

  during the Fee Period were reasonable, necessary, and beneficial to the administration of the

  Chapter 11 Cases and related matters.

         45.      Many of the services performed by attorneys of V&E were provided by V&E’s

  Restructuring & Reorganization Group. V&E has a prominent practice in this area and enjoys a

  national reputation for its expertise in financial reorganizations and restructurings of financially

  distressed companies. The attorneys at V&E have represented debtors in many large complex

  chapter 11 cases and paraprofessionals in V&E’s Restructuring & Reorganization Group have

                                                  19
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19              Entered 02/14/19 23:13:53       Page 23 of 233




  extensive experience regarding motion preparation, docket systems, court rules and forms, and

  electronic court filing procedures for several District Courts of the United States Bankruptcy

  Court.

           46.   In addition, due to the facts and circumstances of the Chapter 11 Cases, attorneys

  from V&E’s litigation, real estate, corporate and tax groups were heavily involved with V&E’s

  representation of the Debtors. These practice groups also enjoy a national and international

  reputation for their expertise. Overall, V&E brought to the Chapter 11 Cases a particularly high

  level of skill and knowledge, which inured to the benefit of the Debtors and all stakeholders.

  B.       Reasonable and Necessary Expenses Incurred in Providing Services to the Debtors.

           47.   The time constraints imposed by the circumstances of the Chapter 11 Cases

  required V&E attorneys and other employees to devote substantial time to perform services on

  behalf of the Debtors. These services were essential to meet deadlines, respond to daily inquiries

  from various creditors and other parties in interest on a timely basis and satisfy the demands of the

  Debtors’ businesses and ensure the orderly administration of their estates. V&E’s regular practice

  is to not include components for those charges in overhead when establishing billing rates, but

  rather to charge its clients for these and all other out-of-pocket disbursements incurred during the

  regular course of the rendition of legal services.

           48.   In addition, due to the location of the Debtors’ businesses, creditors, and other

  parties in interest in relation to V&E’s offices, frequent telephone conferences involving numerous

  parties were required. On certain occasions, the exigencies and circumstances of the Chapter 11

  Cases required overnight delivery of documents and other materials. The disbursements for such

  services are not included in V&E’s overhead for the purpose of setting billing rates and V&E has

  made every effort to minimize its disbursements in the Chapter 11 Cases. The actual expenses



                                                   20
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19              Entered 02/14/19 23:13:53        Page 24 of 233




  incurred in providing professional services were necessary, reasonable, and justified under the

  circumstances to serve the needs of the Debtors during the Chapter 11 Cases.

         49.     Among other things, V&E makes sure that all overtime meals, travel meals, hotel

  rates, and airfares are reasonable and appropriate expenses for which to seek reimbursement.

  Specifically, V&E regularly reviews its bills to ensure that the Debtors are only billed for services

  that were actual and necessary and, where appropriate, prorates expenses.

                          V&E’S REQUESTED COMPENSATION
                      AND REIMBURSEMENT SHOULD BE ALLOWED

         50.     Section 331 of the Bankruptcy Code provides for compensation of professionals

  and incorporates the substantive standards of section 330 of the Bankruptcy Code to govern the

  Court’s award of such compensation. Section 330 of the Bankruptcy Code provides that a court

  may award a professional employed under section 327 of the Bankruptcy Code “reasonable

  compensation for actual necessary services rendered . . . and reimbursement for actual, necessary

  expenses.” 11 U.S.C. § 330(a)(1). Section 330 also sets forth the criteria for the award of such

  compensation and reimbursement:

                 In determining the amount of reasonable compensation to be awarded, the
                 court should consider the nature, extent, and the value of such services,
                 taking into account all relevant factors, including—

                         (a)     the time spent on such services;
                         (b)     the rates charged for such services;
                         (c)     whether the services were necessary to the
                                 administration of, or beneficial at the time at which
                                 the service was rendered toward the completion of, a
                                 case under this title;
                         (d)     whether the services were performed within a
                                 reasonable amount of time commensurate with the
                                 complexity, importance, and nature of the problem,
                                 issue, or task addressed; and
                         (e)     whether the compensation is reasonable based on the
                                 customary compensation charged by comparably

                                                   21
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19              Entered 02/14/19 23:13:53        Page 25 of 233




                                 skilled practitioners in cases other than cases under
                                 this title.
  11 U.S.C. § 330(a)(3).

          51.    V&E respectfully submits that the services for which it has been compensated and

  for which it seeks compensation in the Final Fee Application were, at the time rendered, necessary

  for and beneficial to the Debtors and were rendered to protect and preserve the Debtors’ estates.

  V&E further believes that it performed the services for the Debtors economically, effectively, and

  efficiently, and the results obtained benefited not only the Debtors, but also their estates and

  constituents. V&E further submits that the compensation requested herein is reasonable in light

  of the nature, extent, and value of such services to the Debtors, their estates, and all parties in

  interest.

          52.    During the course of the Chapter 11 Cases, V&E’s hourly billing rates for attorneys

  ranged from $450 to $1,280. The hourly rates and corresponding rate structure utilized by V&E

  in the Chapter 11 Cases are equivalent to and in some cases less than the hourly rates and

  corresponding rate structure used by V&E for restructuring, workout, bankruptcy, insolvency, and

  comparable matters, and similar complex corporate, securities, and litigation matters, whether in

  court or otherwise, regardless of whether a fee application is required. V&E strives to be efficient

  in the staffing of matters. These rates and the rate structure reflect that such matters are typically

  national in scope and involve great complexity, high stakes, and severe time pressures—all of

  which were present in the Chapter 11 Cases.

          53.    Moreover, V&E’s hourly rates are set at a level designed to compensate V&E fairly

  for the work of its attorneys and paraprofessionals and to cover certain fixed and routine overhead

  expenses. Hourly rates vary with the experience and seniority of the individuals assigned. These

  hourly rates are subject to periodic adjustments to reflect economic and other conditions and are


                                                   22
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19             Entered 02/14/19 23:13:53      Page 26 of 233




  consistent with the rates charged elsewhere.

         54.     In sum, V&E respectfully submits that the professional services rendered and fees

  requested by V&E on behalf of the Debtors and their estates during the Chapter 11 Cases were

  necessary, appropriate and reasonable given the complexity of the Chapter 11 Cases, the time

  expended by V&E, the nature and extent of V&E’s services provided, the value of V&E’s services,

  and the cost of comparable services outside of bankruptcy, all of which are relevant factors set

  forth in section 330 of the Bankruptcy Code. Accordingly, V&E respectfully submits that approval

  of the compensation sought herein is warranted and should be approved.


                          RESERVATION OF RIGHTS AND NOTICE
         55.     It is possible that some professional time expended or expenses incurred during the

  Fee Period is not reflected in the Final Fee Application. V&E reserves the right to include such

  amounts in future fee applications.     The Reorganized Debtors will provide notice of this

  application to (a) the U.S. Trustee, (b) the Notice Parties (as defined in the Interim Compensation

  Order), and (c) those entities which have requested service in these cases pursuant to Bankruptcy

  Rule 2002.

                                      NO PRIOR REQUEST
         56.     No prior application for the relief requested herein has been made to this or any

  other court.




                                                  23
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19             Entered 02/14/19 23:13:53      Page 27 of 233




         WHEREFORE, V&E respectfully requests that the Court enter an order, substantially in

  the form attached hereto as Exhibit J: (a) awarding V&E compensation on a final basis for

  professional and paraprofessional services provided during the Fee Period in the amount of

  $1,740,106.80, awarding V&E compensation on a final basis for professional services provided in

  preparation of this Final Fee Application in the amount of $10,000.00, and reimbursement of

  actual, reasonable and necessary expenses incurred in the Fee Period in the amount of $53,284.37;

  (b) authorizing and directing the Reorganized Debtors to remit payment to V&E for such fees and

  expenses; and (c) granting such other relief as is appropriate under the circumstances.




  Dated: February 14, 2019
  Dallas, Texas                                         VINSON & ELKINS LLP
                                               By:      /s/ Paul E. Heath
                                                        Paul E. Heath (TX 09355050)
                                                        Garrick C. Smith (TX 24088435)
                                                        Trammell Crow Center
                                                        2001 Ross Avenue, Suite 3900
                                                        Dallas, TX 75201
                                                        Tel: 214.220.7700
                                                        Fax: 214.999.7787
                                                        pheath@velaw.com; gsmith@velaw.com

                                                        - and -

                                                        David S. Meyer (admitted pro hac vice)
                                                        Jessica C. Peet (admitted pro hac vice)
                                                        666 Fifth Avenue, 26th Floor
                                                        New York, NY 10103-0040
                                                        Tel: 212.237.0000
                                                        Fax: 212.237.0100
                                                        dmeyer@velaw.com; jpeet@velaw.com

                                                        COUNSEL FOR THE DEBTORS




                                                  24
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19           Entered 02/14/19 23:13:53         Page 28 of 233




                                  CERTIFICATE OF SERVICE

          I certify that, on February 14, 2019, I caused a copy of the foregoing document to be served
  by the Electronic Case Filing System for the United States Bankruptcy Court for the Northern
  District of Texas.
                                                    /s/ Paul E. Heath
                                                       One of Counsel




  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19   Entered 02/14/19 23:13:53   Page 29 of 233




                                      Exhibit A

                                  Meyer Declaration
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                     Entered 02/14/19 23:13:53            Page 30 of 233




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

      In re:                                                    §   Case No. 18-33678
                                                                §
      TACO BUENO RESTAURANTS, INC.,                             §   (Chapter 11)
      et al.,                                                   §
                                                                §   (Jointly Administered)
                      Reorganized Debtors.1                     §
                                                                §

                      DECLARATION OF DAVID S. MEYER IN
           SUPPORT OF FINAL FEE APPLICATION OF VINSON & ELKINS
        L.L.P., COUNSEL FOR THE DEBTORS AND DEBTORS IN POSSESSION,
      FOR THE PERIOD FROM NOVEMBER 6, 2018 THROUGH DECEMBER 31, 2018

           I, David S. Meyer, being duly sworn, state the following:

           1.      I am a partner in the law firm of Vinson & Elkins L.L.P. (“V&E”),2 located at 666

  Fifth Avenue, 26th Floor, New York, NY 10103-0040. I am one of the lead attorneys from V&E

  working on the Chapter 11 Cases. I am a member in good standing of the Bar of the State of New

  York. To my knowledge, there are no disciplinary proceedings pending against me.

           2.      I have read the foregoing fee application of V&E, counsel for the Debtors, for the

  Fee Period (the “ Final Fee Application”). To the best of my knowledge, the statements contained

  in the Final Fee Application are true and correct. In addition, to the best of my knowledge,

  information and belief, I believe that the Final Fee Application complies with rule 2016-(c) and

  Appendix F of the Local Rules and Appendix H of the Complex Chapter 11 Procedures.


  1
           The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
           tax identification number, are as follows: CBI Restaurants, Inc. (3490); Taco Bueno Equipment Company
           (0677); Taco Bueno Franchise Company L.P. (2397); Taco Bueno Restaurants, Inc. (8214); Taco Bueno
           Restaurants L.P. (6189); Taco Bueno West, Inc. (6200); TB Corp. (8535); TB Holdings II, Inc. (7703); TB
           Holdings II Parent, Inc. (3347); and TB Kansas LLC (6158). The location of the Debtors’ corporate
           headquarters and the Debtors’ service address is: 300 East John Carpenter Freeway, Suite 800, Irving, Texas
           75062.
  2
           Capitalized terms used but not otherwise defined herein shall have the meaning as set forth in the Fee
           Application or Plan (as applicable).


                                                           1
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19           Entered 02/14/19 23:13:53      Page 31 of 233




         3.    In connection therewith, I hereby certify that:

               a.     after reasonable inquiry, I believe that the fees and disbursements sought in
                      the Final Fee Application are permissible under the relevant rules, court
                      orders, and Bankruptcy Code provisions;
               b.     the fees and disbursements sought in the Final Fee Application are billed at
                      rates customarily employed by V&E and generally accepted by V&E’s
                      clients, and V&E did not vary its hourly rates based on the geographic
                      location of the Debtors’ cases;
               c.     V&E did not increase its hourly rates from those disclosed in the Retention
                      Application during the Chapter 11 Cases;
               d.     in providing a reimbursable expense, V&E does not make a profit on that
                      expense, whether the service is performed by V&E in-house or through a
                      third party;
               e.     in accordance with Rule 2016(a) of the Federal Rules of Bankruptcy
                      Procedure and 11 U.S.C. § 504, no agreement or understanding exists
                      between V&E and any other person for the sharing of compensation to be
                      received in connection with the above cases except as authorized pursuant
                      to the Bankruptcy Code, Bankruptcy Rules, and Local Bankruptcy Rules;
                      and
               f.     all services for which compensation is sought were professional services on
                      behalf of the Debtors and not on behalf of any other person.




                                                 2
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19            Entered 02/14/19 23:13:53       Page 32 of 233




         Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
  and correct to the best of my knowledge, information, and belief.

  Dated: February 14, 2019
  New York, New York                                   VINSON & ELKINS LLP

                                               By:     /s/ David S. Meyer
                                                       David S. Meyer (admitted pro hac vice)
                                                       Partner, Vinson & Elkins LLP
                                                       666 Fifth Avenue, 26th Floor
                                                       New York, NY 10103-0040
                                                       Tel: 212.237.0000
                                                       Fax: 212.237.0100
                                                       dmeyer@velaw.com




                                                  3
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19   Entered 02/14/19 23:13:53   Page 33 of 233




                                      Exhibit B

                                  Engagement Letter
Case 18-33678-sgj11 Doc 308 Filed 02/14/19   Entered 02/14/19 23:13:53   Page 34 of 233
Case 18-33678-sgj11 Doc 308 Filed 02/14/19   Entered 02/14/19 23:13:53   Page 35 of 233
Case 18-33678-sgj11 Doc 308 Filed 02/14/19   Entered 02/14/19 23:13:53   Page 36 of 233
Case 18-33678-sgj11 Doc 308 Filed 02/14/19   Entered 02/14/19 23:13:53   Page 37 of 233
Case 18-33678-sgj11 Doc 308 Filed 02/14/19   Entered 02/14/19 23:13:53   Page 38 of 233
Case 18-33678-sgj11 Doc 308 Filed 02/14/19   Entered 02/14/19 23:13:53   Page 39 of 233
Case 18-33678-sgj11 Doc 308 Filed 02/14/19   Entered 02/14/19 23:13:53   Page 40 of 233
Case 18-33678-sgj11 Doc 308 Filed 02/14/19   Entered 02/14/19 23:13:53   Page 41 of 233
Case 18-33678-sgj11 Doc 308 Filed 02/14/19   Entered 02/14/19 23:13:53   Page 42 of 233
Case 18-33678-sgj11 Doc 308 Filed 02/14/19   Entered 02/14/19 23:13:53   Page 43 of 233
Case 18-33678-sgj11 Doc 308 Filed 02/14/19   Entered 02/14/19 23:13:53   Page 44 of 233
Case 18-33678-sgj11 Doc 308 Filed 02/14/19   Entered 02/14/19 23:13:53   Page 45 of 233
Case 18-33678-sgj11 Doc 308 Filed 02/14/19   Entered 02/14/19 23:13:53   Page 46 of 233
Case 18-33678-sgj11 Doc 308 Filed 02/14/19   Entered 02/14/19 23:13:53   Page 47 of 233
Case 18-33678-sgj11 Doc 308 Filed 02/14/19   Entered 02/14/19 23:13:53   Page 48 of 233
Case 18-33678-sgj11 Doc 308 Filed 02/14/19   Entered 02/14/19 23:13:53   Page 49 of 233




                                      Exhibit C

                               Budget and Staffing Plan
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                        Entered 02/14/19 23:13:53            Page 50 of 233




                        TACO BUENO RESTAURANTS, INC. ET AL.1
              VINSON & ELKINS LLP PROJECTED BUDGET AND STAFFING PLAN2
                                                        BUDGET
                                                                        TOTAL HOURS                TOTAL FEES
      CODE                       DESCRIPTION
                                                                         ESTIMATE                   ESTIMATE

      100       Asset Analysis and Recovery                                     14                    11,800.00

      101       Asset Disposition                                               14                    11,800.00

      102       Assumption and Rejection of Leases and Contracts                50                    44,000.00

      103       Avoidance Action Analysis                                        7                     6,225.00

      104       Budgeting (Case)                                                 6                     5,150.00

      105       Business Operations                                             65                    53,625.00

      106       Case Administration                                            150                    122,250.00

      107       Claims Administration and Objections                            12                     9,650.00

      108       Corporate Governance and Board Matters                          90                    77,250.00

      109       Employee Benefits and Pensions                                  14                    11,800.00

      110       Employment and Fee Applications                                 50                    40,750.00

      111       Employment and Fee Application Objections                       13                    10,725.00

      112       Financing and Cash Collateral                                   75                    66,000.00

      113       General Litigation                                              60                    53,125.00

      114       Meetings and Communications with Creditors                      50                    44,000.00

      116       Plan and Disclosure Statement                                  250                    216,750.00

      117       Real Estate                                                    155                    132,500.00

      118       Relief from Stay and Adequate Protection                        28                    23,600.00

      119       Reporting                                                       26                    21,450.00

      120       Tax                                                             30                    25,750.00

      121       Valuation                                                       70                    62,250.00

      Total                                                                    1229                  1,050,000.00


  1
              “Taco Bueno Restaurants, Inc.” includes CBI Restaurants, Inc.; Taco Bueno Equipment Company; Taco
              Bueno Franchise Company L.P.; Taco Bueno Restaurants, Inc.; Taco Bueno Restaurants L.P.; Taco Bueno
              West, Inc.; TB Corp.; TB Holdings II, Inc.; TB Holdings II Parent, Inc.; and TB Kansas LLC.
  2
              The projections contained herein assume services rendered and fees earned from November 5, 2018 through
              December 31, 2018. The information provided herein is a summary of projected hours to be expended and
              fees earned by Vinson & Elkins LLP in the chapter 11 cases of Taco Bueno Restaurants, Inc. based on certain
              assumptions, projections, and estimates, and is for informational purposes only.


                                                              1
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19       Entered 02/14/19 23:13:53   Page 51 of 233




                                  STAFFING PLAN

      CATEGORY OF       NUMBER OF TIMEKEEPERS EXPECTED TO WORK               AVERAGE
      TIMEKEEPER                 ON THE MATTER DURING                        HOURLY
                                  THE FIRST FEE PERIOD                         RATE
          Partners                          8                                  $1,075
          Counsel                           2                                   $875
         Associates                        12                                   $625
         Paralegals                         2                                   $270




                                             2
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19   Entered 02/14/19 23:13:53   Page 52 of 233




                                      Exhibit D

                              Voluntary Rate Disclosures
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                    Entered 02/14/19 23:13:53             Page 53 of 233




                                         Voluntary Rate Disclosures

     The blended hourly rate for all V&E domestic timekeepers (including both professionals and
      paraprofessionals) who billed to non-bankruptcy matters1 during the 12-month period
      beginning on November 6, 2018 and ending on December 31, 2018 (the “Comparable Period”)
      was, in the aggregate, approximately $672.48 per hour (the “Non-Bankruptcy Blended Hourly
      Rate”).2
     The blended hourly rate for all V&E timekeepers (including both professionals and
      paraprofessionals) who billed to the Debtors during the Fee Period was approximately $767.36
      per hour.3
     A detailed comparison of these rates is as follows:
      CATEGORY OF             BLENDED HOURLY RATE FOR THE                     NON-BANKRUPTCY BLENDED
      TIMEKEEPER                       FEE PERIOD                                   HOURLY RATE
         Partners                        $1,084.11                                     $951.22
         Counsel                          $861.08                                      $727.16
        Associates                        $652.56                                      $552.09
        Paralegals                        $294.83                                      $248.03
          Total                           $761.77                                      $672.48




  1
         It is the nature of V&E’s practice that certain non-bankruptcy engagements (the “Non-Bankruptcy Matters”)
         require the advice and counsel of professionals and paraprofessionals who work primarily within V&E’s
         Restructuring Group. Accordingly, Non-Bankruptcy Matters consist of matters for which V&E domestic
         timekeepers represented a client in a matter other than an in-court bankruptcy proceeding. Moreover, the
         Non-Bankruptcy Matters include time billed by V&E domestic timekeepers who work primarily within
         V&E’s Restructuring Group.
  2
         V&E calculated the blended rate for Non-Bankruptcy Matters by dividing the total dollar amount billed by
         V&E domestic timekeepers to the Non-Bankruptcy Matters during the Comparable Period by the total
         number of hours billed by V&E domestic timekeepers to the Non-Bankruptcy Matters during the Comparable
         Period.
  3
         V&E calculated the blended rate for timekeepers who billed to the Debtors by dividing the total dollar amount
         billed by such timekeepers during the Fee Period by the total number of hours billed by such timekeepers
         during the Fee Period.


                                                          1
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19   Entered 02/14/19 23:13:53   Page 54 of 233




                                       Exhibit E

                    Summary of Total Fees Incurred and Hours Billed
   Case 18-33678-sgj11 Doc 308 Filed 02/14/19                  Entered 02/14/19 23:13:53         Page 55 of 233




                             Summary of Total Fees Incurred and Hours Billed



                                  Year of
                                                                                 Hourly       Total Billed      Total
     Attorney         Position      Bar                  Department
                                                                               Billing Rate     Hours        Compensation
                                 Admission
Shane M. Tucker      Partner     1999         Tax - ECB                        $1,280.00      24             $30,720.00
Wendy T. Salinas     Partner     2001         Tax - ECB                        $1,175.00      0.3            $352.50
David S. Meyer       Partner     2008         Restructuring & Reorganization   $1,110.00      270.2          $299,922.00
Paul E. Heath        Partner     1987         Restructuring & Reorganization   $1,050.00      174            $182,700.00
Matthew W. Moran     Partner     1997         Complex Commercial Litigation    $1,050.00      161.2          $183,768.00
Christopher J.       Partner     2005         Finance                                         2.1            $1,984.50
                                                                               $945.00
Dewar
Heather J. Reynolds Associate    2003         Tax- ECB                                        10.2           $9,639.00
                                                                               $945.00
Johnson
Shaun A. Rogers      Counsel     2005         Real Estate                      $915.00        81.1           $74,206.50
Sarah H. Mitchell    Counsel     2009         Complex Commercial Litigation    $890.00        4              $3,560.00
Jordan W. Leu        Counsel     2009         Complex Commercial Litigation    $830.00        144.4          $119,852.00
Jessica C. Peet      Associate   2014         Restructuring & Reorganization   $830.00        237.5          $197,125.00
Jeremy M.            Associate   2012         Complex Commercial Litigation                   101.8          $77,368.00
                                                                               $760.00
Reichman
Devon C. Holstad     Associate   2015         Complex Commercial Litigation    $735.00        9.2            $6,762.00
Robert P. Hughes     Associate   2014         M&A / Capital Markets            $720.00        0.5            $360.00
Garrick C. Smith     Associate   2013         Restructuring & Reorganization   $720.00        190.1          $136,872.00
Matthew J. Pyeatt    Associate   2014         Restructuring & Reorganization   $650.00        164.6          $106,990.00
Kenneth F. Adler     Associate   2017         Real Estate                      $625.00        8.7            $5,437.50
Andrew Geppert       Associate   2015         Restructuring & Reorganization   $625.00        231.3          $144,562.50
Patrick J. Tatum     Associate   2015         Real Estate                      $625.00        172.3          $107,687.50
Caitlin L. Snelson   Associate   2016         Finance                          $625.00        2.1            $1,312.50
Lauren M. Meyers     Associate   2016         Tax- ECB                         $575.00        0.6            $345.00
Kathryn E. Hastings Associate    2016         M&A / Capital Markets            $535.00        9.2            $4,922.00
Thomas P. Mitsch     Associate   2016         Complex Commercial Litigation    $535.00        48.1           $25,733.50
Matthew D. Struble   Associate   2016         Restructuring & Reorganization   $535.00        142.9          $76,451.50
Zachary A. Paiva     Associate   Pending      Restructuring & Reorganization   $510.00        194.2          $99,042.00
Hollyann S. Meyers Associate     2018         Complex Commercial Litigation    $450.00        28.7           $12,915.00
Analiza Rodriguez    Associate   2018         M&A / Capital Markets            $450.00        3.7            $1,665.00
Totals for Attorneys                                                                          2417           $1,897,747.50
Less 10% Discount                                                                                            $189,774.75
Total Attorney Fees Requested                                                                                $1,707,972.75
Attorney Average Hourly Rate                                                                                 $706.65



                                                                                 Hourly       Total Billed      Total
 Paraprofessional     Position                   Department
                                                                               Billing Rate     Hours        Compensation
Elizabeth E.          Paralegal  Restructuring & Reorganization                                              $35,134.50
                                                                               $295.00        119.1
Neuman
Susan A. Barden       Paralegal  Restructuring & Reorganization                $285.00        2              $570.00
Totals for Paraprofessionals                                                                  121.1          $35,704.50
Less 10% Discount                                                                                            $3,570.45
Total Paraprofessional Fees Requested                                                                        $32,134.05
Paraprofessional Average Hourly Rate                                                                         $265.35


                                                           1
     US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19       Entered 02/14/19 23:13:53   Page 56 of 233




                                      Exhibit F

                      Summary of Actual and Necessary Expenses




                                             2
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                  Entered 02/14/19 23:13:53    Page 57 of 233




                              Summary of Actual and Necessary Expenses

                                   Expense Categories                                    Amount
   Miscellaneous                                                                          $76.21
   Travel                                                                               $6,068.35
   Computer Legal Research                                                              $4,283.92
   Photocopy                                                                            $9,167.87
   Color Photocopy                                                                      $1,978.80
   Courier Services                                                                      $861.92
   Chapter 11 Filing Fees                                                               $17,581.12
   Outside Professional Services                                                        $2,006.20
   Long Distance Telephone                                                              $11,259.98
   Expenses Total                                                                       $53,284.37




                                                        3
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19   Entered 02/14/19 23:13:53   Page 58 of 233




                                      Exhibit G

                            Summary of Fees by Submatter
     Case 18-33678-sgj11 Doc 308 Filed 02/14/19                  Entered 02/14/19 23:13:53         Page 59 of 233




                                          Summary of Fees by Submatter

Submatter                                                                        Total Billed          Total Fees
                                   Submatter Description
 Number                                                                            Hours               Requested
0             Asset Analysis and Recovery                                              0                   $0.00
1             Asset Disposition                                                        0                   $0.00
2             Assumption and Rejection of Leases and Contracts                      508.3              $379,484.50
3             Avoidance Action Analysis                                                0                   $0.00
4             Budgeting (Case)                                                         0                   $0.00
5             Business Operations                                                   160.3              $111,304.50
6             Case Administration                                                   251.4              $165,500.00
7             Claims Administration and Objections                                   20.4               $14,406.00
8             Corporate Governance and Board Matters                                 63.5               $43,799.50
9             Employee Benefits and Pensions                                         64.2               $66,815.50
10            Employment and Fee Applications                                       100.6               $75,219.00
11            Employment and Fee Application Objections                                0                   $0.00
12            Financing and Cash Collateral                                          67.1               $56,939.50
13            General Litigation                                                    228.6              $177,961.00
14            Meetings of and Communications with Creditors                           66                $58,155.50
15            Hearings                                                              301.7              $237,196.00
16            Plan and Disclosure Statement                                         691.5              $535,549.50
17            Real Estate                                                              0                   $0.00
18            Relief from Stay/Adequate Protection Proceedings                         0                   $0.00
19            Reporting                                                              10.5                $8,122.00
20            Tax                                                                     1.3                 $713.50
21            Valuation                                                               2.7                $2,286.00
                                                                         Total            2538.1          $1,933,452.00




                                                            1
       US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19    Entered 02/14/19 23:13:53   Page 60 of 233




                                       Exhibit H

                        Detailed Description of Services Provided
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 61 of 233




        February 14, 2019

        Taco Bueno Restaurants, L.P.                                              Client/Matter Number         TAC503 64000
        300 E. John Carpenter Freeway, Suite 800                                  Invoice Number               25609333
        Irving, TX 75062                                                          Billing Attorney             David S. Meyer

        This invoice has been forwarded via e-mail to:
        pparsons@tacobueno.com
        A copy of this invoice has been forwarded to:
        dmeyer@velaw.com




        Re:        Restructuring Advice
        Fees for services posted through November 30, 2018:
        Re: Assumption and Rejection of Leases and Contracts
        Date           Initials     Description                                                                   Hours

        11/06/18       MWMO         Participate in lease call with JLL (.4); correspond with landlord              0.50
                                    for lease 3159 and review related email correspondence (.1).

        11/06/18       SR           Correspond with V&E team regarding Notices of Default (.3);                    0.50
                                    participate in conferences with PJ Tatum regarding same (.2).

        11/06/18       GSMI         Correspond with Jordan Leu and BRG regarding lease                             0.20
                                    rejection issues.

        11/06/18       PJTA         Participate in portion of call with Taco Bueno, JLL and Taco                   0.80
                                    Supremo teams regarding calls with landlords.

        11/07/18       SR           Correspond with V&E team regarding Notices of Default (.2);                    1.80
                                    correspond with V&E team regarding Lease review project
                                    (.2); conference call with V&E team, Taco Bueno, JLL, Sun
                                    Holdings, advisors regarding lease negotiations (1.1);
                                    correspond with PJ Tatum regarding next steps (.3).

        11/07/18       DCHO         Review and analyze landlord risk sheet.                                        0.50

        11/07/18       PJTA         Correspond with David Meyer, Jordan Leu and Shaun Rogers                       1.80
                                    regarding counterparty to primary Leases and individual
                                    landlord leases (.3); review leases (.4); attend conference call
                                    with Taco Bueno, JLL and Sun Holdings teams regarding
                                    individual landlord proposals (1.1).

        11/08/18       PEH          Correspond with landlords, V&E team, and JLL on lease                          0.30
                                    issues.

        11/08/18       MWMO         Review correspondence regarding lease rejection motion (.2);                   1.60
                                    email with Sun’s counsel and counsel for TS regarding store
                                    3177 lease (.4); attend conference call with Taco Bueno, Taco
                                    Supremo, advisors, and JLL regarding various leasing issues
                                    (1.0).

        11/08/18       SR           Correspond with V&E team regarding Store rejections (.5);                      1.50
                                    conference with PJ Tatum regarding leases (.3); correspond
                                    with JLL regarding Estoppel Certificate (.2); correspond with
                                    Taco Supremo regarding Lease Amendments (.5).


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 62 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019      Page 2



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        11/08/18       JWLE         Review correspondence regarding landlord issues (.2); attend                   0.50
                                    portion of conference call with client and Sun Holdings
                                    regarding lease strategy (.3).

        11/08/18       DSME         Telephone conference with P. Parsons regarding lease                           2.20
                                    rejection considerations (.5); telephone conference with JLL,
                                    clients, and advisors regarding lease negotiations (1.1);
                                    correspond with BRG and Company regarding same (.4); call
                                    with Paul Heath regarding same (.2).

        11/08/18       PJTA         Review notices of default and other correspondence from                        2.40
                                    Landlords forwarded by Ora Lee Bartolo (.3); conference with
                                    Shaun Rogers regarding same (.3); conference call with Taco
                                    Bueno, JLL, Sun Holdings team regarding individual landlord
                                    proposals (1.8).

        11/08/18       ZAPA         Prepare for and attend conference call with Taco Bueno, Taco                   1.20
                                    Supremo, and advisors to discuss assumption/rejection of
                                    leases.

        11/09/18       PEH          Call with counsel to Sterling National Bank regarding case                     0.60
                                    and certain primary leases (.4); call with David Meyer
                                    regarding same (.2).

        11/09/18       PEH          Correspond regarding landlord related issues with internal                     0.50
                                    team, company and JLL.

        11/09/18       MWMO         Correspond with landlord counsel regarding lease rejection                     0.50
                                    motion (.2); correspond with Haywood Miller regarding store
                                    3177 lease (.1); review correspondence from ARC regarding
                                    lease rejection issues and complaints regarding proposed
                                    order (.2).

        11/09/18       SR           Conference with PJ Tatum regarding Lease Amendments (.3);                      0.80
                                    correspond with V&E team regarding Lease rejections issues
                                    (.5).

        11/09/18       DSME         Correspond with N. Herman regarding lease rejection                            0.50
                                    procedures (.3); telephone conference with Paul Heath
                                    regarding Sterling National Bank lease issues (.2).

        11/09/18       JCPE         Telephone conference with advisors, principals regarding                       0.30
                                    leases.

        11/09/18       PJTA         Conference with Shaun Rogers regarding amendments to TB                        1.30
                                    stores (.3); correspond with Julie Hatfield regarding estoppel
                                    certificate for store number 3051 (.3); correspond with Philip
                                    Parsons regarding memorandum of termination of lease and
                                    release of exclusive agreement (.3); attend conference call
                                    with Taco Bueno, JLL and Taco Supremo teams regarding
                                    individual landlord negotiations (.4).



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 63 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019      Page 3



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        11/10/18       MWMO         Correspond with Haywood Miller and V&E team regarding                          0.20
                                    store 3177 negotiations.

        11/10/18       DSME         Correspond with M. Moran regarding landlord strategy.                          0.20

        11/11/18       DSME         Correspond with JLL regarding lease strategy.                                  0.50

        11/12/18       MWMO         Email with Haywood Miller and V&E team regarding lease                         0.20
                                    negotiations relating to store 3177 and reaching out to
                                    landlord (.1); correspond with V&E team regarding contract
                                    assumption issues (.1).

        11/12/18       SR           Correspond with V&E team regarding Lease assumptions (.2);                     0.30
                                    telephone conferences with JLL regarding Lease
                                    Amendments (.1).

        11/12/18       DSME         Correspond with JLL team regarding lease strategy items.                       0.60

        11/12/18       JCPE         Conference call with advisors (HL, JLL, V&E), Taco Supremo,                    1.10
                                    and Taco Bueno regarding leases (.6); analyze lease issues
                                    (.5).

        11/12/18       DCHO         Research regarding lease choice of law provisions (.5);                        0.80
                                    correspond with V&E team regarding same (.3).

        11/12/18       PJTA         Call with Taco Bueno, JLL and Sun Holdings teams regarding                     0.90
                                    individual landlord proposals (.6); correspond with title
                                    company related to sale of store and related issues (.3).

        11/12/18       MJPY         Analyze lease-rejection issues.                                                0.30

        11/13/18       PEH          Correspond with V&E, BRG, JLL regarding landlord and                           0.40
                                    vendor issues.

        11/13/18       SR           Correspond with V&E team regarding Lease Amendments.                           0.80

        11/13/18       JWLE         Email with Byrne Bass regarding Amarillo store (.1);                           0.60
                                    conference with V&E team regarding same (.2); analyze
                                    potential lease rejection diligence points (.2); call with Matt
                                    Pyeatt regarding same (.1).

        11/13/18       DSME         Correspond with V&E team regarding lease rejection process                     1.50
                                    (.5); prepare for issues regarding same (.3); correspond with
                                    Phillip Parsons regarding same (.1); telephone conference
                                    with JLL, V&E, Taco Bueno, Taco Supremo regarding lease
                                    strategy (.6).

        11/13/18       JCPE         Conference call with advisors (JLL, HL, V&E, BRG), Taco                        0.80
                                    Bueno, and Taco Supremo regarding lease portfolio (.6);
                                    email with BRG and Jordan Leu regarding lease issues (.2).

        11/13/18       PJTA         Email with Paul Heath regarding lease issues with Amarillo                     1.70
                                    Store (.4); call with Jordan Leu regarding same (.2); email


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 64 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019      Page 4



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    with Tom Mullaney and V&E team regarding Sublease issues
                                    (.5); conference call with Taco Bueno, JLL, Taco Supremo,
                                    and advisor teams regarding individual landlord leases (.6).

        11/13/18       MJPY         Develop response to landlords to resolve lease rejection                       0.30
                                    issues (.2); call with Jordan Leu regarding same (.1).

        11/14/18       PEH          Correspond regarding assumption status with certain                            0.20
                                    landlords and advertising firm.

        11/14/18       MWMO         Review correspondence regarding rejection of leases (.2);                      0.60
                                    review correspondence regarding rejection of contracts (.2);
                                    correspond with V&E team regarding lease modifications (.2).

        11/14/18       SR           Email with V&E team regarding Lease rejections (.3); review                    0.70
                                    form of Lease Amendment (.4).

        11/14/18       JWLE         Research issues related to sublease resolution (.9); call with                 1.90
                                    PJ Tatum regarding same (.4); call with Matt Struble
                                    regarding sublease issues (.2); call with Jessica Peet
                                    regarding same (.1); correspond with JLL regarding lease
                                    rejection issues (.2); call with Matt Pyeatt regarding same (.1).

        11/14/18       DSME         Email with V&E team regarding lease strategy issues (.3); call                 1.10
                                    with JLL (.8).

        11/14/18       JCPE         Telephone conference with Jordan Leu regarding lease                           1.00
                                    rejection (.1); telephone conference with P.J. Tatum regarding
                                    lease issues (.1); telephone conference with JLL, HL, BRG,
                                    V&E, company, and Taco Supremo regarding leases (.8).

        11/14/18       MDST         Call with Jordan Leu regarding subleases.                                      0.20

        11/14/18       DCHO         Analyze choice of law in primary lease contracts (1.6); email                  4.90
                                    correspondence regarding same (.5); review and analyze first
                                    half of first day hearing transcript (2.8).

        11/14/18       PJTA         Call with Jordan Leu regarding subleases (.4); email with                      2.30
                                    Philip Parsons regarding subleases (.1); draft amendment to
                                    lease agreement for store number 3081 (.9); call with Jessica
                                    Peet regarding said amendment to store number 3081 lease
                                    agreement (.1); call with Taco Bueno, JLL and Sun teams
                                    regarding individual landlord discussions (.8).

        11/15/18       PEH          Correspond with V&E team on landlord and contract vendor                       0.40
                                    issues and status.

        11/15/18       MWMO         Review request from landlord for 3137 (.1); telephone                          0.20
                                    conference with David Meyer regarding business negotiations
                                    on lease 3177 (.1).

        11/15/18       SR           Revise Lease Amendment form (.5); correspond with V&E                          0.70
                                    team regarding status of leases (.2).


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 65 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019      Page 5



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        11/15/18       DSME         Correspond with JLL regarding lease issues (.3); telephone                     0.90
                                    conference with Matt Moran regarding same (.1); telephone
                                    conference with JLL regarding lease issues (.5).

        11/15/18       JCPE         Correspond with P.J. Tatum regarding lease issues (.1);                        0.90
                                    correspond with Matt Struble regarding lease analysis (.2);
                                    telephone conference with BRG regarding same (.1);
                                    telephone conference with JLL, HL, BRG, V&E, company,
                                    Taco Supremo regarding lease issues (.5).

        11/15/18       MDST         Research regarding employee and medical plans as                               2.50
                                    executory.

        11/15/18       KFAD         Review LOI (.4); prepare lease amendment for site 3005                         2.30
                                    (1.4); review bankruptcy and pre-petition precedent provisions
                                    (.5).

        11/15/18       PJTA         Review and revise Fourth Amendment to Store 3081 Lease                         3.60
                                    (.4); email with V&E team regarding said Fourth Amendment
                                    (.2); email with Andy Couch regarding amendment to store
                                    number 3099 (.3); draft amendment to store number 3099
                                    (1.2); email with David Meyer and Jessica Peet regarding
                                    payment of prepetition rent for store number 3099 (.3); call
                                    with Taco Bueno, V&E, and JLL teams regarding status of
                                    individual landlord proposals (.6); call with V&E team
                                    regarding lease amendment and bankruptcy status (.6).

        11/15/18       MJPY         Analyze lease-rejection issues (1.1); evaluate docket updates                  1.50
                                    (.2); correspond with Jessica Peet regarding lease-rejection
                                    matters and strategy on same (.2).

        11/16/18       PEH          Correspond with V&E team on landlord negotiation status and                    0.30
                                    issues.

        11/16/18       SR           Review drafts of Lease Amendments (.8); conferences with                       2.80
                                    P.J. Tatum and Ken Adler regarding same (.3); correspond
                                    with same regarding same (.3); attend portion of conference
                                    call with V&E team, JJL, client, Taco Supremo, advisors
                                    regarding landlord strategy (1.0); correspond with V&E team
                                    regarding Lease rejection analysis (.4).

        11/16/18       DSME         Prepare for landlord strategy call (.7); attend telephone                      2.20
                                    conference with Company, BRG, JLL and V&E team
                                    regarding landlord strategy (1.3); follow-up call with J. Peet
                                    regarding next steps regarding landlord strategy (.2).

        11/16/18       JCPE         Review and comment on proposed lease amendment (.6);                           3.40
                                    correspond with PJ Tatum regarding same (.2); prepare for
                                    lease call with JLL, BRC, HL, V&E Taco Supremo and the
                                    Company (.5); correspond with V&E team regarding lease
                                    issues (.3); conference call with JLL, HL, Taco Supremo,
                                    BRG, V&E regarding lease negotiations (1.4); telephone


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 66 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019      Page 6



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    conference with David Meyer regarding related issues (.2);
                                    analyze precedent issues regarding rejection (.2).

        11/16/18       DCHO         Analyze controlling law of agreements with landlords (1.2);                    1.70
                                    correspond with V&E team regarding strategy (.5).

        11/16/18       KFAD         Conference with PJ Tatum and Shaun Rogers regarding                            1.90
                                    lease amendment (.3); prepare lease amendment for site
                                    3142 (1.6).

        11/16/18       PJTA         Review and revise amendment to store number 3099 (.7);                         7.00
                                    draft amendment to store number 3046 (1.2); draft
                                    amendment to lease for store number 3219 (1.1); correspond
                                    with Ken Adler and Shaun Rogers regarding lease
                                    amendment (.2); correspond with Jessica Peet regarding
                                    proposed lease amendment (.2); call with JLL, Taco Bueno
                                    and Taco Supremo teams regarding landlord discussion (1.4);
                                    draft amendment to store number 3007 (.9); call with Taco
                                    Bueno, JLL, BRG and Sun Holdings teams regarding
                                    individual landlord lease negotiations (.7); draft amendment
                                    for store number 3209 (.6).

        11/16/18       MJPY         Conference call with client, V&E team, advisors, buyer                         1.30
                                    regarding strategy regarding lease issues.

        11/17/18       SR           Correspond with V&E team regarding Lease Amendments.                           0.30

        11/17/18       JWLE         Correspond with David Meyer and Jessica Peet regarding                         0.40
                                    lease assumption research (.3); correspond with V&E team
                                    regarding landlord rent payment dates (.1).

        11/17/18       DSME         Telephone conference with H. Miller (.1); correspond with J.                   0.40
                                    Peet and J. Leu regarding lease assumption question (.3).

        11/17/18       JCPE         Correspond with Jordan Leu and David Meyer regarding                           0.10
                                    lease assumption and payment question.

        11/19/18       PEH          Correspond with V&E team regarding landlord related issues.                    0.20

        11/19/18       MWMO         Review summary of potential lease disputes (.1); conference                    1.20
                                    with V&E team regarding research on same (.1); research
                                    lease rejection issues (.2); conference with V&E team
                                    regarding same (.1); attend conference call with advisors,
                                    client, buyer regarding lease assumption strategy (.7).

        11/19/18       SR           Correspond with V&E team regarding Lease Amendments.                           0.50

        11/19/18       JWLE         Correspond with JLL, BRG, and V&E teams regarding lease-                       2.00
                                    value analysis and rejection claims (.7); consider and
                                    research issues related to same (.5); correspond with
                                    landlord’s counsel regarding rent payments (.1); conference
                                    call with JLL, Sun, and V&E teams regarding primary landlord
                                    strategy (.7).


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 67 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019      Page 7



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        11/19/18       JCPE         Attend portion of conference call with V&E, JLL, HL, BRG,                      0.40
                                    company and TS regarding lease negotiations.

        11/19/18       PJTA         Review and revise amendment for store number 3099 (.6);                        6.20
                                    draft amendment to store number 3188 (1.2); draft
                                    amendment for store number 3134 (1.2); review and revise
                                    amendment for store number 3219 (.7); review terms for
                                    amendment for store number 3001 (.3); review lease
                                    documents for store number 3001 (.6); email correspondence
                                    with Shaun Rogers regarding amendment to store number
                                    3001 (.2); call with JLL and Sun Holdings teams regarding
                                    individual landlord negotiations (.6); draft amendment for store
                                    number 3155 (.8).

        11/19/18       MJPY         Attend conference call regarding strategy on landlord and                      0.60
                                    lease issues.

        11/20/18       PEH          Call with landlord’s counsel regarding assumption issues (.2);                 0.50
                                    correspond regarding same with internal team (.1);
                                    correspond with V&E team on landlord issues (.2).

        11/20/18       MWMO         Conference with Jordan Leu regarding lease rejection issues                    0.70
                                    (.3); review correspondence regarding lease negotiations (.1);
                                    review and revise language requested to be added into
                                    rejection procedures order (.1); conference with Jordan Leu
                                    regarding same (.2).

        11/20/18       SR           Correspond with JLL and company regarding Lease                                2.30
                                    Amendments (.5); review drafts of same (1.3); correspond
                                    with PJ Tatum regarding comments to same (.5).

        11/20/18       JWLE         Prepare to address lease valuation issues (1.1); prepare for                   3.10
                                    call with JLL regarding same (.4); correspond with JLL, V&E,
                                    and client teams regarding individual landlord negotiations
                                    (.5); conference with Matt Moran regarding leas rejection
                                    issues (.3); review and revise rejection procedures order (.6);
                                    conference with Matt Moran regarding same (.2).

        11/20/18       DSME         Correspond with G. Perales and JLL team regarding lease                        1.10
                                    amendment (.4); correspond with N. Herman regarding lease
                                    rejection procedure order (.3); correspond with J. Peet
                                    regarding updates (.4).

        11/20/18       JCPE         Correspond with PJ Tatum regarding lease issues (.4);                          1.60
                                    conference call with V&E, JLL, HL, company, TS regarding
                                    lease issues (.5); review and analyze correspondence and
                                    analysis regarding lease negotiations (.7).

        11/20/18       KFAD         Review and revise lease amendments for sites 3005 and                          1.50
                                    3142.

        11/20/18       PJTA         Correspond with JLL team regarding sandwich leases (.3);                       7.20


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 68 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019      Page 8



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    review ground leases related to primary leases (1.2); review
                                    and revise amendment for store number 3188 (.4); review and
                                    revise amendment for store number 3134 (.4); review and
                                    revise amendment for store number 3209 (.3); call with
                                    Jessica Peet regarding franchise agreements (.4); review
                                    franchise agreement regarding characterization of vendor
                                    payments (1.2); call with Taco Bueno, JLL, and Taco
                                    Supremo and advisor teams regarding individual landlord
                                    negotiations (1.0); draft amendment for store number 3228
                                    (.9); draft amendment for store number 3003 (1.1).

        11/20/18       MJPY         Conduct legal research regarding lease-rejection issues and                    4.50
                                    lease matters (1.6); attend conference call with client buyer,
                                    advisors regarding leas negotiations (1.0); review lease-
                                    related issues following call (.3); draft revised language
                                    regarding lease-rejection procedures order (.6); correspond
                                    with V&E team regarding same (.4); correspond with JLL and
                                    outside counsel regarding Martin Brothers leases (.6).

        11/20/18       HSME         Correspond with Jordan Leu about research question                             5.90
                                    regarding rent (.3); research rent reserved obligations (4.1);
                                    draft email regarding the same (1.5).

        11/21/18       PEH          Correspond with V&E and JLL regarding landlord issues.                         0.30

        11/21/18       MWMO         Review lease rejection procedures order and revisions to                       0.70
                                    same to address TABU landlords’ comments (.3); conference
                                    with Jordon Leu regarding negotiation strategy regarding
                                    lease 3177 (.2); review correspondence regarding rejection of
                                    stores (.1); review and analyze correspondence regarding
                                    sandwich leases (.1).

        11/21/18       SR           Correspond with V&E team regarding Lease Amendments                            1.30
                                    (.3); review drafts of same (.7); correspond with PJ Tatum
                                    regarding comments to same (.3).

        11/21/18       JWLE         Conference with PJ Tatum regarding rejection procedures                        0.80
                                    order (.1); review research memo regarding 502{b}{6} claims
                                    calculations (.2); calculate unpaid rent claim on rejected
                                    stores (.2); revise JLL estimation sheets displaying same (.2);
                                    conference with V&E team regarding open items and landlord
                                    negotiation status (0.1).

        11/21/18       JCPE         Conference call with V&E, JLL, HL, company, and Taco                           1.70
                                    Supremo regarding lease negotiations (.8); call with PJ Tatum
                                    regarding lease issues (.4); correspond with V&E team
                                    regarding same (.1); review and analyze correspondence
                                    regarding same (.4).

        11/21/18       KFAD         Review and revise lease amendment for Site 3142.                               0.50

        11/21/18       PJTA         Draft amendment for store number 3048 (1.0); draft                             6.90
                                    amendment for store number 3049 (.7); draft amendment for


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 69 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019      Page 9



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    store number 3193 (.8); review and revise amendment for
                                    store number 3002 (.5); draft amendment for store number
                                    3007 (.9); draft amendment for store number 3202 (1.1);
                                    review and revise amendment for store number 3208 (.5);
                                    correspond with S. Rogers regarding comments to
                                    amendments (.3); correspond with J. Peet regarding lease
                                    issues (.2); conference with J. Leu regarding lease rejection
                                    procedures (.1); call with Taco Bueno, JLL, and Sun Holdings
                                    teams regarding individual landlord negotiations and primary
                                    landlord negotiations (.8).

        11/21/18       MJPY         Review lease-rejection order.                                                  0.40

        11/23/18       MWMO         Review correspondence and strategy regarding sandwich                          0.50
                                    leases (.3); review correspondence regarding lease 3177
                                    dispute (.2).

        11/23/18       JWLE         Correspond with Guillermo Perales, JLL, and V&E team                           0.20
                                    regarding lease issues.

        11/23/18       DSME         Correspond with V&E team regarding lease 3177 dispute (.2);                    0.90
                                    review analysis regarding same (.7).

        11/23/18       MJPY         Analyze lease-rejection issues (.2); correspond with creditors                 0.40
                                    regarding same (.2).

        11/25/18       MWMO         Review email correspondence regarding negotiations on store                    0.70
                                    3177 (.1); correspond with Jordan Leu regarding same (.2);
                                    review research regarding lease issues (.4).

        11/25/18       JWLE         Draft response to JLL correspondence regarding lease issues                    0.50
                                    (.2); correspond with Matt Moran regarding lease issues (.3).

        11/25/18       DSME         Correspond with V&E and JLL teams regarding lease                              1.30
                                    assumption issues (.3); review research and analysis
                                    regarding 3177 (.7); correspond witih JLL regarding same (.3).

        11/25/18       MJPY         Review lease-rejection issues and order.                                       0.40

        11/25/18       TPMI         Correspond with V&E litigation team regarding strategy for                     0.50
                                    assumption of leases.

        11/26/18       MWMO         Correspond with P.J. Tatum regarding franchisee issues and                     1.80
                                    review relevant portions of franchise agreements in
                                    connection with same (.3); correspond with Jordan Leu
                                    regarding issues related to sandwich leases (.6); review
                                    research on sublessee rights (.4); review email
                                    correspondence regarding lease 3177 lease negotiations (.1);
                                    review email correspondence to and from counsel for Spirit
                                    Realty (.1); correspond with P.J. Tatum regarding lease
                                    amendment (.3).

        11/26/18       SR           Review drafts of Lease Amendments (2.2); conference with                       3.50


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 70 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 10



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    PJ Tatum regarding same (1.0); correspond with JLL
                                    regarding lease and rejections (.3).

        11/26/18       JWLE         Correspond with Matt Moran regarding leasing issues (.3);                      2.50
                                    review ground-lease assignments (.2); correspond with PJ
                                    Tatum regarding primary lease amendments (.1); correspond
                                    with V&E team regarding ground lease issues (.5); draft letter
                                    to landlord’s attorney regarding Amarillo store 3159 (.3); study
                                    primary lease documents related to Spirit (.6); consider
                                    revisions to lease rejection procedures order (.3); review
                                    correspondence regarding franchise arrangements (.1);
                                    review NRP email regarding property abandonment (.1).

        11/26/18       DSME         Prepare for conference call regarding lease negotiations (.3);                 1.30
                                    conference call with advisors, Taco Supremo, Taco Bueno
                                    regarding lease negotiations (1.0).

        11/26/18       PJTA         Email with Dan Capestrain regarding amendment for store                        6.90
                                    number 3007 (.2); email with Matt Moran regarding franchise
                                    agreements (.3); assemble assignment of ground leases and
                                    circulate same to Jordan Leu (.5); review Landlord comments
                                    to amendment for store number 3219 (.3); review and revise
                                    amendment for store number 3219 (.5); call with Taco Bueno,
                                    JLL and Sun Holdings teams regarding individual landlord
                                    negotiations (1.0); review Landlord comments to numerous
                                    amendments (1.3); conference with Shaun Rogers regarding
                                    same (1.0); review and revise same (1.8).

        11/26/18       MJPY         Attend portion of conference call with JLL, client, Taco                       2.00
                                    Supremo, advisors regarding lease negotiations (.5); draft
                                    comments to lease-rejection orders (.5); analyze informal
                                    objections to lease rejection orders (1.0).

        11/26/18       TPMI         Review and analyze case law on objections to motion to reject                  0.20
                                    leases.

        11/27/18       PEH          Correspond with V&E team regarding approach on certain                         0.30
                                    landlord issues.

        11/27/18       MWMO         Review correspondence regarding negotiations with Spirit                       1.30
                                    (.3); review correspondence regarding ARC objections to
                                    lease rejection motion (.3); participate in call with Taco
                                    Supremo, JLL, HL, BRC, Taco Bueno and V&E team
                                    regarding lease disputes and resolution of leasing issues (.7).

        11/27/18       SR           Review drafts of Lease Amendments (2.8); correspond with                       5.30
                                    PJ Tatum regarding same (.9); correspond with V&E team
                                    regarding lease and rejections (.3); conference call with JLL,
                                    V&E, other debtor advisors, company and Taco Supremo
                                    regarding lease negotiations (.7); correspond with V&E, JLL
                                    regarding follow-up items (.6).

        11/27/18       JWLE         Review and revise rejection damages estimates (.7);                            3.40


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 71 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 11



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    telephone conference with Jessica Peet and Matt Pyeatt
                                    regarding rejection damages procedures and counterparty
                                    negotiations (.6); correspond with JLL team regarding same
                                    (.1); telephone conference with Jessica Peet and Lisa Peters
                                    regarding lease rejection procedures and issues (.3);
                                    telephone conference with Jessica Peet and PJ Tatum
                                    regarding same (.4); conference call with JLL, HL, BRG, Taco
                                    Supremo, and V&E team regarding lease issues (.7); review
                                    and revise lease rejection orders (.6).

        11/27/18       DSME         Telephone conference with JLL, HL, V&E BRG, Taco Bueno,                        0.60
                                    Taco Supremo regarding lease analysis.

        11/27/18       JCPE         Conference call with Jordan Leu and Matt Pyeatt regarding                      2.50
                                    lease issues (.6); analyze same (.4); telephone conference
                                    with Kutak Rock and Jordan Leu regarding lease issue (.3);
                                    telephone conference with P.J. Tatum and Jordan Leu
                                    regarding lease issues (.5); telephone conference with JLL,
                                    HL, V&E, BRG, Taco Bueno, Taco Supremo regarding lease
                                    analysis (.7).

        11/27/18       PJTA         Correspond with Philip Parsons regarding additional Spirit                     7.70
                                    Lease (.2); review and revise amendment for store number
                                    3049 (.5); conference call with Jordan Leu and Jessica Peet
                                    regarding subtenant claims (.5); review and revise
                                    amendment for store number 3228 (.5); review and revise
                                    amendment for store number 3151 (.6); call with Taco Bueno,
                                    JLL, V&E and Taco Supremo teams regarding individual
                                    landlord store negotiations (.7); correspond with JLL regarding
                                    same (.4); draft amendment for store number 3224 (.7);
                                    correspond with Jordan Leu regarding lease termination for
                                    store number 3212 (.3); review and revise amendment for
                                    store number 3191 (.6); call with counsel to subtenant for
                                    store number 3164 (.4); review and revise amendment for
                                    store number 3151 (.4); review and revise amendment for
                                    store number 3163 (.3); correspond with Mark Richardson
                                    regarding deal terms for store number 3102 (.2); correspond
                                    with David Meyer and Jessica Peet regarding subtenant for
                                    store number 3164 (.2); correspond with Julie Hatfield
                                    regarding amendment for store number 3191 (.3); review and
                                    revise amendment for store number 3219 (.4); correspond
                                    with Shaun Rogers regarding amendment for store number
                                    3005 (.5).

        11/27/18       MJPY         Revise lease-rejection order and lease-rejection procedures                    3.40
                                    order (1.1); conduct legal research to support same (.5);
                                    conference call with Jessica Peet and Jordan Leu regarding
                                    same (.6); correspond with counsel to multiple landlords
                                    regarding same (1.2).

        11/27/18       ZAPA         Conference call with JLL, company advisors, Taco Bueno,                        1.00
                                    Taco Supremo to discuss assumption and rejection (.7);
                                    review correspondence regarding lease negotiations (.3).


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 72 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 12



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        11/28/18       MWMO         Review correspondence regarding resolution of Spirit                           0.50
                                    objection to lease rejection procedures (.2); review
                                    correspondence regarding issues related to certain leases
                                    (.2); review correspondence regarding lease negotiations (.1).

        11/28/18       SR           Correspond with PJ Tatum regarding Lease Amendments                            1.50
                                    (.1); review drafts of Amendments (.4); correspond with PJ
                                    Tatum regarding same (.3); conference call with JLL, HL,
                                    BRG, V&E, Taco Bueno, Taco Supremo regarding status of
                                    lease negotiations (.7).

        11/28/18       JWLE         Correspond with Matt Moran regarding open items and lease                      1.20
                                    negotiations (.2); analyze revisions to rejection damages
                                    analysis (.3); review and revise rejection procedures, lease
                                    rejection proposed orders to reflect constituent comments (.7).

        11/28/18       DSME         Conference call with company advisors, company, and Taco                       1.50
                                    Supremo regarding lease issues and strategy (.7); review
                                    lease amendment terms for primary lessors (.4); telephone
                                    conference with Hayood Miller regarding same (.4).

        11/28/18       JCPE         Telephone conference with V&E, JLL, BRG, HL, Taco                              3.10
                                    Supremo, Taco Bueno regarding lease issues (.7);
                                    correspond with company advisors regarding next steps,
                                    review lease amendments and follow up, review rejection
                                    procedures and open items (2.4).

        11/28/18       KFAD         Prepare lease recognition and amendment for site 3205.                         2.50

        11/28/18       PJTA         Review and revise amendment for store number 3224 (.4);                        3.70
                                    review Landlord comments to amendment for store number
                                    3188 (.3); review and revise same and prepare execution
                                    version (.4); review and revise amendment for store number
                                    3193 and prepare execution version (.4); correspond with
                                    Julie Hatfield regarding amendment for store number 3224
                                    (.2); correspond with Mark Richardson regarding amendment
                                    for store number 3005 (.3); review and revise said
                                    amendment for store number 3005 (.6); call with Taco Bueno,
                                    V&E, JLL, BRG, HL and Taco Supremo teams regarding
                                    individual landlord negotiations (.6); review and revise
                                    amendment for store number 3102 (.5).

        11/28/18       MJPY         Review and revise lease-rejection procedures order and lease                   3.90
                                    rejection order (1.2); correspond with BRG and client
                                    regarding same (.6); correspond with lessors regarding
                                    objections to same (.8); correspond with V&E team regarding
                                    same (.5); analyze lease surrender matter (.8).

        11/28/18       ZAPA         Review and analyze lease rejection procedures (.3);                            1.00
                                    conference call with debtor advisors, Taco Bueno, Taco
                                    Supremo to discuss assumption and rejection of leases (.7).



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 73 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 13



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        11/29/18       MWMO         Review research on lease rejection damages (.3); review US                     0.50
                                    Realty settlement proposal (.2).

        11/29/18       SR           Correspond with PJ Tatum regarding Lease Amendments                            3.00
                                    (.3); review drafts of Amendments (1.0); correspond with PJ
                                    Tatum regarding comments to same (.4); conference call with
                                    company, buyers and advisors regarding lease negotiations
                                    (1.3).

        11/29/18       GSMI         Correspond with lease counterparties regarding lease                           1.10
                                    rejection issues.

        11/29/18       DSME         Telephone conference with company, advisors, Taco                              1.20
                                    Supremo and JLL regarding landlord negotiations.

        11/29/18       PJTA         Review and revise direct lease amendment for store number                      6.20
                                    3205 (.4); review and revise amendment for store number
                                    3005 (.3); review landlord comments to amendments for store
                                    number 3048 and 3049 (.3); correspond with Dan Capestrain
                                    regarding same (.2); review and revise lease amendment for
                                    store number 3220 (.4); review Spirit changes to rejection
                                    procedures order (.4); correspond with Andrew Geppert
                                    regarding potential assumption of leases (.3); correspond with
                                    Bill Sullivan regarding amending headquarters lease (.2); draft
                                    amendment to headquarters lease (.8); correspond with
                                    Shaun Rogers regarding lease issues (.4); correspond with
                                    Michael Parmerlee regarding sublease for store number 3164
                                    (.3); conference call with Taco Bueno, JLL, and Sun teams
                                    regarding individual landlord negotiations and landlord
                                    negotiations (1.2); draft amendment for store number 3148
                                    (1.0).

        11/29/18       AGAP         Conference with BRG regarding schedule of assumed                              1.40
                                    contracts (.4); correspond with V&E team regarding same
                                    (.3); correspond with BRG regarding franchisee issues (.7).

        11/29/18       MJPY         Correspond with client regarding lease-rejection issues (.7);                  2.50
                                    correspond with multiple lessors regarding informal comments
                                    to lease rejection order (.6); revise lease-related orders per
                                    same (.6); correspond with V&E team regarding revised
                                    orders (.1); evaluate objection filed by lessor and
                                    communications with same (.5).

        11/30/18       SR           Review Lease Amendment drafts (.6); correspond with PJ                         1.50
                                    Tatum regarding same (.1); conference call with advisors,
                                    client, Taco Supremo regarding status of lease negotiations
                                    (.8).

        11/30/18       GSMI         Review proposed lease rejections and notice (.3); correspond                   1.90
                                    with the Company, BRG, JLL, and V&E regarding same (1.6).

        11/30/18       DSME         Telephone conference with company and JLL regarding lease                      0.90
                                    status (.3); correspond with BRG team regarding lease issues


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 74 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 14



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    (.2); correspond with JLL team regarding same (.4).

        11/30/18       PJTA         Correspond with Matt Pyeatt regarding Spirit Lease (.4);                       2.90
                                    review assignment of lease to Spirit (.3); review and revise
                                    amendment for store number 3148 (.4); draft list of landlord
                                    executed amendments (.3); correspond with Tom Mullaney
                                    regarding same (.1); review landlord comments to
                                    amendment for store number 3224 (.2); draft a list of business
                                    questions related to same (.4); conference call with Taco
                                    Bueno, JLL, and Sun Holdings teams regarding landlord
                                    negotiations (.8).

        11/30/18       AGAP         Draft and revise notice of proposed cure amount (1.9);                         2.30
                                    correspond with J. Peet regarding same (.4).

        11/30/18       MJPY         Revise draft lease-rejection notice (1.1); evaluate as-entered                 2.00
                                    lease orders (.3); correspond with lessor regarding open
                                    issues (.2); correspond with client regarding leases being
                                    rejected (.4).




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 75 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019      Page 15



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Assumption and Rejection of Leases and Contracts
                       Initials     Name                                                             Hours      Eff. Rate             Amount

                       KFAD         Kenneth F. Adler                                                  8.70      625.00               5,437.50
                       AGAP         Andrew Geppert                                                    3.70      625.00               2,312.50
                       PEH          Paul E. Heath                                                     4.00     1050.00               4,200.00
                       DCHO         Devon C. Holstad                                                  7.90      735.00               5,806.50
                       JWLE         Jordan W. Leu                                                    17.10      830.00              14,193.00
                       DSME         David S. Meyer                                                   18.90     1110.00              20,979.00
                       HSME         Hollyann S. Meyers                                                5.90      450.00               2,655.00
                       TPMI         Thomas P. Mitsch                                                  0.70      535.00                 374.50
                       MWMO         Matthew W. Moran                                                 11.70     1050.00              12,285.00
                       ZAPA         Zachary A. Paiva                                                  3.20      510.00               1,632.00
                       JCPE         Jessica C. Peet                                                  16.90      830.00              14,027.00
                       MJPY         Matthew J. Pyeatt                                                23.50      650.00              15,275.00
                       SR           Shaun A. Rogers                                                  29.10      915.00              26,626.50
                       GSMI         Garrick C. Smith                                                  3.20      720.00               2,304.00
                       MDST         Matthew D. Struble                                                2.70      535.00               1,444.50
                       PJTA         Patrick J. Tatum                                                 69.50      625.00              43,437.50

              Total                                                                                226.70                          172,989.50




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 76 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 16



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Fees for services posted through November 30, 2018:
        Re: Business Operations
        Date           Initials     Description                                                                   Hours

        11/06/18       JWLE         Review and revise first-day motions (3.5); correspond with                     4.80
                                    V&E team regarding same (1.3).

        11/06/18       GSMI         Prepare first day pleadings for chapter 11 filings (4.2); review               8.90
                                    and revise various first day motions (3.5); review updated
                                    diligence list from the Company (.1); revise first day
                                    declaration and related exhibits (1.1).

        11/06/18       JCPE         Review all first day pleadings prior to filing (4.4); correspond               6.30
                                    with V&E team regarding same (1.9).

        11/06/18       MDST         Review and revise first day pleadings (4.6); correspond with                   7.20
                                    V&E and BRG teams to prepare materials for filing (2.6).

        11/06/18       AGAP         Review and revise Joint Administration motion (.6); review                     6.80
                                    and revise first day motions to prepare for filing (3.4;
                                    correspond with client, BRG, HL regarding same (2.8).

        11/06/18       MJPY         Review and revise numerous first day pleadings (4.7);                          7.40
                                    correspond with client regarding same (2.7).

        11/06/18       ZAPA         Review utilities motion (1.6); review joint administration                     6.60
                                    motion (.7); review pro hac vice applications (.4); revise
                                    solicitation vote declaration (1.6); revise notice of agenda (.6);
                                    revise emergency consideration (.8); revise complex
                                    consideration motion (.9).

        11/07/18       MDST         Finalize and upload orders approved at hearing.                                2.90

        11/08/18       PEH          Review and revise certain second day pleading including                        1.50
                                    insurance and utilities motion (1.1); conference with Matt
                                    Pyeatt comments to utilities motion (.2); conference with
                                    Andrew Geppert comments to insurance motion (.2).

        11/08/18       MWMO         Correspond with V&E team regarding insurance issues and                        0.60
                                    considerations under GL policies prior to filing insurance
                                    motion (.2); correspond with V&E team regarding insurance
                                    issues (.4).

        11/08/18       JWLE         Correspond with V&E team regarding insurance motion (.7);                      1.90
                                    study GL insurance policy (.6); review insurance motion (.3);
                                    correspond with V&E team regarding related considerations
                                    (.2); correspond with Andrew Geppert regarding wages
                                    motion and order (.1).

        11/08/18       JCPE         Conference with Andrew Geppert and Matt Pyeatt regarding                       0.30
                                    vendor release.



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 77 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 17



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        11/08/18       AGAP         Conference with J. Peet and M. Pyeatt regarding vendor claim                   2.30
                                    release form (.3); conference with Paul Heath regarding
                                    comments to Insurance Motion (.2); review and revise
                                    insurance motion (1.3); circulate with V&E team for review
                                    and comment (.1); revise same consistent with comments
                                    (.4).

        11/08/18       MJPY         Revise utilities motion (.9); conference with Paul Heath                       4.60
                                    regarding comments to same (.2); review Paul Heath
                                    comments to same (.5); review and revise cash management
                                    issues (1.2); correspond with Bank of America regarding
                                    same (.7); analyze Sygma vendor issues and nonpayment
                                    (.5); conference with Andrew Geppert and Jessica Peet on
                                    vendor claim release form (.3); correspond with client
                                    regarding wages and cash management order (.3).

        11/09/18       PEH          Review of draft vendor letter (.2); conference with Matt Struble               0.30
                                    regarding same (.1).

        11/09/18       MDST         Review PACA motion and order (.6); draft vendor agreement                      1.90
                                    in connection with same (1.2); conference with Paul Heath
                                    regarding vendor letter (.1).

        11/09/18       DCHO         Review draft of vendor release agreement.                                      0.30

        11/09/18       AGAP         Correspond with BRG regarding PACA and IT/Media limits.                        0.50

        11/09/18       MJPY         Correspond with U.S. Trustee's Office regarding diligence                      1.20
                                    request (.4); coordinate with Bank of America counsel
                                    regarding cash management system and accounts (.4);
                                    correspond with client regarding same (.2); correspond with
                                    PACA vendor regarding PACA motion (.2).

        11/12/18       PEH          Review and revise vendor letter (.2); conference with Matt                     0.40
                                    Struble regarding same (.2).

        11/12/18       MDST         Conference with Paul Health regarding vendor letter.                           0.20

        11/12/18       MJPY         Correspond with client regarding vendor issue (.5); evaluate                   0.90
                                    first-day motions and orders to support same (.4).

        11/13/18       MWMO         Correspond with Holly Meyers regarding insurance issues                        0.70
                                    (.3); review and revise email correspondence to client
                                    regarding same (.2); conference with Jordan Leu regarding
                                    insurance issues (.2).

        11/13/18       JWLE         Draft letter to storage unit landlord regarding automatic stay                 0.70
                                    (.5); conference with Matt Moran regarding insurance
                                    question (.2).

        11/13/18       DSME         Office conference with Zack Paiva regarding SOFAs.                             0.30

        11/13/18       MJPY         Analyze cash management system inquiry (.1); prepare                           0.40


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 78 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 18



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    proposed resolution of same (.3).

        11/13/18       ZAPA         Review global notes to schedules/sofas and draft global notes                  2.70
                                    (2.4); office conference with David Meyer regarding same (.3).

        11/14/18       MWMO         Review vendor release letter agreement.                                        0.10

        11/14/18       JWLE         Review correspondence regarding vendor terminations (.2);                      0.30
                                    call with Jim Kiley regarding vendor services (.1).

        11/14/18       DSME         Telephone conference with Jessica Peet regarding vendor                        0.10
                                    management issues.

        11/14/18       JCPE         Telephone conference with David Meyer regarding vendor                         0.10
                                    management issues.

        11/14/18       AGAP         Review correspondence from various unsecured creditors                         1.10
                                    (.3); correspond with V&E team regarding approach to same
                                    (.5); correspond with Jessica Peet regarding same (.1); review
                                    utilities motion/order with respect to utility provider treatment
                                    (.2).

        11/14/18       MJPY         Analyze and respond to vendors inquiry and demand (.2);                        0.60
                                    correspond with counsel to same and evaluate utilities motion
                                    to support same (.3); correspond with client regarding same
                                    (.1).

        11/14/18       ZAPA         Draft global notes for schedules/sofas.                                        0.90

        11/15/18       AGAP         Review and comment on draft schedules and statements                           1.70
                                    (1.6); circulate same with Z. Paiva (.1).

        11/15/18       ZAPA         Draft global notes for schedules/sofas.                                        4.20

        11/16/18       PEH          Correspond with V&E team regarding status of schedules and                     0.30
                                    statements and issues relating thereto.

        11/16/18       JCPE         Correspond with V&E team regarding schedules and                               0.30
                                    statements.

        11/16/18       AGAP         Review and comment on global notes related to schedules                        1.20
                                    and statements (.7); correspond with Z. Paiva regarding same
                                    (.2); correspond with V&E team regarding schedules and
                                    statements (.3).

        11/16/18       ZAPA         Prepare revisions to SOFAs/SOALs.                                              4.10

        11/17/18       DSME         Review schedules and statements.                                               0.10

        11/18/18       MWMO         Review correspondence with V&E team regarding schedules                        0.10
                                    and revisions to same.

        11/18/18       DSME         Review schedules and statements.                                               0.50


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 79 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 19



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        11/18/18       JCPE         Review and analyze draft schedules and statements (.8);                        1.30
                                    review correspondence with Company and V&E team
                                    regarding same (.5).

        11/19/18       PEH          Review of draft schedules, statements and global notes                         0.50
                                    regarding same.

        11/19/18       DSME         Review draft schedules and statements (1.1); review global                     2.10
                                    notes regarding same (.7); correspond with V&E team
                                    regarding same (.3).

        11/19/18       JCPE         Correspond with V&E team regarding comments to schedules                       1.00
                                    and statements (.1); review correspondence regarding same
                                    (.1); analyze deliverables and next steps for same (.8).

        11/19/18       AGAP         Review and revise schedules and statements (3.4);                              5.40
                                    correspond with BRG regarding professional fees related to
                                    the bankruptcy (.5); confirm same appear on applicable
                                    statement (.2); telephone conference with Z. Paiva regarding
                                    outstanding issues related to schedules and statements (.6);
                                    review global notes (.7).

        11/19/18       ZAPA         Call with Andrew Geppert to discuss open issues on                             3.10
                                    SOFAs/SOALs (.6); revise SOFAs/SOALs (1.6); revise global
                                    notes regarding same (.9).

        11/20/18       DSME         Review schedules/statements.                                                   2.80

        11/20/18       JCPE         Correspond with V&E team regarding schedules and related                       0.30
                                    filings.

        11/20/18       AGAP         Review revised and updated drafts of schedules and                             7.90
                                    statements (1.3); correspond with BRG, V&E, and Prime
                                    Clerk regarding same (.7); review schedule E/F for
                                    completeness (.4); review schedule G to confirm certain
                                    executory contracts listed (.5); conference with V&E team
                                    regarding SOFA/SOAL workstreams and next steps (.4);
                                    review formatted schedules and statements circulated by
                                    Prime Clerk (.4); correspond with Prime Clerk regarding same
                                    (.7); review and comment on proposed final versions of
                                    schedules and statements (1.1); file schedules and
                                    statements (2.1); circulate file stamped versions to working
                                    group (.3).

        11/20/18       MJPY         Review cash management issues.                                                 0.30

        11/20/18       ZAPA         Attend conference call with V&E team to discuss work                           5.20
                                    allocation and SOFAs/SOALs (.5); review and revise
                                    SOFAs/SOALs and global notes regarding same (4.7).

        11/21/18       AGAP         Call with BRG team regarding schedules and statements and                      0.90
                                    providing same to committee in excel format (.4); correspond


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 80 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 20



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    with V&E team regarding same (.2); review correspondence
                                    with committee regarding same (.3).

        11/25/18       PEH          Review UCC comments to second day orders (.3); draft                           0.50
                                    responses regarding same (.2).

        11/25/18       MJPY         Correspond with UCC regarding comments to first-day                            1.10
                                    motions (.4); prepare comments to same and circulate to
                                    working group (.4); correspond with creditors regarding
                                    second-day hearings and objections (.3).

        11/26/18       DSME         Telephone conference with H. Miller and Jessica Peet                           0.10
                                    regarding business issues.

        11/26/18       JCPE         Telephone conference with Haywood Miller and David Meyer                       0.10
                                    regarding open items.

        11/26/18       MJPY         Correspond with client regarding cash management issues.                       0.20

        11/27/18       PEH          Conference call with creditors' committee counsel on second                    0.70
                                    day issues.

        11/27/18       MWMO         Prepare for and participate in telephone call with UCC                         0.50
                                    regarding second day hearings and related business issues.

        11/27/18       JWLE         Telephone conference with V&E team and UCC counsel                             0.80
                                    regarding UCC issues list for second-day motions.

        11/27/18       DSME         Telephone conference with Kilpatrick regarding UCC issues                      0.60
                                    list.

        11/27/18       JCPE         Conference call with V&E, Kilpatrick regarding UCC issues list                 1.50
                                    (.6); correspond with David Meyer regarding follow-up issues
                                    (.5); telephone conference with V&E team regarding follow-up
                                    from UCC call (.2); telephone conference with Andrew
                                    Geppert regarding UCC comments to vendor order (.2).

        11/27/18       MDST         Conference call with V&E and Committee counsel regarding                       1.00
                                    potential objections.

        11/27/18       AGAP         Prepare for call with UCC regarding issues list (.2); review                   0.80
                                    prepetition accounts payable for vendors owed in excess of
                                    $50,000 provided for by PACA motion (.1); conference call
                                    with J. Peet regarding same (.2); revise PACA order for UCC
                                    comments (.2); correspond with V&E team regarding same
                                    (.1).

        11/27/18       MJPY         Correspond with objecting parties regarding utilities objection                2.10
                                    (.3); prepare draft response to utilities settlement (.6); prepare
                                    final orders on wages, cash management, and utilities per
                                    comments received (.9); analyze Committee comments to
                                    orders (.3).



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 81 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 21



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        11/28/18       PEH          Correspond with V&E team regarding various second day                          1.20
                                    issues.

        11/28/18       MWMO         Review correspondence regarding settlement of AEP                              0.20
                                    objection.

        11/28/18       JWLE         Review correspondence regarding utilities motion and                           0.30
                                    constituent comments.

        11/28/18       AGAP         Correspond with BRG regarding franchisee issues (.4);                          2.20
                                    correspond with V&E team regarding same (.5); call with J.
                                    Leu regarding 506b (.3); review research regarding same (.8);
                                    correspond with J. Leu regarding same (.2).

        11/28/18       MJPY         Correspond with U.S. Trustee regarding comments to second-                     2.80
                                    day motions (.6); correspond with utility provider regarding
                                    objection (.6); draft language in utility order to support same
                                    (1.1); correspond regarding orders with V&E team (.5).

        11/29/18       PEH          Correspond with V&E team on outstanding issues on second                       1.80
                                    day orders.

        11/29/18       MWMO         Review KERP motion.                                                            0.30

        11/29/18       GSMI         Review proposed orders and comments from various parties,                      0.60
                                    including the U.S. Trustee and Committee.

        11/29/18       DSME         Telephone conference with UST regarding status and                             0.30
                                    comments.

        11/29/18       AGAP         Correspond with J. Peet regarding KERP and terminated                          2.90
                                    employee issue (.4); review KERP regarding same (.8);
                                    coordinate with BRG regarding list of vendors paid under
                                    PACA motion (.4); prepare unredacted exhibit of KERP
                                    Participants (1.3).

        11/29/18       MJPY         Analyze changes to utility order and exhibit (.5); correspond                  3.10
                                    with Jessica Peet regarding same (.3); correspond with U.S.
                                    Trustee regarding orders (.5); compile and transmit same (.4);
                                    correspond with BRG regarding budget and utility deposit (.4);
                                    correspond with client regarding wages issue in final order
                                    (.2); evaluate primary lease documents (.3); correspond with
                                    counsel regarding same (.3); correspond with P.J. Tatum to
                                    support same (.2).

        11/30/18       PEH          Correspond with V&E team on orders and open issues.                            1.20

        11/30/18       GSMI         Review and upload orders for the Court to enter.                               1.20

        11/30/18       DSME         Correspond with V&E team regarding orders.                                     1.80

        11/30/18       JCPE         Correspond with V&E team to finalize filings.                                  1.60



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 82 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 22



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        11/30/18       MDST         Finalize and upload orders.                                                    1.00

        11/30/18       AGAP         Review and upload orders related to same.                                      2.20

        11/30/18       MJPY         Revise orders (.5); prepare orders for upload (.7); correspond                 1.60
                                    with utility provider regarding order (.2); correspond with client
                                    regarding utility escrow (.2).




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 83 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019      Page 23



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Business Operations
                       Initials     Name                                                             Hours      Eff. Rate             Amount

                       AGAP         Andrew Geppert                                                   35.90      625.00              22,437.50
                       PEH          Paul E. Heath                                                     8.40     1050.00               8,820.00
                       DCHO         Devon C. Holstad                                                  0.30      735.00                 220.50
                       JWLE         Jordan W. Leu                                                     8.80      830.00               7,304.00
                       DSME         David S. Meyer                                                    8.70     1110.00               9,657.00
                       MWMO         Matthew W. Moran                                                  2.50     1050.00               2,625.00
                       ZAPA         Zachary A. Paiva                                                 26.80      510.00              13,668.00
                       JCPE         Jessica C. Peet                                                  12.80      830.00              10,624.00
                       MJPY         Matthew J. Pyeatt                                                26.30      650.00              17,095.00
                       GSMI         Garrick C. Smith                                                 10.70      720.00               7,704.00
                       MDST         Matthew D. Struble                                               14.20      535.00               7,597.00

              Total                                                                                155.40                          107,752.00




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 84 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 24



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Fees for services posted through November 30, 2018:
        Re: Case Administration
        Date           Initials     Description                                                                   Hours

        11/06/18       PEH          Correspond with court regarding case filling and scheduling.                   0.80

        11/06/18       GSMI         Confer with V&E team regarding workstreams.                                    0.50

        11/06/18       AGAP         Attend meeting with V&E team regarding workstreams and                         0.50
                                    next steps.

        11/06/18       EENE         Review and file petitions and first day pleadings.                             6.60

        11/06/18       HSME         Correspond with V&E team for updates on filing progress.                       0.20

        11/07/18       JCPE         Correspond with V&E team regarding final order.                                0.60

        11/07/18       AGAP         Revise orders on first day motions to reflect negotiations with                3.20
                                    United States Trustee and rulings of the Court.

        11/07/18       MJPY         Revise first-day orders and order upload following first-day                   2.20
                                    hearing (2.0); correspond with courtroom deputy regarding
                                    same (.2).

        11/08/18       PEH          Conference call with V&E team on workstreams to be                             1.20
                                    accomplished (.4); conference call with internal team
                                    regarding same (.7); correspond with V&E team regarding
                                    filing of pleadings and status of matters (.1).

        11/08/18       DSME         Review works in progress checklist (.7); conference call with                  2.10
                                    V&E team regarding works in progress (.7); telephone
                                    conference with V&E team regarding follow-up, status of
                                    works in progress (.7).

        11/08/18       JCPE         Review and revise work plan for second day filings (.4);                       1.10
                                    telephone conference with V&E team regarding same (.7).

        11/08/18       MDST         Conference call with V&E team regarding additional filings                     0.70
                                    and work streams.

        11/08/18       AGAP         Correspond with BRG regarding top 20 lists for each debtor                     1.90
                                    (.2); call with clerk of court regarding creditors matrix filing and
                                    redaction order (.2); conference with Elizabeth Neuman
                                    regarding same (.2); review and revise creditor matrix cover
                                    sheets and circulate with E. Neuman to file same (.6);
                                    conference with V&E team regarding workstreams and next
                                    steps (.7).

        11/08/18       MJPY         Conference call with V&E team regarding chapter 11 strategy                    1.20
                                    (.7); compile and circulate first-day orders to working group
                                    (.5).



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 85 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 25



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        11/08/18       EENE         Conference call with V&E team regarding works in progress                      6.00
                                    (.7); compile pleadings and review for filing (2.8); conference
                                    with Andrew Geppert regarding same (.2); complete multiple
                                    electronic filings of court documents (2.3).

        11/08/18       ZAPA         Conference call with V&E team regarding post-filing update                     0.70
                                    and chapter 11 strategy.

        11/09/18       PEH          Conference call with V&E team regarding work streams (.3);                     0.80
                                    correspond with V&E team regarding filings and service (.5).

        11/09/18       DSME         Office conference with J. Peet regarding works in progress                     1.80
                                    and second day motions/applications (1.5); conference call
                                    with V&E team regarding works in progress (.3).

        11/09/18       JCPE         Conference with David Meyer regarding works in progress                        2.00
                                    and second-day motions (1.5); correspond with Prime Clerk
                                    regarding service and filings (.2); telephone conference with
                                    V&E team regarding works in progress (.3).

        11/09/18       AGAP         Call with V&E team regarding workstreams and next steps.                       0.30

        11/09/18       MJPY         Conference call with V&E team regarding second-day motions                     0.70
                                    and related issues (.3); evaluate docket and filed pleadings
                                    (.2); correspond with courtroom deputy regarding order entry
                                    and hearing setting request (.2).

        11/09/18       EENE         Complete multiple electronic court filings (3.0); conference call              3.30
                                    with V&E team regarding chapter 11 strategy (.3).

        11/09/18       ZAPA         Conference call with V&E team regarding chapter 11 strategy.                   0.30

        11/10/18       DSME         Review works in progress checklist.                                            0.80

        11/11/18       DSME         Correspondence with J. Peet regarding revisions to works in                    0.60
                                    progress checklist.

        11/12/18       PEH          Participate in portion of conference call with V&E team                        0.50
                                    regarding works in progress.

        11/12/18       MWMO         Prepare for and participate in telephone call with V&E team                    0.80
                                    regarding work in process.

        11/12/18       SR           Prepare for and participate in telephone call with V&E team                    0.80
                                    regarding work in process.

        11/12/18       JWLE         Participate in daily internal conference call with V&E team                    0.80
                                    regarding matter status and strategy.

        11/12/18       JMR          Participate in daily internal strategy call with V&E team                      0.80
                                    regarding matter status and works in progress.

        11/12/18       DSME         Office conference with Jessica Peet regarding workstreams                      1.70


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 86 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 26



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    (.8); review works in progress checklist (.1); telephone
                                    conference with V&E team regarding workstreams and next
                                    steps (.8).

        11/12/18       JCPE         Review and revise work plan (.4); telephone conference with                    2.20
                                    V&E team regarding same (.8); office conference with David
                                    Meyer regarding same, case issues (.8); correspond with
                                    Andrew Geppert regarding top 20 list (.2).

        11/12/18       MDST         Participate in daily internal conference call with V&E team                    0.80
                                    regarding updates and work stream assignment.

        11/12/18       AGAP         Draft and revise "Top 20" lists for each Debtor (1.8); circulate               3.00
                                    with Jessica Peet for review (.1); revise consistent with
                                    comments from Jessica Peet (.2); circulate with Elizabeth
                                    Neuman for filing (.1); attend daily internal conference call
                                    with V&E team regarding workstreams and next steps (.8).

        11/12/18       MJPY         Participate in conference call with V&E team regarding                         0.80
                                    chapter 11 strategy.

        11/12/18       EENE         Final preparation of and electronically file Top 20 Creditor                   4.50
                                    Lists in each Debtor case (.8); correspond with Andrew
                                    Geppert regarding filing and service instructions (.1);
                                    correspond with Zachary Paiva regarding schedule/sofa filing
                                    (.1); review court documents for calendar details and
                                    complete calendaring tasks for working group (1.0); review
                                    docket for key dates and communicate with court clerk
                                    regarding select order entry status (.1); review NDTX
                                    procedures for ordering court hearing transcripts (.3);
                                    correspond with V&E attorneys regarding findings (.4);
                                    complete transcript order submission (.3); correspond with
                                    V&E attorneys regarding submission of select proposed
                                    orders (.1); reorganize first day hearing preparation hard
                                    copies into office files (.3); attend daily telephone conference
                                    with V&E attorneys regarding case status (.8); review works in
                                    progress list for project assignments (.2).

        11/12/18       ZAPA         Participate in call with V&E team regarding work allocation                    0.90
                                    and status (.8); correspond with Elizabeth Neuman regarding
                                    schedule/sofa filing (.1).

        11/13/18       PEH          Participate in call with V&E team regarding status updates                     0.50
                                    and works in progress.

        11/13/18       SR           Participate in status call with V&E team regarding works in                    0.50
                                    progress.

        11/13/18       JWLE         Participate in conference call with V&E team regarding matter                  0.50
                                    status and strategy.

        11/13/18       JMR          Participate in call with V&E team regarding works in progress.                 0.50



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 87 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 27



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        11/13/18       DSME         Participate in V&E team status call.                                           0.50

        11/13/18       JCPE         Prepare for conference call with V&E team regarding works in                   1.00
                                    progress (.5); conference call with V&E team regarding same
                                    (.5).

        11/13/18       MDST         Attend conference call with V&E team regarding work in                         0.50
                                    progress and updates.

        11/13/18       PJTA         Prepare for and participate in conference call with V&E team                   0.60
                                    regarding works in progress.

        11/13/18       AGAP         Participate in conference call with V&E team regarding                         0.50
                                    workstreams and next steps.

        11/13/18       MJPY         Participate in conference call with V&E team regarding works                   0.50
                                    in progress.

        11/13/18       EENE         Correspond with court clerk and transcriber regarding court                    2.50
                                    hearing transcript order (.5); correspond with court clerk
                                    regarding docket entry detail for court filing (.1); complete
                                    document electronic filing correction (.4); attend daily
                                    conference call with V&E attorneys regarding case status (.5);
                                    complete additional calendar entries (1.0).

        11/13/18       ZAPA         Participate in conference call with V&E team to discuss status                 0.50
                                    and work allocation.

        11/14/18       PEH          Conference call with V&E team regarding works in progress.                     0.70

        11/14/18       SR           Conference call with V&E team regarding works in progress.                     0.70

        11/14/18       JWLE         Conference call with V&E team regarding works in progress.                     0.70

        11/14/18       JMR          Portion of conference call with V&E team regarding works in                    0.60
                                    progress.

        11/14/18       DSME         Review works in progress checklists (.4); review critical dates                1.20
                                    list (.1); conference call with V&E team regarding works in
                                    progress (.7).

        11/14/18       JCPE         Prepare for conference call with V&E team regarding works in                   1.20
                                    progress (.5); conference call with V&E team regarding works
                                    in progress and updates (.7).

        11/14/18       MDST         Conference call with V&E team regarding works in progress.                     0.70

        11/14/18       PJTA         Conference call with V&E team regarding works in progress.                     0.70

        11/14/18       AGAP         Conference call with V&E team regarding works in progress.                     0.70

        11/14/18       MJPY         Conference call with V&E team regarding works in progress.                     0.70



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 88 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 28



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        11/14/18       EENE         Organize court hearing transcript into files and distribute                    3.20
                                    digital and hard copies to attorneys (.4); obtain pro hac vice
                                    order entry status (.1); conference call with V&E team
                                    regarding works in progress (.7); complete check request for
                                    court hearing transcript payment and submit same to attorney
                                    for authorization (.2); obtain precedent case documents for
                                    David Meyer (.2); provide updated docket reports to working
                                    group (.1); await final approval for and electronically file
                                    Declarations in Support of V&E Retention Application and
                                    Berkeley Research Group Retention Application (.9);
                                    correspond with V&E attorneys regarding service status for
                                    same (.1); organize documents into files (.5).

        11/14/18       ZAPA         Prepare for and participate in conference call with V&E team                   0.70
                                    regarding works in progress.

        11/15/18       MWMO         Conference call with V&E team regarding update and work in                     0.60
                                    progress.

        11/15/18       SR           Conference call with V&E team regarding case status.                           0.60

        11/15/18       JWLE         Correspond with V&E team regarding matter status and                           0.60
                                    strategy.

        11/15/18       DSME         Telephone conference with working group regarding works in                     0.60
                                    progress.

        11/15/18       JCPE         Telephone conference with V&E team regarding updates and                       0.60
                                    works in progress.

        11/15/18       MDST         Conference call with V&E team regarding status and work in                     0.60
                                    progress.

        11/15/18       AGAP         Conference call with V&E team regarding workstreams and                        0.60
                                    next steps.

        11/15/18       EENE         Complete binder copy sets of 2nd Day Hearing documents for                     4.00
                                    attorneys (2.7); review instructions regarding deadline and
                                    key dates to be calendared and complete same (.3); obtain
                                    updated docket report for working group (.1); attend phone
                                    conference with V&E attorneys regarding case status (.6);
                                    complete submission of check request for hearing transcript
                                    payment and organize documents into files (.3).

        11/15/18       ZAPA         Attend portion of conference call with V&E team regarding                      0.50
                                    status and work in progress.

        11/16/18       JCPE         Correspond with Elizabeth Neuman regarding hotline and                         0.10
                                    procedures.

        11/16/18       MDST         Conference call with V&E team regarding status and work in                     0.50
                                    progress.



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 89 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 29



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        11/16/18       EENE         Correspond with V&E attorneys regarding electronic filing                      5.00
                                    coordination for next week (.1); correspond with V&E staff and
                                    attorneys regarding Prime Clerk contact number for callers
                                    inquiring about case (.5); correspond with court clerk and
                                    Jessica Peet regarding order docket entry status for pro hac
                                    vice applications (.1); conference call with V&E attorneys
                                    regarding case status (.5); obtain updated docket report for
                                    working group (.1); complete binder copy set and delivery
                                    arrangements for draft Schedules and SOFAs for David
                                    Meyer (2.6); communicate with court staff and Zack Paiva
                                    regarding copy issue (.4); complete order for and provide
                                    precedent case hearing transcript to David Meyer (.7).

        11/16/18       ZAPA         Attend standing call to discuss work allocation.                               0.30

        11/18/18       MWMO         Review update from Elizabeth Neuman on recent docket                           0.10
                                    filings.

        11/19/18       PEH          Attend conference call with V&E team regarding workstreams                     0.50
                                    and next steps.

        11/19/18       JWLE         Conference call with V&E team regarding matter status and                      0.50
                                    strategy.

        11/19/18       JMR          Conference call with V&E team regarding works in progress.                     0.50

        11/19/18       DSME         Review works in progress checklist (.4); office conference with                1.50
                                    J. Peet regarding same (.5); telephone conference with V&E
                                    team regarding works in progress (.6).

        11/19/18       JCPE         Analyze works in progress and revise work plan (1.1);                          2.10
                                    conference with David Meyer regarding same (.5); telephone
                                    conference with V&E team regarding status updates and
                                    works in progress (.5).

        11/19/18       MDST         Prepare for and attend conference call with V&E team                           0.60
                                    regarding status updates and works in progress.

        11/19/18       PJTA         Prepare for and attend conference call with V&E team                           0.60
                                    regarding works in progress.

        11/19/18       AGAP         Conference call with V&E team regarding workstreams and                        0.50
                                    next steps.

        11/19/18       MJPY         Conference call with V&E team regarding works in progress.                     0.50

        11/20/18       PEH          Conference call with V&E team regarding works in progress.                     0.50

        11/20/18       MWMO         Conference call with V&E team regarding works in progress.                     0.30

        11/20/18       JWLE         Conference call with V&E team regarding works in progress                      0.40
                                    and work plans.



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 90 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 30



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        11/20/18       DSME         Review works in progress checklist and status of various                       0.70
                                    workstreams.

        11/20/18       JCPE         Conference call with V&E team regard works in progress (.4);                   0.80
                                    correspond with David Meyer regarding updates (.4).

        11/20/18       MDST         Conference call with V&E team regarding status updates and                     0.40
                                    works in progress.

        11/20/18       PJTA         Conference call with V&E team regarding status.                                0.40

        11/20/18       MJPY         Conference call with V&E team regarding works in progress.                     0.40

        11/21/18       PEH          Attend portion of call with V&E team regarding status updates                  0.30
                                    and workstreams.

        11/21/18       JMR          Conference call with V&E team regarding works in progress.                     0.40

        11/21/18       DSME         Review works in progress and status of same (.5); review                       1.10
                                    correspondence regarding workstreams (.3); telephone
                                    conference with J. Peet regarding same (.3).

        11/21/18       JCPE         Telephone conference with V&E team regarding works in                          0.40
                                    progress, updates.

        11/21/18       MDST         Conference call with V&E team regarding works in progress.                     0.40

        11/21/18       PJTA         Call with V&E team regarding case status.                                      0.40

        11/21/18       AGAP         Conference call with V&E team regarding workstreams and                        0.40
                                    next steps.

        11/21/18       MJPY         Attend conference call with V&E team regarding status                          0.40
                                    updates and workstreams.

        11/21/18       ZAPA         Prepare for and participate in conference call with V&E team                   0.50
                                    regarding work allocation.

        11/23/18       DSME         Conference call with V&E team regarding works in progress.                     0.50

        11/25/18       DSME         Correspond with V&E team regarding works in progress.                          0.50

        11/26/18       PEH          Conference call with V&E team regarding works in progress.                     0.80

        11/26/18       MWMO         Conference call with V&E team regarding works in progress.                     0.80

        11/26/18       SR           Conference call with V&E team regarding works in progress.                     0.80

        11/26/18       JWLE         Conference call with V&E team regarding works in progress.                     0.80

        11/26/18       JMR          Conference call with V&E team regarding works in progress.                     0.80

        11/26/18       DSME         Conference call with V&E team regarding works in progress.                     1.60


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 91 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 31



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    (.8); review and revise work plan (.8).

        11/26/18       JCPE         Telephone conference with V&E team regarding works in                          0.60
                                    progress.

        11/26/18       MDST         Attend portion of conference call with V&E team regarding                      0.60
                                    works in progress.

        11/26/18       PJTA         Conference call with V&E team regarding works in progress.                     0.80

        11/26/18       AGAP         Conference with V&E team regarding workstreams and next                        0.80
                                    steps.

        11/26/18       MJPY         Conference call with V&E team regarding works in progress.                     0.80

        11/26/18       ZAPA         Conference call with V&E team regarding works in progress.                     0.80

        11/27/18       PEH          Prepare for and participate in conference call with V&E team                   0.60
                                    regarding works in progress.

        11/27/18       MWMO         Conference call with V&E team regarding update and works in                    0.50
                                    progress.

        11/27/18       JWLE         Conference call with V&E team regarding objections to                          0.50
                                    second-day motions and related work plan for November 30
                                    hearing.

        11/27/18       JMR          Prepare for and participate in conference call with V&E team                   0.60
                                    regarding works in progress.

        11/27/18       GSMI         Conference call with V&E team regarding case updates,                          0.50
                                    second day hearing, and negotiations with parties in interest.

        11/27/18       DSME         Prepare for conference call with V&E team regarding works in                   1.80
                                    progress (.6); prepare outline regarding same (.7); telephone
                                    conference with V&E team regarding works in progress (.5).

        11/27/18       JCPE         Prepare for telephone conference with V&E team regarding                       1.00
                                    works in progress (.5); telephone conference with V&E team
                                    regarding workstreams (.5).

        11/27/18       MDST         Conference call with V&E team regarding works in progress.                     0.50

        11/27/18       AGAP         Conference call with V&E team regarding workstreams and                        0.50
                                    updates.

        11/27/18       MJPY         Prepare for and participate in conference call with V&E team                   0.60
                                    regarding works in progress.

        11/27/18       EENE         Conference call with V&E team regarding case status and                        1.60
                                    works in progress (.5); obtain updated docket report (.3);
                                    review recent correspondence for project instructions and
                                    case details (.7); send calendar invites for key case


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 92 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 32



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    milestones to outside counsel (.1).

        11/27/18       ZAPA         Prepare for and attend conference call with V&E team                           0.70
                                    regarding work allocation and open workstreams.

        11/28/18       PEH          Conference call with V&E team regarding works in progress.                     0.70

        11/28/18       MWMO         Portion of conference call with V&E team regarding works in                    0.50
                                    progress.

        11/28/18       JWLE         Conference call with V&E team regarding open items and                         0.70
                                    matter status and strategy.

        11/28/18       JMR          Prepare for and participate in conference call with V&E team                   0.80
                                    regarding works in progress.

        11/28/18       GSMI         Conference call with V&E team regarding works in progress                      0.70
                                    and second day hearing preparation.

        11/28/18       DSME         Review recent works in progress checklist (.2); conference                     0.90
                                    call with V&E team regarding works in progress (.7).

        11/28/18       JCPE         Review and revise work plan (.7); conference call with V&E                     1.40
                                    team regarding works in progress (.7).

        11/28/18       MDST         Attend V&E team conference call regarding updates and                          0.70
                                    status of work streams.

        11/28/18       PJTA         Attend portion of conference call with V&E team regarding                      0.40
                                    status and works in progress.

        11/28/18       AGAP         Correspond with E. Neuman to address filing issue (.4);                        1.30
                                    prepare for and attend conference call with V&E team
                                    regarding workstreams and next steps (.9).

        11/28/18       MJPY         Prepare for and attend conference call with V&E team                           1.00
                                    regarding chapter 11 works in progress.

        11/28/18       EENE         Analyze local rules (.3); complete arrangements for hard copy                  2.10
                                    hearing binder copy sets to be delivered to court and
                                    attorneys (.6); correspond with Andrew Geppert regarding
                                    follow-up issues (.5); conference call with V&E team regarding
                                    works in progress (.7).

        11/28/18       ZAPA         Conference call with V&E team to discuss work allocation.                      0.70

        11/29/18       JMR          Conference with V&E team regarding task list.                                  1.10

        11/29/18       GSMI         Conference with V&E team regarding second day hearing and                      1.00
                                    next steps.

        11/29/18       DSME         Office conference with V&E team regarding workstreams.                         0.70



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 93 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 33



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        11/29/18       EENE         Complete final preparation of and electronically file Second                   3.50
                                    Day Hearing administrative pleadings (1.9); correspond with
                                    Prime Clerk regarding service instructions for same (.6);
                                    review court documents for calendar details and complete
                                    calendaring (1.0).

        11/30/18       MJPY         Correspond with Prime Clerk regarding order notice issues.                     0.20

        11/30/18       EENE         Obtain and distribute all court-stamped approved Orders post-                  5.00
                                    hearing to attorneys (.5); prepare Notice of Filing Plan
                                    Supplement (2.2); correspond with V&E team regarding same
                                    (.5); electronically file Notice (.5); correspond regarding
                                    service instructions with Prime Clerk (.8); obtain contact
                                    information for outside parties (.2); send calendar invite for
                                    Confirmation Hearing to client per Jessica Peet (.3).




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 94 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 34



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Case Administration
                       Initials     Name                                                             Hours      Eff. Rate            Amount

                       AGAP         Andrew Geppert                                                   14.20      625.00              8,875.00
                       PEH          Paul E. Heath                                                     7.90     1050.00              8,295.00
                       JWLE         Jordan W. Leu                                                     5.50      830.00              4,565.00
                       DSME         David S. Meyer                                                   18.60     1110.00             20,646.00
                       HSME         Hollyann S. Meyers                                                0.20      450.00                 90.00
                       MWMO         Matthew W. Moran                                                  3.60     1050.00              3,780.00
                       EENE         Elizabeth E. Neuman                                              47.30      295.00             13,953.50
                       ZAPA         Zachary A. Paiva                                                  6.60      510.00              3,366.00
                       JCPE         Jessica C. Peet                                                  15.10      830.00             12,533.00
                       MJPY         Matthew J. Pyeatt                                                10.00      650.00              6,500.00
                       JMR          Jeremy M. Reichman                                                6.10      760.00              4,636.00
                       SR           Shaun A. Rogers                                                   3.40      915.00              3,111.00
                       GSMI         Garrick C. Smith                                                  2.70      720.00              1,944.00
                       MDST         Matthew D. Struble                                                7.00      535.00              3,745.00
                       PJTA         Patrick J. Tatum                                                  3.90      625.00              2,437.50

              Total                                                                                152.10                          98,477.00




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 95 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 35



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Fees for services posted through November 30, 2018:
        Re: Claims Administration and Objections
        Date           Initials     Description                                                                   Hours

        11/16/18       AGAP         Correspond with BRG regarding certain potential lien                           0.40
                                    claimants.




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 96 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 36



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Claims Administration and Objections
                       Initials     Name                                                             Hours      Eff. Rate            Amount

                       AGAP         Andrew Geppert                                                    0.40      625.00               250.00

              Total                                                                                   0.40                           250.00




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 97 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 37



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Fees for services posted through November 30, 2018:
        Re: Corporate Governance and Board Matters
        Date           Initials     Description                                                                   Hours

        11/06/18       JWLE         Review and revise suggestions of bankruptcy (.4); correspond                   1.70
                                    with V&E team regarding same (.2); finalize and file same (.3);
                                    correspond with opposing counsel regarding same (.3);
                                    finalize and file adversary proceeding against Store 3177
                                    landlord (.5).

        11/06/18       SHM          Review and revise D&O language.                                                1.00

        11/06/18       JCPE         Prepare board update regarding filing and first day hearing.                   0.80

        11/08/18       JCPE         Draft board update (.5); revise same (.1); correspond with                     0.80
                                    board regarding same (.2).

        11/09/18       JCPE         Prepare board update.                                                          0.60

        11/13/18       AGAP         Review notes from recent board meetings (.8); draft and                        5.60
                                    revise board minutes for same (4.8).

        11/19/18       JCPE         Draft update for board (.2); revise and deliver same (.1);                     0.60
                                    telephone conferences with BRG regarding updates for the
                                    board (.3).

        11/21/18       MWMO         Review update to board.                                                        0.10

        11/21/18       JWLE         Review Board update.                                                           0.10

        11/30/18       DSME         Review board update (.3); correspond with J. Peet regarding                    0.40
                                    same (.1).

        11/30/18       JCPE         Correspond with board regarding update.                                        0.50




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 98 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 38



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Corporate Governance and Board Matters
                       Initials     Name                                                             Hours      Eff. Rate            Amount

                       AGAP         Andrew Geppert                                                    5.60      625.00             3,500.00
                       JWLE         Jordan W. Leu                                                     1.80      830.00             1,494.00
                       DSME         David S. Meyer                                                    0.40     1110.00               444.00
                       SHM          Sarah H. Mitchell                                                 1.00      890.00               890.00
                       MWMO         Matthew W. Moran                                                  0.10     1050.00               105.00
                       JCPE         Jessica C. Peet                                                   3.30      830.00             2,739.00

              Total                                                                                  12.20                         9,172.00




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                             Entered 02/14/19 23:13:53                    Page 99 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 39



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Fees for services posted through November 30, 2018:
        Re: Employee Benefits and Pensions
        Date           Initials     Description                                                                   Hours

        11/08/18       DSME         Conference with Jessica Peet regarding KERP motion and                         0.40
                                    strategy.

        11/08/18       JCPE         Review KERP motion (.2); conference with David Meyer                           1.50
                                    regarding same (.4); correspond with Andrew Geppert
                                    regarding same (.1); analyze related issues and next steps
                                    (.6); draft email to V&E employment group regarding KERP
                                    diligence (.2).

        11/08/18       AGAP         Review fifth circuit precedent KERP motions and orders (.7);                   6.40
                                    correspond with Jordan Leu regrading Wages Motion and
                                    Order (.1); draft and revise KERP motion (2.1); draft and
                                    revise KERP proposed order (.3); conference with Jessica
                                    Peet regarding KERP motion (.1); draft and revise retention
                                    plan (1.6); draft and revise schedule of proposed payments
                                    (.6); draft and revise declaration of H. Miller in support of
                                    KERP motion (.9).

        11/09/18       PEH          Review draft of KERP motion (.2); telephone conference with                    1.00
                                    Andrew Geppert regarding same (.2); telephone conference
                                    with David Meyer regarding same (.4); correspond with
                                    internal and client team regarding same (.2).

        11/09/18       SMT          Review KERP motion (.6); correspond regarding same (.2).                       0.80

        11/09/18       MWMO         Review KERP motion.                                                            0.40

        11/09/18       DSME         Review KERP motion (.8); telephone conference with P.                          1.20
                                    Heath regarding same (.4).

        11/09/18       JCPE         Correspond with company regarding KERP filings (.5);                           0.90
                                    telephone conference with BRG regarding same (.4).

        11/09/18       AGAP         Revise KERP motion, retention plan, and declaration                            2.40
                                    consistent with comments from V&E team and client (2.2);
                                    telephone conference with Paul Heath regarding KERP
                                    motion comments (.2).

        11/12/18       SMT          Analyze COBRA issues (.6); review severance agreement                          1.00
                                    (.4).

        11/13/18       SMT          Telephone conference with David Meyer regarding consulting                     1.00
                                    agreement issues (.2); email with David Meyer regarding
                                    employee issues (.2); email with Jessica Peet regarding
                                    consulting agreements (.2); revise form of consulting
                                    agreement (.4).

        11/13/18       DSME         Telephone conference with Shane Tucker regarding                               0.40


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 100 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 40



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    consulting agreements (.2); email with Shane Tucker
                                    regarding employee issues (.2).

        11/13/18       JCPE         Email with Shane Tucker regarding consulting agreements.                       0.20

        11/14/18       SMT          Telephone conference with David Meyer regarding separation                     4.80
                                    and employment agreements (.5); review employment
                                    agreements (1.0); review and revise consulting and
                                    separation agreement (3.3).

        11/14/18       DSME         Correspond with Shane Tucker regarding                                         1.30
                                    employment/severance issues (.2); telephone conference with
                                    Shane Tucker regarding same (.5); review consulting and
                                    separation agreement (.6).

        11/14/18       JCPE         Telephone conference with company and V&E regarding                            0.30
                                    employment agreements.

        11/15/18       SMT          Telephone conferences with V&E team regarding consulting                       3.00
                                    and separation agreements (.5); review employment
                                    agreements (.5); review and revise consulting and separation
                                    agreements (1.7); correspond with V&E team regarding same
                                    (.3).

        11/15/18       JCPE         Correspond with Shane Tucker regarding employment                              0.20
                                    agreements.

        11/16/18       SMT          Revise separation and consulting agreements (.4);                              0.50
                                    correspond with David Meyer regarding same (.1).

        11/16/18       DSME         Review consulting and severance agreement and correspond                       1.00
                                    with S. Tucker (.1); correspond with O. Janjua regarding
                                    consulting and severance agreement issues (.9).

        11/17/18       SMT          Review and revise separation agreement and consulting                          1.30
                                    agreements.

        11/18/18       SMT          Review and revise separation and consulting agreements.                        0.40

        11/18/18       DSME         Correspond with O. Janjua regarding separation agreement.                      1.50

        11/26/18       AGAP         Research KERP objection precedent and outline response to                      1.30
                                    same.




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 101 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 41



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Employee Benefits and Pensions
                       Initials     Name                                                             Hours      Eff. Rate            Amount

                       AGAP         Andrew Geppert                                                   10.10      625.00              6,312.50
                       PEH          Paul E. Heath                                                     1.00     1050.00              1,050.00
                       DSME         David S. Meyer                                                    5.80     1110.00              6,438.00
                       MWMO         Matthew W. Moran                                                  0.40     1050.00                420.00
                       JCPE         Jessica C. Peet                                                   3.10      830.00              2,573.00
                       SMT          Shane M. Tucker                                                  12.80     1280.00             16,384.00

              Total                                                                                  33.20                         33,177.50




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 102 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 42



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Fees for services posted through November 30, 2018:
        Re: Employment and Fee Applications
        Date           Initials     Description                                                                   Hours

        11/08/18       PEH          Correspond with V&E team regarding retention applications of                   0.40
                                    company case professionals.

        11/08/18       JCPE         Correspond with V&E team regarding retention applications                      4.90
                                    (.5); correspond with UST regarding Prime Clerk retention
                                    order (.2); conference with Andrew Geppert regarding same
                                    (.1); review counsel retention application precedent (.8); draft
                                    V&E retention application (2.4); analyze precedent to support
                                    same (.4); review and revise JLL application (.4); correspond
                                    with V&E team regarding same (.1).

        11/08/18       MDST         Review and revise Houlihan Lokey retention application,                        1.80
                                    declaration, and proposed order.

        11/08/18       AGAP         Conference with Jessica Peet regarding Prime Clerk retention                   0.10
                                    order.

        11/08/18       ZAPA         Draft Deloitte retention application (1.0); draft ordinary course              8.40
                                    professionals motion (1.1); draft interim compensation motion
                                    (1.6); draft JLL retention application (3.2); revise JLL retention
                                    application (1.5).

        11/09/18       PEH          Correspond with V&E team and other case professionals on                       0.70
                                    retention applications (.7).

        11/09/18       MWMO         Review retention applications.                                                 0.30

        11/09/18       DSME         Review and revise V&E retention application (.8); telephone                    3.50
                                    conference with V&E, HL and BRG regarding workstreams
                                    (1.5); review JLL retention application (.6); review Houlihan
                                    retention application (.6).

        11/09/18       JCPE         Review all retention applications for filing, including revised                4.00
                                    versions (2.7); correspond with V&E team regarding same,
                                    comments, and next steps (1.3).

        11/09/18       MDST         Review and revise Houlihan Lokey retention application,                        2.10
                                    proposed order, and declaration (1.8); email with V&E team
                                    regarding retention applications and other filings (.3).

        11/09/18       ZAPA         Draft JLL retention application (.8); draft BRG retention                      7.10
                                    application (2.7); incorporate edits to JLL retention application
                                    (1.4); incorporate edits to BRG retention application (1.2);
                                    revise interim compensation motion (.4); revise ordinary
                                    course professionals motion (.6).

        11/12/18       DSME         Prepare V&E retention application declaration.                                 1.00



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 103 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 43



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        11/12/18       JCPE         Review and revise V&E retention application declaration and                    0.80
                                    exhibits.

        11/12/18       AGAP         Review and circulate Prime Clerk retention order for upload                    0.60
                                    (.4); call with Jessica Peet regarding final orders and hearing
                                    regarding the same (.2).

        11/12/18       MJPY         Review Prime Clerk retention order (.3); evaluate docket and                   0.50
                                    related pleadings (.2).

        11/12/18       ZAPA         Revise BRG retention application declaration and prepare                       1.40
                                    issues list.

        11/13/18       DSME         Correspond with Jessica Peet regarding retention applications                  1.60
                                    (.3); review BRG retention declaration (.4); review V&E
                                    retention application (.5); review JLL retention application (.4).

        11/13/18       JCPE         Review and revise V&E declaration (.8); correspond with V&E                    1.90
                                    team regarding same (1.1).

        11/13/18       ZAPA         Revise and draft BRG declaration for BRG retention                             3.20
                                    application.

        11/14/18       MWMO         Review affidavit in support of V&E retention application.                      0.10

        11/14/18       JWLE         Review Meyer retention declaration.                                            0.10

        11/14/18       DSME         Review V&E retention declaration (.9); review retention                        1.60
                                    declarations (.7).

        11/14/18       ZAPA         Finalize BRG retention Miller declaration.                                     0.70

        11/26/18       MWMO         Review pleadings related to retention applications and UCC                     0.90
                                    comments regarding same (.4); review revisions to interim
                                    compensation order (.1); correspond with Jordon Leu
                                    regarding various potential objections potential resolutions of
                                    same (.4).

        11/26/18       JWLE         Correspond with Matt Moran regarding retention issues (.3);                    0.80
                                    review professional retention applications (.2); study UCC
                                    issues lists and proposed responses (.3).

        11/27/18       MWMO         Review revisions to retention orders.                                          0.60

        11/27/18       GSMI         Review correspondence regarding retention applications.                        0.30

        11/27/18       DSME         Review draft objection to retention application.                               0.20

        11/27/18       MDST         Research regarding market comparisons for financial advisor                    3.00
                                    fees (2.1); create summary table (.7); correspond with David
                                    Meyer regarding same (.2).

        11/27/18       EENE         Correspond with V&E team regarding precedent case                              0.40


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 104 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 44



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    documents to be obtained regarding professional retention
                                    applications.

        11/27/18       ZAPA         Revise JLL retention application and coordinate additions with                 1.60
                                    BRG.

        11/28/18       PEH          Correspond with V&E team regarding retention application                       1.20
                                    issues (.4); correspond with other case professionals
                                    regarding same (.8).

        11/28/18       MWMO         Correspond with David Meyer regarding objection to Houlihan                    3.20
                                    retention application (.3); review and analyze market
                                    comparisons for investment banker fees in connection with
                                    preparing reply brief (.4); review and revise reply brief in
                                    support of Houlihan retention application (2.5).

        11/28/18       JWLE         Correspond with V&E team regarding UCC objection to                            4.10
                                    Houlihan’s retention application (1.0); review and analyze
                                    related materials, market comparisons and precedent (2.1);
                                    review and revise draft reply to objection to retention
                                    application (.5); review and revise proposed order on
                                    Houlihan retention (.5).

        11/28/18       JMR          Draft reply in support of Houlihan Retention Application (4.2);                7.50
                                    correspond with V&E team regarding same (1.1); revise and
                                    edit same (2.2).

        11/28/18       DSME         Analyze issues regarding objection to Houlihan retention (.4);                 1.10
                                    correspond with J. Peet regarding strategy (.2); correspond
                                    with A. Dunayer regarding same (.2); correspond with M.
                                    Moran regarding reply to HL retention objection (.3).

        11/28/18       MDST         Review Committee's potential objection to Houlihan Lokey's                     3.40
                                    retention application (.6); draft response to same (1.4);
                                    research regarding market comparisons for financial advisor
                                    fees (1.4).

        11/28/18       ZAPA         Review and revise JLL and BRG retention applications (.4);                     1.20
                                    review and revise interim compensation motion (.8).

        11/29/18       PEH          Analyze outstanding issues on retention applications for                       1.50
                                    various case professionals.

        11/29/18       MWMO         Review consent agreement related Houlihan retention by                         0.40
                                    Agent banks (.3); correspond with Jordan Leu regarding same
                                    (.1).

        11/29/18       MWMO         Review revisions to Houlihan retention order (.3).                             0.30

        11/29/18       JWLE         Analyze authorities related to professional retention (2.3);                   3.50
                                    conference with V&E team regarding next steps (1.0); review
                                    and revise Houlihan retention order (.2).



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 105 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 45



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        11/29/18       JMR          Conference with V&E team regarding Reply in Support of                         5.20
                                    Houlihan Retention Application (1.0); research issues related
                                    to Section 328 and 330 treatment for financial advisors for
                                    purposes of Reply in Support of Houlihan Retention
                                    Application (2.3); draft talking points regarding Houlihan
                                    Retention Application (1.9).

        11/29/18       DSME         Review and comment on HL retention application reply draft                     5.50
                                    (1.6); prepare for hearing presentation of contested retention
                                    application (2.7); review and revise HL retention order (.9);
                                    correspond with J. Reichman regarding same (.3).

        11/29/18       MDST         Correspond with V&E regarding Houlihan Lokey retention                         0.20
                                    application.

        11/29/18       ZAPA         Revise JLL and BRG retention application and interim                           6.00
                                    compensation orders (.9); research and summarize precedent
                                    (2.7); research and summarize professional review standards
                                    under section 328 and 330 (2.4).

        11/30/18       ZAPA         Revise proposed interim compensation, BRG and JLL                              1.60
                                    retention application orders for filing.




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 106 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 46



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Employment and Fee Applications
                       Initials     Name                                                             Hours      Eff. Rate            Amount

                       AGAP         Andrew Geppert                                                    0.70      625.00                437.50
                       PEH          Paul E. Heath                                                     3.80     1050.00              3,990.00
                       JWLE         Jordan W. Leu                                                     8.50      830.00              7,055.00
                       DSME         David S. Meyer                                                   14.50     1110.00             16,095.00
                       MWMO         Matthew W. Moran                                                  5.80     1050.00              6,090.00
                       EENE         Elizabeth E. Neuman                                               0.40      295.00                118.00
                       ZAPA         Zachary A. Paiva                                                 31.20      510.00             15,912.00
                       JCPE         Jessica C. Peet                                                  11.60      830.00              9,628.00
                       MJPY         Matthew J. Pyeatt                                                 0.50      650.00                325.00
                       JMR          Jeremy M. Reichman                                               12.70      760.00              9,652.00
                       GSMI         Garrick C. Smith                                                  0.30      720.00                216.00
                       MDST         Matthew D. Struble                                               10.50      535.00              5,617.50

              Total                                                                                100.50                          75,136.00




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 107 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 47



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Fees for services posted through November 30, 2018:
        Re: Financing and Cash Collateral
        Date           Initials     Description                                                                   Hours

        11/06/18       CLSN         Draft conformed credit agreement.                                              0.30

        11/08/18       PEH          Correspond with Matt Struble and client team on DIP                            0.50
                                    amendment and first draw including emails (.3); call with
                                    Haywood Miller regarding same (.2).

        11/08/18       MDST         Finalize DIP Amendment for execution and coordinate                            0.90
                                    signature pages and compiling fully executed copy (.3);
                                    correspond with Paul Heath regarding same (.3); finalize DIP
                                    draw notice and send to BRG and Taco Bueno for execution
                                    and delivery (.3).

        11/13/18       MDST         Begin drafting Final DIP Order.                                                0.30

        11/14/18       PEH          Correspond with BRG regarding review of variance report.                       0.20

        11/14/18       MWMO         Review DIP variance analysis.                                                  0.10

        11/14/18       JWLE         Review DIP budget variance report.                                             0.10

        11/14/18       DSME         Review DIP budget.                                                             0.20

        11/14/18       MDST         Continue to draft Final DIP Order.                                             0.40

        11/14/18       ZAPA         Research automatic stay effects on filing UCC-3.                               0.60

        11/15/18       PEH          Begin review of final DIP financing order.                                     0.30

        11/15/18       MWMO         Review revisions to final DIP order.                                           0.30

        11/15/18       DSME         Review DIP order.                                                              0.80

        11/15/18       MDST         Draft Final DIP Order.                                                         1.40

        11/15/18       ZAPA         Research automatic stay effects on filing UCC-3.                               0.70

        11/16/18       PEH          Correspond with V&E team on UCC formation status, issues                       1.00
                                    and information flow (.5); review of draft of final DIP financing
                                    order (.5).

        11/16/18       JWLE         Review revisions to final DIP order.                                           0.10

        11/16/18       MDST         Revise Final DIP Order.                                                        0.20

        11/19/18       MDST         Review final DIP Order (.1); circulate updated draft of same to                0.20
                                    V&E team (.1).

        11/20/18       MWMO         Review and revise DIP order.                                                   0.20


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 108 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 48



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        11/21/18       JWLE         Review DIP Budget variance report.                                             0.20

        11/21/18       JCPE         Review DIP variance report (.1); correspond with BRG                           0.50
                                    regarding same (.1); correspond with David Meyer regarding
                                    open issues related to same (.3).

        11/25/18       MWMO         Review DIP variance report.                                                    0.10

        11/26/18       PEH          Review UCC comments on DIP financing (.2); conference call                     2.90
                                    David Meyer to discuss same (.2); conference call with Peter
                                    Lewis, Kilpatrick and V&E team to discuss UCC comments
                                    and proposed solutions (1.5); review and revise draft of Final
                                    DIP order to address UCC and Taco Supremo issues (.8);
                                    draft emails regarding same (.2).

        11/26/18       DSME         Review UCC issues lists (.6); telephone conference with V&E                    2.90
                                    team regarding UCC DIP milestone/issues list (.2); telephone
                                    conference with Kilpatrick, P. Lewis and V&E team regarding
                                    DIP issues list and open issues (1.5); telephone conference
                                    with P. Heath regarding open issues (.2); correspond with
                                    V&E team regarding DIP order (.4).

        11/26/18       JCPE         Telephone conference with Kilpatrick, V&E, Scheef & Stone                      1.50
                                    regarding DIP comments.

        11/26/18       MDST         Review UCC's DIP issues list and motions issues list (.3);                     4.40
                                    correspond regarding UCC's DIP issues with Paul Heath,
                                    David Meyer, and Jessica Peet (.5); conference call with
                                    Peter Lewis, V&E and Kilpatrick regarding comments to final
                                    DIP order (1.5); revise final DIP order (.5); draft and file Notice
                                    of Filing Form of Final DIP Order, finalize form of order and
                                    redline to attach as exhibits (.5); email with Jessica Peet and
                                    David Meyer regarding same (.3); email with V&E team
                                    regarding responses to Committee's comments (.5); email
                                    with V&E team regarding Committee's comments on
                                    Houlihan's fees (.3).

        11/26/18       ZAPA         Conference call with Peter Lewis, Kilpatrick, V&E team to                      5.10
                                    discuss UST DIP motion comments (1.5); review UCC
                                    comment (.4); revise materials to reflect same (3.2).

        11/27/18       PEH          Review objections to DIP order (.2); review revisions to DIP                   2.50
                                    order by TS counsel (.2); e-mail with TS counsel on DIP order
                                    (.1); correspond with David Meyer regarding same (.7);
                                    conference with Matt Struble on further revisions to DIP order
                                    (.5); review and revise same (.8).

        11/27/18       MWMO         Review summary of objection by tax appraisal districts to DIP                  1.50
                                    order and related email correspondence (.7); review various
                                    revisions and email correspondence regarding DIP order (.8).

        11/27/18       GSMI         Review correspondence related to DIP order.                                    0.30


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 109 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 49



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        11/27/18       DSME         Review DIP order (.6); telephone conference with V&E team,                     1.50
                                    UCC advisors regarding same (.7); review DIP draft objection
                                    (.2).

        11/27/18       MDST         Conference with Paul Heath regarding objections to DIP (.5);                   0.90
                                    review Peter Lewis's comments to DIP Order (.4).

        11/27/18       AGAP         Attend conference call with V&E team, UCC advisors                             0.70
                                    regarding DIP and final order issues list.

        11/27/18       ZAPA         Telephone conference with V&E team to discuss DIP and                          0.90
                                    next steps with UST (.3); conference call with V&E team and
                                    Peter Lewis to discuss DIP order and strategy (.6).

        11/28/18       PEH          Conference call with V&E team and UCC counsel regarding                        4.70
                                    form of DIP order (.7); conference call with UCC and TS
                                    counsel regarding same (.8); call with David Posner regarding
                                    follow-up issues (.2); correspond with V&E team, counsel to
                                    UCC and TS on order issues (.5); correspond with V&E team
                                    regarding UCC comments and revisions to order (1.7); review
                                    updated budget (.1); correspond with David Meyer and UCC
                                    counsel on same (.7).

        11/28/18       MWMO         Review revisions to DIP order.                                                 0.40

        11/28/18       JWLE         Review correspondence regarding DIP order and proposed                         0.20
                                    revisions to same.

        11/28/18       DSME         Correspond with P. Heath regarding DIP items (.6);                             3.80
                                    conference call with P. Lewis, KTS and V&E team regarding
                                    DIP issues (1.4); analyze DIP issues (1.4); telephone
                                    conference with P. Lewis regarding DIP budget (.4).

        11/28/18       JCPE         Telephone conference with Scheef & Stone, Kilpatrick, V&E                      1.40
                                    regarding DIP comments and related second day issues.

        11/28/18       MDST         Conference call with Peter Lewis, David Posner, and V&E                        2.60
                                    team regarding outstanding DIP issues (1.4); revise DIP
                                    Order (.7); draft email to Taco Supremo and Committee
                                    regarding same (.5).

        11/29/18       PEH          Conference call with Peter Lewis, David Posner, and V&E                        5.10
                                    team regarding outstanding DIP issues (1.0); analyze DIP
                                    issues (1.3); conference call with V&E team regarding follow-
                                    up items (.4); correspond with V&E team regarding revisions
                                    to DIP (1.8); correspond with internal team and BRG in
                                    revised DIP budget (.6).

        11/29/18       JWLE         Review correspondence and UST objection regarding DIP                          0.20
                                    order and budget.

        11/29/18       DSME         Correspond with P. Heath regarding DIP status and                              0.80


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 110 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 50



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    negotiations.

        11/29/18       MDST         Review Committee's comments to DIP Order (.5); call with                       2.30
                                    Paul Heath and Peter Lewis regarding DIP Order (.6); revise
                                    DIP Order (.8); correspond with V&E team regarding DIP (.4).

        11/30/18       MDST         Review and finalize DIP Order.                                                 0.40




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 111 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 51



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Financing and Cash Collateral
                       Initials     Name                                                             Hours      Eff. Rate            Amount

                       AGAP         Andrew Geppert                                                    0.70      625.00                437.50
                       PEH          Paul E. Heath                                                    17.20     1050.00             18,060.00
                       JWLE         Jordan W. Leu                                                     0.80      830.00                664.00
                       DSME         David S. Meyer                                                   10.00     1110.00             11,100.00
                       MWMO         Matthew W. Moran                                                  2.60     1050.00              2,730.00
                       ZAPA         Zachary A. Paiva                                                  7.30      510.00              3,723.00
                       JCPE         Jessica C. Peet                                                   3.40      830.00              2,822.00
                       GSMI         Garrick C. Smith                                                  0.30      720.00                216.00
                       CLSN         Caitlin L. Snelson                                                0.30      625.00                187.50
                       MDST         Matthew D. Struble                                               14.00      535.00              7,490.00

              Total                                                                                  56.60                         47,430.00




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 112 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 52



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Fees for services posted through November 30, 2018:
        Re: General Litigation
        Date           Initials     Description                                                                   Hours

        11/06/18       MWMO         Prepare for evidentiary presentation at first day hearings.                    2.50

        11/06/18       JMR          Finalize and file Adversary Complaint regarding Store No.                      2.10
                                    3177 (1.2); review and revise witness and exhibit list (.9).

        11/06/18       HSME         Correspond with Jordan Leu regarding suggestions of                            1.70
                                    Bankruptcy (.1); draft suggestions of bankruptcy (1.5);
                                    coordinate with V&E team to prepare and file same (.1).

        11/06/18       TPMI         Revise pleadings for Rosebriar/Caruth adversary complaint.                     0.70

        11/07/18       DCHO         Review drafts of suggestions of bankruptcy.                                    0.50

        11/08/18       MWMO         Correspond with V&E litigation team regarding order of stay                    0.20
                                    (.1); correspond with V&E litigation team regarding filing of
                                    notices of stay (.1).

        11/08/18       MWMO         Correspond with V&E team regarding 3177 adversary (.7);                        1.00
                                    conference with Bruce Bagelman regarding adversary
                                    proceeding and possible avenues to resolve matters (.3).

        11/08/18       DSME         Correspond with V&E team regarding adversary proceeding.                       0.20

        11/08/18       HSME         Conference with Matt Moran for assignment regarding notices                    2.00
                                    of stay (.1); coordinate filings of stays in the different courts
                                    (1.9).

        11/09/18       MWMO         Telephone call with Bruce Bagelman regarding store 3177                        0.50
                                    lease (.2); correspond with client regarding same (.2);
                                    conference with Hollyann Meyers regarding service of same
                                    (.1).

        11/09/18       JMR          Draft email correspondence with V&E team regarding                             0.30
                                    adversary proceeding strategy.

        11/09/18       HSME         Email with outside attorneys in debtor litigation regarding                    1.20
                                    suggestions of bankruptcy (.4); coordinate filings of
                                    suggestions of bankruptcy (.8).

        11/12/18       MWMO         Review order on adversary and for scheduling order (.3);                       0.70
                                    review summons (.1); email with Bruce Bagelman regarding
                                    acceptance of service and order on adversary and for
                                    scheduling order (.1); telephone conference with V&E team
                                    regarding preparation of motion for expedited consideration of
                                    adversary proceeding (.2).

        11/12/18       JWLE         Correspond with V&E team regarding service of Rosebriar                        0.10
                                    complaint.


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 113 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 53



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        11/12/18       DSME         Correspond with Matt Moran regarding adversary proceeding                      0.30
                                    and scheduling.

        11/12/18       HSME         Correspond with outside counsel in the Young case on the                       1.90
                                    filing of suggestions of bankruptcy (.6); correspond with
                                    Jordan Leu and Matt Moran regarding suggestions of
                                    bankruptcy (.2); draft email to client regarding settlement
                                    discussion for Young case (.6); upload and organize filed
                                    suggestions of bankruptcy (.5).

        11/12/18       TPMI         Correspond with defense team regarding confirmation                            0.10
                                    strategy.

        11/13/18       JWLE         Telephone correspondence with V&E team regarding Young                         0.50
                                    claim (.2); conference with Holly Myers regarding same (.3).

        11/13/18       JMR          Analyze strategy and tactics of Rosebriar situation.                           0.10

        11/13/18       HSME         Correspond with outside counsel in the Young matter (1.0);                     2.00
                                    conference with Jordan Leu regarding the Young matter (.3);
                                    email with Jordan Leu and Matt Moran regarding the Young
                                    matter (.7).

        11/14/18       MWMO         Conference call with BRG and V&E team regarding Rosebriar                      0.90
                                    landlord (.2); meet with Jordan Leu regarding potential
                                    violations of automatic stay and whether to draft letter to
                                    vendors regarding same (.2); meet with Tom Mitsch regarding
                                    motion for expedited schedule in adversary proceeding (.3);
                                    analyze evidence needed for hearing/trial on adversary
                                    proceeding (.2).

        11/14/18       JWLE         Meet with Matt Moran regarding adversary proceeding                            0.20
                                    scheduling order and utility provider protections.

        11/14/18       TPMI         Draft motion for scheduling order and for expedited hearing                    1.70
                                    (1.4); conference with Matt Moran regarding same (.3).

        11/15/18       MWMO         Review and revise motion for scheduling in adversary                           1.20
                                    proceeding and related order (.2); conference with V&E team
                                    regarding same (.2); review and revise motion for expedited
                                    consideration (.1); conference with V&E team regarding same
                                    (.1); telephone call with Haywood Miller regarding negotiated
                                    resolution of Dallas 13 lease dispute (.2); review
                                    correspondence regarding lease amendment process and
                                    procedures and review lease amendment for renegotiated
                                    lease to prepare for discussions (.2); email with Bruce
                                    Bagelmen regarding motion for expedited hearing (.1); review
                                    draft agreed order on scheduling in adversary proceeding (.1).

        11/15/18       JWLE         Review and revise draft order for adversary proceeding                         1.90
                                    scheduling matters (.3); correspond with V&E team regarding
                                    same (.3); correspond with V&E team regarding landlord


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 114 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 54



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    issues (.3); review related correspondence on 3137 store (.2);
                                    correspond with V&E team regarding case issues (.2);
                                    consider lease valuation issues (.5); conference with Frederic
                                    David regarding 502{b}{6} analysis (.1).

        11/15/18       JMR          Review and mark-up motions for expedited hearing in                            0.30
                                    Adversary Proceeding regarding Store No 3177.

        11/15/18       JCPE         Correspond with V&E litigation team regarding procedures.                      0.10

        11/15/18       HSME         Email with company to confirm that all pending GL cases                        0.40
                                    have been stayed.

        11/15/18       TPMI         Draft motions for entry of scheduling order and for expedited                  3.80
                                    hearing and corresponding orders (3.1); correspond with V&E
                                    defense team regarding adversary strategy (.7).

        11/16/18       MWMO         Correspond with V&E team regarding litigation strategy                         1.40
                                    regarding specific lease disputes (.2); review revisions to
                                    scheduling motion (.1); review correspondence regarding
                                    filing of suggestions of bankruptcy (.1); correspond with Bruce
                                    Bagelman regarding certificate of conference (.1); review
                                    correspondence regarding revisions to SOFA and schedules
                                    for information relevant to adversary proceeding (.1); email
                                    correspondence with Zack Paiva regarding equity structure
                                    and interest of third party (.1); review and revise motion for
                                    scheduling order and conferences with Jordan Leu regarding
                                    amending expedited motion on same (.4); conference with
                                    V&E team regarding research case disposition (.3).

        11/16/18       JWLE         Review, revise, and file scheduling motions and related orders                 4.30
                                    (1.6); email with clerk regarding same (.1); prepare for primary
                                    landlord strategy call with Houlihan, Sun, and V&E teams to
                                    provide adversary update (.7); conference call with same
                                    regarding same (1.2); correspond with opposing counsel
                                    regarding scheduling motions and related orders (.2);
                                    correspond with V&E team regarding matter status and
                                    strategy (.5).

        11/16/18       TPMI         Draft proposed agreed order on motion for expedited hearing.                   0.40

        11/17/18       MWMO         Review correspondence from Richard Pullman regarding                           0.10
                                    Roanoke lease.

        11/17/18       TPMI         Correspond with V&E defense team regarding contested                           0.10
                                    matter strategy.

        11/19/18       DCHO         Review and analyze summary of events from Adeptus (.3);                        0.50
                                    correspond with V&E team regarding same (.2).

        11/19/18       ZAPA         Research Adeptus precedent UCC objections.                                     4.10

        11/19/18       TPMI         Review and analyze case law on adversary proceedings and                       1.80


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 115 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 55



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    contested matters.

        11/20/18       MWMO         Review and analyze potential avenues for delay of                              0.60
                                    confirmation hearing based on similar fact situations (.4);
                                    email with V&E team regarding lease 3177 issues (.2).

        11/20/18       JWLE         Correspondence with V&E team and client regarding store                        0.20
                                    3177.

        11/20/18       TPMI         Review and analyze case law on landlord rights.                                3.70

        11/21/18       PEH          Receipt and review of objection from AEP.                                      0.20

        11/21/18       MWMO         Review correspondence regarding AEP objection to utility                       0.20
                                    motion.

        11/21/18       JWLE         Correspond with V&E team regarding 3177 litigation strategy                    0.50
                                    (.1); correspond with Matt Moran regarding store 3177 (.2);
                                    review research regarding lessor adversary proceedings (.1);
                                    consider potential objections to KERP motion (.1).

        11/21/18       MJPY         Review utility objection issues.                                               0.20

        11/21/18       TPMI         Review and analyze case law on landlord's right to adversary                   1.20
                                    proceeding.

        11/27/18       MWMO         Review email correspondence regarding lease 3177                               0.50
                                    settlement negotiations (.1); review correspondence regarding
                                    settlement discussions regarding adversary proceeding (.4).

        11/27/18       JWLE         Study settlement proposal on Rosebriar leases and related                      2.20
                                    economics and documents (1.3); analyze related financial
                                    issues (.9).

        11/27/18       JMR          Review and analyze Rosebriar's response to scheduling                          0.50
                                    motion.

        11/27/18       TPMI         Review and analyze case law on assumption timing (3.0);                        3.30
                                    correspond with V&E team regarding strategy for hearing on
                                    motion for scheduling order (.3).

        11/28/18       MWMO         Review email correspondence regarding settlement issues                        4.00
                                    related to adversary proceeding (.3); draft settlement letter
                                    (.8); email with clients regarding same (.1); prepare for and
                                    participate in telephone call with Bruce Bagelman regarding
                                    adversary proceeding (.2); analyze economics of Rosebriar
                                    settlement proposal (1.2); examine lease for store 3177 and
                                    proposed lease amendment (.4); prepare for hearing on
                                    scheduling motion (1.0).

        11/28/18       TPMI         Draft reply in support of motion for scheduling order (2.3);                   4.00
                                    review and analyze case law on strict construction of default
                                    notices (1.4); correspond with V&E team regarding strategy


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 116 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 56



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    for hearing on motion for scheduling order (.3).

        11/29/18       MWMO         Review and revise reply brief on scheduling motion (1.2);                      1.50
                                    correspond with Jeremy Reichman and Jordan Leu regarding
                                    same (.3).

        11/29/18       JWLE         Conference with Jeremy Reichman regarding adversary.                           0.60

        11/29/18       JMR          Conference with Jordan Leu regarding reply to objection to                     3.30
                                    scheduling motion in Store No. 3177 adversary proceeding
                                    (.6); prepare for second-day hearings and scheduling motion
                                    in adversary proceeding (2.7).

        11/29/18       TPMI         Draft response to Rosebriar's objections to motion for                         3.40
                                    scheduling order (1.4); correspond with V&E team regarding
                                    hearing strategy (.6); draft witness and exhibit lists for
                                    Rosebriar adversary proceeding (.8); draft trial brief for
                                    Rosebriar adversary proceeding (.6).

        11/30/18       MWMO         Prepare for and participate in second day hearings, including                  6.10
                                    preparation for adversary proceeding (3.3); lead hearing in
                                    adversary proceeding (2.2); conference with Jordan Leu
                                    regarding settlement proposal to Rosebriar (.3); correspond
                                    with Jordan Leu regarding discovery to Rosebriar (.2); review
                                    draft scheduling order (.1).

        11/30/18       JWLE         Correspond with JLL, Sun, client, and V&E teams regarding                      1.20
                                    store 3177 adversary proceeding (.3); revise proposed order
                                    regarding scheduling of adversary proceeding (.3); review
                                    correspondence relating to lease rejection (.2); conference
                                    with Matt Moran regarding store 3177 settlement strategy (.3);
                                    correspond with client and opposing counsel regarding same
                                    (.1).

        11/30/18       JMR          Continue to prepare for hearing on scheduling motion in Store                  1.00
                                    3177 Adversary Proceeding.

        11/30/18       TPMI         Revise motion for summary judgment.                                            0.60




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 117 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 57



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - General Litigation
                       Initials     Name                                                             Hours      Eff. Rate            Amount

                       PEH          Paul E. Heath                                                     0.20     1050.00                210.00
                       DCHO         Devon C. Holstad                                                  1.00      735.00                735.00
                       JWLE         Jordan W. Leu                                                    11.70      830.00              9,711.00
                       DSME         David S. Meyer                                                    0.50     1110.00                555.00
                       HSME         Hollyann S. Meyers                                                9.20      450.00              4,140.00
                       TPMI         Thomas P. Mitsch                                                 24.80      535.00             13,268.00
                       MWMO         Matthew W. Moran                                                 21.40     1050.00             22,470.00
                       ZAPA         Zachary A. Paiva                                                  4.10      510.00              2,091.00
                       JCPE         Jessica C. Peet                                                   0.10      830.00                 83.00
                       MJPY         Matthew J. Pyeatt                                                 0.20      650.00                130.00
                       JMR          Jeremy M. Reichman                                                7.60      760.00              5,776.00

              Total                                                                                  80.80                         59,169.00




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 118 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 58



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Fees for services posted through November 30, 2018:
        Re: Meetings and Communications with Creditors
        Date           Initials     Description                                                                   Hours

        11/08/18       PEH          Correspond with client, internal team and UST regarding                        0.60
                                    scheduling of formation meeting (.3); correspond with Matt
                                    Moran regarding UCC formation meeting (.3).

        11/08/18       PEH          Correspond with creditors regarding inquires related to case                   0.30
                                    filing.

        11/08/18       MWMO         Correspond with Paul Heath regarding formation of UCC and                      0.30
                                    meeting regarding same.

        11/08/18       AGAP         Calls with various creditors that received notices and had                     0.60
                                    questions regarding same.

        11/09/18       AGAP         Correspond with United States Trustee regarding creditor                       0.20
                                    contact information.

        11/12/18       MWMO         Prepare for meeting with UCC.                                                  0.20

        11/12/18       DSME         Prepare for committee formation meeting and potential initial                  0.50
                                    advisor meeting.

        11/12/18       MJPY         Correspond with V&E team regarding UCC formation                               0.30
                                    meeting.

        11/13/18       MWMO         Correspond regarding meeting with UCC with David Meyer                         0.20
                                    (.1); telephone conference with Omar Janjua and Philip
                                    Parsons regarding same (.1).

        11/13/18       DSME         Telephone conference with Omar Janjua and Phillip Parsons                      0.20
                                    regarding committee meeting and strategy (.1); correspond
                                    with Matt Moran regarding same (.1).

        11/14/18       PEH          Calls with case professionals on creditor formation meeting                    1.30
                                    and related issues.

        11/14/18       MWMO         Correspond with Paul Heath regarding committee formation                       0.20
                                    meeting.

        11/14/18       MJPY         Prepare materials for Committee formation meeting.                             0.80

        11/15/18       MWMO         Prepare for meeting regarding committee formation (.2); meet                   0.70
                                    with Matt Struble regarding same (.5).

        11/15/18       MDST         Meet with Matt Moran in preparation for UCC formation                          1.50
                                    meeting (.5); compile documents and prepare for UCC
                                    formation meeting (.7); email with V&E team regarding same
                                    (.3).



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 119 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 59



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        11/15/18       MJPY         Prepare documentation to support UCC formation meeting                         1.20
                                    (.4); correspond with Matt Moran and Matt Struble regarding
                                    same (.2); multiple calls with vendor regarding inquiry on post-
                                    petition payment matters (.4); correspond with client regarding
                                    same (.2).

        11/16/18       PEH          E-mail with V&E team on certain creditor issues and requests.                  0.40

        11/16/18       MWMO         Correspond with David Meyer and Jessica Peet regarding                         3.90
                                    committee formation (.2); prepare for and attend UCC
                                    formation meeting (3.7).

        11/16/18       JWLE         Correspond with V&E team regarding committee formation                         0.20
                                    meeting.

        11/16/18       DSME         Prepare for formation meeting.                                                 0.90

        11/16/18       MDST         Prepare for and attend creditors committee formation meeting                   4.90
                                    (4.7); email with Matt Pyeatt regarding same (.2).

        11/16/18       AGAP         Draft and revise 1102 agreed order and circulate with J. Peet                  2.00
                                    for comment.

        11/16/18       MJPY         Correspond with Matt Struble regarding Committee formation                     0.80
                                    meeting issues (.2); correspond with vendor counsel
                                    regarding post-petition services inquiry (.2); further
                                    communications regarding Committee formation matters (.4).

        11/17/18       JCPE         Review correspondence regarding committee and next steps.                      0.20

        11/18/18       MWMO         Review email correspondence with V&E team regarding                            0.20
                                    committee formation, committee members, selection of
                                    professionals and possible meeting with committee
                                    professionals.

        11/19/18       MWMO         Correspond with Paul Heath regarding UCC process, meeting                      0.40
                                    with UCC, and delivery of information to UCC.

        11/19/18       DSME         Telephone conference with D. Posner regarding case status                      1.00
                                    (.7); follow-up conference with J. Peet regarding same (.3).

        11/19/18       JCPE         Conference with David Meyer regarding committee updates.                       0.30

        11/20/18       PEH          Call with J. Peet and KTS regarding committee issues (.5);                     1.70
                                    call with counsel to UCC (.6); review and revise confidentiality
                                    provisions (.5); correspond with UCC counsel regarding same
                                    (.1).

        11/20/18       JCPE         Conference call with Paul Heath and Kilpatrick Townsend                        1.20
                                    regarding background and next steps (.5); correspond with
                                    V&E team regarding updates from UCC counsel discussion
                                    (.3); correspond with Matt Struble regarding confidentiality
                                    agreement (.2); correspond with KS regarding initial materials


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 120 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 60



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    (.2).

        11/20/18       MDST         Review and revise confidentiality agreement with Committee                     1.50
                                    (1.3); correspond with J. Peet regarding same (.2).

        11/20/18       MJPY         Correspond with opposing counsel and client regarding same.                    0.80

        11/21/18       PEH          Correspond with counsel to UCC regarding formation and                         0.30
                                    engagement (.1); updated confidentiality provisions (.2).

        11/21/18       MWMO         Review UCC confidentiality provisions and suggested                            0.40
                                    revisions to same.

        11/21/18       DSME         Correspond with UCC counsel regarding engagement.                              0.80

        11/21/18       MDST         Revise committee confidentiality agreement (.6); correspond                    1.20
                                    with committee counsel regarding same (.4); email with
                                    Committee, V&E, BRG and Company regarding same (.2).

        11/26/18       PEH          Draft emails to UCC counsel on second day hearings and                         0.20
                                    meeting scheduling.

        11/30/18       PEH          Conference with representatives of creditors' committee on                     2.00
                                    case issues and diligence.

        11/30/18       MWMO         Prepare for meeting with UCC (.8); participate in meeting with                 3.10
                                    UCC regarding case background (1.5); conference with
                                    Jeremy Reichman regarding preparation for UCC meeting
                                    (.8).

        11/30/18       JWLE         Attend meeting between UCC advisors and Debtors' advisors                      1.50
                                    regarding case background.

        11/30/18       JMR          Conference with Matt Moran regarding preparation for                           2.30
                                    meeting with UCC (.8); participate in meeting with UCC and
                                    company advisors regarding case background (1.5).

        11/30/18       DSME         Conference with committee and debtor advisors regarding                        1.40
                                    case background.

        11/30/18       JCPE         Conference with UCC and company advisors regarding                             1.20
                                    background.




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 121 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 61



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Meetings and Communications with Creditors
                       Initials     Name                                                             Hours      Eff. Rate            Amount

                       AGAP         Andrew Geppert                                                    2.80      625.00              1,750.00
                       PEH          Paul E. Heath                                                     6.80     1050.00              7,140.00
                       JWLE         Jordan W. Leu                                                     1.70      830.00              1,411.00
                       DSME         David S. Meyer                                                    4.80     1110.00              5,328.00
                       MWMO         Matthew W. Moran                                                  9.60     1050.00             10,080.00
                       JCPE         Jessica C. Peet                                                   2.90      830.00              2,407.00
                       MJPY         Matthew J. Pyeatt                                                 3.90      650.00              2,535.00
                       JMR          Jeremy M. Reichman                                                2.30      760.00              1,748.00
                       MDST         Matthew D. Struble                                                9.10      535.00              4,868.50

              Total                                                                                  43.90                         37,267.50




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 122 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 62



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Fees for services posted through November 30, 2018:
        Re: Hearings
        Date           Initials     Description                                                                   Hours

        11/06/18       PEH          Prepare for first day hearings with V&E team including outline                 1.50
                                    and strategy.

        11/06/18       JWLE         Compile exhibits for first-day hearings (.7); revise witness and               4.00
                                    exhibit list (.2); correspond with V&E team regarding same
                                    (.5); revise witness prep outline for Haywood Miller (1.8);
                                    confer with Haywood Miller regarding first-day hearings (.8).

        11/06/18       JMR          Correspond with Jordan Leu regarding first day hearing (.7);                   2.30
                                    review and revise Adam Dunayer declaration (1.6).

        11/06/18       GSMI         Correspond with David Meyer regarding first day presentation                   1.10
                                    (.6); correspond with the U.S. Trustee regarding first day
                                    hearing and potential issues (.5).

        11/06/18       DSME         Prepare for first day hearing with V&E team (3.9); review and                  6.10
                                    finalize first day pleadings and deal documents (2.2).

        11/06/18       JCPE         Prepare talking points for first day hearing.                                  1.50

        11/06/18       MDST         Draft slide deck for first day hearing presentation.                           2.80

        11/06/18       MJPY         Prepare for first day hearing.                                                 2.80

        11/06/18       EENE         Prepare administrative materials for first day hearing with V&E                2.30
                                    team in Dallas.

        11/07/18       PEH          Correspond with V&E team regarding hearing preparation and                     8.90
                                    outline of argument (2.9); review of comments from UST on
                                    issues and outline edits to orders (.5); conference with UST
                                    and V&E team regarding hearing (1.0); attend and participate
                                    in first day hearings (4.5).

        11/07/18       MWMO         Review pleadings in preparation for first day hearings to                      8.30
                                    consider evidence needed in support of motions (.5); work on
                                    witness outlines (1.2); meeting with Adam Dunayer in
                                    preparation for first day hearings (1.0); conference with BRG
                                    team and Haywood Miller in preparation for first day hearings
                                    (.5); review power point presentation (.3); prepare for first-day
                                    hearing (.3); attend and participate in first day hearings (4.5).

        11/07/18       JWLE         Revise witness prep outlines for Miller and Dunayer (1.6);                     8.50
                                    conference with Miller and Dunayer for hearing preparation
                                    and related discussions (1.5); review exhibit binders (.3);
                                    review and revise first-day presentation (.3); conference with
                                    V&E team regarding first-day hearing strategy (.3); attend
                                    first-day hearing in N.D. Tex. Bankruptcy Court (4.5).



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 123 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 63



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        11/07/18       GSMI         Prepare for first day hearing and coordinate first day                         1.60
                                    presentation for the court (.7); review and analyze
                                    correspondence related to first day preparation and U.S.
                                    Trustee questions and potential objections (.3); review V&E
                                    team email regarding open questions and diligence for first
                                    day presentation and necessary relief for the Debtors (.6).

        11/07/18       DSME         Prepare for first-day hearing (5.0); attend and participate in                 9.50
                                    first day hearing (4.5).

        11/07/18       JCPE         Review motions and prepare talking points for hearing (2.3);                  10.00
                                    assist with preparation of witnesses for hearing (.6); review
                                    UST comments (.6); conference with V&E team regarding
                                    same (1.0); continue preparing for hearing (1.0); attend
                                    hearing (4.5).

        11/07/18       MDST         Draft and revise slide deck for first day hearing presentation                 4.60
                                    (2.2); conference with V&E team regarding same (.6); prepare
                                    for first day hearing and compile documents and technology
                                    for use at hearing (1.2); conference with U.S. Trustee
                                    regarding hearing (.6).

        11/07/18       AGAP         Prepare talking points for first day hearing regarding PACA,                   7.20
                                    taxes, and customer programs motions (1.9);
                                    correspondence regarding DIP budget alignment with PACA
                                    motion (.4); compile thumb drive of PDFs of filed pleadings
                                    per clerk (.2); correspond with Elizabeth Neuman regarding
                                    same (.2); attend and present at first day hearing (4.5).

        11/07/18       MJPY         Prepare materials and talking points for first-day hearing (4.5);             10.70
                                    evaluate as-filed pleadings to support same (1.2); meet with
                                    U.S. Trustee prior to first-day hearing (.5); attend and
                                    participate in first-day hearing (4.5).

        11/07/18       BARD         Research courtroom technology requirements to support first-                   0.50
                                    day hearing.

        11/07/18       EENE         Continue electronic filing of multiple first day documents (6.1);             12.50
                                    continue first day hearing preparation projects with working
                                    group (6.2); correspond with Andrew Geppert regarding clerk
                                    request (.2).

        11/07/18       ZAPA         Prepare first-day hearing materials (1.1); review affidavits of                4.00
                                    service to support hearing (.7); research precedent to support
                                    first-day hearing (1.4); review RSA milestones and scheduling
                                    (.8).

        11/20/18       JWLE         Correspond with JLL regarding November 30 hearing and                          1.00
                                    lease issues (.8); correspond with Matt Moran regarding same
                                    (.2).

        11/25/18       MWMO         Review UCC issues list and prepare for evidentiary issues at                   0.40
                                    November. 30 hearing related to same.


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 124 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 64



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        11/25/18       JWLE         Correspond with V&E team regarding November 30 hearing.                        0.10

        11/26/18       PEH          Discuss status of second day hearings with Matt Moran.                         0.40

        11/26/18       MWMO         Prepare for second day hearings.                                               1.10

        11/26/18       DSME         Office conference with Jessica Peet regarding hearing (.1);                    0.70
                                    correspond with V&E team regarding workstreams and
                                    second day hearing (.6).

        11/26/18       JCPE         Office conference with David Meyer regarding hearing.                          0.10

        11/27/18       PEH          Correspond with David Meyer on hearing issues.                                 0.40

        11/27/18       GSMI         Review materials for second day hearing (.6); prepare hearing                  2.00
                                    presentation (1.4).

        11/27/18       DSME         Draft hearing outline.                                                         1.30

        11/27/18       EENE         Review docket for and organize objections to Second Day                        1.20
                                    Motions (.2); prepare materials for Second Day Hearing (1.0).

        11/28/18       PEH          Review agenda and witness and exhibit list (.3); call with Jess                0.50
                                    Peet on approach to hearing (.2).

        11/28/18       MWMO         Revise witness and exhibit list.                                               0.40

        11/28/18       JWLE         Call with Andrew Geppert regarding 502 issue (.3); consider                    0.50
                                    additions to witness and exhibit list (.2).

        11/28/18       GSMI         Review and revise second day hearing presentation.                             2.20

        11/28/18       DSME         Telephone conference with H. Miller regarding hearing                          3.10
                                    preparation (.7); office conference with J. Peet regarding
                                    hearing preparation and strategy (.8); telephone conference
                                    with Kilpatrick regarding second day hearing (.4); prepare for
                                    second day hearing (1.2).

        11/28/18       JCPE         Review and revise tracker of objections (.3); office conference                1.70
                                    with David Meyer regarding next steps to resolve open issues
                                    and prepare for hearing (.8); correspond with Kilpatrick
                                    regarding status update regarding hearing (.4); telephone
                                    conference with Paul Heath regarding hearing preparation
                                    (.2).

        11/28/18       AGAP         Draft and revise second day hearing talking points (1.8); call                 2.10
                                    with Jordan Leu regarding 502 issue for hearing (.3).

        11/28/18       MJPY         Begin preparing for second-day hearing presentation (1.6);                     2.00
                                    evaluate agenda and exhibit list (.4).

        11/28/18       EENE         Draft administrative pleadings for Second Day Hearing on                       5.90


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 125 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 65



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    11/30 (2.2); correspond with court clerks, copy services and
                                    V&E team regarding Second Day Hearing preparation (1.4);
                                    prepare materials for second day hearing (2.3).

        11/28/18       ZAPA         Revise proposed orders for second day hearing (5.2); prepare                   6.50
                                    for hearing (1.3).

        11/29/18       PEH          Conference with V&E team to discuss preparation for second                     0.90
                                    day hearings (.7); review agenda and exhibit list (.2).

        11/29/18       PEH          Review draft slide deck for hearing presentation.                              0.20

        11/29/18       MWMO         Prepare hearing notes for potential evidentiary issues in few                  3.30
                                    remaining contested issues (.5); review and revise witness
                                    and exhibit list (.3); review exhibit list from Rosebriar (.2);
                                    prepare for and participate in meeting with Haywood Miller
                                    and Jordan Leu regarding potential evidentiary issues at
                                    second day hearings (.8); prepare for second day hearings
                                    (1.5).

        11/29/18       JWLE         Review proposed orders on motions set for hearing                              3.90
                                    November 30 (.9); correspond with V&E team regarding
                                    hearing strategy (1.0); conference with Haywood Miller and
                                    Matt Moran regarding November 30 hearing (.5); review and
                                    revise witness and exhibit list for November 30 hearing (.3);
                                    conference with Jeremy Reichman regarding same (.5);
                                    compile related exhibits and binders (.7).

        11/29/18       JMR          Conference with Jordan Leu regarding witness and exhibit list.                 0.50

        11/29/18       GSMI         Prepare for second day hearing and review all binders,                         6.10
                                    materials, and pleadings (3.3); draft and revise second day
                                    presentation (2.8).

        11/29/18       DSME         Revise hearing deck.                                                           1.20

        11/29/18       JCPE         Conferences with HL, BRG, V&E to prepare for hearing (2.3);                    8.60
                                    prepare presentation of certain motions and retention
                                    applications for hearing (3.1); correspond with V&E team
                                    regarding UST comments (1.1); telephone conference with
                                    V&E team regarding hearing preparation (.7); analyze follow-
                                    up issues (1.4).

        11/29/18       MDST         Conference with V&E team regarding hearing and next steps.                     1.00

        11/29/18       AGAP         Review correspondence regarding second day hearing (.4);                       4.60
                                    review second day presentation (.7); revise talking points for
                                    second day hearing (1.4); attend meeting with V&E team
                                    regarding workstreams in advance of second day hearing (.9);
                                    coordinate with V&E team to file revised hearing agenda (.3);
                                    review same (.6); file same (.3).

        11/29/18       MJPY         Conference with V&E team regarding strategy for second-day                     4.00


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 126 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 66



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    hearing (1.2); analyze follow-up issues with respect to same
                                    (.4); review exhibits being sent to courthouse (.6); prepare
                                    hearing outlines (1.3); prepare hearing materials for
                                    presentation (.5).

        11/29/18       ZAPA         Conference with V&E team regarding hearing items (.5);                         3.60
                                    revise witness and exhibit list (.8); draft amended agenda
                                    (2.3).

        11/30/18       PEH          Prepare for second day court hearing (2.0); attend second                      4.80
                                    day court hearing (2.8).

        11/30/18       JWLE         Prepare for second day and adversary hearings (1.7); attend                    4.10
                                    same (2.4).

        11/30/18       DSME         Prepare for hearing (1.2); participate in hearing (2.6); return                5.30
                                    travel from Dallas, TX to New York, NY (1.5).

        11/30/18       JCPE         Prepare for hearing (2.7); attend second day hearing (1.8);                    6.90
                                    conference with V&E team regarding follow-up items (.7);
                                    correspond with V&E team regarding same (.4); return travel
                                    from Dallas, TX to New York, NY (1.3).

        11/30/18       MJPY         Prepare for presentation of multiple motions at second-day                     4.50
                                    hearing (2.0); attend second-day hearing (2.5).




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 127 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019      Page 67



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Hearings
                       Initials     Name                                                             Hours      Eff. Rate             Amount

                       BARD         Susan A. Barden                                                   0.50      285.00                 142.50
                       AGAP         Andrew Geppert                                                   13.90      625.00               8,687.50
                       PEH          Paul E. Heath                                                    17.60     1050.00              18,480.00
                       JWLE         Jordan W. Leu                                                    22.10      830.00              18,343.00
                       DSME         David S. Meyer                                                   27.20     1110.00              30,192.00
                       MWMO         Matthew W. Moran                                                 13.50     1050.00              14,175.00
                       EENE         Elizabeth E. Neuman                                              21.90      295.00               6,460.50
                       ZAPA         Zachary A. Paiva                                                 14.10      510.00               7,191.00
                       JCPE         Jessica C. Peet                                                  28.80      830.00              23,904.00
                       MJPY         Matthew J. Pyeatt                                                24.00      650.00              15,600.00
                       JMR          Jeremy M. Reichman                                                2.80      760.00               2,128.00
                       GSMI         Garrick C. Smith                                                 13.00      720.00               9,360.00
                       MDST         Matthew D. Struble                                                8.40      535.00               4,494.00

              Total                                                                                207.80                          159,157.50




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 128 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 68



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Fees for services posted through November 30, 2018:
        Re: Plan and Disclosure Statement
        Date           Initials     Description                                                                   Hours

        11/06/18       PEH          Analyze case strategy (1.2); correspond with V&E team                          6.80
                                    regarding deal issues (2.8); analyze related materials (.9);
                                    correspond with client and case professionals regarding same
                                    (2.1).

        11/06/18       MWMO         Analyze next steps including review pleadings and compare                      6.00
                                    with plan provisions (3.8); review and revise declarations and
                                    supporting exhibits of Adam Dunayer and Haywood Miller
                                    (2.2).

        11/06/18       CJDE         Correspond with V&E team regarding case strategy.                              0.50

        11/06/18       SR           Correspond with V&E team regarding strategy.                                   0.50

        11/06/18       JMR          Correspond with V&E Team regarding filings.                                    1.60

        11/06/18       GSMI         Review proposed case schedule and related timing issues.                       0.10

        11/06/18       ZAPA         Revise scheduling motion (2.8); revise prime clerk retention                   6.50
                                    application (3.7).

        11/08/18       PEH          Correspond with V&E team and Prime Clerk on plan issues.                       0.40

        11/08/18       JCPE         Analyze plan supplement issues and next steps.                                 0.60

        11/09/18       DSME         Telephone conference with H. Miller regarding strategy and                     1.50
                                    tactics (1.1); finalize same (.4).

        11/12/18       MWMO         Correspond with Holly Meyers regarding suggestions of                          0.20
                                    bankruptcy.

        11/12/18       JWLE         Review and revise correspondence regarding automatic stay                      0.10
                                    and deductible issues.

        11/12/18       JMR          Review plan.                                                                   0.10

        11/12/18       DSME         Correspond with Phillip Parsons regarding next steps (.2);                     0.40
                                    correspond with Haywood Miller regarding open issues (.2).

        11/12/18       MDST         Correspond with V&E team and BRG regarding next steps for                      0.20
                                    transaction.

        11/12/18       AGAP         Draft and revise confirmation brief.                                           2.80

        11/12/18       ZAPA         Prepare deadlines and milestones chart to analyze upcoming                     2.60
                                    company requirements.

        11/13/18       JWLE         Analyze plan provisions regarding treatment of insured claims                  3.00


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 129 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 69



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    (.5); research related issues (.7); analyze plan issues (1.5);
                                    conference with V&E team regarding same (.3).

        11/13/18       DSME         Correspond with Peter Lewis regarding next steps (.1);                         1.40
                                    telephone conference with Peter Lewis regarding same (.3);
                                    conference with Haywood Miller regarding strategy (.3);
                                    correspond with Brian Goecker regarding plan supplement
                                    (.7).

        11/13/18       JCPE         Review milestones chart and related source documents (.7);                     0.80
                                    correspond with Zack Paiva regarding same (.1).

        11/13/18       AGAP         Draft and revise confirmation brief.                                           0.60

        11/13/18       HSME         Review insurance provisions in the Plan (.5); correspond with                  0.80
                                    Matt Moran regarding same (.3).

        11/13/18       ZAPA         Revise deadlines and milestones chart.                                         0.50

        11/14/18       PEH          Correspond with client regarding plan issues (.5); correspond                  0.70
                                    with V&E team regarding plan related issues (.2).

        11/14/18       MWMO         Review plan deadlines and milestones.                                          0.20

        11/14/18       DSME         Telephone correspondence with Houlihan Lockey & BRG                            2.60
                                    regarding strategy and tactics (.8); review plan and disclosure
                                    statement regarding employee issues (1.0); telephone
                                    conference with Houlihan Lockey, BRG and V&E regarding
                                    next steps and strategy (.8).

        11/14/18       JCPE         Telephone conference with Caitlin Snelson regarding liens                      2.00
                                    (.1); telephone conference with Andrew Geppert regarding
                                    work plan (.1); analyze precedent and strategy (1.0);
                                    correspond with Paul Heath regarding UCC (.3); telephone
                                    conference with advisors regarding background (.5).

        11/14/18       MDST         Review Plan and begin research regarding employee and                          0.80
                                    medical plans as executory in connection with Plan.

        11/15/18       DSME         Correspond with O. Janjua regarding separation agreements                      4.50
                                    (.5); correspond with V&E team and the Company regarding
                                    same (.7); review collateral review research (.8); follow-ups
                                    with V&E team regarding same (.5); review works in progress
                                    (.4); telephone conference with O. Janjua and H. Miller
                                    regarding separation and consulting agreements (.7); review
                                    critical dates list (.3); office conference with J. Peet regarding
                                    works in progress (.3); revise critical dates list (.3).

        11/15/18       JCPE         Telephone conference with HL regarding material and                            3.60
                                    preparation (.1); analyze case timeline and next steps (1.2);
                                    correspond with Matt Struble regarding follow-up issue (.3);
                                    correspond with Andrew Geppert regarding materials (.1);
                                    telephone conference with Peter Lewis regarding updates and


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 130 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 70



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    next steps (.2); analyze related issues and develop work plan
                                    (1.0); office conference with David Meyer regarding works in
                                    progress (.3); correspond with Zack Paiva regarding research
                                    items (.1); review CIM (.1); correspond with Andrew Geppert
                                    and Matt Struble regarding same (.2).

        11/15/18       MDST         Correspond with BRG regarding avoidance action analysis.                       0.30

        11/15/18       AGAP         Analyze confirmation issues (.6); review precedent 1102                        2.00
                                    orders regarding treatment of confidential information (.6);
                                    draft and revise agreed order related to same (.8).

        11/16/18       PEH          Correspond with David Meyer on case status and issues.                         0.30

        11/16/18       DSME         Correspond with V&E team regarding next steps and strategy.                    1.30

        11/16/18       JCPE         Correspond with V&E team regarding next steps and strategy.                    0.90

        11/16/18       MJPY         Correspond with V&E team regarding chapter 11 strategy.                        0.30

        11/19/18       PEH          Call with David Meyer to discuss various case issues (.4);                     0.90
                                    correspond with Matt Moran on confirmation (.5).

        11/19/18       DSME         Call with P. Heath regarding confirmation issues.                              0.40

        11/20/18       PEH          Call with HL and BRG regarding financial projections for                       0.60
                                    confirmation.

        11/20/18       SMT          Correspond with V&E team regarding plan issues.                                0.30

        11/20/18       MWMO         Participate in telephone call with Houlihan regarding financial                0.40
                                    projections.

        11/20/18       DSME         Telephone conference with H. Miller regarding status and                       1.80
                                    updates (.8); correspond with J. Peet regarding same (.6);
                                    correspond with V&E team regarding same (.4).

        11/20/18       JCPE         Review status of plan supplement documents (.3); correspond                    0.40
                                    with David Meyer and Shane Tucker regarding same (.1).

        11/20/18       JCPE         Prepare for and attend conference call with V&E, HL, BRG                       0.40
                                    regarding projections.

        11/23/18       AGAP         Draft confirmation brief.                                                      2.30

        11/25/18       JWLE         Analyze UCC issues list.                                                       0.60

        11/25/18       DSME         Review UCC issues list.                                                        0.30

        11/26/18       JCPE         Review correspondence regarding open issues (.4);                              7.60
                                    correspond with V&E team regarding same (.5); correspond
                                    with V&E team regarding plan issues (.2); correspond with
                                    David Meyer to prepare for UCC call (.6); telephone


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 131 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 71



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    conference with Kilpatrick regarding next steps (.8);
                                    correspond with V&E team regarding follow-up items (.2);
                                    analyze AEP objection and related issues (.3); draft status
                                    report on formal and informal comments received (.6);
                                    correspond with Matthew Pyeatt and Jordan Leu regarding
                                    same (.2); analyze potential case issues and develop strategy
                                    to respond to same (1.4); review, analyze proposed
                                    responses to UCC issues lists (.7); revise same (.5);
                                    correspond with V&E team regarding same (.6); correspond
                                    with Peter Lewis regarding same (.4); correspond with
                                    company regarding same and next steps (.2).

        11/26/18       AGAP         Draft confirmation brief (4.1); review UCC comments to final                   5.10
                                    orders and propose responses to same (.6); revise PACA
                                    order consistent with UCC comment and circulate with V&E
                                    team for review (.4).

        11/27/18       PEH          Conference call with company side case professionals on                        1.50
                                    status and plan work streams (.8); correspond with creditors'
                                    committee counsel on open issues and confirmation
                                    scheduling (.4); telephone conference with creditors regarding
                                    status, case issues (.3).

        11/27/18       MWMO         Prepare for and participate in strategy call with Houlihan and                 1.00
                                    BRG and V&E team regarding second day hearings,
                                    resolution of objections, and meeting with UCC.

        11/27/18       DSME         Correspond with UCC counsel regarding next steps (.5);                         3.10
                                    telephone conference with V&E, BRG and HL teams
                                    regarding UCC strategy and updates (.9); telephone
                                    conference with H. Miller regarding status (.5); correspond
                                    with P. Lewis regarding next steps (.1); office conference with
                                    J. Peet regarding follow-up workstreams (.5); correspond with
                                    P. Lewis regarding strategy and next steps (.4); telephone
                                    conference with P. Lewis regarding updates (.2).

        11/27/18       JCPE         Telephone conference with V&E team, advisors regarding                         3.80
                                    strategy (.9); correspond with V&E team regarding UCC
                                    issues (.2); correspond with V&E team regarding next steps
                                    (.3); telephone conference with Kilpatrick Townsend regarding
                                    case issues (.3); correspond with V&E, BRG regarding UCC
                                    issues (.9); telephone conferences with David Meyer
                                    regarding next steps (.5); telephone conference with Peter
                                    Lewis and V&E team regarding next steps (.4); correspond
                                    with BRG, V&E regarding open issues (.3).

        11/27/18       MDST         Prepare for and attend conference call with Houlihan and                       1.00
                                    BRG regarding strategy.

        11/27/18       AGAP         Conference call with V&E, HL and BRG regarding strategy for                    0.90
                                    maintaining case timeline.

        11/27/18       ZAPA         Conference call with V&E, HL and BRG regarding case                            0.90


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 132 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 72



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    strategy.

        11/28/18       MWMO         Prepare for and participate in telephone conference with Peter                 0.40
                                    Lewis regarding next steps (.2); review information related to
                                    financial projections (.2).

        11/28/18       DSME         Correspond with H. Miller regarding follow-up items (.4);                      1.00
                                    correspond with P. Lewis regarding consulting agreements
                                    (.3); correspond with R. Mason regarding financial projections
                                    (.3).

        11/28/18       JCPE         Correspond with David Meyer regarding case strategy and                        0.80
                                    next steps.

        11/29/18       MWMO         Review financial projections.                                                  0.20

        11/29/18       JWLE         Review draft financial projections.                                            0.10

        11/29/18       DSME         Telephone conference with D. Posner regarding case                             1.70
                                    background, next steps (.4); review projections (.4); analyze
                                    issues regarding same and strategy (.9).

        11/29/18       EENE         Draft Notice of Filing Plan Supplement.                                        1.00

        11/30/18       MWMO         Review plan supplement emails and documents.                                   0.40

        11/30/18       DSME         Correspond with O. Janjua regarding hearing and next steps                     1.70
                                    (.5); review plan supplement (.5); correspond with V&E team
                                    regarding same (.4); telephone conference with H. Miller
                                    regarding plan (.3).

        11/30/18       MDST         Review and finalize Plan Supplement (.3); correspond with                      0.60
                                    V&E team regarding same (.3).

        11/30/18       AGAP         Correspond with G. Smith regarding plan supplement filing                      0.40
                                    issues.

        11/30/18       MJPY         Evaluate plan supplement prior to filing.                                      0.30




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 133 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 73



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Plan and Disclosure Statement
                       Initials     Name                                                             Hours      Eff. Rate            Amount

                       CJDE         Christopher J. Dewar                                              0.50      945.00                472.50
                       AGAP         Andrew Geppert                                                   14.10      625.00              8,812.50
                       PEH          Paul E. Heath                                                    11.20     1050.00             11,760.00
                       JWLE         Jordan W. Leu                                                     3.80      830.00              3,154.00
                       DSME         David S. Meyer                                                   21.70     1110.00             24,087.00
                       HSME         Hollyann S. Meyers                                                0.80      450.00                360.00
                       MWMO         Matthew W. Moran                                                  8.80     1050.00              9,240.00
                       EENE         Elizabeth E. Neuman                                               1.00      295.00                295.00
                       ZAPA         Zachary A. Paiva                                                 10.50      510.00              5,355.00
                       JCPE         Jessica C. Peet                                                  20.90      830.00             17,347.00
                       MJPY         Matthew J. Pyeatt                                                 0.60      650.00                390.00
                       JMR          Jeremy M. Reichman                                                1.70      760.00              1,292.00
                       SR           Shaun A. Rogers                                                   0.50      915.00                457.50
                       GSMI         Garrick C. Smith                                                  0.10      720.00                 72.00
                       MDST         Matthew D. Struble                                                2.90      535.00              1,551.50
                       SMT          Shane M. Tucker                                                   0.30     1280.00                384.00

              Total                                                                                  99.40                         85,030.00




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 134 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 74



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Fees for services posted through November 30, 2018:
        Re: Reporting
        Date           Initials     Description                                                                   Hours

        11/09/18       PEH          E-mail with internal and client team and UST on debtor                         0.50
                                    interview.

        11/27/18       PEH          Correspond on debtor interview with UST (.6); correspond                       1.00
                                    with V&E team regarding same (.4).

        11/27/18       GSMI         Prepare initial debtor interview and related forms and                         2.30
                                    documents for the U.S. Trustee.

        11/27/18       MJPY         Prepare materials for initial debtor interview.                                1.10

        11/28/18       MWMO         Review UST comments on retention application motions.                          0.20

        11/28/18       GSMI         Prepare for initial debtor meeting with the U.S. Trustee (2.1);                5.20
                                    coordinate execution of forms and documents with BRG and
                                    the Company (1.4); attend initial debtor meeting with the U.S.
                                    Trustee's office (1.7).

        11/28/18       DSME         Review materials for initial debtor interview.                                 0.20




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 135 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 75



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Reporting
                       Initials     Name                                                             Hours      Eff. Rate            Amount

                       PEH          Paul E. Heath                                                     1.50     1050.00             1,575.00
                       DSME         David S. Meyer                                                    0.20     1110.00               222.00
                       MWMO         Matthew W. Moran                                                  0.20     1050.00               210.00
                       MJPY         Matthew J. Pyeatt                                                 1.10      650.00               715.00
                       GSMI         Garrick C. Smith                                                  7.50      720.00             5,400.00

              Total                                                                                  10.50                         8,122.00




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 136 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 76



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Fees for services posted through November 30, 2018:
        Re: Tax
        Date           Initials     Description                                                                   Hours

        11/27/18       MDST         Review objections and tax statutes (.5); conference calls with                 1.10
                                    Tara LeDay and Laurie Spindler regarding taxing authority
                                    objections to DIP (.6).

        11/27/18       AGAP         Correspond with M. Struble regarding taxes issue.                              0.20




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 137 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 77



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Tax
                       Initials     Name                                                             Hours      Eff. Rate            Amount

                       AGAP         Andrew Geppert                                                    0.20      625.00               125.00
                       MDST         Matthew D. Struble                                                1.10      535.00               588.50

              Total                                                                                   1.30                           713.50




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 138 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 78



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Fees for services posted through November 30, 2018:
        Re: Valuation
        Date           Initials     Description                                                                   Hours

        11/26/18       DSME         Telephone conference with A. Dunayer regarding valuation.                      0.50

        11/26/18       JCPE         Telephone conference with Haywood Miller regarding                             0.10
                                    projections.




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 139 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 79



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Valuation
                       Initials     Name                                                             Hours      Eff. Rate            Amount

                       DSME         David S. Meyer                                                    0.50     1110.00               555.00
                       JCPE         Jessica C. Peet                                                   0.10      830.00                83.00

              Total                                                                                   0.60                           638.00




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 140 of 233




        February 14, 2019

        Taco Bueno Restaurants, L.P.                                              Client/Matter Number         TAC503 64000
        300 E. John Carpenter Freeway, Suite 800                                  Invoice Number               25609337
        Irving, TX 75062                                                          Billing Attorney             David S. Meyer

        This invoice has been forwarded via e-mail to:
        pparsons@tacobueno.com
        A copy of this invoice has been forwarded to:
        dmeyer@velaw.com




        Re:        Restructuring Advice
        Fees for services posted through December 31, 2018:
        Re: Assumption and Rejection of Leases and Contracts
        Date           Initials     Description                                                                   Hours

        12/01/18       MWMO         Review correspondence regarding lease rejections.                              0.20

        12/01/18       SR           Correspond with V&E team regarding Lease Amendments.                           0.50

        12/01/18       GSMI         Review and revise rejection and assumption lists for                           2.90
                                    discussing with landlord counsel based on internal Company
                                    review (.6); email landlord counsel related to cure proposals
                                    and additional internal review to confirm numbers for cure
                                    amounts (1.1); draft rejection notices and related documents
                                    for discussion and review by the Company and BRG (1.2).

        12/01/18       JCPE         Review and revise lease rejections (.6); correspond with                       1.60
                                    Garrick Smith regarding same (.4); review JLL
                                    correspondence regarding finalization of contract lists (.3);
                                    correspond with Matt Moran, David Meyer regarding same
                                    (.3).

        12/01/18       MJPY         Correspond with creditors regarding lease-rejection issues                     0.30
                                    (.2); correspond with Garrick Smith regarding same (.1).

        12/02/18       SR           Correspond with V&E team regarding Lease Amendments                            1.20
                                    (.3); review drafts of same (.7); correspond with P.J. Tatum
                                    regarding same (.2).

        12/02/18       PJTA         Review and revise amendment for store number 3005 (.4);                        2.30
                                    review and revise amendment for store number 3046 (.6);
                                    draft amendment for store number 3147 (1.3).

        12/02/18       AGAP         Draft and revise notice of proposed cure amounts (.7);                         0.80
                                    circulate same with J. Peet for review (.1).

        12/03/18       MWMO         Review correspondence regarding assumption and rejection                       0.30
                                    issues.

        12/03/18       SR           Correspond with V&E team regarding Lease Amendments                            2.10
                                    (.4); correspond with P.J. Tatum regarding same (.5); review
                                    drafts of same (.8); prepare inserts for same (.4).

        12/03/18       GSMI         Draft notice of lease rejections (1.9); revise lease rejection list            7.60


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 141 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019      Page 2



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    based on comments from the Company, BRG, and JLL (2.1);
                                    call with JLL, BRG, and the Company regarding lease
                                    rejection and assumption issues (.8); prepare for and call with
                                    David Meyer regarding lease rejection list (.7); finalize lease
                                    rejection list and notice for all notice parties and landlords
                                    (1.2); coordinate service for lease rejections to landlords and
                                    related parties (.9).

        12/03/18       DSME         Telephone conference with G. Smith regarding sublease                          1.00
                                    analysis and follow-up questions (.5); telephone conference
                                    with company and JLL team regarding same (.5).

        12/03/18       JCPE         Correspond with G. Smith regarding rejection filings (.5);                     1.40
                                    analyze issues regarding same (.4); attend telephone
                                    conference with JLL, HL, BRG, V&E, Taco Bueno and Taco
                                    Supremo regarding lease issues (.5).

        12/03/18       PJTA         Email with D. Meyer regarding lease amendments (.2); review                    6.30
                                    and revise amendment for store number 3224 (.8);
                                    correspond with Frederic David regarding landlord executed
                                    amendments (.2); email with JLL regarding landlord
                                    comments to amendment for store number 3005 (.4); review
                                    landlord comments to amendment for store number 3046 and
                                    revise same (.3); review and revise amendment for store
                                    number 3005 (.6); call with Company, JLL and Taco Supremo
                                    team regarding rejection list and individual landlord
                                    negotiations (1.7); review landlord comments to headquarters
                                    sublease amendment and revise same (.5); review landlord
                                    comments to amendment to store number 3102 lease and
                                    draft list of business questions to circulate to Company (.7);
                                    draft amendment for store number 3201 (.9).

        12/03/18       ZAPA         Summarize JLL fee calculation for rejected leases and lease                    1.60
                                    status (.4); attend call with Company and JLL to discuss lease
                                    rejection notice (1.0); correspond with G. Smith to discuss
                                    lease rejection notice (.2).

        12/04/18       MWMO         Participate in call regarding lease amendments (.4); review                    0.80
                                    correspondence regarding lease rejections and 502(b)(6)
                                    calculations (.2); review cure notice and chart of cure amounts
                                    (.2).

        12/04/18       SR           Correspond with P. Tatum regarding Lease Amendments (.5);                      3.70
                                    review drafts of same (2.7); correspond with D. Meyer, J. Peet
                                    and P. Tatum regarding same (.5).

        12/04/18       GSMI         Review and revise proposed second notice for rejection of                      7.70
                                    unexpired leases in consultation with the Company, BRG, and
                                    JLL (3.2); correspond regarding lease rejections with
                                    Company, BRG, and JLL (2.3); draft and revise notice of
                                    lease rejection with related exhibits for filing with the
                                    bankruptcy court (2.2).



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 142 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019      Page 3



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/04/18       DSME         Correspond with real estate group regarding lease                              2.90
                                    amendments modifications (.2); telephone conference with
                                    V&E team regarding lease amendments/process (.4);
                                    telephone conference with Company and JLL regarding
                                    assumption strategies (2.3).

        12/04/18       JCPE         Review cure filing (.2); correspond with BRG regarding same                    2.10
                                    (.1); correspond with company, BRG, V&E team regarding
                                    same (.2); revise notice (.2); correspond with E. Neuman
                                    regarding same (.1); correspond with V&E team regarding
                                    retained causes of action (.1); revise same (.2); correspond
                                    with A. Geppert regarding cure notice (.2); review final
                                    rejection notice for filing (.2); attend telephone conference
                                    with JLL, HL, BRG, V&E, Taco Bueno and Taco Supremo
                                    regarding lease issues (.3); review and revise log (.3).

        12/04/18       PJTA         Review comments to Company's list of items to include in                       7.80
                                    lease proposal (.4); call with S. Rogers related to same (.3);
                                    correspond with Company and JLL regarding landlord
                                    comments to 3224 amendment (4.0); call with Company
                                    regarding landlord comments to 3102 amendment (.1); review
                                    and revise amendment for store number 3224 (.2); review and
                                    revise amendment for store number 3102 (.2); call with V&E
                                    team regarding LL executed amendments (.4); correspond
                                    with S. Rogers regarding JLL question (.1); review and revise
                                    amendment to headquarters sublease (.3); call with
                                    Company, JLL and Taco Supremo teams regarding lease
                                    rejection list (.3); review and revise amendment to store
                                    number 3155 (.6); review lease documents for store number
                                    3048 (.1); draft chart listing savings of same (.4); draft
                                    amendment for store number 3157 (.4).

        12/04/18       AGAP         Review schedule of assumed contracts (.3); draft and revise                    2.80
                                    notice of proposed cure amounts and revise schedule to
                                    same (1.3); correspond with BRG regarding calculation of
                                    proposed cured amounts (.5); revise notice consistent with
                                    revised schedule and circulate with V&E team for review (.4);
                                    file same (.3).

        12/04/18       MJPY         Correspond with V&E team regarding lease rejection issues.                     0.30

        12/04/18       ZAPA         Analyze lease amendment and JLL issues (.5); attend                            1.00
                                    conference call with JLL to discuss assumption and rejection
                                    of leases (.5).


        12/05/18       SR           Review draft Lease Amendments (1.0); prepare and                               2.50
                                    conference with P. Tatum regarding same (.5); correspond
                                    with V&E team and landlord regarding VEREIT lease
                                    assignments and amendments (1.0).

        12/05/18       GSMI         Review rejection and assumption lists for updates and                          6.70
                                    revisions based on Company's analysis (1.7); calls with JLL,


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 143 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019      Page 4



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    BRG, and the Company regarding lease negotiations with
                                    Lessors and updated rejection lists (2.4); correspond
                                    regarding rejection procedures with BRG and V&E team for
                                    additional potential rejections and related issues (.8); calls
                                    with landlords regarding cure amounts and lease assumption
                                    issues in the bankruptcy case (1.8).

        12/05/18       JCPE         Review and analyze summary of amendments from P.J.                             0.80
                                    Tatum (.4); attend telephone conference with JLL, HL, BRG,
                                    V&E, Taco Bueno and Taco Supremo regarding lease issues
                                    (.4).

        12/05/18       PJTA         Correspond with Shaun Rogers regarding VEREIT Lease                            7.30
                                    Amendment and subleases (.3); correspond with Shaun
                                    Rogers regarding JLL fee (.3); review and revise amendment
                                    to store number 3157 (.4); draft first amendment to VEREIT
                                    Lease (1.4); draft first amendment to lease for store number
                                    3156 (.7); draft first amendment to lease for store number
                                    3154 (.6); email with Robert Clark regarding questions to
                                    amendment for store number 3157 (.2); review lease
                                    documents for store number 3002 to summarize potential
                                    savings resulting from new amendment (.5); review lease
                                    documents for store number 3003 to summarize potential
                                    savings resulting from new amendment (.6); review lease
                                    documents for store number 3049 to summarize potential
                                    savings resulting from new amendment (.6); review lease
                                    documents for store number 3007 to summarize potential
                                    savings resulting from new amendment (.7); conference call
                                    with Taco Bueno, JLL and Taco Supremo team regarding
                                    status of individual landlord negotiations (.3); review lease
                                    documents for store number 3081 to summarize potential
                                    savings resulting from new amendment (.7).

        12/05/18       MJPY         Conference call with JLL regarding lease issues (.3); analyze                  0.60
                                    matter correspondence regarding lease issues (.3).

        12/05/18       ZAPA         Conference call with V&E team to discuss lease assumption                      0.20
                                    and rejection.

        12/06/18       MWMO         Analyze lease rejection damages (.3); correspond with Jordan                   0.50
                                    Leu regarding same (.2).

        12/06/18       SR           Correspond with V&E team regarding VEREIT Amendments                           0.80
                                    (.3); review drafts of Amendments (.5).

        12/06/18       JWLE         Correspond with BRG regarding lease rejection issues (.2);                     0.60
                                    correspond with V&E team regarding same (.2); correspond
                                    with Jessica Peet regarding lease rejection issues (.2).

        12/06/18       GSMI         Review revised rejection and assumption list based on                          4.70
                                    Company, JLL, and BRG revisions and comments (1.3);
                                    correspond with landlords regarding assumption and cure
                                    process (2.5); correspond regarding assumption and cure


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 144 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019      Page 5



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    issues with Philip Parsons, BRG, and JLL (.9).

        12/06/18       DSME         Telephone conference with JLL and Company regarding                            0.40
                                    lease issues.

        12/06/18       JCPE         Correspond with Jordan Leu regarding contract rejection (.2);                  1.30
                                    analyze next steps (.6); prepare for and attend conference call
                                    with JLL, HL, BRG, V&E, TB, and TS regarding lease portfolio
                                    (.5).

        12/06/18       PJTA         Review and revise amendments to VEREIT leases (.7);                            4.60
                                    review and revise amendment to headquarters sublease
                                    agreement (.3); draft amendment to store number 3189 (.8);
                                    review lease documents for store number 3099 to summarize
                                    potential savings resulting from new amendment (.6); review
                                    lease documents for store number 3134 to summarize
                                    potential savings resulting from new amendment (.5); call with
                                    Taco Bueno, JLL and Taco Supremo teams regarding
                                    landlord negotiations (.6); review and revise amendment for
                                    store number 3201 (.3); review and revise amendment for
                                    store number 3189 (.3); review terms for amending lease (.5).

        12/06/18       MJPY         Conference call with JLL TS, client and advisors regarding                     0.30
                                    landlord issues.

        12/06/18       ZAPA         Conference call with V&E team, BRG, HL, JLL, Taco                              0.30
                                    Supremo and Taco Bueno to discuss assumption and
                                    rejection.

        12/07/18       SR           Review comments to Lease Amendments received from                              2.80
                                    landlords (.3); correspondence regarding same (.3);
                                    conferences with P.J. Tatum regarding same (.5); review
                                    drafts of revised Lease Amendments (.7); status call with V&E
                                    team regarding lease amendments (1).

        12/07/18       GSMI         Calls with landlord counsel regarding cure amounts and                         4.50
                                    issues related to assumption of individual leases (1.5); review
                                    cure proposals and consult with the BRG team and JLL
                                    regarding latest updates or changes (1.2); prepare for and
                                    attend call with JLL, the Company, and BRG related to lease
                                    rejection issues and lessor negotiations (.9); email regarding
                                    updated rejection list for unexpired leases and related
                                    discussion (.9).

        12/07/18       DSME         Telephone conference with JLL and company regarding                            2.50
                                    assumption issues (.8); review contract assumption schedules
                                    (1.1); correspond with H. Miller regarding open assumption
                                    issues (.6).

        12/07/18       JCPE         Analyze JLL documents related to status of lease negotiations                  3.60
                                    (.8); correspond with Andrew Geppert regarding same (.4);
                                    telephone conference with Garrick Smith and Kutak Rock
                                    regarding lease issue (.4); correspond with Garrick Smith and


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 145 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019      Page 6



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    JLL regarding follow-up items (.5); analyze lease rejection and
                                    assumption filings (.6); attend portion of conference call with
                                    JLL, BRG, HL, Taco Bueno and Taco Supremo regarding
                                    lease negotiations (.5); correspond with V&E team regarding
                                    assumption schedule (.4).

        12/07/18       PJTA         Review Landlord comments to amendment for store number                         6.30
                                    3148 (.3); draft email to Philip Parsons listing business
                                    questions for said amendment (.2); review and revise said
                                    amendment to store number 3148 (.4); call with Zack Paiva
                                    regarding summaries of LL executed amendments (.2); review
                                    lease and draft form of amendment to lease (1.9); review LL
                                    comments to amendment for store number 3224 and revise
                                    same (.6); review LL comments to amendment for store
                                    number 3102 and email correspondence with Philip Parsons
                                    and Mark Richardson regarding said LL comments (.6); call
                                    with Taco Bueno, JLL and Taco Supremo teams regarding
                                    landlord negotiations (.9); review and revise amendment for
                                    store number 3224 (.4); review VEREIT comments to Lease
                                    amendment and draft list of business questions (.3);
                                    conference with Shaun Rogers regarding lease issues (.5).

        12/07/18       AGAP         Review organizational document revisions and correspond                        3.80
                                    with Taco Supremo's counsel regarding same (1.2);
                                    correspond with V&E team regarding supplemental list of
                                    assumed contracts and leases (.7); correspond and
                                    conference with BRG regarding same (.6); correspond with J.
                                    Peet regarding same (.4); draft and revise third plan
                                    supplement (.6); file third plan supplement (.3).

        12/07/18       MJPY         Correspond with counsel to landlords regarding lease-                          0.30
                                    assumption issues.

        12/07/18       ZAPA         Review lease agreement amendments and modify savings for                       5.60
                                    leases as amended (4.4); prepare for and call with P.J. Tatum
                                    to discuss lease amendments (.3); call with client, buyer,
                                    advisors to discuss assumption and rejection (.9).

        12/08/18       MWMO         Review correspondence regarding lease rejections.                              0.10

        12/08/18       JWLE         Revise spreadsheet estimating rejection damages (.9);                          1.10
                                    correspondence with V&E team regarding same (.2).

        12/08/18       MJPY         Correspond with BRG regarding lease issues.                                    0.10

        12/08/18       ZAPA         Review lease agreement amendments (.8); modify savings for                     2.00
                                    leases as amended (1.2).

        12/09/18       GSMI         Review and respond to landlord comments and objections                         2.80
                                    related to lease rejections (.8); review diligence from the
                                    Company regarding disputed cure amounts associated with
                                    assumed leases (1.1); revise rejection list for discussion with
                                    JLL, BRG, and the Company (.9).


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 146 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019      Page 7



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/09/18       PJTA         Draft lease form for ground leased properties removed from                     2.90
                                    primary lease.

        12/09/18       MJPY         Correspond with V&E team regarding lease issues.                               0.20

        12/09/18       ZAPA         Review lease agreement amendments (.7); summarize                              1.10
                                    savings for leases as amended (.4).

        12/10/18       SR           Correspond with V&E team regarding Lease Amendments                            3.10
                                    (.5); review draft of primary Lease Amendment for US Realty
                                    (1.3); review drafts of Lease Amendments (1.0); correspond
                                    with P.J. Tatum regarding same (.3).

        12/10/18       JWLE         Correspond with V&E team regarding lease rejection issues                      0.40
                                    (.2); review lease assumption schedule (.2).

        12/10/18       GSMI         Correspond with lease and contract counter-parties regarding                   2.90
                                    objections and comments to the chapter 11 plan and lease
                                    rejections and assumptions.

        12/10/18       DSME         Telephone conference with JLL and company on lease issues                      0.90
                                    (.7); correspond with P. Heath regarding lease issues and
                                    strategy (.2).

        12/10/18       JCPE         Analyze lease and contract schedule issues (.5); correspond                    3.10
                                    with Jordan Leu, Garrick Smith, and Andrew Geppert
                                    regarding same (.1); telephone conference with V&E team
                                    regarding same (.4); review VEREIT lease comments (.2);
                                    correspond with V&E team regarding same (.1); conference
                                    call with Taco Bueno, Taco Bueno’s advisors, Taco Supremo
                                    regarding lease negotiations (.6); telephone conference with
                                    landlord regarding cure claim (.1); correspond with BRG team
                                    regarding same (.2); analyze assumption issues (.8);
                                    correspond with BRG regarding same (.1).

        12/10/18       PJTA         Review and revise lease form for ground leased properties                      6.00
                                    removed from primary lease (1.6); draft amendment for store
                                    number 3218 (.9); draft amendment for store number 3081
                                    (.7); review and revise amendment to store number 3102 (.4);
                                    call with Philip Parsons and Mark Richardson regarding
                                    VEREIT's comments to first amendment to primary lease (.6);
                                    review and revise said first amendment to primary lease with
                                    VEREIT (.7); review and revise amendment for store number
                                    3180 (.3); call with Taco Bueno, JLL and Taco Supremo
                                    teams regarding landlord negotiations (.5); review and revise
                                    amendment for store number 3147 (.3).

        12/11/18       MWMO         Review email correspondence regarding cure amounts and                         0.20
                                    lease rejection damages.

        12/11/18       SR           Correspond with JLL regarding Lease Amendments (.5);                           2.00
                                    review drafts of same (.8); conference call with JLL, client and


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 147 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019      Page 8



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    TS regarding leases (.7).

        12/11/18       JWLE         Consider issues related to 502b6 analysis (.4); correspond                     0.70
                                    with BRG regarding same (.1); confer with Aldo Dianderas
                                    regarding same (.2).

        12/11/18       GSMI         Prepare for and calls with JLL, BRG, and the Company                           3.90
                                    regarding assumption and rejection list updates and lease
                                    negotiations (1.1); review cure amounts lease related issues
                                    for assumption with BRG (1.3); email with JLL regarding final
                                    assumption determinations and open landlord lease questions
                                    for resolution before confirmation (.7); correspond with
                                    counsel for contract counterparties regarding cure proposals
                                    and timing for assumption or rejection determinations (.8).

        12/11/18       DSME         Attend conference call with JLL, Taco Bueno, V&E, HL, BRG,                     0.70
                                    Taco Supremo regarding lease negotiations.

        12/11/18       JCPE         Attend portion of conference call with JLL, Taco Bueno, V&E,                   2.50
                                    HL, BRG, Taco Supremo regarding lease negotiations (.5);
                                    correspond with P.J. Tatum regarding lease language change
                                    (.2); correspond with contract counterparties regarding cure
                                    amounts (.4); correspond with ARC regarding lease
                                    negotiations update (.3); correspond with JLL regarding same
                                    (.1); correspond with Jordan Leu regarding damages claims
                                    (.2); correspond with Garrick Smith regarding landlord issue
                                    (.1); correspond with V&E team regarding assumption issue
                                    (.3); analyze contract issues (.4).

        12/11/18       PJTA         Review and revise lease form for ground leased properties                      7.10
                                    removed from primary lease (1.4); review and revise
                                    amendment for store number 3228 (.5); email
                                    correspondence regarding comments to amendment to store
                                    3148 (.3); review and summarize amendment for store
                                    number 3005 to assist in determining amounts owed in
                                    connection with JLL fee (.6); review and summarize
                                    amendment for store number 3063 (.5); review and
                                    summarize amendment for store number 3188 (.6); review
                                    and summarize amendment for store number 3163 (.5);
                                    review and summarize amendment for store number 3189
                                    (.6); review and summarize amendment for store number
                                    3224 (.5); review and summarize amendment for store
                                    number 3147 (.4); review and summarize amendment for
                                    store number 3201 (.4); attend portion of call with Taco
                                    Bueno, JLL, and Taco Supremo teams regarding individual
                                    Landlord negotiations and landlord negotiations (.6); call with
                                    Jim Gordon regarding store number 3189 being included in
                                    schedule of assumed contracts (.2).

        12/11/18       AGAP         Correspond with J. Peet regarding vendor contracts.                            0.40

        12/11/18       MJPY         Correspond with multiple lessors regarding assumption,                         2.40
                                    rejection, and cure issues (1.30); correspond with Jessica


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 148 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019      Page 9



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    Peet and P.J. Tatum regarding same (.6); correspond with
                                    BRG and JLL team regarding support for same (.50).

        12/11/18       ZAPA         Attend portion of conference call with V&E team, Taco Bueno                    0.50
                                    and Taco Supremo regarding assumption and rejection, lease
                                    negotiations.

        12/12/18       MWMO         Review correspondence regarding limited confirmation                           0.10
                                    objection of National Retail Properties and related
                                    correspondence regarding cure amounts.

        12/12/18       SR           Review form of Amendment to Primary Leases (1.0);                              1.40
                                    correspond with P.J. Tatum regarding same (.4).

        12/12/18       JWLE         Review lease assumption schedule and #3137 leases (.2);                        0.50
                                    correspond with Mac Finlayson regarding same (.2);
                                    correspond with BRG regarding 502(b)(6) analysis (.1).

        12/12/18       JCPE         Review summary from JLL regarding lease status (.4);                           1.30
                                    correspond with JLL team regarding same (.1); conference
                                    call with JLL, HL, BRG, Taco Bueno, Taco Supremo
                                    regarding lease negotiations (.4); correspond with BRG
                                    regarding lease schedule (.2); correspond with Matt Struble
                                    regarding contract issue (.2).

        12/12/18       PJTA         Correspond with VEREIT regarding revised draft to VEREIT                       2.50
                                    lease (.2); email with Mark Richardson and Philip Parsons
                                    regarding comments to store number 3102 (.2); review and
                                    revise US Realty Lease Amendment form (.4); email with
                                    Philip Parsons regarding amendments to TABU II and TABU
                                    IV leases (.2); call with Taco Bueno, JLL, and Taco Supremo
                                    teams regarding individual landlord negotiations and landlord
                                    negotiations (.4); review and summarize amendment for store
                                    number 3180 for purposes of JLL engagement fee calculation
                                    (.6); review and summarize amendment for store number
                                    3102 (.5).

        12/12/18       MJPY         Correspond with landlord for Enid, Oklahoma lease regarding                    1.20
                                    rejection issues (.4); correspond with National Retail counsel
                                    regarding assumption, rejection, and cure amount issues (.4);
                                    evaluate proposed cure amount issues (.3); correspond with
                                    Jessica Peet regarding draft Declaration of Haywood Miller
                                    (.1).

        12/13/18       SR           Correspond with P.J. Tatum regarding form of Lease                             1.30
                                    Amendment (.5); correspond with JLL regarding same (.3);
                                    correspond with VEREIT counsel regarding VEREIT
                                    Amendments (.5).

        12/13/18       PJTA         Review and revise lease form for individual ground leases                      5.50
                                    (.5); review and revise amendment to lease form (.4); review
                                    landlord comments to amendment for store number 3157 (.3);
                                    draft amendment to Spirit lease (1.2); correspond with Shaun


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 149 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 10



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    Rogers regarding form of Lease Agreement (.5); call with JLL
                                    team regarding landlord negotiations (.4); review Landlord
                                    comments to amendment for store number 3228 (.3); call with
                                    Mark Richardson regarding Spirit primary Lease and
                                    individual lease terms (.3); draft amendment to lease for store
                                    number 3160 (.7); draft amendment to lease for store number
                                    3158 (.5); draft amendment to lease for store number 3160
                                    (.4).

        12/13/18       MJPY         Correspond with counsel to multiple contract counterparties                    1.10
                                    and landlords regarding assumption and rejection issues (.7);
                                    correspond with V&E team regarding same (.2); conference
                                    call with landlord and JLL regarding next steps (.2).

        12/14/18       SR           Correspond with VEREIT's counsel regarding VEREIT                              3.70
                                    Amendments (.3); review revised drafts of Primary Lease
                                    Amendments (1.5); correspond with P.J. Tatum regarding
                                    same (.6); conference call with JLL, Taco Bueno, Taco
                                    Supremo, and advisors regarding lease negotiations (1.3).

        12/14/18       JCPE         Attend portion of conference call with company, company                        0.50
                                    advisors, Taco Supremo regarding lease negotiations.

        12/14/18       PJTA         Review and revise amendment for store number 3157 (.6);                        4.20
                                    review and revise amendment for store number 3228 (.2);
                                    review and revise amendment for store number 3218 (.3);
                                    review and revise amendment to Spirit Lease (.6); review and
                                    revise amendment to VEREIT lease (.3); review and
                                    summarize amendment for store number 3157 for purposes of
                                    calculating JLL engagement fee (.4); conference call with
                                    Taco Bueno, JLL, and Sun Holdings teams regarding landlord
                                    negotiations (1.3); correspond with Jay Wu regarding cure
                                    amounts for VEREIT stores (.3); correspond with Lisa Peters,
                                    counsel for VEREIT, regarding breakdown of November stub
                                    rent (.2).

        12/14/18       AGAP         Circulate updated schedule of assumed contracts and leases                     1.00
                                    with the Company and BRG for final approval (.2); circulate
                                    same with Taco Supremo for review (.2); correspond with
                                    BRG regarding ground leases and assumption of same (.6).

        12/14/18       MJPY         Participate in portion of conference call with Taco Bueno,                     0.90
                                    Taco Supremo, and advisors regarding lease strategy (.5);
                                    correspond with counsel for multiple landlords regarding
                                    assumption and rejection issues (.4).

        12/16/18       SR           Correspond with JLL and P.J. Tatum regarding VEREIT                            1.00
                                    Amendments (.6); correspond with V&E team regarding US
                                    Realty Lease strategy (.4).

        12/16/18       PJTA         Correspond with Heather Fox regarding comments to primary                      1.20
                                    lease amendment and cure amounts (.6); email with Shaun
                                    Rogers regarding ADA indemnification in amendment form


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 150 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 11



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    (.2); email with Philip Parsons regarding comments to primary
                                    lease amendment (.2); email with Jay Wu regarding cure
                                    amounts for VEREIT stores (.2).

        12/17/18       SR           Correspond with JLL, Company & V&E regarding Lease                             1.80
                                    Amendments (1.0); conference call with Taco Bueno, Taco
                                    Supremo, and advisors regarding lease negotiations status
                                    (.6); correspond with P.J. Tatum regarding Primary Lease
                                    negotiations (.2).

        12/17/18       GSMI         Call with JLL, BRG, and the Company regarding lease                            4.10
                                    negotiations and updates on rejection issues (.6); email with
                                    BRG and the Company confirming rejection list and questions
                                    regarding cure amounts for assumed contracts and leases
                                    (1.5); review cure amounts and confirm with landlord counsel
                                    for resolution of discrepancies (1.3); calls with landlords and
                                    the Company to resolve cure objections and confirm amounts
                                    owed (.7).

        12/17/18       JCPE         Conference call with Taco Bueno, company advisors, Taco                        0.60
                                    Supremo regarding lease negotiations.

        12/17/18       PJTA         Review and revise amendment for store number 3228 (.3);                        3.00
                                    review and revise Spirit primary lease amendment (.3); email
                                    with Mark Richardson regarding Spirit amendments (.2);
                                    review comments to amendment for store number 3228 (.2);
                                    draft summary of said amendment for store number 3228 for
                                    purposes of calculating JLL engagement fee (.5); call with
                                    Taco Bueno, JLL and Taco Supremo teams regarding
                                    landlord negotiations (.6); review Landlord comments to First
                                    Amendment to Lease, amendment for store number 3154 and
                                    amendment for store number 3156 and revise same (.9).

        12/18/18       SR           Correspond with JLL regarding lease Amendments (.6);                           3.00
                                    review drafts of same (1.0); conference call with advisors to
                                    the company, company and Taco Supremo regarding lease
                                    status (1.0); correspond with JLL regarding Spirit Amendment
                                    (.2); correspond with P.J. Tatum regarding same (.2).

        12/18/18       DSME         Conference call with Taco Bueno, JLL and Taco Supremo                          0.80
                                    teams regarding individual landlord and primary landlord
                                    negotiations.

        12/18/18       PJTA         Review and revise lease amendment with Spirit (.7);                            4.40
                                    correspond with JLL regarding assumption and cure for store
                                    number 3218 (.3); review sublease assumption language and
                                    provide comments thereto (.2); review comments to spirit
                                    primary lease amendment from Mark Richardson (.2);
                                    conference call with Taco Bueno, JLL and Taco Supremo
                                    teams regarding individual landlord and landlord negotiations
                                    (.8); review and revise amendment for store number 3144
                                    (.5); review and revise amendment for store number 3158
                                    (.4); review and revise amendment for store number 3160


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 151 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 12



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    (.4); review and revise amendment for store number 3156
                                    (.4); correspond with Mark Richardson regarding comments to
                                    Spirit lease amendment (.3); correspond with Ryan Phelps
                                    regarding tenant entity entering into new lease with Spirit for
                                    converted stores (.2).

        12/18/18       MJPY         Analyze Spirit cure amount issues (.9); attend call with                       1.30
                                    counsel regarding same (.4).

        12/19/18       SR           Correspond with JLL regarding Primary Lease Amendments                         2.00
                                    (.5); conference call with JLL regarding same (.5); review US
                                    Realty Amendments (.6); prepare inserts for same (.4).

        12/19/18       PJTA         Email with Tom Mullaney regarding execution of amendment                       3.30
                                    for store number 3218 (.2); email with Mark Chevalier,
                                    counsel to Landlord for store number 3218, regarding
                                    execution of said amendment (.3); call with Taco Bueno, JLL
                                    and Taco Supremo teams regarding negotiations (.4); review
                                    and revise TABU II primary lease amendment (1.3); review
                                    and revise TABU III primary lease amendment (1.1).

        12/20/18       MWMO         Review JLL memorandum regarding effective date concerns                        0.20
                                    and timing of negotiations with landlords.

        12/20/18       SR           Correspond with V&E team regarding lease amendments (.6);                      1.00
                                    correspond with P.J. Tatum regarding same (.4).

        12/20/18       GSMI         Correspond with landlord parties regarding rejection and                       2.50
                                    assumption issues and timing for the effective date (1.1); calls
                                    with JLL, BRG, and the Company regarding lease
                                    negotiations and updates (.6); review lease negotiation
                                    updates (.5); correspond with V&E team and other
                                    professionals of the Debtors regarding same (.3).

        12/20/18       PJTA         Review and revise TABU III and TABU II primary lease                           2.80
                                    amendments (.7); draft Kamin lease amendment (1.4); call
                                    with Andy Couch regarding same (.2); review and revise
                                    individual lease form of US Realty and Kamin ground leased
                                    properties (.5).

        12/20/18       MJPY         Correspond with JLL team regarding Spirit lease assumption                     0.70
                                    issues (.3); communications with Spirit counsel regarding
                                    same (.2); correspond with V&E team regarding same (.2).

        12/21/18       MWMO         Conference with Jeremy Reichman regarding negotiation of                       0.10
                                    transition agreement.

        12/21/18       JMR          Conference with M. Moran regarding Pepsi transition                            0.10
                                    agreement.

        12/21/18       GSMI         Review lease amendments and status of negotiations with                        2.80
                                    lessors (.7); calls with JLL, BRG, and the Company regarding
                                    lease negotiations and closing rejected stores (.9);


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 152 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 13



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    correspond with BRG and V&E team related to landlord
                                    negotiations and lease rejections and cures for assumptions
                                    (.6); call with V&E team regarding lease updates and ongoing
                                    negotiations for the effective date (.6).

        12/21/18       PJTA         Correspond with Tom Mullaney regarding execution of                            0.80
                                    amendment for store number 3218 (.2); call with V&E team
                                    regarding lease issues (.6).

        12/21/18       MJPY         Telephone conference with Spirit counsel regarding lease-                      1.50
                                    assumption matters and cure amounts (.4); correspond with
                                    V&E team regarding same (.3); correspond with JLL team
                                    regarding same (.4); correspond with BRG team regarding
                                    cure amounts (.2); analyze same (.2).

        12/23/18       SR           Correspond with V&E team regarding leases (.3); review and                     0.60
                                    comment on memorandum received from US Realty (.3).

        12/24/18       SR           Correspond with V&E team regarding leases (.5); review                         0.80
                                    additional comments received from US Realty (.3).

        12/25/18       JMR          Review and analyze contracts for purposes of negotiating                       1.10
                                    transition agreement.

        12/26/18       SR           Correspond with V&E team regarding lease amendments (.5);                      1.00
                                    correspond with PJ Tatum regarding same (.5).

        12/26/18       GSMI         Correspond with JLL, BRG, and the V&E team regarding                           4.70
                                    lease negotiations and open issues with Spirit, Kamin, and
                                    U.S. Realty (1.4); review and revise proposed stipulations
                                    (1.8); review U.S. Realty assumption proposals and
                                    stipulation issues (.7); conference with V&E team regarding
                                    additional lease assumption issues for the Effective Date (.8).

        12/26/18       DSME         Correspond with JLL team regarding lease amendments and                        0.70
                                    closing issues/instructions.

        12/26/18       PJTA         Review LL comments to Primary Lease Amendment (.6);                            5.50
                                    review and revise TABU II and TABU III Primary Lease
                                    Amendments (.9); review LL comments to individual lease
                                    form for ground leased properties (.6); review and revise
                                    individual lease form for ground leased properties (.5); draft
                                    individual lease for store number 3001 (.5); draft individual
                                    lease for store number 3058 (.8); draft individual lease for
                                    store number 3119 (.7); draft individual lease for store number
                                    3057 (.9).

        12/27/18       MWMO         Conference with Jeremy Reichman regarding issues related                       0.20
                                    to contract and transition services related to same.

        12/27/18       SR           Correspond with V&E team regarding lease amendments (.3);                      1.00
                                    review comments received from Spirit (.3); correspond with
                                    Peter Lewis regarding status of Lease documents (.2);


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 153 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 14



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    conference with PJ Tatum regarding leases (.2).

        12/27/18       JMR          Conference with M. Moran regarding contract (.2); analyze                      0.80
                                    issues related to assumption or rejection of contracts (.6).

        12/27/18       GSMI         Draft and revise stipulation with U.S. Realty related to primary               3.70
                                    lease negotiations (.8); discuss U.S. Realty negotiations and
                                    lease assumption issues with the V&E team (1.3); coordinate
                                    with counsel for U.S. Realty regarding the Effective Date (.5);
                                    review Kamin draft stipulation and issues (.6); correspond with
                                    V&E team regarding lease assumption issues and status (.5).

        12/27/18       DSME         Review and finalize lease amendments.                                          0.90

        12/27/18       PJTA         Review comments to Cedar Hill Amendment from Spirit's                          2.80
                                    counsel (.2); draft list of business questions related to same
                                    (.5); correspond with Peter Lewis regarding lease
                                    amendments (.7); review and revise TABU II and TABU III
                                    primary lease amendments (.5); circulate same to David Ledy
                                    for execution (.7); conference with S. Rogers regarding leases
                                    (.2).

        12/28/18       MWMO         Analyze issues related to contract (.7); review update on                      0.80
                                    discussions and negotiations with landlords (.1).

        12/28/18       SR           Correspond with V&E team regarding status of emergence                         3.00
                                    (.5); telephone conference with V&E team regarding same
                                    (.5); review Spirit Disbursement Agreement (.5). provide
                                    comments to same (.4); correspond with PJ Tatum regarding
                                    same (.1); review Spirit Cedar Hill Lease Amendments (.4);
                                    correspond with PJ Tatum regarding same (.1); correspond
                                    regarding Kamin Lease Amendment comments (.5).

        12/28/18       JMR          Correspond with Matt Moran regarding contract (.3);                            0.50
                                    correspond with Taco Supremo regarding same (.2).

        12/28/18       PJTA         Call with Philip Parsons, Andy Couch and Mark Richardson                       5.10
                                    regarding status of lease documents (.6); review and revise
                                    amendment for store number 3158 (.8); review and revise
                                    Landlord contribution agreement related to said amendment
                                    for store number 3158 (1.2); correspond with Garrick Smith
                                    and Jay Wu regarding Spirit cure amounts (.5); email with
                                    Scott Lawrence, Tenant's counsel, regarding comments to
                                    Spirit primary lease amendment (.3); correspond with Robert
                                    Lang regarding comments to Kamin amendment (.4); review
                                    comments to said Kamin amendment and revise amendment
                                    (1.1); correspond with S. Rogers regarding same (.2).

        12/29/18       MWMO         Review correspondence regarding negotiations with landlord.                    0.20

        12/29/18       SR           Review drafts of Stipulation Agreement for US Realty (.3);                     1.00
                                    correspond with V&E team regarding same (.1); correspond
                                    with JLL and buyer regarding Primary Lease Amendments


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 154 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 15



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    (.6).

        12/29/18       PJTA         Review and comment on US Realty stipulation.                                   0.60

        12/30/18       SR           Correspond with V&E team regarding Kamin Amendments                            1.00
                                    (.5); correspond with V&E team regarding Spirit Amendments
                                    (.5).

        12/30/18       PJTA         Correspond with V&E team regarding status of Spirit                            0.30
                                    amendment.

        12/31/18       MWMO         Review correspondence regarding Spirit lease and lender                        1.20
                                    approvals (.2); review stipulation with US Realty (.2);
                                    correspond with Jeremy Reichman regarding Pepsi contract
                                    (.5); review correspondence regarding US Realty stipulation
                                    (.2); review correspondence regarding sources and uses (.1).

        12/31/18       SR           Correspond with V&E team regarding Primary Lease                               2.00
                                    Amendments (1.5); correspond with V&E Team regarding
                                    status of emergence (.5).

        12/31/18       JWLE         Review plan and confirmation provisions regarding                              0.20
                                    assumption and rejection of contracts (.1); correspond with
                                    Matt Moran and Jeremy Reichman regarding same (.1).

        12/31/18       JMR          Correspond with Matt Moran regarding contract (.4);                            1.50
                                    correspond with client regarding same (.5); analyze issues
                                    regarding same (.5); correspond with Jordan Leu regarding
                                    same (.1).

        12/31/18       GSMI         Revise and finalize U.S. Realty stipulation agreement based                    4.40
                                    on comments from U.S. Realty's counsel (2.6); correspond
                                    regarding U.S. Realty and Kamin stipulation and lease
                                    negotiations with V&E team and lessor's counsel (.6); draft
                                    Kamin stipulation for primary lease prior to Effective Date
                                    (1.2).

        12/31/18       PJTA         Correspond with Garrick Smith regarding Kamin lease (.3);                      0.90
                                    correspond with David Meyer regarding effective date of plan
                                    and signature pages for amendment documents (.2); review
                                    executed signature pages from Philip Parsons (.4).

        12/31/18       MJPY         Review and revise stipulations with U.S. Realty and Kamin                      3.60
                                    (2.1); correspond with V&E team regarding same (.3);
                                    correspond with outside counsel regarding same (.5);
                                    correspond with V&E team regarding Spirit lease amendment
                                    issues (.3); conference call with Spirit counsel regarding same
                                    (.4).




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 155 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019      Page 16



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Assumption and Rejection of Leases and Contracts
                       Initials     Name                                                             Hours      Eff. Rate             Amount

                       AGAP         Andrew Geppert                                                    8.80      625.00               5,500.00
                       JWLE         Jordan W. Leu                                                     3.50      830.00               2,905.00
                       DSME         David S. Meyer                                                   10.80     1110.00              11,988.00
                       MWMO         Matthew W. Moran                                                  4.90     1050.00               5,145.00
                       ZAPA         Zachary A. Paiva                                                 12.30      510.00               6,273.00
                       JCPE         Jessica C. Peet                                                  18.80      830.00              15,604.00
                       MJPY         Matthew J. Pyeatt                                                14.80      650.00               9,620.00
                       JMR          Jeremy M. Reichman                                                4.00      760.00               3,040.00
                       SR           Shaun A. Rogers                                                  44.30      915.00              40,534.50
                       GSMI         Garrick C. Smith                                                 65.90      720.00              47,448.00
                       PJTA         Patrick J. Tatum                                                 93.50      625.00              58,437.50

              Total                                                                                281.60                          206,495.00




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 156 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 17



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Fees for services posted through December 31, 2018:
        Re: Business Operations
        Date           Initials     Description                                                                   Hours

        12/03/18       JCPE         Correspond with Company regarding vendor discussion.                           0.10

        12/04/18       JCPE         Correspond with Haywood Miller regarding vendor issue (.1);                    0.90
                                    analyze related issues (.3); telephone conference with A.
                                    Silva regarding vendor issue (.1); correspond with same
                                    regarding follow-up items (.2); correspond with BRG regarding
                                    same (.2).

        12/06/18       JCPE         Correspond with BRG team regarding vendor issue (.3);                          1.10
                                    analyze and develop strategy to address same (.6);
                                    correspond with company regarding vendor question (.2).

        12/10/18       JCPE         Review correspondence regarding utilities issue (.2);                          0.30
                                    correspond with Matthew Pyeatt regarding same (.1).

        12/11/18       JCPE         Telephone conference with V&E, Taco Bueno regarding                            0.60
                                    business issues.

        12/11/18       MJPY         Correspond with client regarding Windstream utility.                           0.40

        12/12/18       MDST         Call with Philip Parsons regarding SageNet (.2); analyze                       0.70
                                    issues discussed on call (.1); correspond with Jessica Peet
                                    regarding SageNet (.2); call and email correspondence with
                                    SageNet general counsel (.2).

        12/17/18       MDST         Revise vendor release agreement (.4); email with Jessica                       0.80
                                    Peet, Matt Pyeatt, and Philip Parsons regarding same (.4).




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 157 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 18



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Business Operations
                       Initials     Name                                                             Hours      Eff. Rate            Amount

                       JCPE         Jessica C. Peet                                                   3.00      830.00             2,490.00
                       MJPY         Matthew J. Pyeatt                                                 0.40      650.00               260.00
                       MDST         Matthew D. Struble                                                1.50      535.00               802.50

              Total                                                                                   4.90                         3,552.50




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 158 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 19



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Fees for services posted through December 31, 2018:
        Re: Case Administration
        Date           Initials     Description                                                                   Hours

        12/02/18       DSME         Review works in progress checklist.                                            0.20

        12/03/18       PEH          Participate in V&E works in progress call.                                     0.50

        12/03/18       MWMO         Prepare for and participate in portion of V&E work in progress                 0.40
                                    call.

        12/03/18       SR           Prepare for and conference with V&E team regarding works in                    0.70
                                    progress.

        12/03/18       JWLE         Correspond with V&E team regarding works in progress.                          0.20

        12/03/18       JMR          Participate in call with V&E team regarding works in progress.                 0.50

        12/03/18       DSME         Office conference with J. Peet regarding workstreams and                       1.00
                                    work plan (.4); review works in progress checklist (.1);
                                    telephone conference with V&E team regarding works in
                                    progress (.5).

        12/03/18       JCPE         Office conference with David Meyer regarding workstreams                       1.00
                                    and work plan (.4); revise works in progress checklist (.1);
                                    telephone conference with V&E team regarding works in
                                    progress (.5).

        12/03/18       MDST         Attend portion of conference call with V&E team regarding                      0.40
                                    works in progress and status updates.

        12/03/18       AGAP         Call with V&E team to discuss workstreams and next steps.                      0.50

        12/03/18       EENE         Obtain court document for D. Meyer (.1); obtain 11/30 hearing                  5.50
                                    transcript for Adversary Proceeding No. 18-03344 and
                                    distribute transcript to V&E team (.7); organize transcripts into
                                    files (.2); draft Notice of Filing Second Plan Supplement (2.4);
                                    correspond with V&E team regarding same (.6); electronically
                                    file First Notice of Lease Rejections (.3); obtain court-stamped
                                    copy of same (.1); obtain calendar objection deadline (.1);
                                    obtain updated docket report for V&E team (.1); complete
                                    miscellaneous case tasks (.9).

        12/03/18       ZAPA         Conference call with V&E team regarding works in progress.                     0.50

        12/04/18       PEH          Attend portion of conference call with V&E team regarding                      0.50
                                    works in progress.

        12/04/18       SR           Conference with V&E team regarding works in progress.                          0.80

        12/04/18       DSME         Correspond with J. Peet regarding workstreams (.4);                            1.40
                                    correspond with P. Heath regarding same (.2); conference call


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 159 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 20



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    with V&E team regarding works in progress (.8).

        12/04/18       EENE         Prepare precedent case Plan-related documents for Z. Paiva                     8.50
                                    (2.0); prepare Notice of Filing of Second Plan Supplement
                                    and electronically file Notice (1.0); correspond with Prime
                                    Clerk regarding service instructions (.1); prepare calendar
                                    objection deadlines (.1); review requirements for filing of
                                    Debtors' Master Service List (.2); correspond with J. Peet and
                                    Prime Clerk regarding same (.1); draft related Notice (.6);
                                    electronically file Notice with attached MSL (.1); correspond
                                    with J. Peet regarding instructions for future MSL filings (.3);
                                    calendar MSL deadlines (.2); obtain updated docket report for
                                    attorneys (.1); electronically file Second Notice of Lease
                                    Rejections (.5); coordinate service instructions details with
                                    Prime Clerk (.5); file and coordinate service regarding First
                                    and Second Notice (2.0); correspond with V&E team
                                    regarding filing status of Notice of Proposed Cure Amount
                                    (.1); perform other miscellaneous case tasks (.6).

        12/05/18       PEH          Conference call with V&E team regarding works in progress.                     0.50

        12/05/18       MWMO         Attend portion of conference call with V&E team regarding                      0.40
                                    works in progress.

        12/05/18       SR           Conference call with V&E team regarding works in progress.                     0.50

        12/05/18       JMR          Attend portion of conference call with V&E team regarding                      0.40
                                    works in progress.

        12/05/18       JCPE         Prepare for and lead conference call with V&E team regarding                   0.60
                                    works in progress.

        12/05/18       MDST         Attend V&E team conference call regarding work streams and                     0.40
                                    status updates.

        12/05/18       PJTA         Attend portion of conference call with V&E team regarding                      0.40
                                    bankruptcy status.

        12/05/18       AGAP         Conference call with V&E team regarding workstreams and                        0.50
                                    next steps.

        12/05/18       MJPY         Attend portion of conference call with V&E team regarding                      0.30
                                    works in progress.

        12/05/18       ZAPA         Attend portion of conference call with V&E team to discuss                     0.30
                                    work allocation.

        12/06/18       PEH          Attend portion of conference call with V&E team regarding                      0.30
                                    works in progress.

        12/06/18       MWMO         Prepare for and participate in conference call with V&E team                   0.80
                                    regarding works in progress.



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 160 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 21



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/06/18       SR           Conference call with V&E team regarding works in progress.                     0.70

        12/06/18       JMR          Prepare for and conference with V&E team regarding works in                    0.90
                                    progress.

        12/06/18       DSME         Prepare for and conference call with V&E team regarding                        0.90
                                    works in progress.

        12/06/18       JCPE         Prepare for and lead conference call with V&E team regarding                   0.70
                                    works in progress.

        12/06/18       MDST         Prepare for and attend V&E team conference call regarding                      1.10
                                    next steps and status updates.

        12/06/18       PJTA         Prepare for and call with V&E team regarding status and                        0.90
                                    works in progress.

        12/06/18       MJPY         Attend portion of conference call with V&E team regarding                      0.60
                                    works in progress.

        12/06/18       ZAPA         Attend portion of conference call with V&E team regarding                      0.50
                                    work allocation.

        12/07/18       PEH          Participate in internal status call (.4); e-mails with V&E team                0.60
                                    on Monday's 341 meeting (.2).

        12/07/18       MWMO         Participate in V&E update call.                                                0.50

        12/07/18       JMR          Participate in daily strategy call with V&E team.                              0.40

        12/07/18       DSME         Telephone conference with V&E team regarding works in                          0.80
                                    progress (.6); follow-ups with V&E team regarding
                                    confirmation (.2).

        12/07/18       JCPE         Prepare for and lead conference call with V&E team regarding                   0.60
                                    works in progress.

        12/07/18       MDST         Prepare for and attend V&E team status update and work                         0.50
                                    streams conference call.

        12/07/18       MJPY         Attend internal conference call regarding chapter 11 strategy                  0.40
                                    and confirmation hearing issues.

        12/07/18       EENE         Review and calculate additional V&E bill entries regarding                     3.50
                                    investigative work and provide findings to Zachary Paiva (1.5);
                                    review Elite copy service invoices for hearing preparation
                                    projects and communicate with Elite and staff regarding
                                    payment status (.75); attend phone conference with attorneys
                                    regarding case status (.25); other miscellaneous case project
                                    tasks (1.).

        12/07/18       ZAPA         Conference call with V&E team to discuss work allocation.                      0.40



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 161 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 22



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/09/18       DSME         Review works in progress.                                                      0.70

        12/10/18       PEH          Conference call with V&E team regarding works in progress.                     0.50

        12/10/18       MWMO         Prepare for and participate in V&E work in progress call                       0.80
                                    regarding ongoing restructuring issues.

        12/10/18       SR           Conference call with V&E team regarding works in progress.                     0.70

        12/10/18       JWLE         Conference call with V&E team regarding matter works in                        0.70
                                    progress and strategy.

        12/10/18       JMR          Prepare for and conference call with V&E team regarding                        0.90
                                    works in progress.

        12/10/18       GSMI         Prepare for and attend conference call with V&E team                           1.10
                                    regarding case strategy and plan confirmation preparation.

        12/10/18       DSME         Office conference with J. Peet regarding works in progress.                    0.40

        12/10/18       JCPE         Prepare for and lead conference call with V&E team regarding                   0.80
                                    confirmation work streams.

        12/10/18       MDST         Attend portion of conference call with V&E team regarding                      0.60
                                    status updates and work streams.

        12/10/18       AGAP         Prepare for and call with V&E team regarding workstreams                       0.80
                                    and next steps in advance of confirmation hearing (.8).

        12/10/18       MJPY         Attend call with U.S. Trustee and client regarding monthly                     0.40
                                    operating reports.

        12/10/18       MJPY         Prepare for and conference call with V&E team regarding                        1.40
                                    works in progress (.8); correspond with counsel to landlords
                                    regarding plan issues (.4); correspond with counsel to utility
                                    provider regarding same (.2).

        12/10/18       ZAPA         Prepare for and conference call with V&E team regarding                        0.80
                                    works in progress.

        12/11/18       PEH          Attend portion of conference call with V&E team regarding                      0.50
                                    works in progress.

        12/11/18       MWMO         Prepare for and participate in call with V&E team regarding                    0.80
                                    works in progress.

        12/11/18       JWLE         Conference call with V&E team regarding matter status and                      0.80
                                    strategy.

        12/11/18       JMR          Prepare for conference call with V&E team regarding works in                   0.80
                                    progress.

        12/11/18       DSME         Works in progress call.                                                        0.80


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 162 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 23



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/11/18       JCPE         Attend portion of conference call with V&E team regarding                      0.50
                                    works in progress.

        12/11/18       MDST         Prepare for and attend V&E team conference call regarding                      0.90
                                    status updates for work streams and planning for confirmation
                                    hearing.

        12/11/18       PJTA         Call with V&E team regarding bankruptcy status.                                0.80

        12/11/18       MJPY         Conference call with V&E team regarding chapter 11 strategy.                   0.80

        12/11/18       ZAPA         Prepare for conference call with V&E team regarding work                       0.90
                                    allocation.

        12/12/18       MWMO         Conference call with V&E team regarding works in progress.                     0.50

        12/12/18       SR           Attend portion of conference call with V&E team regarding                      0.40
                                    works in progress.

        12/12/18       JWLE         Prepare for and conference call with V&E team regarding                        0.60
                                    matter status and strategy.

        12/12/18       JMR          Prepare for and conference call with V&E team regarding                        0.60
                                    works in progress.

        12/12/18       JCPE         Prepare for team works in progress call (.5); conference call                  1.10
                                    with V&E team regarding works in progress (.6).

        12/12/18       MDST         Participate in daily internal conference call with V&E team                    0.60
                                    regarding status updates and work streams.

        12/12/18       PJTA         Conference call with V&E team regarding real estate                            0.60
                                    amendments and next steps in bankruptcy.

        12/12/18       AGAP         Participate in call with V&E team regarding workstreams and                    0.60
                                    next steps.

        12/12/18       MJPY         Attend portion of conference call with V&E team regarding                      0.50
                                    works in progress.

        12/12/18       ZAPA         Participate in conference call with V&E team regarding work                    0.60
                                    allocation and next steps.

        12/13/18       PEH          Conference call with V&E team regarding works in progress.                     0.40

        12/13/18       JWLE         Conference call with V&E team regarding matter status and                      0.20
                                    works in progress.

        12/13/18       JMR          Conference call with V&E team regarding works in progress.                     0.20

        12/13/18       DSME         Prepare for daily conference call with V&E team regarding                      0.70
                                    works in progress (.5); participate in same (.2).


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 163 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 24



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/13/18       JCPE         Prepare for conference call with V&E team regarding works in                   0.40
                                    progress.

        12/13/18       PJTA         Prepare for and participate in conference call with V&E team                   0.40
                                    regarding bankruptcy strategy.

        12/13/18       AGAP         Conference call with V&E team regarding workstreams and                        0.20
                                    next steps.

        12/13/18       MJPY         Participate in conference call with V&E team regarding works                   0.70
                                    in progress (.2); prepare for same (.5).

        12/13/18       EENE         Organize copies of all Affidavits of Service by Prime Clerk for                4.00
                                    Matthew Moran (1.0); review docket for and supplement
                                    Notice of Agenda with newly filed documents (.7); correspond
                                    with attorneys regarding same (.3); correspond with attorneys
                                    regarding Witness & Exhibit List and hearing binder
                                    organization and review precedent case for model format
                                    (1.1); obtain and organize copies of all filed objections for
                                    attorneys (.9).

        12/13/18       ZAPA         Prepare and conference call to discuss work allocation with                    0.30
                                    V&E team.

        12/14/18       PEH          Conference call with V&E team regarding works in progress.                     0.50

        12/14/18       MWMO         Conference call with V&E team regarding works in progress.                     0.60

        12/14/18       JWLE         Participate in conference call with V&E team regarding matter                  0.60
                                    status and strategy.

        12/14/18       JMR          Prepare for and conference call with V&E team regarding                        0.60
                                    workstreams.

        12/14/18       GSMI         Prepare for and attend conference call with V&E team                           0.90
                                    regarding works in progress.

        12/14/18       JCPE         Conference call with V&E team regarding works in progress.                     0.50

        12/14/18       MDST         Participate in V&E team conference call regarding status                       0.50
                                    updates and work streams.

        12/14/18       MJPY         Participate in portion of conference call regarding chapter 11                 0.50
                                    strategy.

        12/14/18       ZAPA         Prepare for and participate in conference call with V&E team                   0.70
                                    to discuss works in progress and strategy.

        12/16/18       PEH          Prepare for and call with V&E team on works in progress.                       0.70

        12/16/18       MWMO         Prepare for and participate in telephone call with V&E team                    0.80
                                    regarding works in progress.


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 164 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 25



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/16/18       JWLE         Prepare for and participate in conference call with V&E team                   0.90
                                    call regarding works in progress.

        12/16/18       JMR          Prepare for and participate in conference call with V&E team                   0.90
                                    regarding task list.

        12/16/18       DSME         Prepare for and participate in telephone call with V&E team                    0.80
                                    regarding works in progress.

        12/16/18       MDST         Conference call with V&E team regarding settlement and                         0.50
                                    confirmation workstreams.

        12/16/18       AGAP         Conference with V&E team regarding next steps and                              0.50
                                    workstreams.

        12/16/18       ZAPA         Conference call with V&E team regarding works in progress.                     0.50

        12/17/18       PEH          Attend portion of conference call with V&E team regarding                      0.50
                                    works in progress.

        12/17/18       MWMO         Prepare for and participate in conference call with V&E team                   0.80
                                    regarding works in progress.

        12/17/18       WTS          Review email from Garrick Smith (.1); correspond with Garrick                  0.30
                                    Smith and Lauren Meyers regarding same (.2).

        12/17/18       JWLE         Prepare for and participate in conference call with V&E team                   0.80
                                    regarding matter status and strategy.

        12/17/18       JMR          Prepare for and participate in conference call with V&E team                   0.80
                                    regarding workstreams.

        12/17/18       DSME         Conference call with V&E team regarding works in progress.                     0.80

        12/17/18       JCPE         Attend portion of conference call with V&E team regarding                      0.70
                                    works in progress.

        12/17/18       MDST         Conference call with V&E team regarding status updates and                     0.80
                                    work streams in preparation for Confirmation Hearing.

        12/17/18       PJTA         Conference call with V&E team regarding bankruptcy status.                     0.80

        12/17/18       AGAP         Attend portion of conference with V&E team regarding                           0.50
                                    workstreams and next steps.

        12/17/18       MJPY         Attend portion of conference call with V&E team regarding                      0.70
                                    strategy and work plan.

        12/17/18       ZAPA         Attend portion of conference call with V&E team to discuss                     0.70
                                    work allocation.

        12/18/18       PEH          Conference call with V&E team regarding works in progress.                     0.70


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 165 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 26



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/18/18       JWLE         Conference with V&E team regarding matter status and                           0.40
                                    strategy.

        12/20/18       JCPE         Office conference with David Meyer regarding works in                          0.60
                                    progress.

        12/20/18       EENE         Organize court hearing transcript into files and distribute to                 1.00
                                    attorneys (.1); obtain updated docket report for attorneys (.1);
                                    draft Notice of Filing of Debtors' Revised Master Service List,
                                    correspond with Jessica Peet for approval, and electronically
                                    file Notice (.5); review and organize documents into files (.3).

        12/21/18       MJPY         Conference call with V&E team regarding works in progress.                     0.60

        12/21/18       EENE         Organize documents into files and other miscellaneous post-                    3.00
                                    confirmation case tasks (1.9); attend phone conference with
                                    attorneys regarding case status and next steps (.5); obtain
                                    updated docket report for attorneys (.1); complete check
                                    request form and invoice submission for payment to court
                                    reporter for court hearing transcript (.5).




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 166 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 27



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Case Administration
                       Initials     Name                                                             Hours      Eff. Rate            Amount

                       AGAP         Andrew Geppert                                                    3.60      625.00              2,250.00
                       PEH          Paul E. Heath                                                     6.20     1050.00              6,510.00
                       JWLE         Jordan W. Leu                                                     5.20      830.00              4,316.00
                       DSME         David S. Meyer                                                    8.50     1110.00              9,435.00
                       MWMO         Matthew W. Moran                                                  6.40     1050.00              6,720.00
                       EENE         Elizabeth E. Neuman                                              25.50      295.00              7,522.50
                       ZAPA         Zachary A. Paiva                                                  6.20      510.00              3,162.00
                       JCPE         Jessica C. Peet                                                   7.50      830.00              6,225.00
                       MJPY         Matthew J. Pyeatt                                                 6.90      650.00              4,485.00
                       JMR          Jeremy M. Reichman                                                7.00      760.00              5,320.00
                       SR           Shaun A. Rogers                                                   3.80      915.00              3,477.00
                       WTS          Wendy T. Salinas                                                  0.30     1175.00                352.50
                       GSMI         Garrick C. Smith                                                  2.00      720.00              1,440.00
                       MDST         Matthew D. Struble                                                6.30      535.00              3,370.50
                       PJTA         Patrick J. Tatum                                                  3.90      625.00              2,437.50

              Total                                                                                  99.30                         67,023.00




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 167 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 28



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Fees for services posted through December 31, 2018:
        Re: Claims Administration and Objections
        Date           Initials     Description                                                                   Hours

        12/03/18       AGAP         Correspond with J. Peet and BRG regarding TM contract                          1.70
                                    rejections (.4); review schedules for amounts associated with
                                    same (.2); call with TM counsel regarding same (.3);
                                    correspond with V&E team regarding same (.2); revise notice
                                    of proposed cure amounts (.6).

        12/03/18       MJPY         Attend call with Company and BRG regarding utility objection                   0.50
                                    (.4); analyze follow-up issues regarding same (.1).

        12/04/18       AGAP         Calls with former employees regarding case information (.3);                   0.50
                                    call with Taylor county tax office regarding case notice and
                                    information (.2).

        12/07/18       GSMI         Work with counsel for the Texas taxing authorities to resolve                  3.90
                                    Plan objection issues and comments (1.1); draft language and
                                    revise for potential tax-related objections (1.2); discuss
                                    comments and objections and potential resolutions with
                                    landlord counsel in the bankruptcy case (1.6).

        12/12/18       GSMI         Review filed plan objections and analyze potential responses                   4.30
                                    (2.5); review landlord objection issues and propose language
                                    for resolution (1.2); call with V&E team regarding U.S. Trustee
                                    objection and Committee objection and resolution (.6).

        12/13/18       GSMI         Review objections filed to the plan and discuss with BRG to                    6.30
                                    confirm certain cure objection issues (1.7); review tax
                                    authority objection issues and discuss with tax authority
                                    counsel (1.5); review UST and Committee objection and
                                    discuss with V&E team (.7); calls with counsel for landlord
                                    parties objecting to the Plan (1.9); email with BRG regarding
                                    proposed cure objection revisions and confirmations (.5).

        12/15/18       GSMI         Email with counsel for landlord parties objecting to cure                      2.80
                                    amounts and plan for confirmation (.6); review proposed
                                    language for resolution of objections from taxing authorities
                                    (1.4); review objections and resolve issues for a consensual
                                    confirmation (.8).




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 168 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 29



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Claims Administration and Objections
                       Initials     Name                                                             Hours      Eff. Rate            Amount

                       AGAP         Andrew Geppert                                                    2.20      625.00              1,375.00
                       MJPY         Matthew J. Pyeatt                                                 0.50      650.00                325.00
                       GSMI         Garrick C. Smith                                                 17.30      720.00             12,456.00

              Total                                                                                  20.00                         14,156.00




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 169 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 30



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Fees for services posted through December 31, 2018:
        Re: Corporate Governance and Board Matters
        Date           Initials     Description                                                                   Hours

        12/03/18       DSME         Correspond with P. Heath regarding board status update (.1);                   1.00
                                    correspond with J. Peet regarding same (.4); call with Board
                                    regarding same (.5).

        12/03/18       JCPE         Correspond with Board regarding Plan Supplement filing.                        0.20

        12/03/18       KEHA         Coordinate review of organizational document amendments.                       0.30

        12/03/18       AGAP         Correspond with V&E corporate team regarding review of                         0.60
                                    amendments to organizational documents drafted by Taco
                                    Supremo (.3); review diligence materials regarding same (.3).

        12/03/18       ANRO         Review amendments to organizational documents.                                 2.00

        12/04/18       AGAP         Review and revise board minutes and materials with V&E                         0.60
                                    litigation team.

        12/04/18       ANRO         Review amendments to organizational documents.                                 1.70

        12/05/18       JCPE         Review and revise board minutes (1.2); correspond with                         1.40
                                    David Meyer and Andrew Geppert regarding same (.2).

        12/06/18       KEHA         Review and revise draft amendments to organizational                           3.10
                                    documents.

        12/07/18       RPHU         Review amendments to organizational documents.                                 0.50

        12/07/18       DSME         Review works in progress (.4); review board minutes and                        1.20
                                    materials (.8).

        12/07/18       KEHA         Provide corporate comments regarding organizational                            0.30
                                    document amendments to RR team.

        12/07/18       AGAP         Revise board meeting minutes consistent with comments from                     1.90
                                    V&E team (1.1); compile attachments to same (.8).

        12/08/18       MWMO         Review board minutes for potential privilege issues.                           0.50

        12/08/18       AGAP         Correspond with V&E team regarding attachments to board                        1.40
                                    minutes (.3); revise minutes to incorporate comments from M.
                                    Moran (.8); circulate finalized versions of minutes with V&E
                                    team (.3).

        12/09/18       PEH          Review of settlement term sheet received from UCC and e-                       0.20
                                    mails regarding same.

        12/10/18       JCPE         Correspond with board regarding meeting.                                       0.10



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 170 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 31



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/10/18       AGAP         Review Taco Supremo corporate comments to organizational                       1.90
                                    document amendments (.5); draft and revise board meeting
                                    minutes (1.2); circulate with V&E team for review (.2).

        12/11/18       DSME         Review and revise board update.                                                0.50

        12/11/18       JCPE         Review and revise board minutes (.8); correspond with                          0.90
                                    Andrew Geppert regarding same (.1).

        12/13/18       PEH          Participate in call with board of directors.                                   0.70

        12/13/18       JCPE         Lead telephonic meeting of the board of directors (.3); prepare                0.90
                                    for board meeting (.5); correspond with board members
                                    regarding meeting (.1).

        12/18/18       SHM          Draft email to Willis regarding confirmation hearing (.5);                     1.00
                                    correspond regarding same with V&E team (.5).

        12/26/18       AGAP         Draft and revise director resignation letters (.5); draft and                  3.60
                                    revise parent board written consent regarding emergence
                                    items (1.8); draft and revise subsidiary boards written
                                    consents regarding same (1.3).

        12/27/18       DSME         Review board update email (.3); review corporate governance                    1.10
                                    amendments (.8).

        12/27/18       KEHA         Review and provide comments to draft resolutions.                              3.20

        12/27/18       AGAP         Revise board written consents to include TB Kansas LLC                         5.40
                                    charter amendment (.6); draft and revise stockholder written
                                    consents approving various charter amendments for parent
                                    and subsidiaries (3.8); further revise board consents in line
                                    with comments from V&E corporate team (.7); circulate same
                                    to V&E team for review (.2); circulate same to Scheef & Stone
                                    for review (.1).

        12/28/18       MWMO         Review exit resolutions to be signed by boards of director.                    0.10

        12/28/18       KEHA         Review and provide comments to draft board resolutions.                        2.30

        12/28/18       AGAP         Revise and finalize board resignation letters (.7); draft cover                2.60
                                    email and circulate same with board (.3); revise and finalize
                                    written consents (1.1); correspond regarding same with P.
                                    Lewis and B. Stone for review (.1); circulate execution
                                    versions of consulting agreements via DocuSign for execution
                                    (.4).

        12/29/18       AGAP         Review B. Stone's comments to written consents (.5);                           0.90
                                    correspond with V&E team regarding same (.2); compile and
                                    circulate executed consulting agreements with M. Pyeatt (.2).

        12/30/18       SHM          Correspond with broker and V&E team regarding insurance                        1.50
                                    issues (1.0); review prior emails and materials for same (.5).


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 171 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 32



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/30/18       AGAP         Correspond with B. Stone regarding revisions to written                        1.50
                                    consents (.2); revise consents consistent with suggested
                                    revisions (.6); correspond with P. Parsons and M. Pyeatt
                                    regarding consulting agreements (.1); correspond with P.
                                    Lewis regarding written consent execution (.2); circulate
                                    written consents via DocuSign for M. Perales's execution (.4).

        12/31/18       SHM          Correspond with insurance broker and David Meyer regarding                     0.50
                                    insurance.

        12/31/18       AGAP         Correspond with V&E restructuring team regarding                               5.70
                                    outstanding items for closing (.5); correspond with V&E
                                    corporate team regarding open items related to organizational
                                    document amendments and board and stockholder consents
                                    (.9); correspond with CT for filing of org doc amendments (.4);
                                    send DocuSign requests for execution of amendments and
                                    board and stockholder consents to same (.3); correspond with
                                    P. Lewis regarding execution of same (.5); call with P. Lewis
                                    regarding officer termination (.1); correspond with V&E team
                                    regarding consulting agreement execution (.3); compile and
                                    organize execution versions of same (1.2); correspond with P.
                                    Lewis regarding waiver of CP regarding filing org doc
                                    amendments (.3); compile and circulate amendments to CT
                                    for filing (.7); correspond with CT regarding same (.2);
                                    correspond with V&E team regarding closing (.3).




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 172 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 33



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Corporate Governance and Board Matters
                       Initials     Name                                                             Hours      Eff. Rate            Amount

                       AGAP         Andrew Geppert                                                   26.10      625.00             16,312.50
                       KEHA         Kathryn E. Hastings                                               9.20      535.00              4,922.00
                       PEH          Paul E. Heath                                                     0.90     1050.00                945.00
                       RPHU         Robert P. Hughes                                                  0.50      720.00                360.00
                       DSME         David S. Meyer                                                    3.80     1110.00              4,218.00
                       SHM          Sarah H. Mitchell                                                 3.00      890.00              2,670.00
                       MWMO         Matthew W. Moran                                                  0.60     1050.00                630.00
                       JCPE         Jessica C. Peet                                                   3.50      830.00              2,905.00
                       ANRO         Analiza Rodriguez                                                 3.70      450.00              1,665.00

              Total                                                                                  51.30                         34,627.50




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 173 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 34



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Fees for services posted through December 31, 2018:
        Re: Employee Benefits and Pensions
        Date           Initials     Description                                                                   Hours

        12/10/18       SMT          Correspond with V&E team regarding consulting agreements.                      0.30

        12/11/18       PEH          Call with V&E team and client on management consulting                         1.80
                                    agreements (.60); prepare revisions to same (.70);
                                    correspond with David Meyer regarding management
                                    consulting agreements (.50).

        12/11/18       SMT          Analyze Consulting Agreement amendments (.1); telephone                        1.10
                                    conferences with client and V&E regarding same (.7); review
                                    revised Consulting Agreement (.3).

        12/11/18       HRJ          Revise consulting agreements (1.7); correspond with Shane                      2.00
                                    Tucker relating to same (.3).

        12/11/18       DSME         Review consulting agreements (.6); provide comments to                         1.40
                                    same (.3); telephone call with Paul Heath regarding
                                    management agreements (.5).

        12/12/18       SMT          Review and revise consulting agreements (1.2); correspond                      2.80
                                    regarding same (.6); telephone conferences with client
                                    regarding same (1.0).

        12/12/18       HRJ          Review issues relating to the terms of the consulting                          0.20
                                    agreements.

        12/13/18       PEH          Participate in call with V&E and company on COBRA issues                       1.30
                                    (.5); call with V&E and company on consulting agreements
                                    (.6); review of revisions to same (.2).

        12/13/18       SMT          Correspond with V&E team, client regarding COBRA (.3);                         2.50
                                    analyze COBRA issues (.7); telephone conference with V&E
                                    team, client regarding consulting and separation agreements
                                    (.5); review and revise consulting and separation agreements
                                    (1.0).

        12/13/18       HRJ          Research and analyze benefit issues for employees impacted                     1.50
                                    by the transaction.

        12/13/18       JCPE         Conference call with company and V&E regarding consulting                      1.00
                                    agreements.

        12/14/18       SMT          Review and revise consulting agreements (.6); correspond                       1.20
                                    with Heather Johnson regarding same (.1); correspond with
                                    Paul Heath, Matt Moran, and David Meyer regarding same
                                    (.5).

        12/14/18       MWMO         Revise consulting agreement.                                                   0.30



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 174 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 35



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/14/18       HRJ          Review tax issues under the consulting agreements (.5);                        2.40
                                    revise consulting agreements (1.8); correspond with Shane
                                    Tucker relating to same (.1).

        12/17/18       SMT          Review and revise consulting agreements (.7); correspond                       1.20
                                    with V&E team regarding COBRA issues (.5).

        12/17/18       HRJ          Review and revise the consulting agreements.                                   1.20

        12/17/18       DSME         Review consulting agreement revisions.                                         0.70

        12/18/18       PEH          Review revised consulting agreements.                                          0.50

        12/18/18       SMT          Telephone conferences with Company regarding COBRA                             1.80
                                    issues (0.8); review and revise consulting agreements (1.0).

        12/18/18       MWMO         Review and revise changes to consulting agreements                             1.00
                                    throughout day.

        12/18/18       HRJ          Review issues relating to the consulting agreements.                           1.00

        12/19/18       HRJ          Review and revise consulting agreements.                                       1.20

        12/26/18       HRJ          Review issues relating to the consulting agreements.                           0.20

        12/26/18       DSME         Review closing consulting agreements (.5); correspond with                     1.10
                                    Peter Lewis regarding same (.6).

        12/26/18       MJPY         Review consulting agreements (.2); correspond with BRG                         0.30
                                    team regarding same (.1).

        12/27/18       MJPY         Finalize consulting agreements (.4); circulate same to V&E                     0.50
                                    working group (.1).

        12/28/18       HRJ          Review updated consulting agreements.                                          0.50




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 175 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 36



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Employee Benefits and Pensions
                       Initials     Name                                                             Hours      Eff. Rate            Amount

                       PEH          Paul E. Heath                                                     3.60     1050.00              3,780.00
                       HRJ          Heather J. Johnson                                               10.20      945.00              9,639.00
                       DSME         David S. Meyer                                                    3.20     1110.00              3,552.00
                       MWMO         Matthew W. Moran                                                  1.30     1050.00              1,365.00
                       JCPE         Jessica C. Peet                                                   1.00      830.00                830.00
                       MJPY         Matthew J. Pyeatt                                                 0.80      650.00                520.00
                       SMT          Shane M. Tucker                                                  10.90     1280.00             13,952.00

              Total                                                                                  31.00                         33,638.00




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 176 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 37



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Fees for services posted through December 31, 2018:
        Re: Employment and Fee Applications
        Date           Initials     Description                                                                   Hours

        12/10/18       JCPE         Correspond with Zack Paiva regarding retention applications                    0.10
                                    of UCC professionals.




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 177 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 38



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Employment and Fee Applications
                       Initials     Name                                                             Hours      Eff. Rate            Amount

                       JCPE         Jessica C. Peet                                                   0.10      830.00                    83.00

              Total                                                                                   0.10                                83.00




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 178 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 39



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice


        Fees for services posted through December 31, 2018:
        Re: Financing and Cash Collateral
        Date           Initials     Description                                                                   Hours

        12/05/18       PEH          Correspond with Company and V&E team on budget and                             0.50
                                    variance issues.

        12/06/18       PEH          Correspond with client and V&E team on variance and carry                      1.90
                                    forward issues (.9); call with Haywood Miller and Jim Kiley
                                    regarding same (.2); review DIP order and budget (.5); draft
                                    confirmatory e-mail to Peter Lewis on same (.3).

        12/06/18       CJDE         Correspond with V&E team regarding budget variance.                            0.20

        12/06/18       DSME         Review DIP variance summary (.5); correspond with BRG                          1.30
                                    team regarding compliance testing and variance issues (.6);
                                    correspond with P. Heath regarding same (.2).

        12/06/18       MDST         Correspond with Paul Heath, Haywood Miller, and Jim Kiley                      0.30
                                    regarding DIP budget.

        12/06/18       CLSN         Review amendment provisions for DIP amendment.                                 0.30

        12/10/18       CJDE         Analyze collateral questions (.2); conference with V&E team                    0.40
                                    regarding same (.2).

        12/10/18       CLSN         Review lien treatment of deposit accounts and mortgage.                        0.30

        12/11/18       MWMO         Review correspondence regarding perfection of liens in BOA                     0.10
                                    accounts.

        12/11/18       JCPE         Correspond with BRG regarding DIP issues (.2); analyze                         0.60
                                    related issues (.4).

        12/13/18       PEH          Conference call with V&E, BRG on DIP and plan funding.                         0.70

        12/13/18       JCPE         Conference call with BRG, V&E regarding DIP issues (.7);                       1.50
                                    correspond with V&E team regarding follow-up issues (.8).

        12/16/18       CJDE         Correspond with V&E team regarding DIP draw request.                           0.20

        12/16/18       CLSN         Correspond with V&E team regarding updates and notice (.1);                    0.40
                                    draft postpetition notice of borrowing (.3).

        12/18/18       JWLE         Review final DIP order.                                                        0.20

        12/18/18       CLSN         Review DIP documents regarding final drawing on DIP loan                       0.30
                                    (.2); correspond with V&E team regarding same (.1).

        12/27/18       CLSN         Review escrow agreement.                                                       0.50



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 179 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 40



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/28/18       CJDE         Review escrow agreement (.3); draft comments to same (.4);                     0.80
                                    conference call with V&E team regarding same (.1).




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 180 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 41



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Financing and Cash Collateral
                       Initials     Name                                                             Hours      Eff. Rate            Amount

                       CJDE         Christopher J. Dewar                                              1.60      945.00             1,512.00
                       PEH          Paul E. Heath                                                     3.10     1050.00             3,255.00
                       JWLE         Jordan W. Leu                                                     0.20      830.00               166.00
                       DSME         David S. Meyer                                                    1.30     1110.00             1,443.00
                       MWMO         Matthew W. Moran                                                  0.10     1050.00               105.00
                       JCPE         Jessica C. Peet                                                   2.10      830.00             1,743.00
                       CLSN         Caitlin L. Snelson                                                1.80      625.00             1,125.00
                       MDST         Matthew D. Struble                                                0.30      535.00               160.50

              Total                                                                                  10.50                         9,509.50




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 181 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 42



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Fees for services posted through December 31, 2018:
        Re: General Litigation
        Date           Initials     Description                                                                   Hours

        12/01/18       MWMO         Correspond with V&E team regarding motion for summary                          0.20
                                    judgment in adversary proceeding.

        12/01/18       TPMI         Correspond with V&E litigation team regarding motion for                       0.20
                                    summary judgment strategy.

        12/02/18       MWMO         Review and revise scheduling order (.2); confer with Jordan                    1.10
                                    Leu regarding same (.1); review and revise discovery to
                                    Rosebriar (.2); review correspondence from Bruce Bagelman
                                    regarding scheduling order (.2); begin review of draft motion
                                    for summary judgment (.4).

        12/02/18       JWLE         Revise Rosebriar adversary scheduling order (.2); correspond                   1.20
                                    with opposing counsel regarding same (.1); draft discovery
                                    requests in Rosebriar adversary proceeding (.9).

        12/02/18       TPMI         Correspond with V&E litigation team regarding motion for                       0.20
                                    summary judgment strategy.

        12/03/18       MWMO         Revise motion for summary judgment (1.9); correspond with                      4.20
                                    V&E team regarding revisions to scheduling order (.2); review
                                    discovery responses (.3); draft responses and objections to
                                    discovery responses (.7); correspond with JLL, Houlihan,
                                    BRG and Taco Bueno regarding gathering of responsive
                                    documents (.7); review transcript of hearing (.4).

        12/03/18       JWLE         Correspond with M. Moran regarding Rosebriar MSJ (.2);                         1.30
                                    correspond with opposing counsel regarding Rosebriar
                                    adversary proposed scheduling order (.1); revise and file
                                    same (.2); review Rosebriar’s document requests to Taco
                                    Bueno (.2); review and respond to Rosebriar's document
                                    collection request (.4); correspond with V&E litigation team
                                    regarding Rosebriar’s document requests (.2).

        12/03/18       JCPE         Correspond with V&E litigation team regarding Rosebriar                        0.20
                                    settlement discussions.

        12/03/18       HSME         Identify Rosebriar time on November bill (.3); coordinate with                 2.90
                                    V&E practice support to create Logikcull database for
                                    Rosebriar production (.9); coordinate document retrieval from
                                    JLL and BRG (.8); review same and upload relevant
                                    documents into database for Rosebriar production (.9).

        12/03/18       TPMI         Research standards for attorney's fee awards in fifth circuit                  5.70
                                    (1.6); draft affidavit of Matt Moran in support of motion for
                                    summary judgment in Rosebriar adversary (2.8); revise
                                    declaration of Parsons and motion for summary judgment
                                    (1.1); correspond with J. Reichman regarding adversary


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 182 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 43



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    strategy (.2).

        12/04/18       PEH          Review and comment on Rosebriar motion for summary                             1.80
                                    judgment (.4); correspond regarding same with J. Leu (.3);
                                    participate in call with UCC counsel regarding informal
                                    document production (.5); review documents regarding same
                                    (.6).

        12/04/18       MWMO         Revise responses and objections to request for production                      3.60
                                    from Rosebriar (.9); correspond with V&E team to coordinate
                                    gathering of documents to produce to Rosebriar (.3);
                                    correspond with V&E team regarding same (.2); review
                                    documents to be produced to Rosebriar (.2); revise motion for
                                    summary judgment (1.2); prepare for and participate in
                                    telephone call with V&E team regarding document collection
                                    (.5); correspond with Holly Meyers regarding production of
                                    documents (.1); review email correspondence with UCC
                                    regarding lease agreements related to production of
                                    documents (.2).

        12/04/18       JWLE         Revise motion for summary judgment in Rosebriar adversary                      7.20
                                    (4.5); research related issues (1.5); correspond with Tom
                                    Mitsch regarding same (.1); correspond with Holly Myers
                                    regarding Rosebriar discovery responses and document
                                    production (.2); review documents tagged for production to
                                    Rosebriar (.5); call with UCC counsel regarding document
                                    production (.4).

        12/04/18       JMR          Correspond with V&E team regarding UCC's document                              1.60
                                    requests (1.0); prepare documents for production (.6).

        12/04/18       DSME         Telephone conference with V&E team regarding UCC                               1.00
                                    informal document request (.3); correspond with V&E team
                                    regarding UCC requests and next steps (.3); review summary
                                    judgment brief (.2); review committee documents request (.1);
                                    correspond with V&E team regarding same (.1).

        12/04/18       JCPE         Telephone conference with V&E team regarding UCC                               2.40
                                    document request (.3); correspond with J. Leu regarding
                                    estimation of GUC pool to respond to document request (.2);
                                    analyze related issues (.5); correspond with BRG, JLL, V&E
                                    regarding same (.2); correspond with BRG and HL regarding
                                    same (.1); correspond with V&E team regarding email
                                    production (.3); review and comment on estimation summary
                                    (.2); correspond with TPG regarding document request from
                                    UCC (.2); conference with D. Meyer regarding next steps (.4).

        12/04/18       HSME         Correspond with V&E team regarding UCC document                                0.70
                                    production.

        12/04/18       ZAPA         Attend conference call with UCC counsel regarding document                     0.50
                                    request and call.



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 183 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 44



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/04/18       TPMI         Correspond with J. Leu regarding declaratory judgment action                   2.60
                                    strategy (.3); revise responses and objections to Rosebriar's
                                    requests for production (.6); correspond with V&E
                                    restructuring team regarding strategy for requests for
                                    production (.3); review and analyze case law on Declaratory
                                    Judgment Act (1.4).

        12/05/18       PEH          Review and comment on draft fee declaration in Rosebriar                       0.80
                                    matter (.4); correspond regarding same with M. Moran (.2);
                                    correspond with V&E team regarding informal document
                                    production to UCC (.2).

        12/05/18       MWMO         Review documents to be produced in adversary proceeding                        5.00
                                    (.5); review documents to be produced to Rosebriar Caruth
                                    (.5); revise motion for summary judgment (1.2); correspond
                                    with V&E team regarding document production and redaction
                                    issues (.4); review redacted documents (.2); review and revise
                                    declaration of Matt Moran for motion for summary judgment
                                    (.5); review and revise declaration of Philip Parsons (.4);
                                    review documents to be produced to UCC (1.3).

        12/05/18       JWLE         Review documents tagged for production to Rosebriar                            7.80
                                    landlord (.8); coordinate related document production (.3);
                                    review and revise responses to Rosebriar requests for
                                    production (1.7); correspond with Paul Heath regarding
                                    Rosebriar MSJ (.6); revise Rosebriar MSJ (1.5); review
                                    related local rules (.1); compile exhibits to Parsons declaration
                                    (.2); correspond with Company regarding same (.7);
                                    coordinate redaction and production of materials to UCC (.4);
                                    correspond with V&E team regarding UCC discovery requests
                                    and related document production (1.3); correspond with UCC
                                    counsel regarding same (.2).

        12/05/18       JMR          Prepare documents for production to UCC (2.8); correspond                      4.40
                                    with V&E team regarding same (.4); review same for
                                    redactions (1.2).

        12/05/18       DSME         Correspond with V&E team regarding strategy and informal                       1.20
                                    document request status (.8); correspond conference with J.
                                    Peet regarding same (.4).

        12/05/18       JCPE         Correspond with TPG regarding UCC production (.3);                             0.60
                                    correspond with V&E team regarding same (.3).

        12/05/18       AGAP         Correspond with Company and V&E litigation team to respond                     1.60
                                    to UCC document request, including obtaining historic board
                                    minutes and materials and financing documents.

        12/05/18       HSME         Correspond with Jordan Leu and Jeremy Reichman                                 6.40
                                    throughout the day regarding production to the UCC (1.5);
                                    correspond with Jordan Leu and practice support regarding
                                    Rosebriar production (.4); upload and then review and
                                    analyze documents for production to the UCC for privilege


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 184 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 45



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    and relevance (3.5); conference call with Taco Bueno team
                                    regarding the UCC production process (1.0).

        12/05/18       TPMI         Correspond with Jordan Leu regarding declaratory judgment                      4.60
                                    act (.5); correspond with Jeremy Reichman regarding
                                    adversary strategy (.1); review and analyze case law on
                                    declaratory judgment act, attorneys' fees, and lease
                                    termination (3.3); revise declaration of Matt Moran regarding
                                    fees (.7).

        12/06/18       MWMO         Review correspondence regarding UCC production (.2);                           2.50
                                    correspond with David Meyer regarding production to UCC
                                    (.2); correspond with Jordan Leu regarding finalizing
                                    production to Rosebriar (.1); review and revise declarations in
                                    support of motion for summary judgment against Rosebriar
                                    (.6); correspond with Paul Heath regarding litigation issues
                                    (.2); review additional documents to be produced to UCC (.7);
                                    review fee statements to be attached to declaration for
                                    adversary proceeding (.5).

        12/06/18       JWLE         Correspond with Jeremy Reichman regarding UCC production                       3.90
                                    (.2); revise Moran declaration regarding 3177 adversary (1.5);
                                    draft fee-summary exhibit for same (.3); revise Parsons
                                    declaration (.2); revise MSJ brief (.5); research related issues
                                    (.4); confer with V&E team regarding same (.3); coordinate
                                    production of documents to UCC (.3); confer and correspond
                                    with Mac Finlayson regarding Store 3137 (.2).

        12/06/18       JMR          Continue to prepare documents for production to UCC (.5);                      3.20
                                    research case law for use in motion for summary judgment in
                                    Store No. 3177 Adversary Proceeding (1.0); review and
                                    comment on same (1.0); correspond with Jordan Leu
                                    regarding same (.7).

        12/06/18       DSME         Review document production (.4); correspond with V&E team                      1.10
                                    regarding same (.7).

        12/06/18       JCPE         Correspond with TPG regarding document production (.2);                        0.40
                                    correspond with V&E team regarding related issues (.2).

        12/07/18       MWMO         Review and analyze evidentiary preparation for confirmation                    2.60
                                    hearing (.1); conference with V&E team regarding same (.4);
                                    review and revise declaration and accompanying fee exhibit
                                    (.7); review and finalize motion for summary judgment (.8);
                                    conference with Holly Meyers and Jordan Leu regarding same
                                    (.3); research regarding investigation cost (.3).

        12/07/18       JWLE         Revise fee statement and redactions for Moran declaration                      5.80
                                    (1.1); conference with Holly Meyers and Matt Moran regarding
                                    same (.3); draft local rule MSJ for Rosebriar adversary (.5);
                                    conference with V&E team regarding confirmation hearing
                                    evidence (.4); finalize and file MSJ brief (1.5); compile MSJ
                                    appendix (1.2); finalize Moran fee declaration (.8).


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 185 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 46



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/07/18       JMR          Conference with V&E team regarding evidence for                                3.10
                                    confirmation hearing (.4); review and analyze legal invoices
                                    for purposes of determining costs of investigation (1.9);
                                    correspond with Matt Moran regarding same (.4); correspond
                                    with Jordan Leu regarding costs of investigation (.4).

        12/07/18       DSME         Review SJ motion and declaration.                                              0.90

        12/07/18       HSME         Conference with Jordan Leu regrading redactions of V&E bill                    1.30
                                    for Rosebriar MSJ (.3); revise redactions accordingly (1.0).

        12/07/18       ZAPA         Review UCC settlement information requests.                                    0.30

        12/08/18       MWMO         Review correspondence regarding amounts allegedly owed to                      0.20
                                    taxing authorities (.1); conference with A. Geppert regarding
                                    investigation presentation (.1).

        12/08/18       DSME         Review correspondence regarding document production (.4);                      0.70
                                    correspond with V&E team regarding same (.3).

        12/08/18       AGAP         Conference with M. Moran regarding investigation                               0.10
                                    presentation.

        12/09/18       MWMO         Review correspondence regarding information requested by                       0.20
                                    UST (.1); analyze issues related to releases (.1).

        12/10/18       MWMO         Correspond with Jordan Leu regarding discovery issues (.2);                    2.40
                                    review email correspondence from UCC regarding document
                                    production and related correspondence with V&E team
                                    regarding same (.2); review email correspondence regarding
                                    redactions and production of board minutes (.2); review
                                    comments from UST regarding plan (.2); review settlement
                                    offer from UCC (.2); prepare for confirmation hearing (.2);
                                    review objection from Louisiana Department of Revenue (.1);
                                    review correspondence regarding perfection of security
                                    interests (.2); review confirmation objection from Texas taxing
                                    authorities (.1); review and consider settlement offer from
                                    Rosebriar (.1); email with V&E team and client team regarding
                                    settlement offer and proposed response (.2); review answer
                                    and counterclaim from Rosebriar (.3); review additional
                                    documents for potential production (.1); email with Taco
                                    Bueno executives and Peter Lewis regarding Rosebriar
                                    settlement proposal (.1).

        12/10/18       JWLE         Prepare for conference with Bruce Bagelman regarding 3177                      2.00
                                    discovery (.2); correspond with Bruce Bagelman regarding
                                    3177 discovery (.3); correspond with V&E team regarding
                                    same (.3); correspond with V&E team regarding potential
                                    Rosebriar settlement and consider related issues (.2);
                                    correspond with V&E team regarding production of additional
                                    documents to UCC (1).



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 186 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 47



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/10/18       JMR          Review and analyze valuation and feasibility issues (1.0);                     3.90
                                    begin to draft declaration of Adam Dunayer for confirmation
                                    hearing (2.3); draft and prepare tracker of documents
                                    produced to UCC (.3); correspond with Jordan Leu and Holly
                                    Meyers regarding documents produced to UCC (.3).

        12/10/18       AGAP         Correspond with J. Leu regarding committee informal                            0.50
                                    information request (.3); review same (.2).

        12/10/18       TPMI         Correspond with defense team regarding Rosebriar/Caruth's                      0.20
                                    answer and counterclaim.

        12/11/18       MWMO         Review research and correspondence regarding plan                              1.70
                                    releases to prepare for contested confirmation (.2);
                                    correspond with Jordan Leu regarding 3137 lease regarding
                                    contested issue (.1); review correspondence regarding
                                    discovery and document production issues (.3); review email
                                    correspondence from Bruce Bagelman regarding motion to
                                    compel (.2); review correspondence regarding possible
                                    resolutions of UST objections (.2); review proposed
                                    agreement with Sagenet and email correspondence with V&E
                                    team regarding same (.2); correspond with Jordan Leu
                                    regarding settlement offer from Rosebriar (.3); begin review of
                                    evidentiary checklist for confirmation (.2).

        12/11/18       JWLE         Research issues related to Rosebriar MSJ reply (1.2);                          2.20
                                    correspond with V&E team regarding Rosebriar settlement
                                    strategy (.3); correspond with Bruce Bagelman regarding
                                    potential settlement framework and related issues (.3);
                                    correspond with V&E team regarding status of UCC
                                    production (.3); correspond with client regarding same (.1).

        12/11/18       JMR          Correspond with Jordan Leu regarding Rosebriar settlement.                     0.30

        12/11/18       HSME         Correspond with Jordan Leu regarding documents needed for                      0.40
                                    UCC production (.2); draft email regarding the same (.2).

        12/11/18       TPMI         Correspond with Jordan Leu regarding landlord dispute (.4);                    3.50
                                    review and analyze case law regarding whether landlord can
                                    rely on admissions of insolvency to third parties as a basis for
                                    termination of lease (2.8); correspond with defense team
                                    regarding trial strategy (.3).

        12/12/18       MWMO         Review motion to compel (.2); review motion for expedited                      3.30
                                    hearing (.1); review settlement offer from Rosebriar and
                                    conferences and related email correspondence regarding
                                    same to bring matter to resolution (.5); prepare for
                                    confirmation hearing (.8); review additional board minutes for
                                    possible production to UCC (.2); review revised settlement
                                    term sheet to resolve UCC objections (.2); review and revise
                                    Adam Dunayer declaration (.8); draft 1129 outline for use at
                                    confirmation hearing (.5).



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 187 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 48



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/12/18       JWLE         Correspond with client and Taco Supremo regarding                              1.30
                                    Rosebriar settlement offer (.2); correspond with V&E team
                                    regarding same (.2); review Rosebriar expedited motion to
                                    compel (.1); correspond with V&E team regarding same (.1);
                                    correspond with Rosebriar’s counsel regarding settlement
                                    terms (.2); correspond with client regarding same (.1); review
                                    and revise Dunayer declaration (.2); review supporting
                                    materials (.2).

        12/12/18       JMR          Correspond with Matt Moran regarding evidence needed for                       2.20
                                    confirmation hearing (1.4); continue to draft and revise
                                    Dunayer declaration (.3); correspond with Jordan Leu
                                    regarding same (.2); correspond with Jordan Leu regarding
                                    avoidance actions (.3).

        12/12/18       TPMI         Review and analyze case law regarding third party statements                   5.60
                                    in connection with lease termination (1.1); review and analyze
                                    case law regarding landlords' reliance on statements
                                    discovered after terminating as a basis to support termination
                                    (2.6); review and analyze case law regarding adversary
                                    proceeding plaintiff requirements for answering counterclaims
                                    (0.4); review and analyze Rosebriar's answer and
                                    counterclaim (0.7); draft witness and exhibit list for adversary
                                    proceeding (0.8).

        12/13/18       JWLE         Correspond with V&E team regarding further production of                       0.30
                                    materials to UCC (.2); correspond with UST and UCC
                                    regarding confirmation hearing evidence (.1).

        12/13/18       JMR          Correspond with V&E team regarding evidence for                                0.80
                                    confirmation hearing.

        12/14/18       MWMO         Prepare for and participate in meeting with Peter Lewis and                    2.00
                                    Paul Heath regarding evidentiary issues.

        12/14/18       JWLE         Correspond with V&E team and Rosebriar’s counsel                               0.20
                                    regarding settlement stipulation (.1); coordinate production of
                                    documents to UCC (.1).

        12/16/18       MWMO         Participate in call with clients and V&E team regarding status                 1.20
                                    of settlement and confirmation hearing (.5); prepare evidential
                                    issues for confirmation hearing (.2); correspond with Jordan
                                    Leu and Jeremy Reichman regarding evidentiary
                                    presentation, revisions to declarations, and outstanding
                                    confirmation objections (.5).

        12/17/18       JWLE         Correspond with opposing counsel and V&E team regarding                        0.60
                                    Rosebriar settlement.

        12/18/18       MWMO         Review correspondence regarding settlements with landlords                     5.40
                                    (.5); correspond with V&E team regarding preferred testimony
                                    and evidentiary presentation (.2); prepare evidence for
                                    confirmation hearing, including meeting with witnesses, and


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 188 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 49



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    preparation of witness outlines (3.1); email with Peter Lewis
                                    regarding evidentiary presentation (.1); work on witness
                                    outlines (1.5).

        12/18/18       JWLE         Prepare talking points regarding Rosebriar settlement (.2);                    0.50
                                    attend portion of witness preparation meeting for Haywood
                                    Miller (.3).

        12/18/18       JMR          Prepare evidence for confirmation hearing (.7); correspond                     6.90
                                    with V&E litigation team regarding same (.4); prepare direct
                                    examination outlines for Haywood Miller and Adam Dunayer
                                    (3.4); prepare for meeting with Haywood Miller and Adam
                                    Dunayer (.4); participate in preparation meeting with Haywood
                                    Miller and Adam Dunayer (2.0).

        12/21/18       JWLE         Draft final judgment in Rosebriar adversary proceeding (.1);                   0.20
                                    correspond with opposing counsel regarding same (.1).

        12/24/18       MWMO         Review correspondence regarding determining effective date                     0.20
                                    and conditions to resolve prior to effective date (.1); review
                                    correspondence regarding dismissal of Rosebriar adversary
                                    proceeding (.1).

        12/24/18       JWLE         File final judgment in Rosebriar adversary proceeding.                         0.10

        12/27/18       MWMO         Review motion and order dismissing eviction proceeding                         0.10
                                    related to store 3177.

        12/27/18       JWLE         Correspond with V&E team regarding Young lift-stay motion                      0.20
                                    (.1); correspond with client and opposing counsel regarding
                                    dismissal order in Rosebriar eviction proceeding (.1).

        12/27/18       HSME         Correspond with outside counsel and V&E attorneys                              0.60
                                    regarding motion filed in the Young matter.

        12/28/18       MWMO         Correspond with V&E team regarding litigation issues related                   1.30
                                    to motion filed in state court (.2); review draft escrow
                                    agreement (.1); participate in telephone call with V&E team
                                    and BRG regarding effective date/closing items (.5); review
                                    email correspondence regarding same (.3); review
                                    correspondence regarding possible motion in Young
                                    bankruptcy case (.1); review email correspondence regarding
                                    settlement items (.1).

        12/28/18       JWLE         Correspond with V&E team regarding Young motion.                               0.10

        12/28/18       HSME         Correspond with Jordan Leu regarding draft email to TB                         0.30
                                    outside counsel in the Young matter.




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 189 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019      Page 50



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - General Litigation
                       Initials     Name                                                             Hours      Eff. Rate             Amount

                       AGAP         Andrew Geppert                                                    2.20      625.00               1,375.00
                       PEH          Paul E. Heath                                                     2.60     1050.00               2,730.00
                       JWLE         Jordan W. Leu                                                    34.90      830.00              28,967.00
                       DSME         David S. Meyer                                                    4.90     1110.00               5,439.00
                       HSME         Hollyann S. Meyers                                               12.60      450.00               5,670.00
                       TPMI         Thomas P. Mitsch                                                 22.60      535.00              12,091.00
                       MWMO         Matthew W. Moran                                                 37.20     1050.00              39,060.00
                       ZAPA         Zachary A. Paiva                                                  0.80      510.00                 408.00
                       JCPE         Jessica C. Peet                                                   3.60      830.00               2,988.00
                       JMR          Jeremy M. Reichman                                               26.40      760.00              20,064.00

              Total                                                                                147.80                          118,792.00




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 190 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 51



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Fees for services posted through December 31, 2018:
        Re: Meetings and Communications with Creditors
        Date           Initials     Description                                                                   Hours

        12/01/18       DSME         Correspond with P. Lewis to prepare for UCC meeting.                           0.60

        12/02/18       PEH          Revise UCC presentation.                                                       1.70

        12/02/18       MWMO         Review UCC presentation.                                                       0.30

        12/02/18       DSME         Prepare for UCC meeting (1.0); telephone conference with H.                    2.10
                                    Miller regarding same (.3); telephone conference with P.
                                    Lewis regarding same (.3); correspond with working group
                                    regarding strategy & tactics of same (.5).

        12/03/18       PEH          Prepare for UCC meeting (.9); review slides and issues list                    4.20
                                    from UCC (.3); conference with representatives of UCC and
                                    Taco Supremo (3.).

        12/03/18       JWLE         Review draft UCC presentation.                                                 0.10

        12/03/18       DSME         Prepare for UCC meeting (1.5); correspond with D. Posner                       5.30
                                    regarding same (.3); telephone conference with H. Miller
                                    regarding same (.2); review GUC pool analysis for UCC
                                    meeting (.7); correspond with J. Peet regarding UCC meeting
                                    (.4); telephone conference with P. Lewis regarding UCC
                                    meeting (.4); telephone conference with P. Lewis regarding
                                    follow-up for UCC meeting (.4); telephone conference with P.
                                    Heath regarding same (.3); conference with UCC regarding
                                    case and next steps (.3); correspond with UCC advisors
                                    regarding same (.8).

        12/08/18       MJPY         Analyze communications with client regarding 341 meeting                       0.30
                                    and IDI follow-up documentation (.2); evaluate
                                    correspondence from U.S. Trustee regarding same (.1).

        12/09/18       MJPY         Correspond with client, V&E team regarding 341 meeting and                     0.20
                                    materials.

        12/10/18       GSMI         Prepare for and attend the 341 meeting with the U.S. Trustee                   5.00
                                    (3.3); correspond with V&E team and client regarding U.S.
                                    Trustee questions and creditor inquiries at the 341 meeting
                                    (1.7).

        12/10/18       MJPY         Prepare for and attend 341 meeting with client.                                2.10

        12/20/18       AGAP         Call with creditor regarding case status and notices received.                 0.20




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 191 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 52



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Meetings and Communications with Creditors
                       Initials     Name                                                             Hours      Eff. Rate            Amount

                       AGAP         Andrew Geppert                                                    0.20      625.00                125.00
                       PEH          Paul E. Heath                                                     5.90     1050.00              6,195.00
                       JWLE         Jordan W. Leu                                                     0.10      830.00                 83.00
                       DSME         David S. Meyer                                                    8.00     1110.00              8,880.00
                       MWMO         Matthew W. Moran                                                  0.30     1050.00                315.00
                       MJPY         Matthew J. Pyeatt                                                 2.60      650.00              1,690.00
                       GSMI         Garrick C. Smith                                                  5.00      720.00              3,600.00

              Total                                                                                  22.10                         20,888.00




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 192 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 53



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Fees for services posted through December 31, 2018:
        Re: Hearings
        Date           Initials     Description                                                                   Hours

        12/07/18       GSMI         Email with V&E team regarding confirmation hearing issues.                     0.90

        12/07/18       MJPY         Correspond with V&E team regarding strategy on evidentiary                     1.10
                                    issues for confirmation (.7); analyze follow-up issues after
                                    same (.4).

        12/10/18       JWLE         Correspond with Paul Heath regarding confirmation hearing                      0.20
                                    evidence.

        12/10/18       DSME         Prepare for call with P. Lewis regarding confirmation issues                   2.10
                                    (.5); participate in same (.7); meet with V&E team regarding
                                    confirmation issues and workstream updates (.5); correspond
                                    with H. Miller regarding confirmation issues and strategy (.4).

        12/11/18       MWMO         Prepare for confirmation hearing.                                              0.50

        12/11/18       JWLE         Analyze 1129 evidentiary checklist to prepare witness and                      0.40
                                    exhibit list.

        12/11/18       JMR          Prepare checklist of necessary evidence for confirmation                       2.50
                                    hearing.

        12/11/18       DSME         Prepare for confirmation hearing.                                              1.10

        12/12/18       MWMO         Review witness and exhibit list.                                               0.20

        12/12/18       JCPE         Review witness and exhibit list for confirmation hearing (.2);                 0.30
                                    correspond with Elizabeth Neuman regarding same (.1).

        12/12/18       MDST         Review and revise Witness and Exhibit List for Confirmation                    0.90
                                    Hearing.

        12/12/18       EENE         Continue to draft Witness & Exhibit List and Notice of Agenda                  4.50
                                    (2.4); correspond with Jessica Peet regarding same (.1);
                                    complete other Confirmation hearing preparation tasks (2.0).

        12/13/18       MWMO         Prepare for meeting with Peter Lewis regarding contested                       1.60
                                    confirmation (.3); prepare for confirmation hearing (.3);
                                    prepare for confirmation hearing (1.0).

        12/13/18       JWLE         Correspond with V&E team regarding confirmation hearing                        0.50
                                    evidence (.3); review and revise witness and exhibit list (.2).

        12/14/18       PEH          Prepare for and meet with Peter Lewis and V&E team on                          2.00
                                    contested confirmation preparation and evidence (2.0).

        12/14/18       MWMO         Review summary of valuation analysis (.3); correspond with                     4.20
                                    Jeremy Reichman regarding same (.3); prepare evidence for


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 193 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 54



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    confirmation hearing, including review and revisions to
                                    declarations of Adam Dunayer and Haywood Miller
                                    declarations (1.3); meet with Peter Lewis and V&E team
                                    regarding contested hearing preparation (2.0); revise witness
                                    and exhibit list (.3)

        12/14/18       JWLE         Review and revise confirmation hearing witness and exhibit                     0.80
                                    list (.3); compile related exhibits (.5).

        12/14/18       JMR          Prepare for and participate in meeting with V&E team and                       4.30
                                    Peter Lewis regarding evidence for confirmation hearing (2.2);
                                    revise witness and exhibit list (.6); revise and supplement
                                    checklist of evidence required for confirmation (1.1); serve
                                    final exhibits on opposing parties (.4).

        12/14/18       JCPE         Review witness and exhibit list.                                               0.20

        12/16/18       DSME         Prepare for presenting at confirmation hearing.                                1.70

        12/17/18       MWMO         Review and revise evidentiary checklist for confirmation                       1.00
                                    hearing.

        12/17/18       JWLE         Analyze updates to witness and exhibit list (.2); coordinate                   0.30
                                    delivery of exhibits (.1).

        12/17/18       JMR          Revise and supplement checklist of evidence for confirmation                   1.20
                                    hearing.

        12/17/18       MJPY         Correspond with courtroom deputy regarding hearing                             2.60
                                    materials (.5); draft notice of agenda and evaluate docket to
                                    support same (1.5); correspond with Zack Paiva and Liz
                                    Neuman to prepare hearing materials (.6).

        12/18/18       MWMO         Review filed objections in preparation for confirmation hearing                3.00
                                    (1.8); review correspondence regarding confirmation hearing
                                    presentation (.2); review and revise power point presentation
                                    for confirmation hearing (.8); review supplemental witness and
                                    exhibit list (.2).

        12/18/18       JWLE         Prepare for confirmation hearing with V&E litigation team (.8);                1.30
                                    draft supplemental witness and exhibit list (.3); compile
                                    supplemental exhibits for confirmation hearing (.2).

        12/18/18       JMR          Correspond with V&E team regarding strategy for                                1.30
                                    confirmation hearing.

        12/18/18       GSMI         Prepare materials for confirmation hearing (1.2); conference                   2.30
                                    with V&E team regarding confirmation hearing preparation
                                    (1.1).

        12/18/18       DSME         Conference with V&E team regarding hearing preparation (.5);                   6.80
                                    prepare confirmation presentation (1.8); correspond with V&E
                                    team regarding finalizing hearing items (1.7); prepare to


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 194 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 55



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    present at confirmation hearing (2.8).

        12/18/18       JCPE         Prepare for confirmation hearing (2.3); conference with V&E                    2.80
                                    team regarding hearing preparation (.5).

        12/18/18       MDST         Conference with V&E team regarding preparation for the                         0.50
                                    Confirmation Hearing.

        12/18/18       PJTA         Conference with V&E team regarding hearing and related                         0.50
                                    workstreams (.5).

        12/18/18       AGAP         Draft and revise confirmation hearing presentation (3.4);                      6.40
                                    review comments from D. Meyer to same (.7); revise
                                    presentation (2.3).

        12/18/18       MJPY         Prepare updated hearing materials per amended filings (1.4);                   7.60
                                    draft talking points for 503 issues (1.5); evaluate consulting
                                    agreements to support same (.4); correspond with BRG team
                                    to support same (.2); evaluate amended agenda and
                                    comment on same (.2); review and revise hearing documents
                                    and related materials for transmission to court (1.6);
                                    correspond with courtroom deputy regarding same (.4); revise
                                    agenda per Jessica Peet comments (.8); file and circulate
                                    same (.3); conference with V&E team regarding confirmation
                                    hearing strategy (.8).

        12/18/18       BARD         Revise hearing binders (.5); assemble selected cases cited                     1.50
                                    (.3); prepare additional hearing binder (.7).

        12/18/18       ZAPA         Prepare witness and exhibit list, supplemental documents,                      2.10
                                    and revised agenda materials for confirmation hearing (1.5);
                                    conference with V&E team regarding work allocation for
                                    hearing (.6).

        12/19/18       PEH          Attend confirmation hearing.                                                   2.60

        12/19/18       MWMO         Prepare for and participate in confirmation hearing.                           5.30

        12/19/18       DSME         Prepare for and participate in confirmation hearing (5.2);                     7.00
                                    correspond with V&E team regarding follow-ups items (1.8).

        12/19/18       JCPE         Prepare for and attend confirmation hearing.                                   4.20

        12/19/18       AGAP         Prepare materials for confirmation hearing.                                    1.80

        12/19/18       MJPY         Correspond with landlord counsel regarding confirmation                        0.60
                                    order (.4); analyze confirmation order noticing issues (.2).

        12/19/18       ZAPA         Finalize witness and exhibit list, supplemental documents,                     1.20
                                    and revised agenda materials for confirmation hearing.




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 195 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 56



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Hearings
                       Initials     Name                                                             Hours      Eff. Rate            Amount

                       BARD         Susan A. Barden                                                   1.50      285.00                427.50
                       AGAP         Andrew Geppert                                                    8.20      625.00              5,125.00
                       PEH          Paul E. Heath                                                     4.60     1050.00              4,830.00
                       JWLE         Jordan W. Leu                                                     3.50      830.00              2,905.00
                       DSME         David S. Meyer                                                   18.70     1110.00             20,757.00
                       MWMO         Matthew W. Moran                                                 15.80     1050.00             16,590.00
                       EENE         Elizabeth E. Neuman                                               4.50      295.00              1,327.50
                       ZAPA         Zachary A. Paiva                                                  3.30      510.00              1,683.00
                       JCPE         Jessica C. Peet                                                   7.50      830.00              6,225.00
                       MJPY         Matthew J. Pyeatt                                                11.90      650.00              7,735.00
                       JMR          Jeremy M. Reichman                                                9.30      760.00              7,068.00
                       GSMI         Garrick C. Smith                                                  3.20      720.00              2,304.00
                       MDST         Matthew D. Struble                                                1.40      535.00                749.00
                       PJTA         Patrick J. Tatum                                                  0.50      625.00                312.50

              Total                                                                                  93.90                         78,038.50




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 196 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 57



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Fees for services posted through December 31, 2018:
        Re: Plan and Disclosure Statement
        Date           Initials     Description                                                                   Hours

        12/02/18       JCPE         Analyze open issues regarding confirmation (.3); revise same                   0.60
                                    (.3).

        12/03/18       PEH          Review plan supplement materials.                                              0.60

        12/03/18       MWMO         Review and revise notes to financial projections.                              0.30

        12/03/18       JWLE         Correspond with BRG regarding GUC pool estimates (.2);                         0.40
                                    correspond with V&E team regarding same (.2).

        12/03/18       GSMI         Review comments and potential creditor objections to                           2.30
                                    confirmation (.6); call with V&E team regarding Plan
                                    confirmation issues and preparation (.5); correspond with
                                    creditors related to objections and consensual resolution of
                                    claims (.8); review Plan and Disclosure Statement (.4).

        12/03/18       DSME         Review financial projections.                                                  0.20

        12/03/18       JCPE         Correspond with Houlihan team regarding plan supplement                        3.10
                                    filings (.3); correspond with V&E team regarding same (.5);
                                    review same (.3); draft retained causes of action for plan
                                    supplement filing (.2); correspond with BRG and V&E teams
                                    regarding same (.2); correspond with E. Neuman regarding
                                    plan supplement filing notice (.2); telephone conference with
                                    TPG regarding status update (.5); correspond with M. Struble
                                    regarding plan analysis (.1); correspond with Z. Paiva
                                    regarding plan research and follow-up questions (.3);
                                    correspond with Prime Clerk regarding service of plan
                                    supplement filings (.1); correspond with D. Meyer regarding
                                    next steps and strategy (.4).

        12/03/18       MDST         Draft Confirmation Order.                                                      1.70

        12/03/18       ZAPA         Research and prepare precedent chart for confirmation                          2.70
                                    objections regarding releases and exculpation provisions.

        12/04/18       MWMO         Review second plan supplement (.1); review financial                           0.70
                                    projections (.1); review disclosure of retained causes of action
                                    (.1); correspond with V&E team regarding revisions to second
                                    plan supplement, retained causes of action, and financial
                                    projections (.2); review correspondence regarding GUC pool
                                    estimates (.1); review UCC correspondence regarding
                                    document requests (.1).

        12/04/18       JWLE         Review UCC discovery request list (.2); correspond with V&E                    1.80
                                    team regarding UCC discovery requests (1); correspond with
                                    V&E team regarding retained claims (.1); review and revise
                                    GUC summary deck (.2); review 502b6 analyses (.3).


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 197 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 58



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/04/18       GSMI         Review Plan and draft confirmation order for issues regarding                  3.40
                                    executory contracts and unexpired leases (.8); call with V&E
                                    team regarding confirmation issues and plan supplement
                                    documents (1.1); review plan supplement and rejection
                                    notices and proposed cure lists and procedures pursuant to
                                    the Plan (1.5).

        12/04/18       DSME         Review GUC claim analysis (.2); correspond with HL and                         0.60
                                    BRG regarding next steps and strategies (.4).

        12/04/18       MDST         Research regarding retained causes of action (.9); correspond                  3.40
                                    with Paul Heath regarding same (.3); correspond with
                                    advisors to the company regarding Committee's discovery
                                    requests (.5); draft Confirmation Order (1.7).

        12/04/18       AGAP         Draft and revise brief in support of confirmation and review                   4.30
                                    documents associated with same (3.9); correspond with V&E
                                    team, company advisors regarding UCC information request
                                    (.4).

        12/04/18       ZAPA         Research releases precedent.                                                   4.70

        12/05/18       MWMO         Review estimate of GUC pool.                                                   0.10

        12/05/18       JWLE         Correspond with Paul Heath regarding confirmation strategy.                    0.30

        12/05/18       GSMI         Review solicitation package and ballots, plan, disclosure                      3.80
                                    statement, and related documents (1.5); correspond V&E
                                    team regarding solicitation procedures and process (.7);
                                    correspond with Prime Clerk regarding service and ballot
                                    counting for the Plan (.5); correspond with V&E team and
                                    Prime Clerk regarding final solicitation package and ballots
                                    (1.1).

        12/05/18       DSME         Analyze confirmation issues.                                                   1.00

        12/05/18       JCPE         Analyze confirmation issues and review recent precedent.                       2.20

        12/05/18       MDST         Finish drafting Confirmation Order.                                            2.10

        12/05/18       AGAP         Draft and revise brief in support of confirmation and review                   6.00
                                    documents associated with same (5.7); circulate same with
                                    V&E team for review and comment (.3).

        12/05/18       ZAPA         Research release precedent and compile chart.                                  3.40

        12/06/18       PEH          Begin review of draft of confirmation order.                                   1.20

        12/06/18       GSMI         Correspond regarding Plan Supplement issues with the V&E                       5.20
                                    team (.8); review Plan based on questions from landlords
                                    regarding rejection issues and Plan process (1.3); calls with
                                    V&E team regarding confirmation issues and plan supplement


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 198 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 59



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    filings (.7); correspond regarding service of additional plan
                                    documents with Prime Clerk (.5); prepare issues list for
                                    confirmation related to comments and potential objections
                                    received so far in the case (1.1); review revisions to the
                                    amended plan (.8).

        12/06/18       DSME         Telephone conference with P. Lewis regarding plan                              1.90
                                    comments (.6); analyze confirmation issues (.5); correspond
                                    with HL and BRG regarding same (.8).

        12/06/18       JCPE         Correspond with V&E team regarding plan supplement filing                      1.60
                                    (.3); review and comment on confirmation brief (.6); analyze
                                    confirmation issues and strategy (.7).

        12/06/18       MDST         Review draft confirmation brief (1.0); correspond with Garrick                 1.20
                                    Smith regarding question from taxing authorities on plan
                                    treatment (.2).

        12/06/18       ZAPA         Research release precedent (2.2); draft summary chart of                       5.40
                                    same (3.2).

        12/07/18       PEH          Continue review and edit of confirmation order (2.5);                          3.20
                                    conference to discuss changes to confirmation order with Matt
                                    Struble (.2); begin review of draft of confirmation brief (.5).

        12/07/18       MWMO         Review correspondence regarding lease rejections (.1); begin                   0.30
                                    review of confirmation order (.2).

        12/07/18       GSMI         Correspond with advisors regarding Plan issues and potential                   1.90
                                    amendments for confirmation (1.2); review Plan and proposed
                                    Plan Supplement documents and discuss with V&E team and
                                    the Company (.7).

        12/07/18       JCPE         Conference call with Kilpatrick regarding update and next                      2.00
                                    steps (.4); conference call with same regarding status (.2);
                                    analyze confirmation issues and settlement strategy (.9);
                                    conference with V&E team regarding same (.5).

        12/07/18       MDST         Meet with Paul Heath regarding comments to draft                               2.00
                                    Confirmation Order (.3); revise Confirmation Order (1.7).

        12/07/18       MJPY         Evaluate confirmation brief (.5); communications with counsel                  0.70
                                    to utility provider (.2).

        12/07/18       ZAPA         Research release precedent and compile chart.                                  1.40

        12/08/18       GSMI         Review objections filed to Plan confirmation and proposed                      1.10
                                    responses (.4); review potential U.S. Trustee issues to
                                    confirmation and prepare responses by email (.7).

        12/08/18       DSME         Correspond with P. Parsons regarding plan issue (.2);                          0.50
                                    correspond with V&E team confirmation issues (.3).



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 199 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 60



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/09/18       PEH          Review and comment on draft of confirmation brief.                             4.20

        12/09/18       DSME         Review term sheet.                                                             1.50

        12/09/18       JCPE         Review and revise confirmation brief (2.8); analyze related                    3.20
                                    issues (.4).

        12/09/18       AGAP         Review P. Heath comments to confirmation brief.                                0.70

        12/10/18       PEH          Participate in call with UCC counsel on proposed settlement                    2.50
                                    term sheet (.8); review settlement term sheet (.1); correspond
                                    with V&E team regarding UCC settlement (.3); correspond
                                    with V&E team regarding management consulting agreements
                                    (.5); review informal comments/objections to plan (.4);
                                    correspond with V&E team regarding same (.4).

        12/10/18       JMR          Correspond with Jordan Leu regarding UCC plan settlement                       0.20
                                    offer.

        12/10/18       GSMI         Research related to U.S. Trustee comments to the chapter 11                    1.20
                                    plan.

        12/10/18       DSME         Review proposed settlement term sheet (.4); correspond with                    4.00
                                    team regarding same (.3); telephone conference with D.
                                    Posner regarding settlement proposal (.8); correspond with P.
                                    Heath regarding settlement (.2); telephone conference with D.
                                    Posner regarding settlement issues (.4); calls with counsel
                                    regarding UCC settlement discussions (1.2); office conference
                                    with J. Peet regarding same (.4); follow-up with P. Lewis
                                    regarding status/ strategy (.3).

        12/10/18       JCPE         Review and analyze UCC term sheet issues (.6); office                          5.30
                                    conference with David Meyer regarding next steps, settlement
                                    strategy (.4); finalize confirmation brief comments (.5);
                                    correspond with Andrew Geppert regarding same (.1);
                                    telephone conference with V&E, KTS regarding term sheet
                                    (.5); analyze UST comments to the plan (.7); correspond with
                                    V&E team regarding same (.4); analyze confirmation issues
                                    (1.2); correspond with company regarding term sheet (.1);
                                    correspond with TPG regarding same (.1); correspond with
                                    V&E team regarding lien perfection (.1); telephone conference
                                    with V&E, Peter Lewis regarding confirmation strategy (.6).

        12/10/18       MDST         Review objections to confirmation of Plan and U.S. Trustee's                   1.10
                                    comments to Plan and Plan Supplement (.60); review draft
                                    email responding to U.S. Trustee (.20); review Committee's
                                    proposed settlement term sheet (.30).

        12/10/18       AGAP         Draft and revise brief in support of approval of disclosure                    5.50
                                    statement and confirmation of Plan (4.8); call with V&E team
                                    regarding assumed lease schedule to be filed as part of plan
                                    supplement (.4); correspond with J. Peet regarding
                                    confirmation brief (.3).


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 200 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 61



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/10/18       ZAPA         Revise research on release and exculpation provisions (.2);                    2.00
                                    correspond with V&E team regarding research assignment
                                    (.2); research precedent regarding plan issue (1.6).

        12/11/18       PEH          Review informal comments and other pleadings related to                        1.70
                                    plan confirmation (.40); review and revise possible responses
                                    (.40); correspond regarding same with David Meyer and
                                    Garrick Smith (.30); correspond with V&E team regarding
                                    UCC term sheets (.6).

        12/11/18       MWMO         Review correspondence regarding 503c and issues related to                     0.20
                                    same.

        12/11/18       JMR          Correspond with Jordan Leu regarding avoidance actions (.3);                   0.90
                                    correspond with Jordan Leu regarding declarations (.6).

        12/11/18       GSMI         Review and resolve comments and potential objections filed                     6.60
                                    in the bankruptcy case with counsel for landlords, contract
                                    counterparties, and tax authorities (2.6); correspond regarding
                                    plan objection issues with V&E team and with the Company
                                    and BRG to resolve ahead of confirmation (1.4); email with
                                    BRG, V&E, and the Company related to U.S. Trustee issues
                                    for potential objection (.8); review Plan confirmation issues
                                    (.5); correspond with V&E team regarding Plan amendments
                                    and plan supplement documents (.8); email with creditors
                                    regarding inquiries from creditors regarding Plan confirmation
                                    and the Effective Date (.5).

        12/11/18       DSME         Review UST comments to confirmation (.8); work on                              3.20
                                    Committee settlement and deal (.3); multiple calls regarding
                                    term sheet and settlement (.6); conference with Jessica Peet
                                    regarding settlement terms (.5); telephone conference with
                                    management team regarding confirmation objections (.4);
                                    correspond with Paul Heath and Garrick Smith regarding
                                    confirmation objections (.3); telephone conference with P.
                                    Lewis regarding plan issues (.3).

        12/11/18       JCPE         Analyze issues related to settlement terms (.4); conference                    4.40
                                    with David Meyer regarding same (.5); telephone conference
                                    with KTS, Peter Lewis, V&E regarding plan settlement term
                                    sheet (.3); telephone conference with TPG regarding plan
                                    settlement status (.4); correspond with V&E team regarding
                                    plan supplement (.1); correspond with Andrew Geppert
                                    regarding confirmation brief (.5); correspond with Matt Pyeatt
                                    regarding plan issue (.5); review and analyze confirmation
                                    brief (.7); analyze avoidance action summary (.2); correspond
                                    with Zack Paiva regarding dischargeability research (.2);
                                    correspond with Peter Lewis regarding next steps, plan issues
                                    (.6).

        12/11/18       MDST         Review draft agreement (.5); correspond with V&E team                          0.80
                                    regarding same (.3).


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 201 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 62



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/11/18       AGAP         Review and revise confirmation brief (1.7); revise same to                     9.20
                                    incorporate comments from V&E team (2.5); correspond with
                                    BRG regarding same (.3); correspond with Company
                                    regarding plan (.3); analyze case developments (.2);
                                    incorporate same into confirmation brief (.5); revise brief to
                                    address Plan injunction provisions (1.4); correspond with BRG
                                    regarding assumed contract schedule (.7); circulate same with
                                    JLL and company for review and confirmation (.2); analyze
                                    plan issues (.5); correspond with V&E team regarding same
                                    (.5); correspond with V&E team regarding credit inquiry and
                                    confirmation (.4).

        12/11/18       MJPY         Analyze plan confirmation objection issues (.4); revise                        1.20
                                    declaration in support of confirmation (.8).

        12/11/18       ZAPA         Research 503c arguments and draft talking points (2.9);                        4.10
                                    research dischargeability issues (1.2).

        12/12/18       PEH          Analyze plan issues (.6); e-mail regarding settlement issues                   3.30
                                    with UCC (.3); analyze updates regarding same (.6); review
                                    and discuss revisions to same (.5); review e-mails and
                                    pleadings related to plan confirmation (.8); review chart
                                    outlining objections (.2); review revised confirmation order
                                    (.3).

        12/12/18       JWLE         Consider proposed language to address taxing authorities’                      0.70
                                    plan concerns (.2); review plan settlement term sheet and
                                    related correspondence (.2); review CJD objection (.1); review
                                    UCC objection draft (.2).

        12/12/18       GSMI         Review Plan and Confirmation Order provisions related to tax                   2.30
                                    authority and landlord issues and objections (.6); correspond
                                    with V&E team regarding revisions to Plan and Confirmation
                                    Order related to U.S. Trustee issues (1.1); review and analyze
                                    confirmation schedule and necessary plan documents for
                                    confirmation (.6).

        12/12/18       DSME         Correspond with P. Lewis regarding plan objection deadline                    11.30
                                    (.4); correspond regarding notice issues (.4); analyze
                                    confirmation strategy (.8); office conference with J. Peet
                                    regarding confirmation (.2); analyze developments regarding
                                    settlement term sheet (1.7); correspond with advisors
                                    regarding same (1.0); review revised plan supplement
                                    materials (.5); telephone conference with BRG regarding
                                    same (.8); review confirmation order and brief (1.3); provide
                                    comments to same (1.1); analyze next steps (.5); correspond
                                    with client regarding confirmation question (.7); prepare for
                                    confirmation hearing (1.5); review correspondence regarding
                                    deal updates (.4).

        12/12/18       JCPE         Conference with David Meyer regarding settlement, proposed                     4.20
                                    next steps (.2); review revised confirmation brief (.6);


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 202 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 63



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    correspond with Paul Heath and David Meyer regarding same
                                    (.1); telephone conference with David Meyer and Peter Lewis
                                    regarding settlement (.5); correspond with HL, BRG, V&E
                                    regarding next steps and strategy (.3); revise term sheet (.2);
                                    correspond with David Meyer regarding same (.1); review and
                                    analyze research regarding plan objection (.5); correspond
                                    with company regarding term sheet (.2); correspond with
                                    Peter Lewis regarding same (.2); correspond with KTS, Peter
                                    Lewis, V&E regarding settlement term sheet (.2); review draft
                                    committee objection (.6); review draft declaration of Haywood
                                    Miller (.4); correspond with Matt Pyeatt regarding same (.1).

        12/12/18       MDST         Review confirmation objections (1.2); update objection                         3.40
                                    resolution table with new objections (.6); call with V&E team
                                    regarding objections (.2); call with counsel for Interactive
                                    Health regarding cure question (.2); analyze issues regarding
                                    same (.2); review and revise Confirmation Order with
                                    comments from David Meyer (1.0).

        12/12/18       AGAP         Draft and revise confirmation brief (1.8); correspond with                     6.10
                                    David Meyer regarding review of same (.2); correspond with
                                    JLL regarding assumed contract/lease schedule (1.3);
                                    correspond with BRG regarding same (.9); correspond with
                                    counsel to Willis of Texas regarding cure amount and
                                    extension to deadline to object (.4); review objections to
                                    confirmation of plan (1.5).

        12/12/18       MJPY         Draft plan confirmation chart (.6); correspond with client                     3.60
                                    regarding creditor objection to support confirmation issue (.5);
                                    analyze creditor inquiry (.2); draft and revise declaration of
                                    Haywood Miller in support of plan confirmation (2.3).

        12/12/18       ZAPA         Research regarding Bankruptcy Code 503c arguments (2.1);                       5.90
                                    draft talking points related to same (1.7); review plan
                                    objections (1.4); draft response checklist in connection with
                                    same (.7).

        12/13/18       PEH          Correspond with David Meyer and Jessica Peet regarding                         2.40
                                    settlement and other confirmation issues (1.3); correspond
                                    with V&E team regarding confirmation issues and resolutions
                                    (.7); correspond with Peter Lewis regarding confirmation
                                    issues, hearing preparation meeting and settlement issues
                                    (.4).

        12/13/18       PEH          Call with committee counsel to discuss settlement.                             0.50

        12/13/18       MWMO         Revise declaration of Adam Dunayer (.3); correspond with                       0.90
                                    Jordan Leu regarding same (.2); revise language regarding
                                    valuation (.4).

        12/13/18       JWLE         Review and revise Miller declaration (2.0); analyze Dunayer                    4.90
                                    declaration (.4); revise same (.3); correspond with Houlihan
                                    team and Jeremy Reichman regarding same (.3); correspond


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 203 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 64



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    with Matt Moran regarding Miller declaration (.2); draft
                                    settlement language for confirmation order regarding
                                    Rosebriar (.8); correspond with V&E team throughout day
                                    regarding taxing authority plan language (.3); revise same
                                    (.2); review vendor payment histories and avoidance action
                                    analysis (.2); correspond with Jeremy Reichman and Jessica
                                    Peet regarding same (.2).

        12/13/18       JMR          Review and analyze revised valuation materials (.8); continue                  4.70
                                    to draft and revise Dunayer declaration (1.9); correspond with
                                    Matt Moran and Jordan Leu regarding declarations (.8);
                                    review and analyze UCC's plan objection (1.0); correspond
                                    with Jordan Leu and Jessica Peet regarding avoidance
                                    actions (.2).

        12/13/18       GSMI         Analyze plan issues for confirmation and preparation for the                   3.30
                                    confirmation hearing (1.1); review plan issues affecting
                                    assumption of unexpired leases and discuss with parties
                                    objecting or commenting for discussion for confirmation (1.3);
                                    review tax related plan provisions (.9).

        12/13/18       DSME         Telephone conference with company and V&E team                                 7.30
                                    regarding plan confirmation issues (.5); telephone
                                    conferences with Haywood Miller regarding confirmation
                                    preparations (1.2); telephone conferences with Adam
                                    Dunayer regarding confirmation preparations (.8); correspond
                                    with Paul Heath regarding settlement confirmation issues
                                    (1.2); telephone conferences with Peter Lewis regarding
                                    confirmation issues (1.3); email with Peter Lewis regarding
                                    same (.4); review settlement (.8); telephone conference with
                                    UCC regarding settlement (.5); telephone conference with JLL
                                    regarding lease issues and confirmation points (.6).

        12/13/18       JCPE         Conference call with company and V&E regarding insurance                       4.10
                                    and plan provisions (.5); conference call with V&E and KTS
                                    regarding plan settlement term sheet (.5); review and analyze
                                    plan objections (1.6); correspond with objection party
                                    regarding resolution of plan objection (.2); analyze term sheet
                                    issues (.5); correspond with V&E team regarding next steps
                                    and strategy (.8).

        12/13/18       JCPE         Review avoidance action analysis (.1); correspond with                         0.20
                                    Jeremy Reichman and Jordan Leu regarding same (.1).

        12/13/18       MDST         Revise Confirmation Order (1.0); email with client regarding                   1.50
                                    creditor issue (.2); analyze plan objections (.3).

        12/13/18       AGAP         Draft and revise confirmation brief to respond to objections                   7.90
                                    (3.4); research regarding same (1.8); correspond with JLL
                                    regarding assumed contract schedule (.9); correspond with
                                    BRG regarding same (.7); correspond with V&E regarding
                                    same (.9); correspond with Elizabeth Neuman regarding
                                    confirmation preparation (.2).


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 204 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 65



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/13/18       MJPY         Revise Haywood Miller declaration in support of confirmation                   2.10
                                    per Jessica Peet and Jordan Leu comments (1.5); analyze
                                    consulting agreements and plan to support same (.4); analyze
                                    and update confirmation objection summary chart (.2).

        12/13/18       ZAPA         Review filed objections (1.3); revise objection/comment                        5.00
                                    tracker in connection with same (.8); research rejection of
                                    employment agreement case law (2.9).

        12/14/18       PEH          Review issues on consulting agreements and review of                           2.70
                                    revised drafts (.3); correspond with Matt Moran, David Meyer
                                    and Shane Tucker regarding same (.2); review pending
                                    objections (.8); correspond with Matt Moran and David Meyer
                                    regarding same (.3); correspond with V&E team on strategy
                                    and possible settlement (.7); review and revision of settlement
                                    language for taxing authorities (.4).

        12/14/18       MWMO         Correspond with V&E team regarding settlement negotiations.                    0.40

        12/14/18       JMR          Draft and revise declaration of Guillermo Perales (2.6);                       3.40
                                    correspond with V&E Team regarding evidence for
                                    confirmation hearing (.6); correspond with Peter Lewis
                                    regarding Guillermo Perales declaration (.2).

        12/14/18       GSMI         Calls with landlords and counsel for objectors to the plan to                  8.30
                                    resolve objections and comments to the Plan (2.4); draft and
                                    revise proposed language for resolution of objections with
                                    various parties (1.7); email with V&E team regarding objection
                                    language and issues and proposed resolution for confirmation
                                    (.8); email with objecting parties regarding language and
                                    resolution of discrepancies (.9); review Plan issues (.2);
                                    correspond regarding confirmation order and Plan issues with
                                    Matt Pyeatt and Matt Struble (.3); review Plan for potential
                                    revisions related to various comments and objections filed in
                                    the bankruptcy case (.8); prepare for confirmation hearing
                                    (.7); review Adam Dunayer declaration and supporting
                                    evidence for confirmation of the Plan (.5).

        12/14/18       DSME         Review Bankruptcy Code 503c research (.9); correspond with                     6.10
                                    Matt Moran and Paul Heath regarding confirmation
                                    preparations (.3); review plan supplement changes (.6);
                                    correspond with Paul Heath and Shane Tucker regarding plan
                                    supplement (.2); office conference with Jessica Peet
                                    regarding settlement strategy and confirmation items (.5);
                                    participate in call with V&E team regarding workstreams (.5);
                                    telephone conference with JLL and Company regarding
                                    leases and strategies (1.3); telephone conferences with Peter
                                    Lewis regarding plan and next steps (.7); telephone
                                    conference with David Posner regarding settlement issues
                                    (.6); correspond with V&E team regarding settlement
                                    discussions and strategy/tactics regarding same (.5).



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 205 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 66



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/14/18       JCPE         Call with KTS regarding settlement issues (.6); correspond                     5.70
                                    with David Meyer regarding settlement strategy and
                                    confirmation items (.5); correspond with Matt Struble
                                    regarding confirmation strategy (.5); correspond with V&E
                                    team regarding Sagenet (.3); analyze confirmation issues
                                    (1.2); review status of plan supplement items (.4); correspond
                                    with company regarding settlement term sheet (.3); review
                                    and analyze objection summary chart (.3); correspond with
                                    Matt Struble regarding confirmation order (.2); review revised
                                    confirmation brief (.5); telephone conference with BRG
                                    regarding confirmation and closing (.3); correspond with V&E
                                    team regarding next steps (.6).

        12/14/18       MDST         Correspond regarding creditor issues with Jessica Peet (.3);                   4.20
                                    correspond with Garrick Smith and Matt Pyeatt regarding
                                    resolution of objections (.3); review draft declaration of
                                    Guillermo Perales (.3); review draft Witness and Exhibit List
                                    (.1); review and revise Confirmation Order (3.0); correspond
                                    with Jessica Peet regarding Confirmation Order (.2).

        12/14/18       AGAP         Review and analyze all objections and revise confirmation                      7.90
                                    brief to incorporate responses to plan objections (5.3);
                                    research regarding same (2.0); correspond with V&E
                                    corporate team regarding plan supplement materials (.2);
                                    compile all confirmation documents for David Meyer's review
                                    and circulate with same (.4).

        12/14/18       MJPY         Revise Haywood Miller declaration in support of confirmation                   3.40
                                    per Matt Moran and Jordan Leu's comments to same (1.2);
                                    analyze confirmation brief to support same (.7); correspond
                                    with Garrick Smith and Matt Struble regarding objections and
                                    informal comments to plan confirmation (.3); review proposed
                                    confirmation order and comment on same (.8); review
                                    consulting agreements to support Miller Declaration (.4).

        12/14/18       EENE         Organize binder of Plan Objections for David Meyer (1.0);                      4.50
                                    obtain precedent case documents for Zachary Paiva (1.0);
                                    review precedent per attorneys (1.0); review court documents
                                    for and complete chart regarding opposing counsel's contact
                                    information per Jordan Leu (1.3); correspond with attorneys
                                    and Prime Clerk regarding confirmation preparation (.2).

        12/14/18       EENE         Communicate with attorneys regarding confirmation materials.                   2.00

        12/14/18       ZAPA         Review draft confirmation brief (.3); draft confirmation brief                 2.80
                                    objection chart (1.7); analyze and continue 503c research and
                                    related talking points (.8).

        12/15/18       PEH          Correspond with V&E team regarding possible settlement and                     4.10
                                    related confirmation issues (.3); review and comment on
                                    confirmation affidavits (1.1); review and comment on revised
                                    confirmation order (1.1); correspond with David Meyer
                                    regarding settlement (.2); review and comment on


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 206 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 67



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    confirmation affidavits (1.2); telephone conference with David
                                    Meyer regarding settlement proposal (.2).

        12/15/18       MWMO         Correspond with Peter Lewis regarding revisions to                             0.90
                                    declaration (.1); correspond with Jeremy Reichman regarding
                                    same (.3); prepare related summaries (.2); correspond with
                                    V&E team regarding settlement negotiations (.3).

        12/15/18       DSME         Review confirmation brief (2.2); email with Matt Struble,                      5.80
                                    Jessica Peet, and Peter Lewis regarding confirmation order
                                    (.1); telephone conference with Paul Heath regarding
                                    settlement proposal (.2); telephone conferences with V&E
                                    team and David Posner regarding same (.8); correspond with
                                    V&E team regarding same (.5); review and revise settlement
                                    term sheet (.9); correspond with Andrew Geppert regarding
                                    same (.3); correspond with V&E team regarding confirmation
                                    issues (.8).

        12/15/18       JCPE         Correspond with V&E team regarding confirmation issues and                     0.80
                                    confirmation order.

        12/15/18       MDST         Review Confirmation Brief (2.3); email with David Meyer,                       2.40
                                    Jessica Peet, and Peter Lewis regarding Confirmation Order
                                    (0.1).

        12/15/18       PJTA         Correspond with Andrew regarding plan supplement.                              0.20

        12/15/18       AGAP         Coordinate with GDOCS to create table of contents and table                    5.00
                                    of authorities for confirmation brief (.2); correspond with
                                    GDOCS regarding same (.3); correspond with P.J. Tatum
                                    regarding plan supplement (.2); review and revise Global
                                    Settlement Term Sheet consistent with comments from David
                                    Meyer (.9); correspond with David Meyer regarding same (.3);
                                    review David Meyer comments to confirmation brief (.8);
                                    revise brief consistent with same (2.3).

        12/15/18       MJPY         Analyze Paul Heath's comments to Miller Declaration (.4);                      1.70
                                    revise Miller Declaration per Paul Heath's Comments (1.0);
                                    correspond with V&E team regarding same (.3).

        12/16/18       PEH          Prepare for and conference call with client team and other                     9.80
                                    case professionals regarding UCC settlement (.5); review of
                                    confirmation declarations (1.5); correspond with V&E litigation
                                    team regarding same (.3); review and revise plan to
                                    incorporate UCC settlement (2.2); correspond with David
                                    Meyer and Matt Struble regarding same (1.8); review and
                                    comment on confirmation brief (2.2); correspond regarding
                                    comments to same with Andrew Geppert (.8); correspond
                                    with V&E team on confirmation issues and solutions (.5).

        12/16/18       MWMO         Review revised declarations (.7); review research on 503c                      1.90
                                    issues (.5); review revisions to plan (.3); review and analyze
                                    CJD objection (.4).


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 207 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 68



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/16/18       JWLE         Conference call with client and V&E team regarding UCC                         4.20
                                    settlement and confirmation hearing strategy (.3); correspond
                                    with V&E litigation team regarding confirmation hearing
                                    strategy (.8); review and revise confirmation brief (1.5); review
                                    and revise Perales declaration (.5); review and revise Miller
                                    declaration (.8); review and revise Dunayer declaration (.3).

        12/16/18       JMR          Continue to draft and revise Dunayer declaration (1.3);                        5.00
                                    correspond with Matt Moran and Jordan Leu regarding same
                                    (1.2); continue to draft and revise Guillermo Perales
                                    declaration (2.5).

        12/16/18       GSMI         Review objections filed by individual landlords, taxing                        5.10
                                    authorities, U.S. Trustee, and the Committee (1.2); revise
                                    language in response to objections to prepare confirmation
                                    order and resolve objections consensually (1.6); review email
                                    comments related to objection issues and proposed resolution
                                    for confirmation of the plan (.5); review Plan related to
                                    comments raised by various parties filing objections or
                                    potentially raising objections at the hearing (.7); review and
                                    revise confirmation order for the plan based on plan issues
                                    raised by objections (.5); correspond with V&E team related to
                                    plan and confirmation order revisions (.6).

        12/16/18       DSME         Participate in call with clients and V&E team regarding status                 3.90
                                    of settlement and confirmation hearing (.5); analyze changes
                                    to plan and confirmation order to implement settlement (2.1);
                                    correspond with V&E team regarding revisions to same (1.3).

        12/16/18       JCPE         Review and analyze materials related to settlement (2.2);                      8.40
                                    correspond with V&E team regarding strategy and next steps
                                    (1.8); review and revise opt-in procedures (2.1); conference
                                    call with company, V&E and BRG regarding settlement status
                                    (.5); correspond with V&E team regarding plan supplement
                                    issues (1.1); call with KTS regarding settlement logistics (.3);
                                    correspond with David Meyer regarding same (.4).

        12/16/18       MDST         Conference call with V&E management and BRG regarding                          5.60
                                    settlement with Committee (.5); correspond with V&E team
                                    regarding implementation of settlement (.5); review and revise
                                    chapter 11 plan (2.9); revise Confirmation Order and review
                                    revised Confirmation Brief in connection with same (1.6); call
                                    with Franco Finizio regarding amended Plan and timing (.1).

        12/16/18       AGAP         Conference with Company, BRG and V&E regarding global                         11.20
                                    settlement (.5); review precedent and conduct research
                                    regarding issues related to settlement (1.5); draft and revise
                                    confirmation brief to incorporate global settlement (3.4);
                                    correspond with V&E team regarding open items in
                                    confirmation brief (1.3); review comments to brief from J. Leu
                                    and P. Heath (.7); correspond with P. Heath regarding same
                                    (.3); revise brief consistent with same (3.5).


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 208 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 69



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/16/18       MJPY         Revise Declaration of Haywood Miller per David Meyer                           4.60
                                    comments to same (.5); attend conference call with Company,
                                    V&E and BRG regarding Committee settlement and
                                    confirmation hearing strategy (.5); evaluate revised drafts of
                                    plan, confirmation brief, and related declarations (.5); further
                                    revise Haywood Miller declaration per same (2.2); further
                                    revise same with multiple comments received from V&E team
                                    (.7); correspond with client regarding same (.2).

        12/16/18       ZAPA         Review draft confirmation brief (.4); revise confirmation brief                7.80
                                    exhibit objection chart (.4); draft global settlement opt-in form
                                    (3.9); research precedent regarding modified plan issues
                                    (3.1).

        12/17/18       PEH          Review and comment on revised confirmation brief, plan                         7.60
                                    supplement, and confirmation order (4.7); correspond with
                                    V&E team regarding document comments, issues and
                                    proposed resolutions on various objections (2.3); correspond
                                    with client on confirmation issues (.2); call with UCC counsel
                                    on plan issues (.4).

        12/17/18       MWMO         Review and revise confirmation brief (2.5); review and revise                  5.10
                                    Declarations of Haywood Miller, Adam Dunayer, and
                                    Guillermo Perales throughout day (1.5); review and revise
                                    notice to GUC claim holders regarding global settlement (.3);
                                    conference with Jordan Leu and Jeremy Reichman regarding
                                    supplemental witness and exhibit list (.3); review summary of
                                    objections (.3); review email correspondence regarding lease
                                    negotiations (.2).

        12/17/18       JWLE         Conference with Matt Moran and Jeremy Reichman regarding                       1.90
                                    confirmation brief (.3); review changes to confirmation brief
                                    and related declarations (1.1); research issues related to plan
                                    confirmation and release structure (.3); review draft
                                    confirmation order (.2).

        12/17/18       JMR          Draft and revise Dunayer and Perales declarations (2.0);                       5.20
                                    review and comment on confirmation brief (1.4); conference
                                    with Jordan Leu and Matt Moran regarding same (.3);
                                    correspond with V&E litigation team regarding evidence (.8);
                                    review and analyze UST and CJD objections (.7).

        12/17/18       GSMI         Correspond regarding confirmation order issues with the                        5.60
                                    counsel for Texas tax authorities (2.1); draft and revise
                                    confirmation order language to resolve objections by the
                                    Texas taxing authorities and landlords (2.7); review tax
                                    obligations and confirm with the Company and BRG (.8).

        12/17/18       DSME         Review and revise brief (1.6); review Dunayer declaration (.8);                7.50
                                    review opt in procedures (.7); correspond with J. Peet
                                    regarding confirmation workstreams (.5); review Miller
                                    declaration (.7); telephone conference with H. Miller (.2);


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 209 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 70



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    review DIP draw (.5); review confirmation order (.6); review
                                    revised confirmation brief (.5); correspond with P. Heath
                                    regarding plan comments (.8); correspond with V&E, client
                                    regarding confirmation issues (.6).

        12/17/18       JCPE         Review and revise objection summary (.8); review objections                    8.20
                                    (.5); correspond with V&E team regarding strategy and
                                    objection resolutions (2.3); review revised confirmation brief
                                    and comment on same (.4); review vendor agreement (.3);
                                    analyze 503c issues (.8); review declarations (.6); correspond
                                    with V&E team regarding same (.5); review revised opt-in
                                    procedures (.4); correspond with V&E team and Prime Clerk
                                    regarding same (.3); correspond with V&E team regarding
                                    plan supplement issues (.8); review proposed summary for
                                    U.S. Trustee (.3); correspond with V&E team regarding same
                                    (.2).

        12/17/18       LMME         Review tax language in confirmation order (.4); conference                     0.60
                                    with Garrick Smith regarding the same (.2).

        12/17/18       MDST         Review Opt-In Procedures (.3); review and revise                               8.80
                                    Confirmation Order (3.8); review revised Confirmation Brief in
                                    connection with same (1.6); review Committee's comments to
                                    Amended Plan (.5); call with V&E and KTS regarding same
                                    (.8); email with V&E team regarding Confirmation Order, Plan,
                                    and other items in preparation for Confirmation Hearing (.7);
                                    revise Amended Plan (1.1).

        12/17/18       AGAP         Conference with P. Heath regarding comments to                                 9.10
                                    confirmation brief (.3); review and revise brief to incorporate
                                    comments from M. Moran, D. Meyer, P. Heath, J. Peet, and J.
                                    Reichman (4.2); revise brief to incorporate settlement terms
                                    and updated negotiations with landlords (1.3); correspond
                                    with V&E team regarding same (.4); revise brief to address
                                    1123a4 analysis (1.1); research regarding same (.6); review
                                    summary of objections and responses schedule (.3); compile
                                    brief for filing (.4); correspond with Company and V&E team
                                    regarding assumed contract/lease schedule for plan
                                    supplement (.5).

        12/17/18       MJPY         Evaluate confirmation brief (.8); revise Miller Declaration to                 9.10
                                    conform with brief (1.9); evaluate David Meyer comments to
                                    same (.4); revise declaration per David Meyer comments
                                    (2.1); correspond with Haywood Miller regarding same (.2);
                                    revise declaration per Haywood Miller comments to same (.4);
                                    correspond with Andrew Geppert regarding confirmation brief
                                    (.2); analyze creditor objection issues to support confirmation
                                    order (.9); correspond with client regarding same (.3); revise
                                    Miller Declaration with comments received from Jordan Leu
                                    and Matt Moran (.8); draft correspondence to U.S. Trustee
                                    regarding objection to confirmation (.9); correspond with Matt
                                    Struble regarding amended plan provisions (.2).



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 210 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 71



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/17/18       EENE         Correspond with court clerk regarding hearing preparation                     11.00
                                    details (.3); obtain precedent case documents for David
                                    Meyer (.2); correspond with V&E team regarding filing
                                    instructions and electronically file several court documents
                                    (.6); correspond with Prime Clerk regarding service
                                    instructions (.4); draft Notice of Filing Fourth Supplement to
                                    Plan (1.0); prepare additional hearing binders (3.6);
                                    correspond with attorneys, staff and outside copy service
                                    regarding contents and delivery instructions (2.4); prepare
                                    additional hearing materials (2.5).

        12/17/18       ZAPA         Review draft confirmation brief (.4); draft plan settlement opt-               8.30
                                    in notice (2.3); revise opt-in procedures form (4.2); revise
                                    confirmation objection brief exhibit (1.4).

        12/18/18       PEH          Review and revise confirmation order (2.2); correspond with                    9.30
                                    V&E team regarding revisions to confirmation order (.8);
                                    correspond with David Meyer regarding plan changes (.5);
                                    revise amended plan (.8); correspond with V&E, BRG
                                    regarding same (.6); review and revise confirmation
                                    presentation (1.5); analyze and revise proposed language on
                                    settlements (.9); correspond with V&E team regarding same
                                    (1.4); correspond with Taco Supremo counsel regarding plan
                                    and confirmation (.6).

        12/18/18       MWMO         Review confirmation brief.                                                     1.50

        12/18/18       GSMI         Calls with counsel for landlord parties objecting to the plan                  6.40
                                    (.8); revise language for resolution of tax authority objections
                                    to plan (.6); research related to and review of U.S. Trustee
                                    comments to confirmation order language and proposed
                                    responses (.5); correspond with V&E team proposed
                                    resolutions of Committee, U.S. Trustee, landlord, and tax
                                    authority objections (1.4); draft and revise language for
                                    confirmation order based on compromises and resolutions
                                    reached with objecting parties (3.1).

        12/18/18       DSME         Correspond with V&E team regarding finalizing plan and plan                    0.80
                                    supplement for filing (.8).

        12/18/18       JCPE         Analyze issues related to revised plan supplement (1.8);                       2.70
                                    correspond with V&E team regarding same (.9).

        12/18/18       MDST         Call with Peter Lewis regarding Amended Plan (.2);                            11.70
                                    correspond with Taco Supremo and Committee regarding
                                    Amended Plan and Proposed Confirmation Order (1.1); draft
                                    and file Notice of Filing Amended Plan (1.1); revise, compile,
                                    and file Plan Supplement documents (2.5); review and revise
                                    Confirmation Order (4.3); draft Notice of Filing revised
                                    proposed Confirmation Order and file same (.6); correspond
                                    with V&E team regarding finalizing documents (1.9).

        12/18/18       AGAP         Review and revise plan supplement (1.0); correspond with                       4.60


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 211 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 72



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    V&E and BRG teams regarding same (1.8); correspond with
                                    Prime Clerk regarding formatting of same (.3); draft and revise
                                    notice of changes to same (1.5).

        12/18/18       MJPY         Revise U.S. Realty confirmation order language (.4); review                    4.00
                                    and revise confirmation brief notebook (.5); review and
                                    prepare 503c cases notebook (.5); review and revise
                                    confirmation order language for Windstream (.4); correspond
                                    with counsel regarding same (.4); correspond with client
                                    regarding same (.2); evaluate client documentation to support
                                    same (.5); evaluate plan supplement documents prior to filing
                                    same (.3); evaluate confirmation order and redline to same
                                    (.3); evaluate amended plan (.3); correspond with client
                                    regarding health insurance matter to support plan assumption
                                    issue (.2).

        12/18/18       ZAPA         Revise opt-in procedures form (3.1); revise opt-in procedures                  6.50
                                    notice (3.4).

        12/19/18       PEH          Review and provide comments to confirmation order,                             2.80
                                    amended plan and amended plan supplement (2.1);
                                    correspond with advisors and Peter Lewis regarding same
                                    (.7).

        12/19/18       MWMO         Review correspondence regarding finalizing confirmation                        0.40
                                    order (.2); review correspondence regarding effective date
                                    and steps to quickly achieve same (.2).

        12/19/18       GSMI         Correspond with parties in interest regarding distributions,                   2.40
                                    timing, and lease negotiation issues (.7); correspond
                                    regarding effective date issues and timing with BRG, JLL,
                                    V&E team, and the Company (.8); correspond with V&E team
                                    and the Court related to confirmation order upload and final
                                    confirmation issues (.9).

        12/19/18       MDST         Correspond with V&E team regarding Confirmation Order                          2.70
                                    post-hearing (.8); revise same (1.2); correspond with
                                    courtroom deputy regarding same (.5); review email
                                    correspondence with management regarding results of
                                    hearing (.2).

        12/19/18       MJPY         Prepare materials for confirmation hearing (2.3); draft and                    2.80
                                    revise talking points for same (.5).

        12/19/18       ZAPA         Correspond with Prime Clerk regarding service of Disclosure                    2.10
                                    Statement and Plan (.6); revise opt-in notice for service and
                                    corresponding confirmation order language (1.5).

        12/20/18       PEH          Correspond with V&E team and S&S regarding post                                0.50
                                    confirmation and closing date issues.

        12/20/18       DSME         Call with V&E team regarding closing (.3); correspond with                     1.00
                                    JLL regarding same (.1); office conference with J. Peet


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 212 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 73



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    regarding closing tasks (.6).

        12/20/18       JCPE         Call with V&E team regarding closing (.3); office conference                   1.70
                                    with David Meyer regarding closing tasks (.6); correspond
                                    with V&E team regarding closing items (.8).

        12/20/18       MDST         Correspond with Prime Clerk regarding corrected                                0.50
                                    Confirmation Order (.3); correspond regarding creditor issue
                                    (.2).

        12/20/18       ZAPA         Draft and revise opt-in procedures form (1.1); draft and revise                2.60
                                    opt-in procedures notice (1.3); review service of confirmation
                                    order and opt-in materials (.2).

        12/21/18       PEH          Prepare for and conference call with V&E team to discuss                       1.00
                                    effective date issues (.6); correspond with V&E team
                                    regarding effective date issues (.3); review checklist for
                                    effective date (.1).

        12/21/18       MWMO         Review closing checklist (.1); participate in conference call                  0.70
                                    with V&E team regarding closing checklist (.5); review final
                                    judgment in Rosebriar adversary proceeding (.1).

        12/21/18       JWLE         Conference call with V&E team regarding closing checklist.                     0.30

        12/21/18       JMR          Prepare for and conference call with V&E team regarding                        0.40
                                    closing items.

        12/21/18       DSME         Correspond with V&E team regarding closing items (1.6);                        2.10
                                    prepare for and attend call with V&E team regarding closing
                                    checklist (.5).

        12/21/18       JCPE         Correspond with V&E team regarding closing items (1.7);                        2.70
                                    prepare for and lead call with V&E team regarding same (.6);
                                    correspond with Matt Struble regarding closing checklist (.4).

        12/21/18       MDST         Draft closing checklist for plan effective date (1.5); review plan             4.70
                                    and confirmation order in connection with same (1.7);
                                    correspond with Jessica Peet regarding same (.9); call with
                                    SageNet's general counsel regarding vendor release
                                    agreement (.2); correspond with Philip Parsons regarding
                                    same (.4).

        12/21/18       MDST         Prepare for and attend conference call with V&E team                           0.70
                                    regarding closing date checklist and other effective date
                                    preparations.

        12/24/18       DSME         Correspond with V&E team regarding effective date issues.                      1.30

        12/24/18       MJPY         Correspond with V&E team regarding effective date issues.                      0.20

        12/26/18       PEH          Correspond with V&E team on effective date issue and                           0.40
                                    workstreams.


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 213 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 74



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/26/18       DSME         Review closing items (.9); correspond with V&E team                            1.60
                                    regarding effective date items/issues (.7).

        12/26/18       JCPE         Correspond with BRG, Peter Lewis, V&E team regarding                           1.80
                                    closing and next steps.

        12/26/18       MDST         Review closing checklist (.3); correspond regarding same with                  0.70
                                    Peter Lewis (.3); correspond with Jessica Peet and David
                                    Meyer regarding same (.1).

        12/26/18       EENE         Obtain updated docket report for attorneys (.1); review court                  1.00
                                    documents for calendar details and complete calendaring (.4);
                                    review docket for service status of Post-Confirmation Order
                                    (.2); correspond with Jessica Peet and Prime Clerk regarding
                                    findings and service instructions (.3).

        12/27/18       PEH          Correspond with V&E, BRG regarding effective date issues                       1.00
                                    and proposed solutions (.7); review of sources and uses and
                                    prepare comments to same (.3).

        12/27/18       DSME         Review effective date pending items (.6); review sources and                   1.00
                                    uses (.4).

        12/27/18       JCPE         Correspond with V&E regarding closing workstreams (.9);                        2.30
                                    correspond with BRG regarding same (.7); correspond with
                                    company regarding closing items (.7).

        12/27/18       MDST         Review email correspondence regarding sources and uses                         0.30
                                    and closing checklist items (.2); review email correspondence
                                    regarding status of lease negotiations (.1).

        12/27/18       ZAPA         Draft and revise opt-in procedures form and opt-in procedures                  1.20
                                    notice (1.2).

        12/28/18       PEH          Conference call with V&E team, BRG regarding effective date                    1.50
                                    status and workstreams (.7); correspond with V&E team on
                                    effective date issues, workstreams and resolutions (.8).

        12/28/18       JWLE         Attend portion of conference with V&E team and BRG                             0.50
                                    regarding open items relating to effective date.

        12/28/18       JMR          Participate in call with V&E Team and BRG regarding closing                    0.70
                                    task list.

        12/28/18       DSME         Telephone conference with J. Peet regarding status update                      3.80
                                    (.4); participate in call with V&E team regarding closing items
                                    (.7); review effective date open items (.6); finalize sources and
                                    uses (.8); telephone conference with H. Miller regarding same
                                    (.3); telephone conference with P. Lewis regarding same (.3);
                                    telephone conference with N. Herman regarding emergence
                                    issues (.4); telephone conference with JLL team regarding
                                    same (.3).


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 214 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 75



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/28/18       JCPE         Correspond with BRG and V&E team regarding open items                          4.20
                                    for emergence (2.0); telephone conference with David Meyer
                                    regarding closing status (.4); correspond with V&E team
                                    regarding same (.8); correspond with BRG regarding same
                                    (.6); correspond with Peter Lewis regarding same (.4).

        12/28/18       MDST         Draft Notice of Effective Date (.3); review email                              1.30
                                    correspondence from JLL and V&E teams regarding lease
                                    negotiations and impact on ability to close (.1); review email
                                    correspondence regarding closing items (.1); conference call
                                    with V&E and BRG teams regarding open items for going
                                    effective (.8).

        12/28/18       PJTA         Call with V&E team and BRG team regarding closing status.                      0.80

        12/28/18       MJPY         Participate in conference call with BRG and V&E regarding                      1.20
                                    plan effective date matters (.7); analyze funds flow and
                                    checklist (.2); review and revise closing items and circulate
                                    same with V&E team (.3).

        12/28/18       ZAPA         Call with BRG and V&E regarding closing.                                       0.90

        12/29/18       PEH          Review and revise notice of effective date (.1); correspond                    0.40
                                    with V&E team regarding effective date issues (.3).

        12/29/18       MJPY         Correspond with client and Taco Supremo counsel regarding                      0.20
                                    closing items.

        12/29/18       ZAPA         Review and revise opt-in procedures form and opt-in                            0.30
                                    procedures notice.

        12/30/18       PEH          Correspond with Company regarding effective date issues                        1.80
                                    and potential solutions to same (.4); correspond with V&E
                                    team regarding same (.8); correspond with Taco Supremo
                                    regarding same (.6).

        12/30/18       MWMO         Review email correspondence regarding effective date items,                    1.00
                                    finalizing lease amendments, sources and uses at funding,
                                    and related issues.

        12/30/18       DSME         Review closing items and open issues (1.1); correspond with                    5.10
                                    V&E team regarding same (.7); calls with V&E team regarding
                                    same (.9); correspond with counsel to Taco Supremo
                                    regarding same (.9); correspond with BRG and JLL regarding
                                    same (1.5).

        12/30/18       MDST         Review email correspondence regarding open items in                            1.00
                                    preparation for closing and emergence (1.0).

        12/30/18       MJPY         Analyze revised effective date/sources and uses checklist                      0.80
                                    (.2); review closing items (.2); correspond with V&E team
                                    regarding stipulation agreements (.4).


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 215 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 76



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        12/30/18       ZAPA         Review and revise opt-in procedures form and opt-in                            0.70
                                    procedures notice (.7).

        12/31/18       PEH          Conference with V&E team and Company advisors regarding                        4.80
                                    closing mechanics for plan effective date (2.5); conference
                                    with Taco Supremo's counsel regarding same (.7);
                                    conference with Spirit regarding same (.5); correspond with all
                                    regarding same (1.1).

        12/31/18       DSME         Correspond with V&E team regarding closing items and open                      7.70
                                    issues (2.7); correspond with Company advisors regarding
                                    same (.9); correspond with Taco Supremo regarding same
                                    (.5); review and comment on closing deliverables (3.6).

        12/31/18       JCPE         Correspond with BRG regarding closing matters and open                         1.90
                                    issues (.5); correspond with Company regarding same (.5);
                                    correspond with V&E team regarding same (.9).

        12/31/18       MDST         Revise Notice of Effective Date (.6); review Opt-In Notice,                    1.70
                                    Opt-In Form, and Confirmation Order in connection with same
                                    (.3); email correspondence with V&E team regarding closing
                                    and occurrence of Effective Date (.8).

        12/31/18       MJPY         Correspond with Taco Supremo counsel regarding closing                         1.00
                                    items (.2); analyze matter correspondence regarding sources
                                    and uses checklist (.2); analyze issues regarding
                                    effectiveness of plan confirmation (.4); correspond with BRG
                                    and U.S. Trustee regarding monthly operating report (.2).




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 216 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019      Page 77



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Plan and Disclosure Statement
                       Initials     Name                                                             Hours      Eff. Rate             Amount

                       AGAP         Andrew Geppert                                                   77.50      625.00              48,437.50
                       PEH          Paul E. Heath                                                    67.30     1050.00              70,665.00
                       JWLE         Jordan W. Leu                                                    15.00      830.00              12,450.00
                       DSME         David S. Meyer                                                   79.20     1110.00              87,912.00
                       LMME         Lauren M. Meyers                                                  0.60      575.00                 345.00
                       MWMO         Matthew W. Moran                                                 14.40     1050.00              15,120.00
                       EENE         Elizabeth E. Neuman                                              18.50      295.00               5,457.50
                       ZAPA         Zachary A. Paiva                                                 67.80      510.00              34,578.00
                       JCPE         Jessica C. Peet                                                  71.30      830.00              59,179.00
                       MJPY         Matthew J. Pyeatt                                                36.60      650.00              23,790.00
                       JMR          Jeremy M. Reichman                                               20.50      760.00              15,580.00
                       GSMI         Garrick C. Smith                                                 58.90      720.00              42,408.00
                       MDST         Matthew D. Struble                                               63.50      535.00              33,972.50
                       PJTA         Patrick J. Tatum                                                  1.00      625.00                 625.00

              Total                                                                                592.10                          450,519.50




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 217 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 78



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Fees for services posted through December 31, 2018:
        Re: Valuation
        Date           Initials     Description                                                                   Hours

        12/02/18       JWLE         Review correspondence regarding projections and valuation.                     0.10

        12/11/18       AGAP         Correspond with Houlihan regarding valuation analysis.                         0.20

        12/12/18       JCPE         Review valuation materials.                                                    0.10

        12/14/18       PEH          Review and comment on updated valuation materials.                             0.20

        12/14/18       JWLE         Review updated valuation analysis.                                             0.10

        12/14/18       JMR          Review and analyze revised valuation materials (1.1);                          1.40
                                    correspond with Matt Moran regarding same (.3).




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 218 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 79



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

              Summary of services - Valuation
                       Initials     Name                                                             Hours      Eff. Rate            Amount

                       AGAP         Andrew Geppert                                                    0.20      625.00               125.00
                       PEH          Paul E. Heath                                                     0.20     1050.00               210.00
                       JWLE         Jordan W. Leu                                                     0.20      830.00               166.00
                       JCPE         Jessica C. Peet                                                   0.10      830.00                83.00
                       JMR          Jeremy M. Reichman                                                1.40      760.00             1,064.00

              Total                                                                                   2.10                         1,648.00




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19   Entered 02/14/19 23:13:53   Page 219 of 233




                                       Exhibit I

                   Detailed Description of Expenses and Disbursements
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 220 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 80



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Disbursements and other charges posted through November 30, 2018:


        Travel
        11/06/18       JCPE         VENDOR: Emp_Pd ChromeRiver INVOICE#: CE010029124529 DATE:                                              6.46
                                    11/20/2018 11/06/2018 Taxi UBER - Attend client hearing.
        11/06/18       ZAPA         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029135596 DATE:                                             16.18
                                    11/20/2018 11/06/2018 Hotel - Internet THE RITZ CARLTON DAL
                                    DALLAS TX - Attend client hearing.
        11/06/18       ZAPA         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029135596 DATE:                                             16.18
                                    11/20/2018 11/06/2018 Hotel - Internet THE RITZ CARLTON DAL
                                    DALLAS TX - Attend client hearing.
        11/06/18       DSME         VENDOR: AMEX - ChromeRiver INVOICE#: CE010028991350 DATE:                                             10.45
                                    11/12/2018 11/06/2018 Taxi UBER TRIP IOIHX HELP.UBER.COM CA -
                                    Attend client hearing.
        11/06/18       DSME         VENDOR: AMEX - ChromeRiver INVOICE#: CE010028991350 DATE:                                             59.95
                                    11/12/2018 11/06/2018 Internet Services HTTP://WWW.GOGOAIR.C
                                    877-350-0038 IL - Worked on documents for client.
        11/06/18       AGAP         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029223660 DATE:                                             64.00
                                    11/26/2018 11/06/2018 Hotel - Parking THE RITZ CARLTON DAL
                                    DALLAS TX - Hotel in connection with travel to / from Dallas, TX to work on
                                    first day motions and filing of same.
        11/07/18       JWLE         VENDOR: AMEX - ChromeRiver INVOICE#: CE010028949233 DATE:                                             25.77
                                    11/9/2018 11/07/2018 Taxi UBER *TRIP-RFLRD HELP.UBER.COM CA -
                                    Attend first-day hearings in bankruptcy court
        11/07/18       MWMO         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029042785 DATE:                                             24.12
                                    11/13/2018 11/07/2018 Taxi UBER TRIP MIXEC HELP.UBER.COM CA -
                                    Attend first-day hearings in bankruptcy court
        11/07/18       JCPE         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029124529 DATE:                                         -62.00
                                    11/20/2018 11/07/2018 Agency Fees - Other UNITED AIRLINES
                                    HOUSTON TX - Attend client hearing. for PEET        /ECONOMY P
        11/07/18       JCPE         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029124529 DATE:                                             17.99
                                    11/20/2018 11/07/2018 Internet Services UNITED AIRLINES HOUSTON
                                    TX - Attend client hearing.
        11/07/18       ZAPA         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029135596 DATE:                                        491.17
                                    11/20/2018 11/07/2018 Airfare United Airlines ticket# 7217883946 -
                                    Attend client hearing. for PAIVA/ZACHARY ALEXAN Route: DFW EWR on
                                    11/07/2018 - 11/07/2018
        11/07/18       ZAPA         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029135596 DATE:                                              5.89
                                    11/20/2018 11/07/2018 Taxi UBER TRIP WZGOS HELP.UBER.COM CA
                                    - Attend client hearing.
        11/07/18       ZAPA         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029135596 DATE:                                         -62.00
                                    11/20/2018 11/07/2018 Agency Fees - Other UNITED AIRLINES
                                    HOUSTON TX - Attend client hearing. for PAIVA /ECONOMY P
        11/07/18       PEH          VENDOR: Emp_Pd ChromeRiver INVOICE#: CE010029669663 DATE:                                             15.00
                                    12/11/2018 11/07/2018 Parking Courthouse Parking - Attend hearing
        11/07/18       DSME         VENDOR: AMEX - ChromeRiver INVOICE#: CE010028991350 DATE:                                       -116.00
                                    11/12/2018 11/07/2018 Agency Fees - Other UNITED AIRLINES
                                    HOUSTON TX - Attend client hearing. for MEYER /ECONOMY P
        11/07/18       DSME         VENDOR: AMEX - ChromeRiver INVOICE#: CE010028991350 DATE:                                        117.00
                                    11/12/2018 11/07/2018 Taxi DFW TOWN CARS 0047 DALLAS TX -
                                    Attend client hearing.
        11/07/18       DSME         VENDOR: AMEX - ChromeRiver INVOICE#: CE010028991350 DATE:                                             17.99


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 221 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 81



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    11/12/2018 11/07/2018 Internet Services UNITED AIRLINES HOUSTON
                                    TX - Worked on documents for client.
        11/07/18       AGAP         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029223660 DATE:                                              5.89
                                    11/26/2018 11/07/2018 Taxi UBER TRIP X2FVV HELP.UBER.COM CA -
                                    Uber to courthouse.
        11/07/18       AGAP         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029223660 DATE:                                              2.00
                                    11/26/2018 11/07/2018 Taxi UBER TRIP X2FVV HELP.UBER.COM CA -
                                    Uber driver tip.
        11/07/18       AGAP         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029223660 DATE:                                              9.02
                                    11/26/2018 11/07/2018 Taxi UBER TRIP VA6SG HELP.UBER.COM CA -
                                    Uber to office from courthouse.
        11/08/18       JCPE         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029124529 DATE:                                             14.02
                                    11/20/2018 11/08/2018 Hotel - Internet THE FAIRMONT HOTEL D
                                    DALLAS TX - Attend client hearing.
        11/09/18       ZAPA         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029241160 DATE:                                        500.00
                                    11/21/2018 11/09/2018 Airfare Delta Airlines ticket# 7217883968 - Attend
                                    client hearing. for PAIVA/ZACHARY ALEXAN Route: LGA/DFW LGA on
                                    11/29/2018 - 11/30/2018
        11/09/18       DSME         VENDOR: AMEX - ChromeRiver INVOICE#: CE010028991350 DATE:                                        221.60
                                    11/12/2018 11/09/2018 Taxi ALL TOWNS LIVERY 030 STAMFORD CT -
                                    Attend client hearing.
        11/10/18       JCPE         VENDOR: Carey International; INVOICE#: 76237558; DATE: 11/10/2018;                               199.36
                                    Transportation on 10/26/18 from Laguardia Airport
        11/10/18       AGAP         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029223660 DATE:                                        103.92
                                    11/26/2018 11/10/2018 Hotel - Parking THE FAIRMONT HOTEL D
                                    DALLAS TX - Hotel in connection with travel to / from Dallas, TX to work
                                    with team on RSA and related deal documents and first day motions and
                                    filing of same.
        11/16/18       MDST         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029180376 DATE:                                             11.06
                                    11/19/2018 11/16/2018 Taxi UBER TRIP 72P24 HELP.UBER.COM CA -
                                    Attend UCC Formation Meeting
        11/16/18       MDST         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029180376 DATE:                                             11.94
                                    11/19/2018 11/16/2018 Taxi UBER TRIP VHUP6 HELP.UBER.COM CA -
                                    Attend UCC Formation Meeting
        11/17/18       JCPE         VENDOR: Carey International; INVOICE#: 76239107; DATE: 11/17/2018;                               166.81
                                    Transportation on 11/07/2018 from Newark Liberty International Airport
        11/17/18       JCPE         VENDOR: Embarque Holding Inc; INVOICE#: 76239105; DATE:                                          111.94
                                    11/17/2018; Transportation on 11/04/2018 from 55 W 11th St to Laguardia
                                    Airport
        11/17/18       ZAPA         VENDOR: Embarque Holding Inc; INVOICE#: 76239105; DATE:                                          111.94
                                    11/17/2018; Transportation on 11/04/2018 from 217 Thompson St to
                                    Laguardia Airport
        11/17/18       EENE         VENDOR: Embarque Holding Inc; INVOICE#: 76239105; DATE:                                          111.94
                                    11/17/2018; Transportation on 11/04/2018 from 925 W End Ave to
                                    Laguardia Airport
        11/17/18       ZAPA         VENDOR: Embarque Holding Inc; INVOICE#: 76239105; DATE:                                          138.20
                                    11/17/2018; Transportation on 11/07/2018 from Newark Liberty to 217
                                    Thompson St
        11/20/18       AGAP         VENDOR: Emp_Pd ChromeRiver INVOICE#: CE010029223660 DATE:                                        279.04
                                    11/26/2018 11/20/2018 Mileage for Travel to / from Dallas, TX to work
                                    with team on RSA and related deal documents and first day motions and
                                    filing of same. # of miles 512.00
        11/23/18       JCPE         VENDOR: AMEX - ChromeRiver INVOICE#: CE010030007037 DATE:                                             49.95


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 222 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 82



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    12/21/2018 11/23/2018 Internet Services HTTP://WWW.GOGOAIR.C
                                    877-350-0038 IL - Worked on documents for client.
        11/26/18       AGAP         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029742353 DATE:                                        206.00
                                    12/12/2018 11/26/2018 Train VONLANE DALLAS TX - Travel to / from
                                    Dallas, TX to work on second day hearing documents and related issues
                                    and attend hearing. for Andrew Geppert traveling From Houston, TX
                                    11/29/2018 - 11/30/2018
        11/27/18       EENE         VENDOR: Carey International; INVOICE#: 76240567; DATE: 11/27/2018;                               106.20
                                    Transportation on 11/7/18 from Newark Liberty to 925 W End Ave
        11/27/18       DSME         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029810846 DATE:                                        625.80
                                    12/18/2018 11/27/2018 Airfare United Airlines ticket# 7224009114 -
                                    Attend client hearing in Dallas. for MEYER/DAVID S Route: DFW EWR on
                                    11/30/2018 - 11/30/2018
        11/27/18       ZAPA         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029806157 DATE:                                        625.80
                                    12/14/2018 11/27/2018 Airfare United Airlines ticket# 7224009116 -
                                    Attend client hearing. for PAIVA/ZACHARY ALEXAN Route: DFW EWR on
                                    11/30/2018 - 11/30/2018
        11/27/18       JCPE         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029803915 DATE:                                        625.80
                                    12/14/2018 11/27/2018 Airfare United Airlines ticket# 7224009115 -
                                    Attend client hearing. for PEET/JESSICA CASBY Route: DFW EWR on
                                    11/30/2018 - 11/30/2018
        11/28/18       DSME         VENDOR: Emp_Pd ChromeRiver INVOICE#: CE010029810846 DATE:                                             38.00
                                    12/18/2018 11/28/2018 Parking STC Garage - Attend client hearing.
        11/28/18       GSMI         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029428106 DATE:                                             25.00
                                    11/30/2018 11/28/2018 Taxi UBER *TRIP-XXVBN HELP.UBER.COM CA
                                    - Attend hearing
        11/28/18       GSMI         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029428106 DATE:                                             25.00
                                    11/30/2018 11/28/2018 Taxi UBER *TRIP-BD2IN HELP.UBER.COM CA -
                                    Attend hearing
        11/28/18       MJPY         VENDOR: Emp_Pd ChromeRiver INVOICE#: CE010029669094 DATE:                                              7.65
                                    12/10/2018 11/28/2018 Taxi Uber - Attend Initial Debtor Interview
        11/29/18       AGAP         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029742353 DATE:                                              3.00
                                    12/12/2018 11/29/2018 Taxi UBER TRIP YAJFU HELP.UBER.COM CA -
                                    Uber driver tip.
        11/29/18       AGAP         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029742353 DATE:                                             25.57
                                    12/12/2018 11/29/2018 Taxi UBER TRIP YAJFU HELP.UBER.COM CA -
                                    Uber in connection with trip.
        11/29/18       DSME         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029810846 DATE:                                        140.40
                                    12/18/2018 11/29/2018 Taxi ALL TOWNS LIVERY 030 STAMFORD CT -
                                    Attend client hearing.
        11/29/18       ZAPA         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029806157 DATE:                                             39.95
                                    12/14/2018 11/29/2018 Internet Services HTTP://WWW.GOGOAIR.C
                                    877-350-0038 IL - Prepare for hearing.
        11/30/18       AGAP         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029742353 DATE:                                             12.83
                                    12/12/2018 11/30/2018 Taxi UBER *TRIP-42WKL HELP.UBER.COM CA
                                    - Uber in connection with trip.
        11/30/18       AGAP         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029742353 DATE:                                              2.00
                                    12/12/2018 11/30/2018 Taxi UBER TRIP 42WKL HELP.UBER.COM CA -
                                    Uber driver tip.
        11/30/18       AGAP         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029742353 DATE:                                             30.92
                                    12/12/2018 11/30/2018 Taxi UBER TRIP LHN6I HELP.UBER.COM CA -
                                    Uber in connection with trip.
        11/30/18       AGAP         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029742353 DATE:                                              5.00


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 223 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 83



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:         Restructuring Advice

                                    12/12/2018 11/30/2018 Taxi UBER TRIP LHN6I HELP.UBER.COM CA -
                                    Uber driver tip.
        11/30/18       DSME         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029810846 DATE:                                        -625.80
                                    12/18/2018 11/30/2018 Airfare United Airlines ticket# 7224009114 -
                                    Attend client hearing in Dallas. for MEYER/DAVID S Route: DFW EWR on
                                    11/30/2018 - 11/30/2018
        11/30/18       DSME         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029810846 DATE:                                        140.40
                                    12/18/2018 11/30/2018 Taxi ALL TOWNS LIVERY 030 STAMFORD CT -
                                    Attend client hearing.
        11/30/18       DSME         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029810846 DATE:                                             18.14
                                    12/18/2018 11/30/2018 Taxi UBER *TRIP-NBUPE HELP.UBER.COM CA
                                    - Attend client hearing.
        11/30/18       DSME         VENDOR: Emp_Pd ChromeRiver INVOICE#: CE010029810846 DATE:                                             29.00
                                    12/18/2018 11/30/2018 Agency Fees - Other Delta Airlines - Attend client
                                    hearing. for D. Meyer
        11/30/18       ZAPA         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029806157 DATE:                                        -625.80
                                    12/14/2018 11/30/2018 Airfare United Airlines ticket# 7224009116 -
                                    Attend client hearing. for PAIVA/ZACHARY ALEXAN Route: DFW EWR
                                    on 11/30/2018 - 11/30/2018
        11/30/18       ZAPA         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029806157 DATE:                                        158.88
                                    12/14/2018 11/30/2018 Transportation - Overtime CAREY
                                    WASHINGTON DC - Attend client hearing.
        11/30/18       ZAPA         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029806157 DATE:                                              5.89
                                    12/14/2018 11/30/2018 Taxi UBER *TRIP-T24AV HELP.UBER.COM CA -
                                    Attend client hearing.
        11/30/18       JCPE         VENDOR: AMEX - ChromeRiver INVOICE#: CE010029803915 DATE:                                        -625.80
                                    12/14/2018 11/30/2018 Airfare United Airlines ticket# 7224009115 -
                                    Attend client hearing. for PEET/JESSICA CASBY Route: DFW EWR on
                                    11/30/2018 - 11/30/2018
        11/30/18       MWMO         VENDOR: Emp_Pd ChromeRiver INVOICE#: CE010029546684 DATE:                                             20.00
                                    12/5/2018 11/30/2018 Parking Courthouse - Courthouse parking to attend
                                    bankruptcy hearing
        11/30/18       PEH          VENDOR: Emp_Pd ChromeRiver INVOICE#: CE010029669663 DATE:                                             15.00
                                    12/11/2018 11/30/2018 Parking Courthouse Parking - Attend hearing
                       Travel                                                                                                      $3,751.61
        Computer Legal Research
        11/30/18                    Pacer Service Center Charges                                                                     193.40
        11/30/18                    Lexis Charges                                                                                    253.78
        11/30/18                    Westlaw Charges                                                                                  951.57
                       Computer Legal Research                                                                                     $1,398.75
        Photocopy
        11/06/18       GSMI         58 pages @ 0.20 per page                                                                          11.60
        11/07/18       EENE         VENDOR: ELITE DOCUMENT TECHNOLOGY; INVOICE#: 63951; DATE:                                        804.19
                                    11/7/2018; Payment for copy services for first day of hearing in Taco
                                    Bueno case
        11/07/18       JWLE         85 pages @ 0.20 per page                                                                          17.00
        11/07/18       JWLE         1706 pages @ 0.20 per page Black & white printed electronic images                               341.20
        11/07/18       JWLE         3600 pages @ 0.20 per page Black & white printed electronic images                               720.00
        11/07/18       JCPE         146 pages @ 0.20 per page Black & white printed electronic images                                 29.20
        11/07/18       MDST         154 pages @ 0.20 per page Black & white printed electronic images                                 30.80


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 224 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 84



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        11/07/18       MJPY         90 pages @ 0.20 per page Black & white printed electronic images                                      18.00
        11/14/18       EENE         1 page @ 0.20 per page                                                                                 0.20
        11/14/18       EENE         209 pages @ 0.20 per page Black & White printed electronic images (up to                              41.80
                                    8.5 x 14) 209 ima
        11/14/18       JCPE         37 pages @ 0.20 per page Black & White printed electronic images (up to                                7.40
                                    8.5 x 14) 37 imag
        11/15/18       MDST         590 pages @ 0.20 per page Black & white printed electronic images                                118.00
        11/16/18       EENE         1674 pages @ 0.20 per page Black & White printed electronic images (up                           334.80
                                    to 8.5 x 14) 1674 im
        11/21/18       EENE         511 pages @ 0.20 per page Black & White printed electronic images (up to                         102.20
                                    8.5 x 14) 511 ima
        11/28/18       GSMI         5 pages @ 0.20 per page                                                                             1.00
        11/28/18       GSMI         5 pages @ 0.20 per page                                                                             1.00
        11/28/18       GSMI         4 pages @ 0.20 per page                                                                             0.80
        11/28/18       GSMI         4 pages @ 0.20 per page                                                                             0.80
        11/28/18       GSMI         40 pages @ 0.20 per page                                                                            8.00
        11/28/18       GSMI         4 pages @ 0.20 per page                                                                             0.80
        11/28/18       GSMI         359 pages @ 0.20 per page Black & white printed electronic images                                  71.80
        11/28/18       MWMO         122 pages @ 0.20 per page Black & white printed electronic images                                  24.40
        11/29/18       GSMI         36 pages @ 0.20 per page                                                                            7.20
        11/29/18       GSMI         24 pages @ 0.20 per page                                                                            4.80
        11/29/18       GSMI         12 pages @ 0.20 per page                                                                            2.40
        11/29/18       GSMI         6 pages @ 0.20 per page                                                                             1.20
        11/29/18       GSMI         7 pages @ 0.20 per page                                                                             1.40
        11/29/18       GSMI         1 page @ 0.20 per page                                                                              0.20
        11/29/18       MWMO         606 pages @ 0.20 per page Black & White printed electronic images                                 121.20
        11/29/18       JWLE         2365 pages @ 0.20 per page Black & White printed electronic images                                473.00
        11/29/18       MWMO         5 pages @ 0.20 per page                                                                             1.00
        11/29/18       MJPY         42 pages @ 0.20 per page                                                                            8.40
        11/29/18       EENE         VENDOR: ELITE DOCUMENT TECHNOLOGY; INVOICE#: 64156; DATE:                                       1,129.82
                                    11/29/2018; Copy Services for Second Day Hearing in Taco Bueno Case
        11/30/18       JMR          126 pages @ 0.20 per page Black & White printed electronic images                                     25.20
                       Photocopy                                                                                                   $4,460.81
        Color Copies
        11/07/18       MDST         132 color copies @ 0.20 per page                                                                   26.40
        11/07/18       JWLE         6300 color copies @ 0.20 per page                                                               1,260.00
        11/07/18       JWLE         136 color copies @ 0.20 per page                                                                   27.20
        11/20/18       MWMO         330 color copies @ 0.20 per page                                                                   66.00
        11/28/18       MJPY         24 color copies @ 0.20 per page                                                                     4.80
        11/29/18       MJPY         63 color copies @ 0.20 per page                                                                    12.60
        11/29/18       MJPY         42 color copies @ 0.20 per page                                                                     8.40
        11/29/18       MJPY         42 color copies @ 0.20 per page                                                                     8.40
        11/29/18       MJPY         126 color copies @ 0.20 per page                                                                   25.20
        11/29/18       MWMO         2 color copies @ 0.20 per page                                                                      0.40
        11/29/18       MJPY         63 color copies @ 0.20 per page                                                                    12.60
        11/29/18       MJPY         42 color copies @ 0.20 per page                                                                     8.40
        11/30/18       MJPY         30 color copies @ 0.20 per page                                                                     6.00
                       Color Copies                                                                                                $1,466.40
        Courier Services
        11/05/18       DSME         VENDOR: Special Delivery Service, Inc; INVOICE#: 575352; DATE:                                   216.80


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 225 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019      Page 85



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                     11/10/2018; Courier Services - 11/05/18 - 11/07/18.
        11/07/18                     11/07/2018 Special Delivery to US BANKRUPTCY COURT                                                   22.00
        11/07/18       DSME          11/07/2018 Special Delivery to EARLE CABELL FEDERAL BUI                                              27.00
        11/14/18       JWLE          11/14/2018 Special Delivery to WENTWOOD MANAGEMENT                                                   21.80
        11/16/18       EENE          VENDOR: FedEx INVOICE#: 637984225 DATE: 11/26/2018 OLD                                               36.82
                                     GREENWICH CT US - Tracking#: 773751499090
        11/28/18       JWLE          11/28/2018 Special Delivery to U S DISTRICT COURT - DAL                                          305.00
        11/29/18       GSMI          11/29/2018 Special Delivery to EARL CABELL BLDG                                                   27.00
        11/29/18       JWLE          11/29/2018 Special Delivery to USBC-NDTX                                                          28.50
        11/29/18       JWLE          11/29/2018 Special Delivery to USBC-NDTX                                                          28.50
        11/30/18       ZAPA          11/30/2018 Special Delivery to EARLE CABELL FEDERAL BUI                                           12.00
                       Courier Services                                                                                              $725.42
        Filing Fees
        11/06/18       DSME          VENDOR: AMEX - ChromeRiver INVOICE#: CE010028930040 DATE:                                      17,170.00
                                     11/8/2018 11/06/2018 Fees COURTS/USBC-TX-N-D2 DALLAS TX -
                                     Taco Bueno filing fees.
        11/06/18       JWLE          VENDOR: AMEX - ChromeRiver INVOICE#: CE010028949315 DATE:                                        350.00
                                     11/9/2018 11/06/2018 Fees COURTS/USBC-TX-N-D2 DALLAS TX -
                                     Filing fee for store 3177 adversary proceeding
        11/06/18       MWMO          VENDOR: FileTime, LLC; INVOICE#: 1970112018; DATE: 12/1/2018 -                                        5.56
                                     Fees assessed for the filing including court fees, eFileTX fees, FileTime
                                     fee. Billing Period - 11/01/18 - 11/30/18.
        11/07/18       JCPE          VENDOR: AMEX - ChromeRiver INVOICE#: CE010029124529 DATE:                                            50.00
                                     11/20/2018 11/07/2018 Fees COURTS/USBC-TX-N-D2 DALLAS TX -
                                     Attend client hearing.
        11/08/18       MWMO          VENDOR: FileTime, LLC; INVOICE#: 1970112018; DATE: 12/1/2018 -                                        5.56
                                     Fees assessed for the filing including court fees, eFileTX fees, FileTime
                                     fee. Billing Period - 11/01/18 - 11/30/18.
                       Filing Fees                                                                                                 $17,581.12
        Outside Professional Services
        11/08/18       DSME          VENDOR: CourtCall LLC; INVOICE#: CC111618; DATE: 11/16/2018; U.S.                                    44.00
                                     Bankruptcy Court N.D. Texas (Dallas) 11/06/18.
        11/14/18       EENE          VENDOR: TRANSCRIPTS PLUS; INVOICE#: 2018-273; DATE:                                              665.50
                                     11/14/2018; Payment for transcript of 11/07/2018 court hearing in Taco
                                     Bueno Case
        11/26/18       EENE          VENDOR: Veritext Corp.; INVOICE#: NY3552599; DATE: 11/26/2018;                                   222.00
                                     Transcript of 11/15/2018 court hearing in Sears bankruptcy case for Taco
                                     Bueno
        11/30/18       EENE          VENDOR: TRANSCRIPTS PLUS; INVOICE#: 2018-285; DATE:                                              464.00
                                     11/30/2018; Transcript of 11/30/2018 Court Hearing in Taco Bueno Lead
                                     Case
                       Outside Professional Services                                                                                $1,395.50
        Long Distance Telephone
        11/10/18       MWMO          Conference Call 3 Callers                                                                             2.22
        11/19/18       MWMO          Conference Call 5 Callers                                                                             1.32
        11/27/18       JWLE          Conference Call 2 Callers                                                                             1.50
        11/27/18       JWLE          Conference Call 9 Callers                                                                             3.99
        11/28/18       MWMO          Conference Call 5 Callers                                                                             1.24



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 226 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019      Page 86



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609333
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                       Long Distance Telephone                                                                                        $10.27

        Total                                                                                                                      $30,789.88

        Total disbursements and other charges                                                                                      $30,789.88

        Total fees, all matters                                                                                               $894,481.50

        Less 10% fee discount                                                                                                      -89,448.15

        Total fees, this invoice                                                                                              $805,033.35

        Total disbursements and other charges, all matters                                                                     $30,789.88




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 227 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 80



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

        Disbursements and other charges posted through December 31, 2018:


        Miscellaneous
        12/05/18        EENE        VENDOR: Restructuring Concepts LLC; INVOICE#: 99839; DATE:                                            76.21
                                    12/5/2018; November Chapter 11 Dockets
                        Miscellaneous                                                                                                $76.21
        Travel
        12/01/18        AGAP        VENDOR: AMEX - ChromeRiver INVOICE#: CE010029742353 DATE:                                             11.97
                                    12/12/2018 12/01/2018 Taxi UBER *TRIP-RMZU7 HELP.UBER.COM CA
                                    - Uber in connection with trip.
        12/01/18        AGAP        VENDOR: AMEX - ChromeRiver INVOICE#: CE010029742353 DATE:                                              2.00
                                    12/12/2018 12/01/2018 Taxi UBER TRIP RMZU7 HELP.UBER.COM CA -
                                    Uber driver tip.
        12/01/18        DSME        VENDOR: AMEX - ChromeRiver INVOICE#: CE010029810846 DATE:                                        117.00
                                    12/18/2018 12/01/2018 Taxi DFW TOWN CARS 0047 DALLAS TX -
                                    Attend client hearing.
        12/01/18        DSME        VENDOR: AMEX - ChromeRiver INVOICE#: CE010029810846 DATE:                                             87.00
                                    12/18/2018 12/01/2018 Taxi DFW TOWN CARS 0047 DALLAS TX -
                                    Attend client hearing.
        12/03/18        ZAPA        VENDOR: AMEX - ChromeRiver INVOICE#: CE010029806157 DATE:                                        186.17
                                    12/14/2018 12/03/2018 Taxi CAREY WASHINGTON DC - Attend client
                                    hearing.
        12/05/18        DSME        VENDOR: AMEX - ChromeRiver INVOICE#: CE010029810846 DATE:                                             49.95
                                    12/18/2018 12/05/2018 Internet Services HTTP://WWW.GOGOAIR.C
                                    877-350-0038 IL - Attend client hearing.
        12/06/18        DSME        VENDOR: AMEX - ChromeRiver INVOICE#: CE010030322621 DATE:                                             59.95
                                    1/11/2019 12/06/2018 Internet Services HTTP://WWW.GOGOAIR.C 877-
                                    350-0038 IL - Worked on documents for client.
        12/10/18        JCPE        VENDOR: AMEX - ChromeRiver INVOICE#: CE010029803915 DATE:                                        149.08
                                    12/14/2018 12/10/2018 Taxi CAREY WASHINGTON DC - Attend client
                                    hearing. Taxi from home to airport.
        12/10/18        JCPE        VENDOR: AMEX - ChromeRiver INVOICE#: CE010029803915 DATE:                                        139.62
                                    12/14/2018 12/10/2018 Taxi CAREY WASHINGTON DC - Attend client
                                    hearing. Taxi from airport to home.
        12/10/18        GSMI        VENDOR: AMEX - ChromeRiver INVOICE#: CE010029970222 DATE:                                             25.00
                                    12/20/2018 12/10/2018 Taxi UBER *TRIP-YGZNB HELP.UBER.COM CA
                                    - Attend court hearing
        12/10/18        GSMI        VENDOR: AMEX - ChromeRiver INVOICE#: CE010029970222 DATE:                                             25.00
                                    12/20/2018 12/10/2018 Taxi UBER *TRIP-TX2RT HELP.UBER.COM CA -
                                    Attend court hearing
        12/13/18        DSME        VENDOR: AMEX - ChromeRiver INVOICE#: CE010029892244 DATE:                                      1,862.39
                                    12/18/2018 12/13/2018 Airfare Delta Airlines ticket# 7231269520 - Attend
                                    client hearing. for MEYER/DAVID S Route: LGA/DFW LGA on 12/18/2018
                                    - 12/19/2018
        12/13/18        DSME        VENDOR: AMEX - ChromeRiver INVOICE#: CE010029892244 DATE:                                      -1,862.39
                                    12/18/2018 12/13/2018 Airfare Delta Airlines ticket# 7231269520 - Attend
                                    client hearing. for MEYER/DAVID S Route: LGA/DFW LGA on 12/18/2018
                                    - 12/19/2018
        12/13/18        JCPE        VENDOR: AMEX - ChromeRiver INVOICE#: CE010030007653 DATE:                                      1,862.39
                                    12/21/2018 12/13/2018 Airfare Delta Airlines ticket# 7231269519 - Attend


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 228 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 81



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                                    client hearing. for PEET/JESSICA CASBY Route: LGA/DFW LGA on
                                    12/18/2018 - 12/19/2018
        12/13/18       JCPE         VENDOR: AMEX - ChromeRiver INVOICE#: CE010030007653 DATE:                                      -1,862.39
                                    12/21/2018 12/13/2018 Airfare Delta Airlines ticket# 7231269519 - Attend
                                    client hearing. for PEET/JESSICA CASBY Route: LGA/DFW LGA on
                                    12/18/2018 - 12/19/2018
        12/16/18       AGAP         VENDOR: AMEX - ChromeRiver INVOICE#: CE010030013382 DATE:                                        206.00
                                    12/21/2018 12/16/2018 Train VONLANE DALLAS TX - Travel to / from
                                    Dallas, Texas to work on Taco Bueno confirmation presentation and
                                    related issues. for Andrew Geppert traveling From Houston, Texas
                                    12/18/2018 - 12/19/2018
        12/18/18       DSME         VENDOR: AMEX - ChromeRiver INVOICE#: CE010030194144 DATE:                                        140.40
                                    1/4/2019 12/18/2018 Taxi ALL TOWNS LIVERY 030 STAMFORD CT -
                                    Attend client hearing.
        12/18/18       AGAP         VENDOR: AMEX - ChromeRiver INVOICE#: CE010030013382 DATE:                                              2.00
                                    12/21/2018 12/18/2018 Taxi UBER TRIP D3TTO HELP.UBER.COM CA -
                                    Uber driver tip.
        12/18/18       AGAP         VENDOR: AMEX - ChromeRiver INVOICE#: CE010030013382 DATE:                                             13.64
                                    12/21/2018 12/18/2018 Taxi UBER TRIP 6BO5M HELP.UBER.COM CA -
                                    Uber in connection with trip.
        12/18/18       AGAP         VENDOR: AMEX - ChromeRiver INVOICE#: CE010030013382 DATE:                                              2.00
                                    12/21/2018 12/18/2018 Taxi UBER TRIP 6BO5M HELP.UBER.COM CA -
                                    Uber driver tip.
        12/18/18       AGAP         VENDOR: AMEX - ChromeRiver INVOICE#: CE010030013382 DATE:                                             12.57
                                    12/21/2018 12/18/2018 Taxi UBER TRIP HELP.UBER.COM CA - Uber in
                                    connection with trip.
        12/18/18       ZAPA         VENDOR: AMEX - ChromeRiver INVOICE#: CE010030013000 DATE:                                             25.00
                                    12/21/2018 12/18/2018 Internet Services HTTP://WWW.GOGOAIR.C
                                    877-350-0038 IL - Attend client hearing.
        12/19/18       AGAP         VENDOR: AMEX - ChromeRiver INVOICE#: CE010030013382 DATE:                                             11.56
                                    12/21/2018 12/19/2018 Taxi UBER TRIP HELP.UBER.COM CA - Uber in
                                    connection with trip.
        12/19/18       AGAP         VENDOR: AMEX - ChromeRiver INVOICE#: CE010030013382 DATE:                                              5.00
                                    12/21/2018 12/19/2018 Taxi UBER TRIP 6WASV HELP.UBER.COM CA -
                                    Uber driver tip.
        12/19/18       MWMO         VENDOR: Emp_Pd ChromeRiver INVOICE#: CE010030044923 DATE:                                             20.00
                                    12/26/2018 12/19/2018 Parking Bankruptcy Court - Attend court hearing
        12/19/18       GSMI         VENDOR: AMEX - ChromeRiver INVOICE#: CE010030220783 DATE:                                             15.00
                                    1/7/2019 12/19/2018 Parking STAR DALLAS LOT 14 R DALLAS TX -
                                    Attend hearing
        12/20/18       AGAP         VENDOR: AMEX - ChromeRiver INVOICE#: CE010030013382 DATE:                                             14.33
                                    12/21/2018 12/20/2018 Taxi UBER TRIP 4WTDO HELP.UBER.COM CA -
                                    Uber in connection with trip.
        12/20/18       AGAP         VENDOR: AMEX - ChromeRiver INVOICE#: CE010030013382 DATE:                                              3.00
                                    12/21/2018 12/20/2018 Taxi UBER TRIP 4WTDO HELP.UBER.COM CA -
                                    Uber driver tip.
        12/21/18       DSME         VENDOR: AMEX - ChromeRiver INVOICE#: CE010030194144 DATE:                                        196.20
                                    1/4/2019 12/21/2018 Taxi DFW TOWN CARS 0047 DALLAS TX - Attend
                                    client hearing. Taxi to/from airport.
        12/21/18       DSME         VENDOR: AMEX - ChromeRiver INVOICE#: CE010030194144 DATE:                                        196.20
                                    1/4/2019 12/21/2018 Taxi DFW TOWN CARS 0047 DALLAS TX - Attend
                                    client hearing. Taxi to/from airport.
        12/21/18       DSME         VENDOR: AMEX - ChromeRiver INVOICE#: CE010030194144 DATE:                                        140.40


        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 229 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019     Page 82



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:         Restructuring Advice

                                    1/4/2019 12/21/2018 Taxi ALL TOWNS LIVERY 030 STAMFORD CT -
                                    Attend client hearing on 12/19.
        12/23/18       JCPE         VENDOR: AMEX - ChromeRiver INVOICE#: CE010030325133 DATE:                                             49.95
                                    1/11/2019 12/23/2018 Internet Services HTTP://WWW.GOGOAIR.C 877-
                                    350-0038 IL - Worked on documents for client.
        12/25/18       ZAPA         VENDOR: Embarque Holding Inc; INVOICE#: 76246410; DATE:                                          410.75
                                    12/25/2018; Transportation for AZachary Paiva on 12/18 from 217
                                    Thompson St to Laguardia; 12/19/18 from Laguardia to 217 Thompson St;
                                    Transportation for Jessica Peet on 12/18 from 55 W 11th St to Laguardia;
                                    12/19 from Laguardia to 55 W 11th St
                       Travel                                                                                                      $2,316.74
        Computer Legal Research
        12/18/18       MDST         Pacer Service Center Charges                                                                       69.40
        12/19/18       MJPY         Lexis Charges                                                                                      18.72
        12/19/18       MJPY         Westlaw Charges                                                                                 2,797.05
                       Computer Legal Research                                                                                     $2,885.17
        Photocopy
        12/03/18       MJPY         8 pages @ 0.20 per page                                                                                1.60
        12/03/18       MJPY         4 pages @ 0.20 per page                                                                                0.80
        12/04/18       EENE         2 pages @ 0.20 per page                                                                                0.40
        12/04/18       EENE         1 page @ 0.20 per page                                                                                 0.20
        12/04/18       EENE         2 pages @ 0.20 per page                                                                                0.40
        12/05/18       MWMO         190 pages @ 0.20 per page Black & white printed electronic images                                     38.00
        12/10/18       GSMI         108 pages @ 0.20 per page                                                                             21.60
        12/10/18       MWMO         206 pages @ 0.20 per page Black & white printed electronic images                                     41.20
        12/14/18       DSME         103 pages @ 0.20 per page Black & White printed electronic images (up to                              20.60
                                    8.5 x 14) 103 ima
        12/14/18       EENE         67 pages @ 0.20 per page Black & White printed electronic images (up to                               13.40
                                    8.5 x 14) 67 imag
        12/14/18       MWMO         53 pages @ 0.20 per page Black & white printed electronic images                                   10.60
        12/17/18       JCPE         2 pages @ 0.20 per page                                                                             0.40
        12/17/18       JWLE         8910 pages @ 0.20 per page Black & white printed electronic images                              1,782.00
        12/18/18       DMTU         1662 pages @ 0.20 per page                                                                        332.40
        12/18/18       BARD         420 pages @ 0.20 per page Black & white printed electronic images                                  84.00
        12/18/18       MJPY         1290 pages @ 0.20 per page Black & white printed electronic images                                258.00
        12/19/18       MWMO         10 pages @ 0.20 per page Black & white printed electronic images                                    2.00
        12/19/18       GSMI         81 pages @ 0.20 per page                                                                           16.20
        12/19/18       MWMO         18 pages @ 0.20 per page                                                                            3.60
        12/19/18       GSMI         81 pages @ 0.20 per page                                                                           16.20
        12/19/18       GSMI         10 pages @ 0.20 per page                                                                            2.00
        12/19/18       EENE         VENDOR: ELITE DOCUMENT TECHNOLOGY; INVOICE#: 64430; DATE:                                         370.05
                                    12/19/2018; Payment for copy services for Confirmation Hearing in Taco
                                    Bueno case on December 19, 2018
        12/19/18       EENE         VENDOR: ELITE DOCUMENT TECHNOLOGY; INVOICE#: 64426; DATE:                                        761.69
                                    12/19/2018; Payment for copy services for Confirmation Hearing in Taco
                                    Bueno Case on December 19, 2018
        12/19/18       EENE         VENDOR: ELITE DOCUMENT TECHNOLOGY; INVOICE#: 64413; DATE:                                        929.72
                                    12/19/2018; Payment for copy services for Confirmation Hearing in Taco
                                    Bueno case on December 19, 2018




        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                            Entered 02/14/19 23:13:53                    Page 230 of 233


                                                                         Taco Bueno Restaurants, L.P.          February 14, 2019       Page 83



                                                                                  Client/Matter Number         TAC503 64000
                                                                                  Invoice Number               25609337
                                                                                  Billing Attorney             David S. Meyer



        Re:        Restructuring Advice

                       Photocopy                                                                                                    $4,707.06
        Color Copies
        12/14/18       EENE         1 color copy @ 0.20 per page Color printed electronic images (up to 8.5 x                              0.20
                                    14) 1 pages
        12/14/18       DSME         21 color copies @ 0.20 per page                                                                      4.20
        12/18/18       MJPY         1095 color copies @ 0.20 per page                                                                  219.00
        12/18/18       DMTU         45 color copies @ 0.20 per page                                                                      9.00
        12/19/18       MDST         1400 color copies @ 0.20 per page                                                                  280.00
                       Color Copies                                                                                                   $512.40
        Courier Services
        12/01/18       DSME         VENDOR: Special Delivery Service, Inc; INVOICE#: 576765; DATE:                                        77.10
                                    12/1/2018; Taco Bueno Courier Services - 11/30/18.
        12/18/18       MJPY         12/18/2018 Special Delivery to EARLE CABELL FEDERAL BUI                                               20.95
        12/19/18                    12/19/2018 Special Delivery to U S DISTRICT- COURT ROOM                                               38.45
                       Courier Services                                                                                               $136.50
        Outside Professional Services
        12/03/18       EENE         VENDOR: TRANSCRIPTS PLUS; INVOICE#: 2018-288; DATE: 12/3/2018;                                     253.75
                                    Transcript of 11/30/2018 Court Hearing in Taco Bueno Adversary
                                    Proceeding No. 18-03344
        12/20/18       EENE         VENDOR: J&J Court Transcribers; INVOICE#: 2018-02372; DATE:                                        356.95
                                    12/20/2018; Transcript of 12/19/2018 Court Hearing in Taco Bueno Case
                       Outside Professional Services                                                                                  $610.70
        Long Distance Telephone
        12/04/18       DSME         Conference Call 4 Callers                                                                              1.10
        12/10/18       DSME         Conference Call 5 Callers                                                                              2.42
        12/11/18       DSME         Conference Call 3 Callers                                                                              2.48
        12/16/18       DSME         Conference Call 16 Callers                                                                             4.37
        12/20/18       ZAPA         Conference Call 13 Callers                                                                             2.48
        12/30/18       DSME         Conference Call 7 Callers                                                                              2.35
                       Long Distance Telephone                                                                                         $15.20

        Total                                                                                                                      $11,259.98

        Total disbursements and other charges                                                                                      $11,259.98

        Total fees, all matters                                                                                            $1,038,970.50

        Less 10% fee discount                                                                                                      -103,897.05

        Total fees, this invoice                                                                                              $935,073.45

        Total disbursements and other charges, all matters                                                                     $11,259.98

        Total fees and disbursements, this invoice                                                                            $946,333.43



        I.R.S. NO. XX-XXXXXXX

        Please reference client/matter and invoice numbers when making payment.
        PLEASE REMIT TO:
        VINSON & ELKINS LLP, PO BOX 301019, DALLAS, TX 75303-1019                 Tel +1.713.758.2222 Fax +1.713.758.2346 www.velaw.com
Case 18-33678-sgj11 Doc 308 Filed 02/14/19   Entered 02/14/19 23:13:53   Page 231 of 233




                                       Exhibit J

                                    Proposed Order
Case 18-33678-sgj11 Doc 308 Filed 02/14/19                     Entered 02/14/19 23:13:53           Page 232 of 233




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

      In re:                                § Case No. 18-33678
                                            §
      TACO BUENO RESTAURANTS, INC.,         § (Chapter 11)
      et al.,                               §
                                            § (Jointly Administered)
                    Reorganized Debtors.1   §
                                            §
                            ORDER GRANTING THE FINAL FEE
                   APPLICATION OF VINSON & ELKINS L.L.P., COUNSEL
                FOR THE DEBTORS AND DEBTORS IN POSSESSION, FOR THE
              PERIOD FROM NOVEMBER 6, 2018 THROUGH DECEMBER 31, 2018


           Upon the Final Fee Application of Vinson & Elkins L.L.P., Counsel for the Debtors and

  Debtors in Possession, for the Period From November 6, 2018 Through November 31, 2018 (the

  “Final Fee Application”)2; and the Court having jurisdiction over the matters raised in the Final



  1
           The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
           tax identification number, are as follows: CBI Restaurants, Inc. (3490); Taco Bueno Equipment Company
           (0677); Taco Bueno Franchise Company L.P. (2397); Taco Bueno Restaurants, Inc. (8214); Taco Bueno
           Restaurants L.P. (6189); Taco Bueno West, Inc. (6200); TB Corp. (8535); TB Holdings II, Inc. (7703); TB
           Holdings II Parent, Inc. (3347); and TB Kansas LLC (6158). The location of the Debtors’ corporate
           headquarters and the Debtors’ service address is: 300 East John Carpenter Freeway, Suite 800, Irving, Texas
           75062.
  2
           Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Final Fee
           Application.


                                                           1
  US 6075129
Case 18-33678-sgj11 Doc 308 Filed 02/14/19              Entered 02/14/19 23:13:53       Page 233 of 233




  Fee Application pursuant to 28 U.S.C. § 1334; and the Court having found that this is a core

  proceeding pursuant to 28 U.S.C. § 157(b)(2) and that the Court may enter a final order consistent

  with Article III of the United States Constitution; and the Court having found that venue of this

  proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

  the Court having found that proper and adequate notice of the Fee Application and hearing thereon

  has been given and that no other or further notice is necessary; and the Court having found that

  good and sufficient cause exists for the granting of the relief requested in the Fee Application after

  having given due deliberation upon the Fee Application and all of the proceedings had before the

  Court in connection with the Motion, it is HEREBY ORDERED THAT:

         1.      Compensation of fees to V&E for professional and paraprofessional services

  rendered during the Fee Period is allowed on a final basis in the amount of $1,740,106.80.

         2.      Compensation of fees to V&E for professional services rendered in preparation of

  the Final Fee Application is allowed on a final basis in the amount of $10,000.00.

         3.      Reimbursement to V&E for expenses incurred during the Fee Period is allowed on

  a final basis in the amount of $53,284.37.

         4.      The Reorganized Debtors are authorized and directed to pay V&E all unpaid fees

  and expenses allowed pursuant to this Order within three business days of entry of this Order.

                                     # # # END OF ORDER # # #




                                                    2
  US 6075129
